Exhibit 10.25

 

ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

PURE CYCLE CORPORATION

 

AND

 

HIGH PLAINS A & M, LLC

 

 

May 10, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

1.1

Definitions

1

 

 

 

ARTICLE II

PURCHASE AND SALE OF ASSETS

6

 

 

 

2.1

Purchase and Sale of Assets

6

2.2

Excluded Assets

8

2.3

Assumption of Obligations and Liabilities

9

2.4

Excluded Indebtedness

9

2.5

Consideration

9

2.6

Closing

15

2.7

Closing Deliveries

15

2.8

Allocation of Purchase Price

17

2.9

Prorations

17

2.10

Treatment of Invoices and Receipts

18

2.11

Reports and Audits

18

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

20

 

 

 

3.1

Organization

20

3.2

Ownership and Control of Seller

20

3.3

Authority Relative to This Agreement; Non-Contravention

20

3.4

Litigation

21

3.5

Broker’s or Finder’s Fees

21

3.6

Compliance with Laws

22

3.7

Environmental Matters

22

3.8

Assumed Contracts; Debt Instruments

23

3.9

Water Rights

23

3.10

Property

23

3.11

Insurance

24

3.12

Taxes

24

3.13

Financial Statements

24

3.14

No Other Representations

24

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURE CYCLE

25

 

 

 

4.1

Organization

25

4.2

Subsidiaries

25

4.3

Capitalization

25

4.4

Authority Relative to This Agreement; Non-Contravention

26

4.5

Litigation

27

4.6

SEC Reports; Financial Statements; Undisclosed Liabilities

27

4.7

Absence of Certain Changes

28

4.8

Cash Flow Projections

28

4.9

Broker’s or Finder’s Fees

28

4.10

Compliance with Laws

28

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

4.11

Environmental Matters

28

4.12

No Liens or Restrictions on Payments

29

4.13

Contracts; Debt Instruments

29

4.14

Suppliers and Customers

29

4.15

Capital Projects

30

4.16

Insurance

30

4.17

Taxes

30

4.18

Corporate Documents

30

4.19

Colorado Supreme Court Case; Use of Water Rights

31

4.20

Independent Investigation

31

4.21

Affiliate Status

31

4.22

No Other Representations

31

 

 

 

ARTICLE V

SECURITY REPRESENTATIONS OF SELLER

31

 

 

 

5.1

SEC Reports

31

5.2

No Reliance on Unauthorized Representations

31

5.3

Investment Risk

31

5.4

Unregistered Shares

32

5.5

Accredited Investor

32

 

 

 

ARTICLE VI

SECURITY REPRESENTATIONS OF PURE CYCLE

32

 

 

 

6.1

No Reliance on Unauthorized Representations

32

6.2

Investment Risk

32

6.3

Unregistered Shares

33

 

 

 

ARTICLE VII

DUE DILIGENCE

33

 

 

 

7.1

Title to Fort Lyon Water Rights

33

7.2

Water Engineering Reports

34

7.3

Physical Facilities Engineering Reports

34

7.4

Title to Property

34

7.5

Matters Not Shown by Public Records

35

7.6

New Surveys

35

7.7

Contracts

35

7.8

Objections to Title and Survey

35

7.9

Pure Cycle Due Diligence

36

7.10

Seller Due Diligence

36

7.11

Water Rights Diversion

37

 

 

 

ARTICLE VIII

COVENANTS AND OTHER AGREEMENTS

37

 

 

 

8.1

Access

37

8.2

Cooperation

37

8.3

Confidentiality

38

8.4

No Solicitation

38

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

8.5

Satisfaction of Conditions

38

8.6

Survival; Indemnification

38

8.7

Third Party Claim Indemnification Procedures

40

8.8

Property Management Agreement

41

8.9

Excluded Indebtedness

41

8.10

Right of First Offer

44

8.11

Water Service Agreement

45

8.12

Condemnation

47

8.13

Nonsolicitation Agreements

47

8.14

Tax Matters

47

8.15

Compliance with Securities Laws

48

8.16

Rule 144 Reporting

48

8.17

Board Representation and Observation Rights

48

8.18

Non-Public Information

49

8.19

Common Stock Quotation

49

8.20

Third Party Consents

49

8.21

Public Announcements

50

8.22

Insurance

50

8.23

Dividends and Distributions

50

8.24

Registration Rights Agreement

51

8.25

Knowledge of False Representations

51

8.26

Delivery of Fort Lyon Canal Company Certificates

51

8.27

Brokers Fees

51

8.28

Consent

51

8.29

Sale of LAWMA Rights and Houses

52

8.30

Schedules and Exhibits

52

8.31

Wollert Enterprises, Inc

52

8.32

Legal Opinions

53

 

 

 

ARTICLE IX

CONDITIONS TO THE CLOSING

53

 

 

 

9.1

Conditions to the Obligations of Each Party

53

9.2

Additional Conditions to the Obligations of Seller

53

9.3

Additional Conditions to the Obligations of Pure Cycle

55

 

 

 

ARTICLE X

TERMINATION

57

 

 

 

10.1

Termination of Agreement

57

10.2

Effect of Termination

57

 

 

 

ARTICLE XI

GENERAL PROVISIONS

57

 

 

 

11.1

Interpretation; Governing Law

57

11.2

Construction

58

11.3

Binding Effect; Assignment

58

11.4

Notices

59

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

11.5

Severability

60

11.6

Third-Party Beneficiaries

60

11.7

Further Assurances

60

11.8

Entire Agreement; Modifications

61

11.9

Headings

61

11.10

Counterparts

61

11.11

Form 1099

61

11.12

Right of Offset

61

11.13

Disclosure Schedules

61

11.14

Santa Fe Trail

61

 

iv

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

—

Form of Seller Pledge Agreement

Exhibit B

—

Form of Pure Cycle Pledge Agreement

Exhibit C

—

Form of Lessee Estoppel Certificate

Exhibit D

—

Property Management Agreement

Exhibit E

—

Form of Lender Estoppel Certificate

Exhibit F

—

Form of Nonsolicitation Agreement

Exhibit G

—

Registration Rights Agreement

Exhibit H

—

Form of Opinion of Pure Cycle’s Counsel

Exhibit I

—

Voting Agreement

Exhibit J

—

Form of Opinion of Seller’s Counsel

Exhibit K

—

Form of Assignment of Contracts and Leases

 

 

 

Schedule 2.1(a)

—

Fort Lyon Canal Company Shares

Schedule 2.1(b)

—

Property Descriptions

Schedule 2.1(e)

—

Assumed Contracts and Assumed Contracts Requiring Consent

Schedule 2.2(n)

—

Excluded Assets

Schedule 2.4

—

Excluded Indebtedness; Permitted Liens

Schedule 2.5(b)

—

Water Taps Sold Post Execution and Prior to Closing

Schedule 2.7

—

Quit Claim Wells

Schedule 2.8

—

Purchase Price Allocations

Schedule 3.2(a)

—

Membership and Voting Interest Ownership

Schedule 3.2(b)

—

Outstanding Membership and Voting Interest Rights

Schedule 3.3(b)

—

List of Conflicts

Schedule 3.3(d)

—

Required Seller Actions

Schedule 3.4

—

Litigation

Schedule 3.7

—

Environmental Liens

Schedule 3.9

—

Water Rights Issues

Schedule 3.10

—

Property Liens

Schedule 3.12

—

Taxes

Schedule 4.3(b)

—

Capitalization

Schedule 4.5

—

Litigation

Schedule 4.12

—

Liens and Restrictions on Payments

Schedule 4.14

—

Material Customers and Suppliers

Schedule 7.4

—

Title Insurance

Schedule 8.26

—

Pledged FLCC Share Certificates

Schedule 8.29

—

Homes

 

v

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into effective as of
the 10th day of May 2006, by and between PURE CYCLE CORPORATION, a Delaware
corporation (“Pure Cycle”); and HIGH PLAINS A & M, LLC, a Colorado limited
liability company (“Seller”).

 

RECITALS

 

A.                                   Seller is the owner of water interests in
the Arkansas River and its tributaries represented by real property interests
and shares of stock in the Fort Lyon Canal Company (the “Water Rights”). Seller
also owns certain real property in Otero, Bent and Prowers Counties, Colorado
(the “Property”) which is subject to lease arrangements permitting the lessees
of the Property to farm the property and to use the Water Rights for irrigation
purposes. The Water Rights and the Property are more particularly described on
Schedule 2.1(a) and Schedule 2.1(b) attached hereto and incorporated herein by
reference.

 

B.                                     Pure Cycle desires to acquire from
Seller, and Seller desires to transfer to Pure Cycle, all of Seller’s right,
title and interest in and to the Assets (as defined in Section 2.1) upon the
terms and conditions set forth below.

 

AGREEMENT

 

In consideration of the mutual covenants, representations, warranties and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1                                 Definitions.

 

(a)                                  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.

 

“Bankruptcy Event” means a Person becoming subject (whether voluntarily or
involuntarily) to proceedings as a debtor under the Bankruptcy Code of the
United States, or other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Closing Price” with respect to a share of Pure Cycle Common Stock on any day
means the daily closing price of a share as quoted on the NASDAQ Capital Market
or, if applicable, on

 

--------------------------------------------------------------------------------


 

the principal national securities exchange on which the Pure Cycle Common Stock
is listed, or if the Pure Cycle Common Stock is not listed, the last quoted
sales price, or, if not quoted, the average of the high bid and low asked price
in the over-the-counter market as quoted by NASDAQ or any comparable system then
in use.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Environmental Laws” means any statute, law, ordinance, regulation, rule,
judgment, decree or order of any Governmental Entity relating to any matter of
pollution, protection of the environment, environmental regulation or control
regarding Hazardous Substances.

 

“EQR” means the measure of demand placed upon water facilities by a typical and
average single-family detached residence as determined under Rangeview’s Rules
and Regulations or in the case of an Alternative District, the equivalent
measure of demand of such Alternative District.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means accounting principles generally accepted in the United States of
America.

 

“Governmental Entity” means any court, administrative agency or commission or
other federal, state or local governmental authority or instrumentality,
domestic or foreign.

 

“Hart-Scott-Rodino” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, codified at 15 U.S.C. § 18a.

 

“Hazardous Substance” means any toxic or hazardous materials, wastes or
substances, defined as, or included in the definition of, “hazardous wastes,”
“hazardous materials” or “toxic substances” under any Environmental Law,
including, but not limited to, asbestos, buried contaminants, regulated
chemicals, flammable explosives, radioactive materials, polychlorinated
biphenyls, petroleum and petroleum products.

 

“Indebtedness” means, with respect to any Person, without duplication, (A) all
obligations of such Person for borrowed money or obligations with respect to
deposits or advances of any kind to such Person, (B) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (C) all
obligations of such Person upon which interest charges are customarily or
periodically paid, (D) all obligations of such Person under conditional sale or
other title retention agreements relating to property purchased by such Person,
(E) all obligations of such Person issued or assumed as the deferred purchase
price of property or services (excluding obligations of such Person to creditors
for raw materials, inventory, services and supplies incurred in the ordinary
course of such Person’s business), (F) all capitalized lease obligations of such
Person, (G) all obligations of others secured by any lien on property or assets
owned or acquired by such Person, whether or not the obligations secured thereby
have been assumed, (H) all obligations of such Person under interest rate or
currency hedging transactions (valued at the termination value thereof), (I) all
letters of credit issued for the account of such Person, and (J) all guarantees
and arrangements having the economic effect of a guarantee of such Person of any
Indebtedness of any other Person.

 

2

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, pledge, claim, lien, charge, encumbrance, security
interest or defect in title of any kind or nature other than Permitted Liens.

 

“Materiality Qualifier” means any “Material Adverse Effect,” “material,”
“knowledge” or similar qualification.

 

“Permitted Liens” means (i) those Liens listed on Schedule 2.4; (ii) leases or
similar arrangements included in the Assumed Contracts that would not deprive
Pure Cycle of any material right in respect of the Assets (except for rights
customarily granted with respect to such contracts and arrangements);
(iii) statutory liens for taxes or other governmental charges that are not yet
due and payable (whether or not disclosed); (iv) all applicable laws and rules
of any Governmental Entity; (v) mortgages or deeds of trust filed against the
Assets, and security agreements encumbering the Assets which have been disclosed
to Pure Cycle prior to the end of the Due Diligence Period, which do not contain
a “due on sale” clause or are otherwise assumable and which relate solely to the
Excluded Indebtedness; (vi) the Excluded Indebtedness; (vii) minor imperfections
of title or encumbrances that do not materially impair the value of use of the
Assets (whether or not disclosed); and (viii) all other items designated as
Permitted Liens in this Agreement. With respect to any Mineral Rights, the term
“Permitted Liens” shall include those items set forth above and include all
routine operational agreements entered into in the ordinary course of business,
which routine operational agreements are not such as to, individually or in the
aggregate, interfere materially with the operation, value or use of the Mineral
Rights or the Assets, considered in the aggregate. “Person” means any
individual, corporation, partnership, association, limited liability company,
trust, governmental or quasi-governmental authority or body or other entity or
organization.

 

“Pure Cycle Common Stock” means the common stock, par value 1/3 of $.01 per
share, of Pure Cycle.

 

“Pure Cycle’s knowledge” (and words of similar effect) means the actual present
and conscious knowledge of Mark Harding or Kevin McNeill without independent
investigation.

 

“Pure Cycle Material Adverse Effect” means an effect or effects that
individually or in the aggregate have a material adverse effect on the assets,
operations or financial condition of Pure Cycle; provided, that for purposes of
this Agreement, a Pure Cycle Material Adverse Effect shall not include changes
to the assets, operations or financial condition of Pure Cycle resulting from
(a) changes to the U.S. economy or the global economy or the industry or markets
in which Pure Cycle operates to the extent not disproportionately affecting Pure
Cycle, (b) changes in the financial, banking or securities market conditions
(including any disruption thereof) to the extent not disproportionately
affecting the Shares, (c) the announcement or disclosure of the transactions
contemplated herein, (d) general economic, regulatory or political conditions or
changes thereto in the United States or abroad to the extent not
disproportionately affecting Pure Cycle, (e) military action or any act of
terrorism or any worsening thereof, (f) compliance with the terms of this
Agreement, or (g) changes in GAAP.

 

3

--------------------------------------------------------------------------------


 

“Pure Cycle SEC Reports” means all forms, reports, schedules, registration
statements, and definitive proxy statements filed by Pure Cycle with the SEC
from August 31, 2005 to the date of this Agreement, but excluding any exhibits
thereto other than audited annual financial statements of Pure Cycle.

 

“Rangeview” means the Rangeview Metropolitan District, a quasi-municipal
corporation and political subdivision of the State of Colorado.

 

“Rangeview’s Rules and Regulations” means the rules and regulations as amended
from time to time, adopted by Rangeview acting by and through its Water Activity
Enterprise.

 

“Rangeview Water Tap Fee” means the water system development charge defined and
established in Article 12 of Rangeview’s Rules and Regulations or equivalent
charges of an Alternative District.

 

“Return” or “Returns” means all returns, declarations of estimated tax payments,
reports, estimates, information returns and statements with respect to Taxes,
including any related or supporting information with respect to any of the
foregoing, filed or required to be filed with any Taxing Authority.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller’s knowledge” (and words of similar effect) means the actual present and
conscious knowledge of Mark D. Campbell, H. Hunter White III or M. Walker Baus
without independent investigation.

 

“Seller Material Adverse Effect” means an effect or effects that individually or
in the aggregate have a material adverse effect on the Assets, operations or
financial condition of Seller; provided, that for purposes of this Agreement, a
Seller Material Adverse Effect shall not include changes to the Assets,
operations or financial condition of Seller resulting from (a) changes to the
U.S. economy or the global economy or the industry or markets in which Seller
operates to the extent not disproportionately affecting Seller, (b) changes in
the financial, banking or securities market conditions (including any disruption
thereof) to the extent not disproportionately affecting the Assets, (c) the
announcement or disclosure of the transactions contemplated herein, (d) general
economic, regulatory or political conditions or changes thereto in the United
States or abroad to the extent not disproportionately affecting Seller, (e)
military action or any act of terrorism or any worsening thereof, or
(f) compliance with the terms of this Agreement.

 

“Takeover Proposal” means any proposal or offer (whether or not in writing) for
a merger or other business combination involving Seller or to acquire in any
manner, directly or indirectly, a material equity interest in, any voting
securities of, or a substantial portion of the assets of Seller, other than the
transaction contemplated by this Agreement.

 

“Tax” or “Taxes” means all federal, state, local, foreign and other taxes,
assessments, duties or similar charges of any kind, including all property taxes
and payroll, employment and

 

4

--------------------------------------------------------------------------------


 

other withholding taxes, including any interest, penalties or additions imposed
with respect to such amounts.

 

“Taxing Authority” means any governmental or any quasi-governmental body
(including, but not limited to, water conservation districts) exercising any
taxing authority or any other authority exercising Tax regulatory authority.

 

“Water Tap” means the written authorization in the form of sequentially numbered
tap licenses issued by Pure Cycle to connect to water facilities, as governed by
Rangeview’s Rules and Regulations (or a comparable authorization in the case of
an Alternative District).

 

(b)                                 Each of the following terms is defined in
the Section set forth opposite such term:

 

TERM

 

SECTION

Accounting Referee

 

2.11(c)

Agreement

 

Opening Paragraph

Alternative District

 

2.5(b)(vii)

Arkansas Water Rights

 

8.10

Assets

 

2.1

Assumed Contracts

 

2.1(e)

Assumed Liabilities

 

2.3

ATNP

 

8.11(d)

Bulk Sale

 

2.5(b)(x)

Closing

 

2.6

Closing Date

 

2.6

Cure Costs

 

8.9(c)

Deed Claims

 

8.6(a)

Defaulted Indebtedness

 

8.9(c)

Deficiency Notice

 

2.11(b)

Disclosure Schedules

 

Art. III (First Paragraph)

Due Diligence Period

 

7.9

Equity Holder

 

8.13

Excluded Assets

 

2.2

Excluded Indebtedness

 

2.4

Existing Surveys

 

7.5

Existing Title Policies

 

7.8

Fifth Year Purchase Consideration

 

2.5(b)(iii)

FLCC Certificates or Stock Powers

 

2.7(a)(i)

FLCC Diversion Agreement

 

7.10

Indemnified Party

 

8.7

Indemnifying Party

 

8.7

Initial Consideration

 

2.5(a)

Land Company

 

8.11

LAWMA Certificates or Stock Powers

 

2.7(a)(ii)

LAWMA Consideration

 

8.29

LAWMA Rights

 

2.1(h)

 

5

--------------------------------------------------------------------------------


 

TERM

 

SECTION

Lender Estoppel Certificates

 

8.9(f)

Lessee Estoppel Certificate

 

7.7

Market Price

 

2.5(b)(iii)

Mineral Deeds

 

2.7(a)(v)

Mineral Rights

 

2.1(i)

Nonsolicitation Agreement

 

8.13

Post-Closing Period

 

8.14(b)

Pre-Closing Period

 

8.14(b)

Property

 

Recital A and 2.1(b)

Property Deeds

 

2.7(a)(iv)

Property Management Agreement

 

8.8

Pure Cycle

 

Opening Paragraph

Pure Cycle Diligence Notice

 

7.9

Pure Cycle Pledge Agreement

 

2.5(b)(ix)

Quit Claim Wells

 

2.7(a)(x)

Registration Rights Agreement

 

8.24

Sale Notice

 

2.5(b)(xi)

Secured Water Rights

 

8.9(c)

Seller

 

Opening Paragraph

Seller Diligence Notice

 

7.10

Seller Pledge Agreement

 

2.4

Seller’s Water Attorney

 

7.1

Settlement Statement

 

2.7(a)(iv)

Shares

 

2.5(a)

Tap Participation Fee

 

2.5(b)(i)

Title Commitments

 

7.4

Title Company

 

7.4

Title Company Undertaking

 

2.7(a)(vii)

Transaction Taxes

 

8.14(a)

Transfer Agent Letter

 

2.7(b)(i)

Valuation Firm

 

2.8

Water Rights

 

Recital A and 2.1(a)

 

ARTICLE II

PURCHASE AND SALE OF ASSETS

 

2.1                                 Purchase and Sale of Assets. Upon the terms
and subject to the conditions set forth in this Agreement, at the Closing,
Seller agrees to sell, convey, assign, transfer and deliver to Pure Cycle, and
Pure Cycle agrees to acquire and accept from Seller, all of Seller’s right,
title and interest in and to the Water Rights and Property of Seller, free and
clear of all Liens, such Water Rights and Property being referred to herein as
the “Assets,” consisting of the following:

 

(a)                                  Seller’s right, title and interest in and
to the Water Rights as represented by shares of stock in the Fort Lyon Canal
Company, all of which shares are listed on Schedule 2.1(a);

 

6

--------------------------------------------------------------------------------


 

(b)                                 Seller’s right, title and interest in and to
all parcels of real property owned in fee by Seller associated with the Water
Rights, all of which Property is listed on Schedule 2.1(b) attached hereto,
including legal descriptions, and all buildings, structures, fixtures and other
improvements located thereon (other than those owned by the lessees, none of
which are required for use of the Water Rights), and all rights-of-way and
similar authorizations;

 

(c)                                  Seller’s right, title and interest in and
to all existing ditches, diversion works, headgates, laterals, and tangible
personal property whether or not located on the Property used or usable for the
exercise of the Water Rights;

 

(d)                                 Seller’s right, title and interest in and to
all tangible personal property owned or leased by Seller, including all Seller
owned or leased machinery, irrigation equipment (including well motors, well
pumps, gated pipe, pipe adaptors and valves, siphon tubes, dams, and lift
pumps), other equipment, inventory, farm products, crops and livestock, located
on the Property;

 

(e)                                  Seller’s right, title and interest in and
to all contracts, options, leases (including oil and gas leases, but subject to
the retained 75% interest of Seller in oil and gas interests), policies of
insurance (to the extent assignable) (other than rights in respect of Seller’s
rights as a named insured, those which are not for casualty or property loss of
or related to the Assets,  and as to claims arising due to facts occurring on or
before the Closing Date) and other agreements (excluding any agreements related
to Indebtedness) related to the Water Rights, the LAWMA Rights, the Mineral
Rights and/or the Property (the “Assumed Contracts”), all of which are
identified in Schedule 2.1(e) attached hereto (which schedule identifies
separately each Assumed Contract that requires consent of a third-party in order
to assign such Assumed Contract to Pure Cycle);

 

(f)                                    All the capital stock and other
securities of Wollert Enterprises, Inc. (for all purposes of this Agreement, the
representations, warranties and covenants of Seller shall include Wollert
Enterprises, Inc. and its assets);

 

(g)                                 All shares of the Lower Arkansas Water
Management Association and any interest therein, together with any contracts,
rights,  entitlements, obligations and interests arising from or related thereto
(the “LAWMA Rights”);

 

(h)                                 All shares of the Wheat Ridge Mutual Lateral
Ditch Company and any interest therein, together with any contracts, rights, 
entitlements, obligations and interests arising from or related thereto;

 

(i)                                     All shares of May Valley Water
Association and any interest therein, together with any contracts, rights, 
entitlements, obligations and interests arising from or related thereto; and

 

(j)                                     An undivided twenty-five percent (25%)
interest in Seller’s interest as it may appear in all minerals, oil and gas or
other hydrocarbons on or associated with the Property, including all associated
leases, net revenue, royalty, overriding royalty, production payment or mineral
interests covered by such leases, operating agreements, and assignments, if any
(the “Mineral Rights”).

 

7

--------------------------------------------------------------------------------


 

2.2                                 Excluded Assets. All of the property and the
assets of Seller of any type whatsoever other than those specifically referred
to in Section 2.1 are excluded from the sale to Pure Cycle (the “Excluded
Assets”), including, without limitation, the following:

 

(a)                                  Cash and cash equivalents;

 

(b)                                 All securities owned by Seller (except the
shares identified on Schedule 2.1(a));

 

(c)                                  All rights of Seller under any claims,
deposits, prepayments, refunds, causes of action, choses in action, rights of
recovery, rights of set off and rights of recoupment (including any such items
relating to the payment of Taxes or the Assets) other than such items related to
the Assumed Contracts or the Assets with respect to periods occurring after the
Closing;

 

(d)                                 All accounts, notes or other receivables due
to Seller other than any of the foregoing related to the Assumed Contracts with
respect to periods occurring after the Closing;

 

(e)                                  Seller’s rights under contracts,
indentures, guarantees, leases, commitments and other agreements that are not
Assumed Contracts;

 

(f)                                    Seller’s rights under any policies of
insurance purchased by Seller, or any benefits payable or paid thereunder, other
than policies of insurance which are Assumed Contracts;

 

(g)                                 All interests of Seller in any copyrights,
patents, trademarks, trade names and logos, together with pending applications
for any of the foregoing; all interests of Seller in any trade secrets,
inventions, know how, confidential information and other intellectual property;
and all goodwill and other general intangibles of Seller;

 

(h)                                 The charter, qualifications to conduct
business as a Colorado limited liability company, arrangements with registered
agents relating to foreign qualifications, taxpayer and other identification
numbers, general ledgers, Tax returns, seals, minute books, record books and
similar documents of Seller relating to the organization, maintenance and
existence of Seller as a limited liability company;

 

(i)                                     Any of the rights of Seller under this
Agreement or any other agreement between Seller and Pure Cycle entered into
prior to, on or after the date of this Agreement;

 

(j)                                     The High Plains Water District and any
interest therein, together with any contracts, rights,  entitlements,
obligations and interests arising from or related thereto;

 

(k)                                  Any interests in or related to water
reservoirs or water in reservoirs, other than interests which are appurtenant to
the Property or part of the Water Rights;

 

(l)                                     All rights to indemnification or
payments from the lessees of the Property for debts in existence as of the
Closing Date; and

 

8

--------------------------------------------------------------------------------


 

(m)                               An undivided seventy-five percent (75%)
percent interest in Seller’s interest in all minerals, oil and gas or other
hydrocarbons on or associated with the Property, including all associated
leases, net revenue, royalty, overriding royalty, production payment or mineral
interests covered by such leases, operating agreements, and assignments, if any;
and

 

(n)                                 Any items described on Schedule 2.2(n) and
(for the avoidance of doubt) shares of FLCC owned or under contract for purchase
by SW Lamar, LLC (none of which are listed on Schedule 2.1(a)).

 

2.3                                 Assumption of Obligations and Liabilities.
Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, Pure Cycle shall assume and undertake to discharge in full:

 

(a)                                  All of the obligations and liabilities of
Seller under the Assumed Contracts arising with respect to periods from and
after the Closing Date; and

 

(b)                                 All obligations and liabilities arising with
respect to periods from and after the Closing Date related to the ownership and
operation of the Assets other than the Excluded Indebtedness.

 

All of the obligations and liabilities in this Section 2.3 shall be referred to
collectively herein as the “Assumed Liabilities.”  Other than the Assumed
Liabilities, Pure Cycle shall not assume or be bound by any obligations of
Seller of any kind or nature, contingent or otherwise, including, but not
limited to, any Tax liability related to the Assets accruing prior to the
Closing, or the transfer of the Assets (except as provided in Section 8.14(a))
or any litigation or potential litigation disclosed on Schedule 3.4.

 

2.4                                 Excluded Indebtedness. Schedule 2.4 attached
hereto identifies all material Indebtedness related to the Assets. Seller
acknowledges that it shall retain all Indebtedness related to the Assets (the
“Excluded Indebtedness”) in full and that Pure Cycle shall have no obligation
with respect thereto, except such obligations as Pure Cycle may agree to
directly with the holders of the Excluded Indebtedness. Schedule 2.4 identifies
those Liens on the Assets securing Excluded Indebtedness which Pure Cycle has
agreed to permit to remain in place following the Closing. At the Closing, and
for so long thereafter as any Excluded Indebtedness is secured by Liens on the
Assets, Seller shall pledge fifty percent (50%) of the Shares to Pure Cycle as
security for Seller’s obligations under such Excluded Indebtedness in accordance
with the terms and conditions of a pledge agreement by Seller in favor of Pure
Cycle in the form attached as Exhibit A (the “Seller Pledge Agreement”), which
includes provisions concerning partial releases, substitution of collateral,
disposition of sales proceeds and other matters.

 

2.5                                 Consideration.

 

(a)                                  The initial consideration (the “Initial
Consideration”) payable to Seller for the Assets shall be the number of duly
authorized, validly issued, fully paid and non-assessable shares of Pure Cycle
Common Stock (the “Shares”) equal to the lesser of (i) the greater of
(A) 2,950,000 or (B) the number of shares of Pure Cycle Common Stock that can be
issued without a vote of the stockholders of Pure Cycle pursuant to NASDAQ Rule
4350(i)(C)(ii), but in any event not more than 3,000,000 shares, or (ii)
$56,000,000 divided by the average of the

 

9

--------------------------------------------------------------------------------


 

daily Closing Prices of a share of Pure Cycle Common Stock for the twenty (20)
consecutive trading days ending two (2) business days prior to the Closing Date.
None of Pure Cycle or its officers or directors, or Seller or its Affiliates,
shall engage in any open market purchases and sales of Pure Cycle Common Stock
or derivative securities thereof, and none of Pure Cycle or its officers or
directors shall engage in any purchases (or agreements to purchase) Pure Cycle
Common Stock, during the period commencing thirty (30) trading days prior to the
projected Closing Date which is currently anticipated to be August 31, 2006, or
prior to such other projected Closing Date as is agreed upon by the parties and
communicated to the relevant officers, directors and Affiliates prior to the
commencement date of the restricted trading period; provided, however, that the
foregoing shall not preclude any officer or director of Pure Cycle from
exercising stock options to purchase Pure Cycle Common Stock during such period
and further provided that the foregoing shall not be applicable to any director
of Pure Cycle acting in such director’s fiduciary capacity on behalf of another
Person. All of the Shares to be delivered to Seller shall be represented by
shares of Pure Cycle Common Stock that have not been registered under the
Securities Act and shall not be transferable except in compliance with SEC Rule
144 or pursuant to another exemption from the registration requirements of
Section 5 of the Securities Act. All Shares delivered hereunder shall be
appropriately adjusted to reflect any recapitalization, reorganization,
reclassification, split-up, or stock dividend made, declared or effective with
respect to the Pure Cycle Common Stock between the date of this Agreement and
the Closing. No fractional shares of Pure Cycle Common Stock shall be issued to
Seller hereunder. Any fractional share to which Seller would otherwise be
entitled shall be rounded up to the nearest whole share.

 

(b)                                 (i)                                     Pure
Cycle shall pay Seller an amount equal to ten percent (10%) of the gross
proceeds (including interest, if any) actually received by Pure Cycle (without
any discount for water credits granted by Pure Cycle), from the sale of the
first forty thousand (40,000) Water Taps issued by Pure Cycle after the
effective date of this Agreement (subject to the Closing) (the “Tap
Participation Fee”). Tap Participation Fees shall be paid by Pure Cycle to
Seller by corporate check for good funds on or before the fifteenth day of the
month following the end of the fiscal quarter in which Pure Cycle receives
payment for Water Taps subject to the Tap Participation Fee, provided that the
Tap Participation Fees in respect of the Water Taps issued by Pure Cycle after
the effective date of this Agreement and prior to the Closing (which Water Taps
shall be described on Schedule 2.5(b) to be delivered at the Closing) for which
Pure Cycle has received payment prior to the Closing shall be paid by Pure Cycle
to Seller at the Closing.

 

(ii)                                  If on the fifth anniversary date of the
Closing Date the Fifth Year Purchase Consideration (as defined below) received
by Seller has not equaled or exceeded Fifty Million Dollars ($50,000,000) for at
least six (6) consecutive months during the two-year period commencing on the
third anniversary of the Closing Date and ending on the fifth anniversary of the
Closing Date, then Seller may elect, by giving written notice of such election
to Pure Cycle, to have the Tap Participation Fee to be paid to Seller
accelerated by increasing the percentage of Water Tap proceeds paid by Pure
Cycle from ten percent (10%) to twenty percent (20%) and decreasing the
corresponding remaining number of Water Taps subject to the Tap Participation
Fee by fifty percent (50%). For example, if Pure Cycle has paid Tap
Participation Fees on 10,000 Water Taps leaving a remaining 30,000 Water Taps
subject to the Tap Participation Fee at ten percent

 

10

--------------------------------------------------------------------------------


 

(10%), the Tap Participation Fee shall be modified to be twenty percent (20%) of
the Water Tap proceeds for ½ of 30,000 Water Taps (or twenty percent (20%) of
15,000 Water Taps). Nothing in this subsection (other than the adjustment set
forth in this subsection if Seller elects to increase the percentage of Water
Tap proceeds paid) shall be deemed to limit Pure Cycle’s obligation to pay the
Tap Participation Fee on the sale of the first forty thousand (40,000) Water
Taps issued by Pure Cycle after the Closing. The parties acknowledge and agree
that the determination of whether or not Seller receives consideration that
equals or exceeds Fifty Million Dollars ($50,000,000) for at least six (6)
consecutive months during the five-year period following the Closing Date
affects only the availability of Seller’s right to accelerate payment of the Tap
Participation Fee and does not constitute a cap on the consideration to which
Seller is entitled hereunder.

 

(iii)                               The term “Fifth Year Purchase Consideration”
shall mean the Market Price (as determined below) of the 2,950,000 Shares (as
such number of Shares may be adjusted pursuant to Section 2.5(a)) plus the
dollar amount of Tap Participation Fees (excluding any late payment interest
paid by Pure Cycle to Seller) paid through the date of determination but no
later than the fifth anniversary of the Closing Date. The “Market Price” of the
Shares shall be determined by taking 2,950,000 (as such number of Shares may be
adjusted pursuant to Section 2.5(a)) times the average of the daily Closing
Prices of a share of Pure Cycle Common Stock on each trading day during any
consecutive six (6) month period between the third anniversary of the Closing
Date and the fifth anniversary of the Closing Date for which the Fifth Year
Purchase Consideration is being determined.

 

(iv)                              In the event (A) of a merger, consolidation,
reorganization, or recapitalization of Pure Cycle (other than a merger,
consolidation, reorganization or recapitalization which results in the voting
securities of Pure Cycle outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least eighty (80%) of the combined voting
power of the voting securities of Pure Cycle or such surviving entity
outstanding immediately after such merger, consolidation, reorganization or
recapitalization), (B) all or substantially all of the assets or more than fifty
percent (50%) of the outstanding voting stock of Pure Cycle is acquired by
another Person (other than a conveyance that is solely to cause Pure Cycle to be
a holding company of an entity or entities that conduct the business formerly
conducted by Pure Cycle, and in such case such entities which have any interest
in the Assets shall be jointly and severally liable with Pure Cycle for all Pure
Cycle’s obligations hereunder), or (C) Pure Cycle suffers a Bankruptcy Event, at
a time when the full Tap Participation Fee payable under this Section 2.5(b) has
not been paid, then at the election of Seller, made by giving written notice of
such election to Pure Cycle, the Tap Participation Fee on any remaining Water
Taps shall become due and payable on the date of any such event. If Seller so
elects, the amount of Tap Participation Fee due on such date shall be determined
based on the current applicable Tap Participation Fee percentage (i.e. 10% or
20%) times the number of remaining Water Taps subject to the Tap Participation
Fee times the then current Rangeview Water Tap Fee. If Seller does not so elect,
then Pure Cycle shall not proceed with an event described under (A) or (B) above
unless the surviving entity or purchaser, as applicable, acquiring the Water
Rights (1) has a credit quality that is the same or

 

11

--------------------------------------------------------------------------------


 

higher than that of Pure Cycle and agrees to fully assume the obligations under
this Agreement as if it were Pure Cycle or (2) makes other arrangements for the
obligations hereunder which are reasonably satisfactory to Seller.

 

(v)                                 In the event of any government taking,
eminent domain proceeding or foreclosure affecting more than fifty percent (50%)
of the assets of Pure Cycle, then Seller may elect, by giving written notice of
such election to Pure Cycle, to have the Tap Participation Fee on any remaining
Water Taps become due and payable on the date of any such event. If Seller so
elects, the amount of Tap Participation Fee due on such date shall be determined
based on the current applicable Tap Participation Fee percentage (i.e. 10% or
20%) times the number of remaining Water Taps subject to the Tap Participation
Fee times the then current Rangeview Water Tap Fee.

 

(vi)                              If Pure Cycle sells Water Taps to any
Affiliate of Pure Cycle at a discount from the Rangeview Water Tap Fee, Pure
Cycle shall promptly notify Seller of such sale and the terms thereof. Within
thirty (30) days after receipt of such notice, Seller shall elect, by giving
written notice of such election to Pure Cycle, to (A) have such sale disregarded
for purposes of aggregating the forty thousand (40,000) Water Taps on which the
Tap Participation Fee is payable, or (B) receive a Tap Participation Fee on such
sale in accordance with Section 2.5(b)(i). In the event Seller elects to receive
a Tap Participation Fee under clause (B) above in connection with Pure Cycle’s
sale of Water Taps to any Affiliate of Pure Cycle, Seller shall be entitled to
receive a Tap Participation Fee based on the then current Rangeview Water Tap
Fee. In the event Seller elects to disregard the sale under clause (A), Seller
shall be entitled to a Tap Participation Fee based on any subsequent sales of
Water Taps by such Affiliate. Such Tap Participation Fee shall be paid by Pure
Cycle unless the Affiliate undertakes such obligation pursuant to the terms of
its sale agreement with Pure Cycle; provided, however, that Pure Cycle shall
remain primarily responsible for the payment of such Tap Participation Fee
notwithstanding such undertaking.

 

(vii)                           If Pure Cycle sells Water Taps as part of a
bundle of products or services, the Tap Participation Fee payable with respect
to such sale shall be the then current Rangeview Water Tap Fee applicable to the
Water Taps sold, without giving effect to any discount on the price of the Water
Taps received by the purchaser by virtue of purchasing the bundle. Seller agrees
that if Pure Cycle provides the Water Tap purchaser financing to the purchase of
taps through installment payments, acceptance of a promissory note or other
evidence of indebtedness from the purchaser or similar seller financing
arrangement, that such a financing transaction will not be considered a sale as
part of a bundle of products or services for purposes of this Agreement. In such
instance, Seller will share in the interest or other financial accommodation
received by Pure Cycle in accordance with Section 2.5(b)(i) above.

 

(viii)                        If, prior to Pure Cycle fully discharging its
obligations with respect to payment of the Tap Participation Fee hereunder, Pure
Cycle becomes authorized to sell water taps by any water district (an
“Alternative District”) other than Rangeview, Pure Cycle shall promptly notify
Seller of the receipt of such authorization and the terms thereof. At any time
after receipt of such notice, Seller shall receive a Tap Participation

 

12

--------------------------------------------------------------------------------


 

Fee with respect to Pure Cycle’s sale of Water Taps pursuant to whichever
district’s (Rangeview’s or the Alternative District’s) Water Tap Fee is
applicable to the sale, and all references to “Rangeview Metropolitan District”
or “Rangeview” herein shall be deemed to be a reference to such other water
district, if applicable.

 

(ix)                                At the Closing, and until Pure Cycle has
fully discharged its obligations with respect to payment of the Tap
Participation Fee hereunder, Pure Cycle shall pledge fifty percent (50%) of the
Fort Lyon Canal Company shares and the Property associated with those pledged
shares acquired from Seller to Seller as security for Pure Cycle’s obligations
with respect to payment of the Tap Participation Fee in accordance with the
terms and conditions of a pledge agreement by Pure Cycle in favor of Seller in
the form attached as Exhibit B (the “Pure Cycle Pledge Agreement”), which
includes provisions concerning partial releases, substitution of collateral,
disposition of proceeds and other matters.

 

(x)                                   Subject to Section 2.5(b)(xi), if Pure
Cycle sells a water right to a purchaser, rather than Water Taps, for example, a
gross volume of water, a portion of the Water Rights, or shares in a ditch
company or other similar transaction (a “Bulk Sale”), then Seller shall receive
a Tap Participation Fee equal to fifty percent (50%) of Pure Cycle’s after tax
net profit on the Bulk Sale, which shall be determined by taking the total
consideration actually paid to Pure Cycle for the Bulk Sale less taxes paid on
the net income associated with the Bulk Sale and less those costs (including a
reasonable overhead allocation, but excluding the acquisition cost of the water
or water right paid to the seller thereof) which are incurred directly or
indirectly to consummate the Bulk Sale. Seller shall receive such a Tap
Participation Fee only at such time and to the extent that Pure Cycle has
received payment and has after tax net profit for the Bulk Sale. Pure Cycle will
be deemed to have paid the Tap Participation Fee for the number of Water Taps
determined by dividing the Tap Participation Fee paid by Pure Cycle to Seller by
the result obtained upon multiplying the applicable Tap Participation Fee
percentage (10% or 20%) times the then current Rangeview Water Tap Fee. An
example of how this provision shall work is set forth below:

 

(A)      Assumptions:

 

(i)                                     Total consideration paid for Bulk Sale
equals $21,000,000;

 

(ii)                                  Taxes and costs incurred by Pure Cycle are
$1,000,000;

 

(iii)                               The then-current Rangeview Water Tap Fee is
$20,000;

 

(iv)                              The Tap Participation Fee percentage is 10%;
and

 

(v)                                 A Tap Participation Fee has been paid by
Pure Cycle on 10,000 Water Taps to date. 30,000 Water Taps remain subject to the
fee.

 

13

--------------------------------------------------------------------------------


 

(B)        After tax net profit = $21,000,000 minus $1,000,000 = $20,000,000.

 

(C)        Tap Participation Fee paid pursuant to this Section 2.5(b)(x) = 50% X
$20,000,000 = $10,000,000.

 

(D)       Tap Participation Fee per tap required by Section 2.5(b)(i) = 10% X
$20,000 = $2,000.

 

(E)         Number of Water Taps for which Pure Cycle is deemed to have paid the
Tap Participation Fee = Tap Participation Fee paid pursuant to this
Section 2.5(b)(x) divided by the Section 2.5(b)(i) Tap Participation Fee per tap
= $10,000,000 divided by $2,000 = 5,000 Water Taps.

 

(F)         Total Water Taps subject to future Tap Participation Fees = 30,000
minus 5,000 = 25,000.

 

The parties specifically acknowledge that using a modified profits formula for a
particular asset for determining the payment under this provision does not make
the parties partners or constitute the formation of a partnership.

 

(xi)                                If Pure Cycle proposes to offer certain
water rights for sale as a Bulk Sale for a price per acre foot that is less than
one third of the current Rangeview Water Tap Fee, then Pure Cycle shall first
offer Seller the right to purchase such water rights at the price and on the
terms specified in a written notice (the “Sale Notice”) to Seller. Seller shall
have thirty (30) days, or longer if the parties agree, from the date of receipt
of the Sale Notice to negotiate with Pure Cycle and reach an agreement with
respect to the purchase of the water rights described in the Sale Notice. During
such thirty-day (or longer) period, Pure Cycle shall negotiate with Seller in
good faith to reach agreement on the terms of the sale. If negotiations
terminate unsuccessfully, Pure Cycle may enter into an agreement with another
Person in respect of the proposed Bulk Sale on terms and conditions which, taken
as a whole, are not more favorable to the other party than those offered to
Seller; provided, however, that if Pure Cycle does not enter into an agreement
in principle with another Person regarding the proposed Bulk Sale within one
hundred eighty (180) days and consummate the transaction contemplated by such
agreement within one (1) year after the expiration of the thirty-day period
referenced above, then prior to any subsequent attempts to offer such water
rights for Bulk Sale at a price per acre foot that is less than one third of the
then current Rangeview Tap Fee, Pure Cycle will be required to re-offer such
water rights to Seller in accordance with this Section.

 

(xii)                             If Pure Cycle sells a Water Tap for
consideration other than cash, cash equivalents (e.g., checks or wire
transfers), or financing arrangements payable in cash or cash equivalents, Pure
Cycle shall pay Seller the Tap Participation Fee based on the then current
Rangeview Water Tap Fee applicable to the Water Taps sold.

 

14

--------------------------------------------------------------------------------


 

2.6                                 Closing. Subject to the provisions of
Articles VII, IX and X, the closing (the “Closing”) of the purchase of the
Assets and the assumption of the Assumed Liabilities hereunder shall take place
at the offices of Davis, Graham & Stubbs LLP, Suite 500, 1550 Seventeenth
Street, Denver, Colorado 80202, on the second business day following the
satisfaction or waiver of all conditions to the obligations of the parties to
consummate the transactions contemplated hereby (other than conditions with
respect to actions the respective parties will take at the Closing itself) or
such other date as the parties may mutually determine (the “Closing Date”);
provided, however, that the parties shall use reasonable efforts to cause the
Closing Date to be no later than one hundred twenty (120) days after the date of
this Agreement. The transactions contemplated by this Agreement, including the
transfer of the Assets from Seller to Pure Cycle, shall be deemed to have
occurred at 12:01 a.m. (Denver time) on the Closing Date.

 

2.7                                 Closing Deliveries.

 

(a)                                  At the Closing, Seller shall deliver to
Pure Cycle the following documents or instruments properly executed, and, where
necessary, acknowledged by a notary:

 

(i)                                     The certificate or certificates for the
shares of Fort Lyon Canal Company representing the Water Rights or if
certificates cannot reasonably be provided as of the Closing Date, then stock
powers for such shares (the “FLCC Certificates or Stock Powers”);

 

(ii)                                  The certificate or certificates for the
shares representing the LAWMA Rights or if certificates cannot reasonably be
provided as of the Closing Date, then stock powers for such shares (the “LAWMA
Certificates or Stock Powers”);

 

(iii)                               The certificate or certificates or, if
applicable, other appropriate instruments representing the Wheat Ridge Mutual
Ditch Company shares or if certificates cannot reasonably be provided as of the
Closing Date, then stock powers for such shares;

 

(iv)                              The certificate or certificates or other
appropriate instruments, if applicable, representing the May Valley Water
Association shares or if certificates cannot reasonably be provided as of the
Closing Date, then stock powers for such shares;

 

(v)                                 The Seller Pledge Agreement and stock
transfer powers with respect to the pledged Shares;

 

(vi)                              Special warranty deeds (the “Property Deeds”)
conveying the Property (other than water wells and the Mineral Rights) to Pure
Cycle and warranting title subject only to Permitted Liens and Liens otherwise
accepted by Pure Cycle in writing;

 

(vii)                           Special warranty deeds (the “Mineral Deeds”)
conveying the Mineral Rights to Pure Cycle and warranting title subject only to
Permitted Liens and Liens otherwise accepted by Pure Cycle in accordance with
Section 7.8;

 

15

--------------------------------------------------------------------------------


 

(viii)                        A settlement statement prepared by the Title
Company (the “Settlement Statement”);

 

(ix)                                The Title Company’s unconditional written
undertaking to issue the owner’s title policy, insuring fee simple title to the
Property in Pure Cycle in accordance with the Title Commitments, subject only to
the Permitted Liens and Liens otherwise accepted by Pure Cycle in accordance
with Section 7.8 (the “Title Company Undertaking”);

 

(x)                                   The Pure Cycle Pledge Agreement;

 

(xi)                                Certificates representing the shares of
capital stock of Wollert Enterprises, Inc. and stock powers transferring such
shares to Pure Cycle;

 

(xii)                             Quit claim deeds to the water wells listed on
Schedule 2.7 (the “Quit Claim Wells”) (each of which was acquired by Seller by
quit claim deed); and

 

(xiii)                          Such assignments, consents, instruments and
agreements as are required or contemplated herein, or as Pure Cycle or the Title
Company may reasonably require to effect the transactions contemplated hereby,
including without limitation those affidavits and agreements sufficient to
enable the Title Company to delete the standard exceptions (to the extent
contemplated by Article VII) from the Title Commitments.

 

(b)                                 At the Closing, Pure Cycle shall deliver to
Seller the following documents or instruments properly executed, and, where
necessary, acknowledged by a notary:

 

(i)                                     A letter of transmittal issued by Pure
Cycle to Pure Cycle’s transfer agent dated as of the Closing Date directing the
issuance of the Shares in the name of the Seller in two certificates, each
representing one-half of the Shares (the “Transfer Agent Letter”);

 

(ii)                                  The Settlement Statement;

 

(iii)                               Such consents, instruments and agreements as
are required or contemplated herein, or as Seller or the Title Company may
reasonably require to effect the transactions contemplated hereby, including
without limitation those affidavits and agreements sufficient to enable the
Title Company to delete the standard exceptions (to the extent contemplated by
Article VII) from the Title Commitments;

 

(iv)                              The certificate or certificates representing
the Fort Lyon Canal Company shares pledged pursuant to the Pure Cycle Pledge
Agreement;

 

(v)                                 The Pure Cycle Pledge Agreement;

 

(vi)                              The Seller Pledge Agreement; and

 

(vii)                           The Tap Participation Fees in respect of the
Water Taps described on Schedule 2.5(b) for which Pure Cycle has received
payment prior to the Closing.

 

16

--------------------------------------------------------------------------------


 

(c)                                  Pure Cycle shall pay all recording fees and
documentary fees required in connection with the delivery and recording of the
Deeds. Seller shall pay all recording fees required in connection with the
recording of releases of any existing encumbrances. The parties shall each pay
one-half of any Title Company escrow or closing fees, and the parties shall pay
the other costs of title insurance premiums and expenses in accordance with
Section 7.4. Pure Cycle shall pay the transfer fees imposed by the Fort Lyon
Canal Company in connection with the transfer of the Water Rights.

 

2.8                                 Allocation of Purchase Price. The parties
shall negotiate in good faith to reach an agreement with respect to how the
Initial Consideration paid pursuant to this Agreement and the Tap Participation
Fees to be paid shall be allocated among the Assets (giving effect to the value
of the Shares taking into account appropriate discounts for illiquidity,
transfer restrictions and other applicable factors) pursuant to Section 1060 of
the Code and as to the content of the IRS Form 8594 to be filed by each of them
with their next income Tax Returns within ten (10) days following the execution
date of this Agreement. If the parties are not able to reach agreement on such
matters within such ten (10) day period, Seller, after consultation with Pure
Cycle as to the firm which Seller will select, may engage an independent
business valuation firm (the “Valuation Firm”) to render its report or opinion,
for tax purposes, as to an appropriate discount from the trading price of the
Shares as of the Closing and each party agrees to cooperate reasonably and in
good faith with the Valuation Firm. Seller will be solely responsible for the
fees and expenses of the Valuation Firm. The Valuation Firm will complete its
determination of the discount within forty-five (45) days after the execution
date of this Agreement. Seller will cause a copy of the Valuation Firm’s report
or opinion to be delivered to Pure Cycle promptly after completion of the
valuation. Seller or Pure Cycle may terminate this Agreement upon written notice
to the other party given not more than five (5) days after such party’s receipt
of the Valuation Firm’s report or opinion. If the parties are not able to agree
upon the allocation of the Initial Consideration and the Tap Participation Fees
or the discount to be applied to the value of the Shares even though an opinion
or report has been received from the Valuation Firm, either party may terminate
this Agreement upon written notice to the other party given not more than: 
(i) five (5) days after the expiration of the ten (10) day period provided in
the first sentence of this Section 2.8 if no Valuation Firm is retained or (ii)
as provided in the preceding sentence. Seller and Pure Cycle agree to report the
federal, state and local income and other Tax consequences of the transactions
contemplated hereby, and in particular to report the information required by
Section 1060(b) of the Code, in a manner consistent with the agreed upon
allocation, and to file all other applicable Returns to reflect such purchase
price allocation, and further agree that neither of them will take any position
inconsistent therewith upon examination of any Return, in any refund claim, in
any litigation, investigation or otherwise.

 

2.9                                 Prorations. All Taxes and Liens with respect
to the Assets which are due as of the Closing shall be paid by Seller. All real
estate Taxes and other assessments for the year of Closing which are due and
payable in the year following the year of Closing shall be prorated as of the
Closing Date on the basis of the prior year’s real estate Taxes and other
assessments payable in the year of Closing, and such prorations shall be
considered final. Notwithstanding the foregoing, Seller shall remain responsible
for real estate Taxes and assessments (but not water allocation expenses or
water assessments) for the period set forth in the Property Management
Agreement. However, Seller shall not be liable for any increase in those Taxes
in the circumstances provided for in Section 8.14(c) and Seller’s obligations
for assessments for

 

17

--------------------------------------------------------------------------------


 

long lived governmental or quasi-governmental improvements to the Properties
shall be as set forth in the Property Management Agreement.

 

2.10                           Treatment of Invoices and Receipts. From and
after the Closing Date, (a) Pure Cycle agrees to (i) pay over promptly to Seller
any and all proceeds received by Pure Cycle that are attributable to (x) the
Excluded Assets or (y) the ownership and operation of the Assets prior to the
Closing Date, and (ii) forward to Seller all unpaid invoices received by Pure
Cycle that are attributable to (x) the Excluded Assets, (y) the Excluded
Indebtedness or (z) the ownership and operation of the Assets prior to the
Closing Date; and (b) Seller agrees to, except as provided in the Property
Management Agreement (i) pay over promptly to Pure Cycle any and all proceeds
that are attributable to the ownership and operation of the Assets from and
after the Closing Date, and (ii) forward all unpaid invoices received by Seller
that are attributable to the ownership and operation of the Assets or the
Assumed Liabilities from and after the Closing Date. Each party agrees to
promptly pay any invoices so received, subject to such party’s right to
reasonably dispute any such invoices.

 

2.11                           Reports and Audits.

 

(a)                                  Reports. Within fifteen (15) days after the
end of each Pure Cycle fiscal quarter in which Pure Cycle sells Water Taps or
makes a Bulk Sale, Pure Cycle shall deliver a status report to Seller that sets
forth the following information relating to the immediately preceding quarter,
on a per quarter, and a cumulative basis: (i) the number of Water Taps actually
or deemed to be sold by Pure Cycle, (ii) a description including dollar amounts
and volume of any Bulk Sale, and (iii) the Tap Participation Fees including any
Bulk Sale related amounts due to Seller. The foregoing reports shall be
delivered to Seller until such time as Seller has received all Tap Participation
Fees to which it is entitled hereunder.

 

(b)                                 Audits. Pure Cycle shall prepare and keep
full, complete and proper books, records and accounts of all Water Taps and Tap
Participation Fees (including any discounts or credits granted by Pure Cycle and
any interest on Water Tap proceeds received by Pure Cycle) and shall document
such transactions as may be required by applicable law. At any time prior to the
payment of all Tap Participation Fees to which Seller is entitled hereunder and
for six (6) months thereafter, said books, records and accounts of Pure Cycle
related to sales of water rights shall be open at Pure Cycle’s offices during
normal business hours, upon ten (10) days prior written notice, to the
inspection of Seller and its representatives, who may, at Seller’s expense, copy
or extract all or a portion of said books, records, and accounts. In addition,
Seller and its representatives may physically inspect Pure Cycle’s facilities
from time to time on reasonable prior notice to Pure Cycle in connection with
Seller’s review of such books, records and accounts and in connection with an
audit as provided below. Seller may, upon no less than thirty (30) days prior
written notice to Pure Cycle, cause a partial or complete audit of all the
records and operations of Pure Cycle related to the Water Taps and Tap
Participation Fees to be made at Seller’s expense by an auditor selected by
Seller. Within thirty (30) days following Seller’s notice, Pure Cycle shall make
available to Seller’s auditor at Pure Cycle’s offices during normal business
hours, the books, records, and accounts the auditor reasonably deems necessary
or desirable for the purpose of performing the audit. Following completion of
the audit, Seller shall submit a written report to Pure Cycle detailing any
deficiencies in the payments determined upon such inspection or audit, if any (a
“Deficiency Notice”), and such deficiency shall be

 

18

--------------------------------------------------------------------------------


 

immediately due and payable by Pure Cycle together with interest thereon at the
rate of ten percent (10%) per annum from the date or dates such amounts should
have been paid. If inaccuracies resulted in a deficiency to Seller in excess of
five percent (5%) of the Tap Participation Fees previously computed by Pure
Cycle for the period covered by the audit, then Pure Cycle shall pay Seller the
actual cost of the audit. Such inspection right and audit right may be exercised
no more than one time each per fiscal year of Pure Cycle, except if the prior
inspection showed a deficiency in excess of five percent (5%), in which case an
additional inspection may commence at any time prior to the end of the third
fiscal quarter of Pure Cycle in the year following the audit period showing such
deficiency.

 

(c)                                  Disputes. If Pure Cycle disagrees with the
Deficiency Notice described in Section 2.11(b) above, then Pure Cycle shall
deliver written notice to Seller of its disagreement within thirty (30) days of
receipt of the Deficiency Notice. During the fifteen (15) days following
delivery by Pure Cycle to Seller of such notice of disagreement, Pure Cycle and
Seller shall use their reasonable efforts to reach agreement on the disputed
items or amounts in order to determine the amount of such deficiency. If during
such period, Pure Cycle and Seller are unable to reach such agreement, they
shall promptly thereafter select an independent accounting firm of recognized
national or regional standing (or if the parties cannot agree upon a selection,
they shall select such accounting firm by lot from four (4) randomly selected
accounting firms with offices in the Denver, Colorado metropolitan area with
more than 40 certified public accountants; provided that such selected
accounting firm shall not at the time of selection or the three (3) years
preceding such selection be performing services for either Pure Cycle or Seller)
(the “Accounting Referee”) to review this Agreement and the disputed items or
amounts for the purpose of calculating the deficiency (it being understood that
in making such calculation, the Accounting Referee shall be functioning as an
expert and not as an arbitrator). The Accounting Referee shall deliver to Pure
Cycle and Seller, as promptly as practicable, a report setting forth such
calculation. Such report shall be final and binding upon Pure Cycle and Seller.
The cost of such review and report shall be borne by Pure Cycle and Seller in
the same proportion that the dollar amount of the disputed items or amounts that
are not resolved in favor of Pure Cycle or Seller (as applicable) bears to the
total dollar amount of items or amounts in dispute resolved by the Accounting
Referee. For illustration purposes only, (i) if the total amount of disputed
items by Seller is $100,000 and Seller is awarded $50,000 by the Accounting
Referee, then Seller and Pure Cycle shall bear the Accounting Referee’s fees and
expenses equally; or (ii) if the total amount of disputed items by Seller is
$100,000 and Seller is awarded $25,000 by the Accounting Referee, then Seller
shall bear 75% and Pure Cycle shall bear 25% of the Accounting Referee’s fees
and expenses. Each of Pure Cycle and Seller shall bear all of its other expenses
incurred in connection with matters contemplated by this Section 2.11(c).

 

(d)                                 Audited Financial Statements. Within one
hundred twenty (120) days after the end of each fiscal year, Pure Cycle shall
deliver to Seller (i) audited financial statements of Pure Cycle (on a
consolidated basis) certified by an independent registered public accounting
firm, and (ii) a report of the chief financial officer of Pure Cycle certifying
the accuracy of items described in Section 2.11(a)(i) and (iii). This obligation
shall terminate at such time as all Tap Participation Fees have been paid in
full to Seller.

 

19

--------------------------------------------------------------------------------


 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as otherwise set forth in the disclosure schedules delivered by Seller to
Pure Cycle concurrently with the execution and delivery of this Agreement
(together with the disclosure schedules delivered by Pure Cycle to Seller, the
“Disclosure Schedules”), Seller represents and warrants to Pure Cycle and agrees
as follows:

 

3.1                                 Organization. Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Colorado and has the power to own its property and to carry on its
business as now being conducted. Seller is duly qualified and in good standing
in Colorado. Seller has delivered to Pure Cycle complete and correct copies of
its articles of organization and operating agreement, each as amended to the
date of this Agreement.

 

3.2                                 Ownership and Control of Seller.

 

(a)                                  At the date hereof one hundred percent
(100%) of the membership interests and voting interests of Seller are held by
the Persons and in the amounts as set forth on Schedule 3.2(a).

 

(b)                                 Except as set forth on Schedule 3.2(b),
there are not outstanding as of the date hereof (i) membership or voting
interests of Seller, (ii) securities or other interests of Seller convertible
into or exchangeable for membership or voting interests of Seller, or
(iii) options or other rights to acquire from Seller, or other obligations of
Seller to issue, any membership or voting interests or rights convertible into
or exchangeable for membership or voting interests of Seller.

 

3.3                                 Authority Relative to This Agreement;
Non-Contravention.

 

(a)                                  Seller has the requisite limited liability
company power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution and delivery of this Agreement by Seller,
the performance by Seller of its obligations hereunder and the consummation by
Seller of the transactions contemplated herein have been duly authorized by the
managers and members of Seller, and no additional proceedings on the part of
Seller are necessary to authorize the execution and delivery of this Agreement,
the performance by Seller of its obligations hereunder and the consummation by
Seller of the transactions contemplated hereby. This Agreement has been duly
executed and delivered by Seller and constitutes a valid and binding obligation
of Seller, enforceable against it in accordance with its terms, except to the
extent that such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization or similar laws affecting the
rights of creditors generally or by general principles of equity.

 

(b)                                 Except as set forth in Schedule 3.3(b), the
execution and delivery of this Agreement by Seller, the consummation and
performance by Seller of the transactions contemplated herein, and compliance by
Seller with any of the provisions hereof will not (i) conflict with or result in
any breach of the articles of organization or operating agreement of Seller,
(ii) result in a violation or breach of any provisions of, or constitute a
default (or an event

 

20

--------------------------------------------------------------------------------


 

which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration under, or result in the
creation of any Lien upon any of the Assets under, or result in the loss of a
material benefit under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, contract, lease, agreement or
other instrument or obligation of any kind to which Seller is a party or by
which Seller or any of the Assets may be bound, or any permit, concession,
franchise or license applicable to it or the Assets or (iii) conflict with or
violate any judgment, ruling, order, writ, injunction, decree, law, statute,
rule or regulation applicable to Seller or any of the Assets, other than any
such event described in items (ii) or (iii) which could not reasonably be
expected (x) to prevent the consummation of the transactions contemplated hereby
or (y) to have a Seller Material Adverse Effect.

 

(c)                                  Except for requisite filings and approvals
pursuant to the Hart-Scott-Rodino Act, no action by any Governmental Entity is
necessary for Seller’s execution and delivery of this Agreement or the
consummation by Seller of the transactions contemplated hereby, except where the
failure to obtain or take such action would not reasonably be expected (i) to
prevent the consummation of the transactions contemplated hereby or (ii) to have
a Seller Material Adverse Effect.

 

(d)                                 Except for any Hart-Scott-Rodino Act filings
and approvals contemplated by subsection (c) above or as set forth on
Schedule 3.3(d), no consents, approvals, orders, registrations, declarations,
filings or authorizations are required on the part of Seller for or in
connection with the execution and delivery of this Agreement or the consummation
by Seller of the transactions contemplated on its part hereby which could
reasonably be expected (i) to prevent the consummation of the transactions
contemplated hereby or (ii) to have a Seller Material Adverse Effect.

 

3.4                                 Litigation. Except as set forth in
Schedule 3.4, there is no suit, action, or legal, administrative, arbitration or
other proceeding or governmental investigation or review pending or, to the
knowledge of Seller, threatened, to which Seller is, or would be, a party or by
which it is or would be affected (and Seller is not aware of any basis for any
such action, suit, dispute or proceeding that has a reasonable likelihood of
being brought) which, considered individually or in the aggregate, if determined
adversely to Seller, is reasonably likely (a) to have a Seller Material Adverse
Effect, (b) to impair the ability of Seller to perform its obligations under
this Agreement or (c) to prevent the consummation of any of the transactions
contemplated by this Agreement, nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against
Seller having, or which, insofar as reasonably can be foreseen, in the future
would have, any such effect. Without limiting the generality of the foregoing,
except as set forth in Schedule 3.4, there is no suit, action, dispute or legal,
administrative, arbitration or other proceeding or governmental investigation or
review pending naming Seller as a party, or, to the knowledge of Seller
threatened, which does or would affect the Assets in any material fashion (and
Seller is not aware of any basis for any such action, suit, dispute or
proceeding that has a reasonable likelihood of being brought).

 

3.5                                 Broker’s or Finder’s Fees. To Seller’s
knowledge, no agent, broker, Person or firm acting on behalf of Seller or under
Seller’s authority is or will be entitled to any advisor’s (other than lawyers,
accountants, water engineers and other similar professionals’ fees that are

 

21

--------------------------------------------------------------------------------


 

not based on the dollar amount or outcome of the transaction) or broker’s
commission or finder’s fee from Pure Cycle or Seller in connection with any of
the transactions contemplated herein.

 

3.6                                 Compliance with Laws. Except as described in
High Plains A & M, LLC v. Southeastern Colorado Water Conservancy District, 120
P. 3d 710 (Colo. 2005), Seller has not violated or failed to comply with any
statute, law, ordinance, regulation, rule, judgment, decree or order of any
Governmental Entity applicable to its business or operations, except for
violations and failures to comply that are not, individually or in the
aggregate, reasonably expected to result in a Seller Material Adverse Effect.
Seller has not received any written communication during the past two (2) years
from a Governmental Entity that alleges that it is not in material compliance
with any applicable law.

 

3.7                                 Environmental Matters.

 

(a)                                  Except as set forth in any Phase I
environmental assessments delivered to Pure Cycle pursuant to Article VII or as
set forth on Schedule 3.7, Seller has not (i) placed or disposed of any
Hazardous Substances on, under, from or at the Property, in violation of any
applicable Environmental Laws, except for violations that could not, in all such
cases, taken individually or in the aggregate, reasonably be expected to result
in a Seller Material Adverse Effect, (ii) any knowledge of the presence of any
Hazardous Substances on, under or at any of the Property or any other property
but arising from the Property, in violation of any applicable Environmental
Laws, except for violations that could not, in all such cases taken individually
or in the aggregate, reasonably be expected to result in a Seller Material
Adverse Effect, or (iii) received any written notice (A) during the preceding
five (5) years from a Governmental Entity that Seller is in violation of, or has
failed to obtain any necessary permit or authorization under, any Environmental
Laws, (B) of the institution or pendency of any suit, action, claim, proceeding
or investigation by any Governmental Entity or any third party in connection
with any such violation or in connection with a release or threatened release of
hazardous substances at the Property or any other properties for which Seller
may be responsible, (C) requiring the response to or remediation of a release or
threatened release of Hazardous Substances at or arising from any of the
Property or any other properties for which Seller may be responsible, or (D)
demanding payment by Seller for response to or remediation of a release or
threatened release of Hazardous Substances at or arising from any of the
Property or other properties.

 

(b)                                 Except as set forth on Schedule 3.7, to
Seller’s knowledge, no Environmental Law imposes any obligation upon Seller
arising out of or as a condition to transferring the Assets to Pure Cycle,
including, without limitation, any requirement to modify or to transfer any
permit or license, any requirement to file any notice or other submission with
any Governmental Entity, the placement of any notice, acknowledgment or covenant
in any land records, or the modification of or provision of notice under any
agreement, consent order or consent decree. No Lien has been placed upon the
Property under any Environmental Law.

 

(c)                                  This Section 3.7 contains the sole and
exclusive representations and warranties of Seller with respect to any
environmental, health, or safety matters, including, but not limited to, any
arising under any Environmental Laws.

 

22

--------------------------------------------------------------------------------


 

3.8                                 Assumed Contracts; Debt Instruments. The
Assumed Contracts constitute all of the contracts or agreements to which Seller
is a party that are material to the ownership and operation of the Assets. Each
Assumed Contract is in full force and effect and is a legal, valid and binding
agreement of Seller and, to the knowledge of Seller, of each other party
thereto, enforceable in accordance with its terms except to the extent that its
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or similar laws affecting the rights of
creditors generally and subject to general principles of equity. Seller is not
in violation of or in default under (nor does there exist any condition which
upon the passage of time or the giving of notice would cause such a violation of
or default under) any loan or credit agreement, note, bond, mortgage, indenture,
lease, permit, concession, franchise, license or any other contract to which it
is a party or by which it or any of the Assets is bound, nor to the knowledge of
Seller is any other party to such contracts in violation of or in default under
(nor does there exist any condition which upon the passage of time or the giving
of notice would cause such a violation of or default under) any such contracts,
except for violations or defaults that could not reasonably be expected (i) to
result in a Seller Material Adverse Effect, (ii) to materially impair the
ability of Seller to perform its obligations under this Agreement or (iii) to
prevent the consummation of any of the transactions contemplated by this
Agreement.

 

3.9                                 Water Rights. Seller represents and warrants
that, except as set forth on Schedule 3.9, (a) the Water Rights are now utilized
through, within or for the benefit of the Property or related property; (b) the
Water Rights are represented by shares of stock in the Fort Lyon Canal Company;
(c) such shares are owned by Seller free and clear of Liens other than those of
the governing documents of the Fort Lyon Canal Company or associated with
Permitted Liens; (d) to Seller’s knowledge such shares are shown by the records
of the Fort Lyon Canal Company as owned by Seller; (e) the ownership of such
shares may be transferred to Pure Cycle without consent, condition or
limitation; (f) that such transfer to Pure Cycle of such shares is not barred,
limited, restricted or conditioned by any requirements imposed by the Fort Lyon
Canal Company other than the requirements of its bylaws as applied by the board
of directors of the Fort Lyon Canal Company; (g) such shares are fully paid for
(except that Seller owes sums to the transferor of such shares to it pursuant to
the Excluded Indebtedness); (h) Seller is not indebted to the Fort Lyon Canal
Company upon any past due debt, either as principal, surety or otherwise; and
(i) any assessments on any such shares of stock have been fully paid.

 

3.10                           Property.

 

(a)                                  Seller has good and marketable title to the
Property and the Mineral Rights (provided that as to the Quit Claim Wells Seller
only represents that it has not transferred title to the Quit Claim Wells).
Except as set forth on Schedule 2.4 and Schedule 3.10, the Property and the
Mineral Rights are free and clear of all Liens.

 

(b)                                 Seller has good and marketable title to, or
valid leasehold interests in, all tangible personal property owned or leased by
Seller and located on the Property (other than any tangible personal property
owned or leased by the lessees of the Property) or used in connection with the
Water Rights. All such tangible personal property, other than tangible personal
property in which Seller has a leasehold interest, is free and clear of all
Liens. The tangible personal property that has a value, in the case of each
item, of $20,000 or more is in good operating condition and repair, ordinary
wear and tear excepted, and all tangible personal property leased

 

23

--------------------------------------------------------------------------------


 

by Seller is in the condition required of such property by the terms of the
lease applicable thereto during the term of such lease and upon the expiration
thereof except for such variances in the condition thereof as could not
reasonably be expected to result in a Seller Material Adverse Effect.
Notwithstanding the foregoing, Pure Cycle takes the tangible personal property
subject to any defects which would be revealed by a reasonable visual inspection
conducted on or prior to the end of the Due Diligence Period provided for in
Section 7.9.

 

3.11                           Insurance. All of the policies of fire, liability
and other forms of insurance in effect as of the Closing Date with respect to
the Assets are valid and outstanding policies and provide insurance coverage for
the Assets in scope and amount customary and reasonable for the business in
which Seller is engaged and as necessary to comply, in all material respects,
with applicable laws, the Assumed Liabilities and the Excluded Indebtedness. No
notice of cancellation or termination has been received with respect to any such
policy. The activities and operations of Seller have been conducted in a manner
so as to conform in all material respects to all applicable provisions of such
insurance policies.

 

3.12                           Taxes.

 

(a)                                  Except as set forth in Schedule 3.12,
(i) Seller has timely filed with the appropriate Taxing Authority all Returns
required to be filed on or prior to the date hereof and each such Return was
properly completed and correct in all material respects at the time of filing,
and (ii) all Taxes including Taxes, if any, for which no Returns are required to
be filed (A) of Seller, (B) for which Seller is or could otherwise be held
liable, or (C) which are or could otherwise become chargeable as an encumbrance
upon the Assets, have been duly and timely paid, except for Taxes not yet due
and payable that are disclosed on Schedule 3.12 and except when the failure to
file Returns or pay Taxes would not reasonably be expected to have a Seller
Material Adverse Effect.

 

(b)                                 Except as set forth in Schedule 3.12, no
Liens for Taxes exist with respect to any of the Assets.

 

3.13                           Financial Statements. Seller has delivered to
Pure Cycle its financial statements for the year ended December 31, 2005 and for
the quarter ended March 31, 2006, and prior to Closing Seller shall deliver its
financial statement for the quarter ended June 30, 2006, and such financial
statements present or shall present fairly in all material respects the
financial position of Seller as of the dates thereof and the results of its
operations for the periods then ended and were or will be prepared in accordance
with GAAP applied on a consistent basis for prior periods presented.

 

3.14                           No Other Representations.

 

(a)                                  Except for the representations and
warranties of Seller expressly set forth in this Agreement, neither Seller nor
any other Person makes any other express or implied representation or warranty
on behalf of Seller, in respect of Seller, the Assets or otherwise.

 

(b)                                 EXCEPT AS SET FORTH IN THIS ARTICLE III,
SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED (INCLUDING THOSE
REFERRED TO IN THE UNIFORM COMMERCIAL CODE), AND THE ASSETS SHALL

 

24

--------------------------------------------------------------------------------


 

BE DEEMED TO BE “AS IS, WHERE IS” ON THE CLOSING DATE, AND IN THEIR THEN PRESENT
CONDITION. IN ANY EVENT, EFFECTIVE AS OF THE CLOSING DATE, SELLER MAKES NO
WARRANTY OF MERCHANTABILITY, SUITABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
QUALITY, WITH RESPECT TO ANY OF THE TANGIBLE ASSETS INCLUDED IN THE ASSETS, OR
AS TO THE CONDITION OR WORKMANSHIP THEREOF OR THE ABSENCE OF ANY DEFECTS
THEREIN, WHETHER LATENT OR PATENT.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES
OF PURE CYCLE

 

Except as otherwise set forth in the Disclosure Schedules delivered by Pure
Cycle to Seller concurrently with the execution and delivery of this Agreement,
Pure Cycle represents and warrants to Seller and agrees as follows:

 

4.1                                 Organization. Pure Cycle is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware. Pure Cycle has the corporate power and authority to own its
property and to carry on its business as now being conducted. Pure Cycle is duly
qualified and/or licensed, as may be required, and in good standing in each of
the jurisdictions in which the nature of the business conducted by it or the
character of the property owned, leased or used by it makes such qualification
and/or licensing necessary, except in such jurisdictions where the failure to be
so qualified and/or licensed would not individually or in the aggregate have a
Pure Cycle Material Adverse Effect.

 

4.2                                 Subsidiaries. Pure Cycle does not have any
subsidiaries or an equity interest in excess of five percent (5%) in any other
corporation, partnership, joint venture, association, trust or other business
association or entity.

 

4.3                                 Capitalization.

 

(a)                                  At April 30, 2006, the authorized capital
stock of Pure Cycle consisted of (i) 40,000,000 shares of Pure Cycle Common
Stock, of which 14,863,766 shares were issued and outstanding, and (ii)
25,000,000 shares of preferred stock, par value $.01 per share, of which 432,513
shares were issued and outstanding.

 

(b)                                 Except as set forth on Schedule 4.3(b),
there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements, arrangements or commitments under which Pure Cycle is or may
become obligated to issue, sell, transfer, or otherwise dispose of, or purchase,
redeem, or otherwise acquire, any shares of capital stock of, or other equity or
voting interests in, Pure Cycle, and there are no outstanding securities
convertible into or exchangeable for any such capital stock or other equity or
voting interests.

 

(c)                                  The Shares are duly authorized and, when
issued to Seller in accordance with this Agreement, will be validly issued,
fully paid and non-assessable and will be free and clear of all Liens, and are
not subject to preemptive rights created by statute, Pure Cycle’s

 

25

--------------------------------------------------------------------------------


 

certificate of incorporation or by-laws or any agreement to which Pure Cycle is
a party or by which it is bound.

 

4.4                                 Authority Relative to This Agreement;
Non-Contravention.

 

(a)                                  Pure Cycle has the requisite corporate
power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution and delivery of this Agreement by Pure
Cycle, the performance by Pure Cycle of its obligations hereunder and the
consummation by Pure Cycle of the transactions contemplated herein have been
duly authorized by the board of directors of Pure Cycle, and no other corporate
proceedings on the part of Pure Cycle are necessary to authorize the execution
and delivery of this Agreement, the performance by Pure Cycle of its obligations
hereunder and the consummation by Pure Cycle of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Pure Cycle and
constitutes a valid and binding obligation of Pure Cycle, enforceable against it
in accordance with its terms, except to the extent that such enforceability may
be limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization or similar laws affecting the rights of creditors generally or by
general principles of equity.

 

(b)                                 The execution and delivery of this Agreement
by Pure Cycle, the consummation and performance by Pure Cycle of the
transactions contemplated herein, and the compliance by Pure Cycle with any of
the provisions hereof will not (i) conflict with or result in any breach of the
certificate of incorporation or by-laws of Pure Cycle, (ii) result in a
violation or breach of any provisions of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration under, or result in the
creation of any Lien upon any of the properties or assets of Pure Cycle under,
or result in the loss of a material benefit under, any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, deed of trust, license,
contract, lease, agreement or other instrument or obligation of any kind to
which Pure Cycle is a party or by which Pure Cycle or any of its properties or
assets may be bound, or any permit, concession, franchise or license applicable
to it or its properties or assets or (iii) subject to compliance with the
statutes and regulations referred to in subsection (d) below, conflict with or
violate any judgment, ruling, order, writ, injunction, decree, law, statute,
rule or regulation applicable to Pure Cycle or any of its properties or assets,
other than any such event described in items (ii) or (iii) that would not
reasonably be expected (x) to prevent the consummation of the transactions
contemplated hereby or (y) to have a Pure Cycle Material Adverse Effect.

 

(c)                                  Except for requisite filings and approvals
pursuant to the Hart-Scott-Rodino Act, if any, no action by any Governmental
Entity is necessary for Pure Cycle’s execution and delivery of this Agreement or
the consummation by Pure Cycle of the transactions contemplated hereby, except
where the failure to obtain or take such action would not reasonably be expected
(i) to prevent the consummation of the transactions contemplated hereby or (ii)
to have a Pure Cycle Material Adverse Effect.

 

(d)                                 Except for any Hart-Scott-Rodino Act filings
and approvals contemplated by subsection (c) above, no consents, approvals,
orders, registrations, declarations, filings or authorizations with any
Governmental Entity or any other Person are required on the part of Pure

 

26

--------------------------------------------------------------------------------


 

Cycle for or in connection with the execution and delivery of this Agreement or
the consummation by Pure Cycle of the transactions contemplated on its part
hereby except (i) for such consents, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
federal and state securities laws or (ii) which could not reasonably be expected
(x) to prevent the consummation of the transactions contemplated hereby or (y)
to have a Pure Cycle Material Adverse Effect.

 

4.5                                 Litigation. Except as set forth on
Schedule 4.5, there is no suit, action, or legal, administrative, arbitration or
other proceeding or governmental investigation or review pending or, to the
knowledge of Pure Cycle, threatened, to which Pure Cycle is, or would be, a
party or by which it is or would be affected (and Pure Cycle is not aware of any
basis for any such action, suit, dispute, or proceeding that has a reasonable
likelihood of being brought) which, considered individually or in the aggregate,
if determined adversely to Pure Cycle, is reasonably likely (a) to have a Pure
Cycle Material Adverse Effect, (b) to impair the ability of Pure Cycle to
perform its obligations under this Agreement or (c) to prevent the consummation
of any of the transactions contemplated by this Agreement, nor is there any
judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against Pure Cycle having, or which, insofar as
reasonably can be foreseen, in the future would have, any such effect. Without
limiting the generality of the foregoing, except as set forth on Schedule 4.5,
there is no suit, action, dispute or legal, administrative, arbitration or other
proceeding or governmental investigation or review pending naming Pure Cycle as
a party or, to the knowledge of Pure Cycle, threatened, which does or would
affect Pure Cycle’s water rights, whether owned, leased or otherwise acquired,
in any material fashion (and Pure Cycle is not aware of any basis for any such
action, suit, dispute or proceeding that has a reasonable likelihood of being
brought).

 

4.6                                 SEC Reports; Financial Statements;
Undisclosed Liabilities.

 

(a)                                  Since August 31, 2004, Pure Cycle has filed
all forms, reports and other documents required to be filed by Pure Cycle with
the SEC. As of their respective dates, the Pure Cycle SEC Reports complied in
all material respects with the applicable requirements of the Securities Act,
the Exchange Act and the rules and regulations promulgated thereunder applicable
to such Pure Cycle SEC Reports and, except to the extent that information
contained in any Pure Cycle SEC Report has been revised or superseded by a later
Pure Cycle SEC Report filed and publicly available prior to the date of this
Agreement, none of the Pure Cycle SEC Reports contained any untrue statement of
a material fact or omitted to state any material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(b)                                 The financial statements of Pure Cycle
included or incorporated by reference in the Pure Cycle SEC Reports complied as
to form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, were prepared
in accordance with GAAP (except, in the case of unaudited statements, as
permitted by the SEC) applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) and presented fairly in all
material respects the financial position of Pure Cycle as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal closing adjustments).

 

27

--------------------------------------------------------------------------------


 

(c)                                  Except as set forth in the financial
statements included or incorporated by reference in the Pure Cycle SEC Reports,
Pure Cycle does not have any debts, liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise) other than liabilities
incurred in the ordinary course of business subsequent to February 28, 2006, and
liabilities of the type not required under GAAP to be reflected in such
financial statements, except for such items which in either case are not, in the
aggregate, material to the financial condition or operating results of Pure
Cycle.

 

4.7                                 Absence of Certain Changes. Except as set
forth in the Pure Cycle SEC Reports filed with the SEC prior to the date hereof,
since February 28, 2006, (a) no change in the business, financial condition,
properties, operating results, assets or customer base of Pure Cycle or other
event, or incident, other than the decision of Pure Cycle to purchase the
Assets, has occurred that has had or would be reasonably likely to have a Pure
Cycle Material Adverse Effect; (b) other than the decision of Pure Cycle to
purchase the Assets, Pure Cycle has operated only in the ordinary course of
business in all material respects; and (c) there has not been any material
change in any method of accounting utilized by Pure Cycle, except as required by
GAAP.

 

4.8                                 Cash Flow Projections. Pure Cycle has
delivered to Seller certain cash flow projections dated April 4, 2006 which are
the same projections utilized by Pure Cycle’s management for internal purposes.
Seller acknowledges that such cash flow projections are inherently subject to
risks, uncertainties and assumptions. Pure Cycle makes no representations or
warranties as to the accuracy of such projections or that such projections will
be realized.

 

4.9                                 Broker’s or Finder’s Fees. There is no
investment banker, broker, finder or other intermediary which has been retained
by or authorized to act on behalf of Pure Cycle who might be entitled to any fee
or commission from Seller or Pure Cycle in connection with the transactions
contemplated by this Agreement.

 

4.10                           Compliance with Laws. Pure Cycle has not violated
or failed to comply with any statute, law, ordinance, regulation, rule,
judgment, decree or order of any Governmental Entity applicable to its business
or operations, except for violations and failures to comply that are not,
individually or in the aggregate, reasonably expected to result in a Pure Cycle
Material Adverse Effect. Pure Cycle has not received any written communication
during the past two (2) years from a Governmental Entity that alleges that it is
not in compliance with any applicable law, except as would not reasonably be
expected to result in a Pure Cycle Material Adverse Effect.

 

4.11                           Environmental Matters.

 

(a)                                  Pure Cycle has not (i) placed or disposed
of any Hazardous Substances on, under, from or at any of its properties in
violation of any applicable Environmental Laws, except for violations that could
not, in all such cases, taken individually or in the aggregate, reasonably be
expected to result in a Pure Cycle Material Adverse Effect, (ii) any knowledge
of the presence of any Hazardous Substances on, under or at any of its
properties in violation of any applicable Environmental Laws, except for
violations that could not, in all such cases taken individually or in the
aggregate, reasonably be expected to result in a Pure Cycle Material Adverse
Effect, or (iii) received any written notice (A) during the preceding five (5)
years from a Governmental

 

28

--------------------------------------------------------------------------------


 

Entity that Pure Cycle is in violation of, or has failed to obtain any necessary
permit or authorization under, any Environmental Laws, (B) of the institution or
pendency of any suit, action, claim, proceeding or investigation by any
Governmental Entity or any third party in connection with any such violation or
in connection with a release or threatened release of hazardous substances at
any of its properties, (C) requiring the response to or remediation of a release
or threatened release of Hazardous Substances at or arising from any of its
properties, or (D) demanding payment by Pure Cycle for response to or
remediation of a release or threatened release of Hazardous Substances at or
arising from any of its properties. No Lien has been placed upon any of Pure
Cycle’s properties under any Environmental Law.

 

(b)                                 This Section 4.10 contains the sole and
exclusive representations and warranties of Pure Cycle with respect to any
environmental, health, or safety matters, including, but not limited to, any
arising under any Environmental Laws.

 

4.12                           No Liens or Restrictions on Payments. Except as
set forth on Schedule 4.12, Pure Cycle owns or leases, or will own following the
consummation of the transactions contemplated by this Agreement, all water
rights associated with sales of Water Taps free and clear of all Liens, subject
to no rights of others, including under any mortgages, leases, conditional sales
agreements, title retention agreements or any other document, instrument,
agreement or obligation of any type whatsoever, that would prevent or restrict
or give any Person priority over Seller with respect to payment of the Tap
Participation Fee to Seller hereunder.

 

4.13                           Contracts; Debt Instruments. The contracts filed
as exhibits to the Pure Cycle SEC Reports (by virtue of being “material
contracts” of Pure Cycle as such term is used in the rules and regulations of
the SEC) constitute all of the contracts or agreements to which Pure Cycle is a
party that are material to its business. Each such contract is in full force and
effect and is a legal, valid and binding agreement of Pure Cycle and, to the
knowledge of Pure Cycle, of each other party thereto, enforceable in accordance
with its terms except to the extent that its enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
similar laws affecting the rights of creditors generally and subject to general
principles of equity. Pure Cycle is not in violation of or in default under (nor
does there exist any condition which upon the passage of time or the giving of
notice would cause such a violation of or default under) any loan or credit
agreement, note, bond, mortgage, indenture, lease, permit, concession,
franchise, license or any other contract to which it is a party or by which it
or any of its assets is bound, nor to the knowledge of Pure Cycle is any other
party to such contracts in violation of or in default under (nor does there
exist any condition which upon the passage of time or the giving of notice would
cause such a violation of or default under) any such contracts, except for
violations or defaults that could not reasonably be expected (i) to result in a
Pure Cycle Material Adverse Effect, (ii) to impair the ability of Pure Cycle to
perform its obligations under this Agreement or (iii) to prevent the
consummation of any of the transactions contemplated by this Agreement.

 

4.14                           Suppliers and Customers. Schedule 4.14 identifies
each material customer and supplier of Pure Cycle. No material customer or
supplier of Pure Cycle has canceled or otherwise terminated, or threatened,
verbally or in writing, to cancel or otherwise terminate, its relationship with
Pure Cycle during the last twelve (12) months or has during the last twelve (12)
months decreased materially, or threatened to decrease or limit materially, its
services, supplies

 

29

--------------------------------------------------------------------------------


 

or material to Pure Cycle or its usage or purchase of the services or products
from Pure Cycle, as the case may be. Pure Cycle has not received any
notification of any material change in its arrangements with its customers or
suppliers. There are no disputes between Pure Cycle and any of its material
customers or suppliers. Schedule 4.14 lists every Water Tap sold by Pure Cycle
on which Seller will not receive a Tap Participation Fee.

 

4.15                           Capital Projects. Pure Cycle has no construction
or other capital projects in progress with an estimated cost in excess of
$3,000,000, and, except as required pursuant to the contracts filed as exhibits
to the Pure Cycle SEC Reports, Pure Cycle is not required to commence any such
construction or capital projects by applicable law or regulation or contract to
which Pure Cycle is a party or by which it or its assets are bound. Pure Cycle
has no construction or other capital project obligations under the contracts
filed as exhibits to the Pure Cycle SEC Reports other than in connection with
fulfilling orders for Water Taps upon payment for such Water Taps by the
customers who are parties to such contracts.

 

4.16                           Insurance. Pure Cycle maintains policies of fire,
liability and other forms of insurance with respect to its assets, which
policies are valid and outstanding policies and provide insurance coverage for
Pure Cycle’s business and assets in scope and amount customary and reasonable
for the business in which Pure Cycle is engaged and as necessary to comply, in
all material respects, with applicable laws. No notice of cancellation or
termination has been received with respect to any such policy. The activities
and operations of Pure Cycle have been conducted in a manner so as to conform in
all material respects to all applicable provisions of such insurance policies.

 

4.17                           Taxes.

 

(a)                                  Pure Cycle has timely filed with the
appropriate Taxing Authority all Returns required to be filed on or prior to the
date hereof and each such Return was properly completed and correct in all
material respects at the time of filing, and all Taxes including Taxes, if any,
for which no Returns are required to be filed (i) of Pure Cycle, (ii) for which
Pure Cycle is or could otherwise be held liable, or (iii) which are or could
otherwise become chargeable as an encumbrance upon any property or assets of
Pure Cycle, have been duly and timely paid, except for Taxes not yet due and
payable and except when the failure to file Returns or pay Taxes would not
reasonably be expected to have a Pure Cycle Material Adverse Effect or involve
unpaid Taxes which are due and payable as of the date hereof in the aggregate in
an amount in excess of $100,000.

 

(b)                                 No Liens for Taxes exist with respect to any
of Pure Cycle’s assets other than Taxes not yet due and payable.

 

4.18                           Corporate Documents. Pure Cycle has furnished or
made available to Seller or its representatives (a) true and correct copies of
its certificate of incorporation and by-laws, as amended to date; (b) true and
correct copies of its Code of Ethics, Audit Committee Charter, Nominating and
Corporate Governance Committee Charter, Insider Trading Policy, Whistleblower
Policy, and Stockholder Communication Policy, each as amended to date, and
(c) its minute book containing consents, actions, and meetings of the
stockholders, the board of

 

30

--------------------------------------------------------------------------------


 

directors and any committees thereof for the period commencing five (5) years
before the date hereof.

 

4.19                           Colorado Supreme Court Case; Use of Water Rights.
Pure Cycle is familiar with and has informed itself concerning (a) the decision
of the Colorado Supreme Court in High Plains A & M, LLC v. Southeastern Colorado
Water Conservancy District, 120 P. 3d 710 (Colo. 2005), and the related lower
court proceedings in such matter and (b) limitations on use of the Water Rights
as a result of such decision and other applicable law and has not relied on
Seller’s information or statements on such matters.

 

4.20                           Independent Investigation. In making the decision
to enter into this Agreement and to consummate the transactions contemplated
hereby, other than reliance on the representations, warranties, covenants and
obligations of Seller set forth in this Agreement, Pure Cycle will rely solely
on its own independent investigation, analysis and evaluation of the Assets
(including Pure Cycle’s own estimate and appraisal of the value of the Assets).
Pure Cycle confirms to Seller that Pure Cycle is sophisticated and knowledgeable
in the business in which the Assets are used and is capable of evaluating the
matters set forth above.

 

4.21                           Affiliate Status. If, on the date of this
Agreement, Seller (a) held less than ten percent (10%) of the issued and
outstanding shares of Pure Cycle Common Stock, (b) did not have an Affiliate
that was a member of Pure Cycle’s board of directors or an officer of Pure
Cycle, and (c) did not have direct or indirect control of any other capital
stock of Pure Cycle or other relationship with Pure Cycle except for the fact
that it was entering into this Agreement, Pure Cycle would not take the position
that Seller is an “affiliate” of Pure Cycle as such term is used in SEC Rule
144.

 

4.22                           No Other Representations. Except for the
representations and warranties of Pure Cycle expressly set forth in this
Agreement, neither Pure Cycle nor any other Person makes any other express or
implied representation or warranty on behalf of Pure Cycle, in respect of the
Shares or otherwise.

 

ARTICLE V

SECURITY REPRESENTATIONS OF SELLER

 

5.1                                 SEC Reports. Seller represents that it has
received and carefully reviewed the Pure Cycle SEC Reports, and except for the
Pure Cycle SEC Reports, this Agreement and the documents described herein,
Seller has not been furnished with any materials or literature relating to the
offer and sale of Pure Cycle Common Stock.

 

5.2                                 No Reliance on Unauthorized Representations.
Seller represents that, except as set forth in this Agreement, no
representations or warranties have been made to Seller by Pure Cycle, or any
agent, employee or representative of Pure Cycle; and in entering into this
transaction Seller is not relying upon any information other than that contained
in the Pure Cycle SEC Reports, this Agreement and the results of independent
investigations, if any, by Seller.

 

5.3                                 Investment Risk. Seller represents that
(a) it is aware that no federal or state agency has made any findings or
determination as to the fairness of its investment hereunder nor

 

31

--------------------------------------------------------------------------------


 

any recommendation or endorsement with respect to its investment hereunder;
(b) by virtue of its own investment acumen and business experience Seller is, or
together with its advisor is, capable of evaluating the hazards and merits of
participating in the investment made by it pursuant to this Agreement; and
(c) it can bear the economic risk of its investment hereunder. Seller represents
that it is acquiring the Shares for its own account and not with a view to, or
for resale in connection with, any distribution or public offering thereof
within the meaning of the Securities Act.

 

5.4                                 Unregistered Shares.

 

(a)                                  Seller understands that (i) the Shares
acquired hereunder have not been registered under the Securities Act or any
state securities law, (ii) such Shares must be held indefinitely unless a
subsequent disposition thereof is registered under the Securities Act and under
applicable state securities laws or is exempt from such registration,
(iii) certificates representing the Shares will bear a legend to such effect,
and (iv) Pure Cycle will cause its transfer agent to make a notation on its
transfer books to such effect.

 

(b)                                 It is understood that any legend on a
certificate pursuant to Section 5.4(a) shall be removed, and Pure Cycle shall
have a certificate issued without such legend to the holder thereof, if such
legend may be properly removed under the terms of Rule 144 promulgated under the
Securities Act, or if the holder of the certificate provides Pure Cycle with an
opinion of counsel for such holder, reasonably satisfactory to legal counsel for
Pure Cycle to the effect that a sale, transfer or assignment of such securities
may be made and that the legend is no longer required.

 

5.5                                 Accredited Investor. Seller represents that
it is an “accredited investor” as such term is defined in Rule 501(a) of the
Securities Act and that it was not organized for the specific purpose of
acquiring the Shares to be issued hereunder.

 

ARTICLE VI

SECURITY REPRESENTATIONS OF PURE CYCLE

 

6.1                                 No Reliance on Unauthorized Representations.
Pure Cycle represents that, except as set forth in this Agreement, no
representations or warranties have been made to Pure Cycle by Seller or any
agent, employee or representative of Seller; and in entering into this
transaction Pure Cycle is not relying upon any information other than that
contained in or provided pursuant to the terms of this Agreement and the results
of independent investigations, if any, by Pure Cycle.

 

6.2                                 Investment Risk. Pure Cycle represents that
(a) it is aware that no federal or state agency has made any findings or
determination as to the fairness of its investment in the Water Rights nor any
recommendation or endorsement with respect to its investment hereunder; (b) by
virtue of its own investment acumen and business experience Pure Cycle is, or
together with its advisors is, capable of evaluating the hazards and merits of
participating in the investment in the Water Rights made by it pursuant to this
Agreement; and (c) it can bear the economic risk of its investment in the Water
Rights hereunder.

 

32

--------------------------------------------------------------------------------


 

6.3                                 Unregistered Shares.

 

(a)                                  Pure Cycle understands that (i) the Water
Rights acquired hereunder have not been registered under the Securities Act or
any state securities law, (ii) such Water Rights must be held indefinitely
unless a subsequent disposition thereof is registered under the Securities Act
and under applicable state securities laws or is exempt from such registration,
and (iii) certificates representing the Water Rights may bear a legend to such
effect. Pure Cycle represents that it is acquiring the Water Rights for its own
account, for investment and not with a view to, or for resale in connection
with, any distribution or public offering thereof within the meaning of the
Securities Act.

 

(b)                                 Pure Cycle further understands that the
Water Rights are “restricted securities” as defined in SEC Rule 144. Pure Cycle
understands the resale limitations imposed by the Securities Act and is familiar
with SEC Rule 144 as presently in effect and the conditions that must be met in
order for SEC Rule 144 to be available for resale of “restricted securities,”
including the requirement that the securities must generally be held for at
least one (1) year after purchase thereof prior to resale (or two (2) years in
the absence of publicly available information about the issuer) and the
condition that there be available to the public current information about the
issuer under certain circumstances. Pure Cycle understands that Fort Lyon Canal
Company may not make such information available to the public.

 

ARTICLE VII

DUE DILIGENCE

 

7.1                                 Title to Fort Lyon Water Rights. Within ten
(10) days after the effective date of this Agreement, Seller shall furnish to
Pure Cycle, at Seller’s cost and expense, all of the documents in Seller’s
possession or control pertaining to or affecting title to the Water Rights,
together with (a) a preliminary abstract of title pertaining to the Water Rights
(if obtainable by Seller’s best efforts) (which abstract shall be certified to
recent date and shall be certified to the Closing Date) and (b) to Seller’s
knowledge, a current copy of the articles of incorporation and bylaws of Fort
Lyon Canal Company and any resolutions, conditions or other documents adopted by
Fort Lyon Canal Company applicable to the Water Rights, as well as any
agreements between Seller and Fort Lyon Canal Company. Seller will use good
faith efforts to furnish to Pure Cycle within forty-five (45) days after the
effective date of this Agreement, at Seller’s cost and expense, a current title
opinion with respect to the Water Rights by a water attorney employed by Seller,
which may be, at Seller’s election, Harvey W. Curtis & Associates or another
attorney of Seller’s choice reasonably acceptable to Pure Cycle (“Seller’s Water
Attorney”), which opinion shall be updated and redelivered as of the Closing
Date and copies of all documents not appearing in the abstract(s) which were
utilized or relied upon by Seller’s Water Attorney in preparing this opinion. If
Pure Cycle receives the original opinion of Seller’s Water Attorney (rather than
the updated opinion to be redelivered as of the Closing Date) fewer than twenty
(20) days prior to the expiration of the Due Diligence Period, Pure Cycle shall
have twenty (20) days after receipt of the opinion to review and object solely
thereto (without regard for the expiration of the Due Diligence Period). Pure
Cycle shall notify Seller in writing of any objection to the opinion of Seller’s
Water Attorney within such twenty (20) day period, provided that Pure Cycle
shall use reasonable efforts to notify Seller of any such objections prior to
the expiration to the

 

33

--------------------------------------------------------------------------------


 

Due Diligence Period. If Seller receives timely written notice of objections to
Seller’s Water Attorney’s opinion from Pure Cycle, it shall within fifteen (15)
days of receipt of such notice, either (i) notify Pure Cycle in writing that
Seller is unable or unwilling to remove or satisfy the matters raised in Pure
Cycle’s written objection, in which case Pure Cycle shall elect by written
notice to Seller within ten (10) days of receipt of Seller’s notice to terminate
this Agreement or be deemed to have waived such objection (and in the case of
such waiver, those matters shall become Permitted Liens); or (ii) notify Pure
Cycle of Seller’s intent to remove or satisfy the objection within such time as
may be reasonably required by Seller to effect the removal or satisfaction, in
which case Seller shall be entitled to an appropriate extension of the Closing
Date, but in no event longer than sixty (60) days. Pure Cycle shall be deemed to
have consented to such extension of time to cure in favor of Seller. If Seller
fails to remove or satisfy the objection within the time specified (and Pure
Cycle does not waive its objection thereto), this Agreement shall terminate and
the provisions of Section 10.2 shall apply.

 

7.2                                 Water Engineering Reports. Seller has
provided to Pure Cycle, and Pure Cycle hereby acknowledges receipt thereof, the
appendices to a preliminary draft of a water engineering report dated August 13,
2003 prepared by Leonard Rice Engineers, Inc., Martin and Wood Water
Consultants, Inc. and Hajj Water Engineers, Inc. Within ten (10) days after the
effective date of this Agreement, Seller shall furnish to Pure Cycle, at
Seller’s cost and expense, the preliminary draft engineering report that
accompanies the previously delivered appendices and any other water engineering
reports in Seller’s possession with respect to the Water Rights.

 

7.3                                 Physical Facilities Engineering Reports.
Within ten (10) days after the effective date of this Agreement, Seller shall
furnish to Pure Cycle, at Seller’s cost and expense, any engineering reports in
Seller’s possession related to physical facilities and transportation systems to
deliver the Water Rights to alternative markets including the Denver
metropolitan area.

 

7.4                                 Title to Property. Within ten (10) days
after the effective date of this Agreement, Seller shall furnish to Pure Cycle,
at Seller’s cost and expense, copies of all title insurance policies received by
Seller in connection with its purchase of the Property and copies of all
recorded documents listed as exceptions to those title policies to the extent
the same are in Seller’s possession. Within forty (40) days after the effective
date of this Agreement, Seller shall furnish to Pure Cycle, at Seller’s cost and
expense, a current commitment or commitments for an ALTA-1992 form owner’s
policy of title insurance (the “Title Commitments”) to be issued by Stewart
Title (the “Title Company”) committing to insure in Pure Cycle, in amounts equal
to the amounts of title insurance that High Plains obtained when it purchased
the Property, which amounts are set forth on Schedule 7.4, good and marketable
fee simple title to the Property upon Closing subject only to Permitted Liens.
Seller shall also cause Title Company to furnish Pure Cycle with copies of all
recorded documents listed as exceptions on Schedule B-2 of the Title Commitments
and with a current certificate of taxes due. Seller shall use reasonable efforts
to cause the Title Company to begin delivering Title Commitments and exception
documents prior to the end of the forty (40) day period specified above. The
costs of the Title Commitments and owner’s policy shall be paid by Seller,
excluding the cost of deletion of the standard printed exceptions (to the extent
Pure Cycle elects to have them deleted), any insured closing letter or any
charges for additional title endorsements requested by Pure Cycle, all of which
shall be paid by Pure Cycle.

 

34

--------------------------------------------------------------------------------


 

7.5                                 Matters Not Shown by Public Records. Within
ten (10) days after the effective date of this Agreement, Seller shall furnish
to Pure Cycle, at Seller’s cost and expense, (a) copies of those plans,
drawings, reports, appraisals, evaluations and surveys pertaining to the
Property in Seller’s possession, including copies of each of the land survey
plats obtained by Seller in connection with Seller’s acquisition of the Property
(the “Existing Surveys”), and (b) copies of all easements, liens and other title
matters that are not shown by the public record of which Seller has documented
evidence in its possession. In addition, Seller shall disclose to Pure Cycle any
title matters of which Seller has knowledge that are not shown by the public
record and that are not evidenced by documents in Seller’s possession.

 

7.6                                 New Surveys. Pure Cycle, at its election,
cost, and expense, may engage a professional land surveyor licensed in the State
of Colorado to prepare and deliver an ALTA/ASCM land title survey of the
Property. Seller agrees to cooperate and use its reasonable efforts to cause its
lessees to cooperate with any surveyor engaged by Pure Cycle pursuant to this
provision.

 

7.7                                 Contracts. Within ten (10) days after the
effective date of this Agreement, Seller shall furnish to Pure Cycle, at
Seller’s cost and expense, a copy of each Assumed Contract. Seller shall use
reasonable efforts to obtain an estoppel certificate, dated within thirty (30)
days prior to the Closing Date, substantially in the form attached hereto as
Exhibit C (the “Lessee Estoppel Certificate”), from each lessee of the Property.

 

7.8                                 Objections to Title and Survey. On or before
the expiration of the Due Diligence Period, Pure Cycle shall notify Seller in
writing of any unsatisfactory title or survey condition of the Property. Pure
Cycle shall be deemed to have accepted all matters concerning the title or
survey condition of the Property of which it has not notified Seller in writing
by such date and such items shall become Permitted Liens, except for any matters
disclosed in any revisions on endorsements to the Title Commitments received by
Pure Cycle less than ten (10) days prior to the expiration of the Due Diligence
Period. Pure Cycle shall notify Seller in writing of any unsatisfactory title
condition disclosed in any such revision or endorsement to the Title Commitments
within ten (10) days of the receipt of such revision or endorsement, provided
that Pure Cycle shall use reasonable efforts to notify Seller of any
unsatisfactory title or survey condition prior to the expiration to the Due
Diligence Period. Title exceptions pertaining to Liens of a definite or
ascertainable amount that may be removed by the payment of money at the time of
Closing shall not be deemed to make title unacceptable, provided Seller
satisfies such Liens at Closing. If Seller receives timely written notice of
unsatisfactory title or survey conditions from Pure Cycle, it shall within
fifteen (15) days of receipt of such notice, either (a) notify Pure Cycle in
writing that Seller is unable or unwilling to remove or satisfy the matters
raised in Pure Cycle’s written objection, in which case Pure Cycle shall elect
by written notice to Seller within ten (10) days of receipt of Seller’s notice
to terminate this Agreement or be deemed to have waived such objection (and in
the case of such waiver, those matters shall become Permitted Liens); or (b)
notify Pure Cycle of Seller’s intent to remove or satisfy the objection within
such time as may be reasonably required by Seller to effect the removal or
satisfaction, in which case Seller shall be entitled to an appropriate extension
of the Closing Date, but in no event longer than sixty (60) days. Pure Cycle
shall be deemed to have consented to such extension of time to cure in favor of
Seller. If Seller fails to remove or satisfy the objection

 

35

--------------------------------------------------------------------------------


 

within the time specified (and Pure Cycle does not waive its objection thereto),
this Agreement shall terminate and the provisions of Section 10.2 shall apply.

 

7.9                                 Pure Cycle Due Diligence. Pure Cycle shall
have the right to conduct a due diligence review of the Assets and other matters
provided for herein during the period beginning on the date hereof and ending at
5:00 p.m. Denver, Colorado time ninety (90) days after the date hereof (the “Due
Diligence Period”). During the Due Diligence Period, Pure Cycle, at its sole
cost and expense,  shall have the right to review and approve the title to and
quality and quantity of the Water Rights, title to and physical condition of the
Property, and all other matters relative to the transactions contemplated by
this Agreement, including Pure Cycle’s purchase of the Assets, and including,
but not limited to: (a) conducting such investigations and tests of the Assets
as Pure Cycle deems necessary; (b) determining all matters relative to
environmental concerns affecting the Assets; (c) determining the effect of
zoning and land use ordinances affecting the Assets; and (d) determining all
other matters relative to Pure Cycle’s use of the Assets. All investigations and
tests shall be conducted in a reasonable manner, shall be coordinated with the
lessee of the property and Seller, shall be at the sole cost of Pure Cycle
(including any cost of damage to the property), shall be pursuant to standard
industry practices, and Pure Cycle shall fully indemnify, defend and hold
harmless Seller and the lessee of the property, and each other person suffering
damage, injury or death, for any damage or injury to any property including
crops and fencing, or any injury or death to any person, in connection with such
activities. To the extent any property is altered as a result of such
investigation or test, Pure Cycle shall return all property to the condition it
was in prior to such investigations and tests in the event this Agreement is
terminated prior to the consummation of the purchase and sale of the Assets. On
or before the expiration of the Due Diligence Period, Pure Cycle shall deliver
written notice (the “Pure Cycle Diligence Notice”) to Seller stating either: (x)
that Pure Cycle elects to terminate this Agreement (which it may if it finds any
matter discovered in its due diligence investigation unacceptable in its sole
discretion), in which event the provisions of Section 10.1(b) of this Agreement
shall apply to such termination; or (y) that Pure Cycle elects not to terminate
this Agreement, in which event Pure Cycle shall thereupon be deemed to have
waived any right to terminate this Agreement pursuant to (A) the provisions of
this Article VII, except with respect to any right pursuant to Section 7.1 or
Section 7.8 which exists and has not yet expired, or (B) any other provision of
this Agreement that provides a “due diligence out” or condition, and this
Agreement shall continue in full force and effect in accordance with its terms.
If Pure Cycle fails to deliver either notice it is deemed to have delivered the
notice under clause (y). Time shall be of the essence with respect to Pure
Cycle’s right and obligation to deliver the Pure Cycle Diligence Notice. This
Section does not extend the time period of any shorter due diligence period set
forth in this Agreement.

 

7.10                           Seller Due Diligence. Seller shall have the right
to conduct a due diligence review of Pure Cycle and other matters provided for
herein during the Due Diligence Period. During the Due Diligence Period, Seller
shall, at its sole cost and expense, have the right to review and approve the
assets, operations and financial condition of Pure Cycle and all other matters
relative to the transactions contemplated by this Agreement, including Seller’s
acquisition of the Shares and future receipt of the Tap Participation Fee. On or
before the expiration of the Due Diligence Period, Seller shall deliver a
written notice (the “Seller Diligence Notice”) to Pure Cycle stating either: (a)
that Seller elects to terminate this Agreement (which it may do so if it finds
any matter discovered in its due diligence investigation unacceptable in its

 

36

--------------------------------------------------------------------------------


 

sole discretion), in which event the provisions of Section 10.1(b) of this
Agreement shall apply to such termination; or (b) that Seller elects not to
terminate this Agreement, in which event Seller shall thereupon be deemed to
have waived any right to terminate this Agreement pursuant to the provisions of
this Section or any other provision of this Agreement that provides a “due
diligence out” or condition, and this Agreement shall continue in full force and
effect in accordance with its terms. If Seller fails to deliver either notice it
is deemed to have delivered the notice under clause (b). Time shall be of the
essence with respect to Seller’s right and obligation to deliver the Seller
Diligence Notice. This Section does not extend the time period of any shorter
due diligence period set forth in this Agreement.

 

7.11                           Water Rights Diversion. As a condition to
Closing, Pure Cycle shall be reasonably satisfied that it will be able to divert
the Water Rights from a single point of diversion for all parcels of Property.
However, if Pure Cycle has not exercised its right to terminate this Agreement
pursuant to Section 7.9 prior to the expiration of the Due Diligence Period,
this condition is deemed satisfied. Such satisfaction may be achieved in the
following ways:

 

(a)                                  Seller may obtain the consent of Fort Lyon
Canal Company to assign Seller’s agreement with Fort Lyon Canal Company related
to a single point of diversion for all parcels of Property to Pure Cycle (the
“FLCC Diversion Agreement”), in which case the FLCC Diversion Agreement will
become an Assumed Contract hereunder.

 

(b)                                 Pure Cycle may enter into a new agreement
with Fort Lyon Canal Company with respect to this issue.

 

(c)                                  Seller may exercise its rights under the
FLCC Diversion Agreement on Pure Cycle’s behalf as Pure Cycle’s agent under the
Property Management Agreement or otherwise; provided, however, that Pure Cycle
is reasonably satisfied that this procedure will not violate the terms of the
FLCC Agreement or otherwise put Pure Cycle at risk of losing the right to use a
single point of diversion for all parcels of Property.

 

ARTICLE VIII

COVENANTS AND OTHER AGREEMENTS

 

8.1                                 Access. Prior to the Closing, each party
shall provide the other, its counsel, financial advisors, auditors and other
authorized representatives, with such information as the other from time to time
reasonably may request. Each party shall permit the other party and its
representatives reasonable access, during regular business hours and upon
reasonable notice, to its offices, properties, books and records as the other
party from time to time may reasonably request, and will instruct its officers,
counsel and financial advisors to cooperate with such investigation; provided,
that any such investigation shall be conducted in such a manner so as not to
interfere with the other party’s business operations or the operations of any
lessee of the Property.

 

8.2                                 Cooperation. Each of the parties will use
its reasonable efforts to cause the consummation of the transactions
contemplated hereby in accordance with the terms and conditions hereof and
applicable law. Each of the parties will use its reasonable efforts to obtain

 

37

--------------------------------------------------------------------------------


 

all consents and approvals of Governmental Entities necessary to consummate the
transactions contemplated by this Agreement and to cause the Closing to occur.
Each party shall use its reasonable efforts to obtain the consent or approval of
any third party to the transactions contemplated hereby with respect to the
Assumed Contracts, but shall not be required to make any payments, other than
incurring customary costs, to obtain such consents and approvals.

 

8.3                                 Confidentiality. Pure Cycle, on the one
hand, and Seller, on the other hand, shall hold all information provided to each
by the other in strict confidence, and shall not disclose or disseminate such
information to anyone other than its members, directors, employees, lenders and
professional advisors (such as financial consultants, accountants and counsel)
with a need to know or as required by applicable law. Seller acknowledges that
Pure Cycle has obligations under state and federal securities laws to make
public announcements regarding this Agreement and the transactions contemplated
hereby upon the occurrence of certain events, including if information about the
transaction becomes known to unauthorized Persons. Therefore, except as required
by law as set forth in Section 8.20, Seller shall not issue a press release or
disclose to any Person publicly or privately the existence of this Agreement or
the transactions contemplated hereby except as required to consummate the
transactions contemplated hereby. In the event the transactions contemplated
herein are not consummated, each party shall promptly return all information in
whatever form received to the other. Any information held by a recipient in
electronic form shall be deleted.

 

8.4                                 No Solicitation. Until the Closing or the
termination of this Agreement, Seller and its respective officers, directors,
employees, agents and representatives shall immediately cease any existing
discussions or negotiations, if any, with any parties conducted heretofore with
respect to any Takeover Proposal, and will not enter into any discussions with
third parties regarding a Takeover Proposal.

 

8.5                                 Satisfaction of Conditions. Subject to the
terms and conditions of this Agreement, Pure Cycle and Seller will use
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things reasonably necessary or desirable to satisfy the
conditions to the other party’s obligation to consummate this Agreement;
provided, that neither party shall be required to incur any expense for
satisfying the other party’s obligations hereunder other than ordinary overhead
expenses associated with its employees and expenses associated with obtaining
professional review of the actions or documents requested by the other party.
The parties each agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be reasonably necessary or desirable in order to consummate or implement
expeditiously the transaction contemplated hereby in accordance with this
Agreement.

 

8.6                                 Survival; Indemnification.

 

(a)                                  The representations and warranties
contained in this Agreement shall survive the Closing as follows:

 

(i)                                     None of the representations and
warranties of Seller contained in Section 3.10(a) (Property) or the covenant in
the last sentence of Section 7.5 shall survive the Closing; and

 

38

--------------------------------------------------------------------------------


 

(ii)                                  All of the other representations and
warranties of Seller and Pure Cycle contained in this Agreement shall survive
the Closing and continue in full force and effect for a period of five (5) years
thereafter (unless Pure Cycle or Seller knew of any misrepresentation or breach
of any such representation or warranty at the time of the Closing);

 

provided, that claims of breach of any representation or warranty based on fraud
shall survive until the expiration of the applicable statute of limitations. The
obligations of Seller with respect to claims under the warranties contained in
the Property Deeds and the Mineral Deeds (the “Deed Claims”) shall survive the
Closing as provided in the Property Deeds and the Mineral Deeds.

 

(b)                                 Seller agrees to indemnify Pure Cycle from
and against any loss, cost, liability or expense (including reasonable
attorneys’ fees) reasonably incurred by Pure Cycle, including, without
limitation, both third-party and direct claims, arising out of or in connection
with (i) any breach by it of any representation, warranty, covenant or agreement
made by it contained in this Agreement or the Property Deeds or the Mineral
Deeds (subject to the survival periods set forth in Section 8.6(a)); (ii) the
ownership, operation or control of the Assets prior to the Closing Date (subject
to the survival periods set forth in Section 8.6(a));; (iii) the Excluded
Indebtedness; or (iv) the Excluded Assets.

 

(c)                                  Pure Cycle agrees to indemnify Seller from
and against any loss, cost, liability or expense (including reasonable
attorneys’ fees) reasonably incurred by it, including without limitation, both
third-party and direct claims, arising out of or in connection with (i) any
breach by Pure Cycle of any representation, warranty, covenant or agreement made
by Pure Cycle contained in this Agreement (subject to the survival periods set
forth in Section 8.6(a)); (ii) subject to the provisions of the Property
Management Agreement, the ownership, operation or control of the Assets from and
after the Closing Date; or (iii) the Assumed Liabilities.

 

(d)                                 Except with respect to the matters described
in Section 8.27, neither Seller nor Pure Cycle shall have any liability under
this Section 8.6 for breaches of representations and warranties contained in
this Agreement of the types described in Section 8.6(a)(ii) or any such party’s
covenants or agreements to be performed by such party prior to the Closing until
the aggregate amount of all such claims asserted against them in respect of such
breaches exceeds One Hundred Fifty Thousand Dollars ($150,000), at which time
the indemnifying party shall be liable for the full amount of the claims.

 

(e)                                  In the event of a breach by any party of a
representation or warranty that gives rise to a claim for indemnification
hereunder (after giving effect to any Materiality Qualifier applicable to such
representation or warranty), the amount of any loss, cost, liability or expense
for which indemnification may be sought shall be determined without regard to
any Materiality Qualifier applicable to such representation or warranty.

 

(f)                                    Except in the case of fraud, the maximum
liability of Seller to Pure Cycle under this Section 8.6 or of Pure Cycle to
Seller under this Section 8.6 shall be the portion of the Initial Consideration
for the Assets (based on the value of the Shares using the Closing Price of the
Pure Cycle Common Stock on the Closing Date) plus the value of any Tap
Participation Fees

 

39

--------------------------------------------------------------------------------


 

paid to the date of indemnity. For the avoidance of doubt, the prior sentence
does not limit the liability of Pure Cycle for a failure to pay any portion of
the Initial Consideration or Tap Participation Fee, or Seller’s failure to pay
the Excluded Indebtedness or the Taxes Seller is required to pay pursuant to the
Property Management Agreement.

 

(g)                                 No indemnifiable losses shall be deemed to
have been sustained by a party to the extent of any proceeds received by the
party from any third party in respect of the loss, including any insurance
carrier, except to the extent that such third party may be subrogated to the
rights of a party against the other party.

 

(h)                                 To the extent Seller shall become obligated
to pay any amount to Pure Cycle pursuant to Seller’s indemnification obligations
hereunder or for a claim of fraud, Seller may pay all or any portion of such
amount in cash or in Shares, at Seller’s election. If Seller elects to pay all
or any portion of such amount in Shares, the number of Shares necessary to
satisfy the amount Seller elects to pay in Shares shall be determined by
dividing (i) the dollar amount of obligations Seller elects to pay in Shares by
(ii) the average Closing Price of a share of Pure Cycle Common Stock on the ten
(10) trading days before the Closing (after giving effect to any
recapitalization, reorganization, reclassification, split-up, or stock dividend
made, declared or effective with respect to the Pure Cycle Common Stock between
the Closing and the date of the indemnification payment). Seller shall make any
such payment in Shares by returning such number of Shares to Pure Cycle together
with such stock powers and other documents reasonably requested by Pure Cycle to
effect such transfer of Shares.

 

(i)                                     Neither Seller nor Pure Cycle shall in
any event be liable to the other on account of any breach of this Agreement,
including in respect of any Deed Claim, for any indirect, consequential,
special, incidental or punitive damages (including lost profits, loss of use,
damage to goodwill or loss of business) except in connection with a third party
claim for which Seller or Pure Cycle becomes obligated to indemnify the other
hereunder.

 

(j)                                     Upon making any payment in respect of
any indemnification claim hereunder, the party making such payment shall, to the
extent of such payment, be subrogated to all rights of the indemnified party
against any third party (including without limitation any Person who transferred
any of the Property to Seller) in respect of the losses to which such payment
relates. Such indemnified party and indemnifying party shall execute upon
request all instruments reasonably necessary to evidence or further perfect such
subrogation rights.

 

(k)                                  In the absence of fraud and claims for
post-closing breaches of covenants contained in this Agreement, the
indemnification provisions set forth in this Section 8.6 shall provide the
exclusive remedy for any breach of this Agreement. Without limiting the
generality of the foregoing, Pure Cycle acknowledges and agrees that it shall
not have any remedy after the Closing for any breach of the representations and
warranties contained in Section 3.10(a).

 

8.7                                 Third Party Claim Indemnification
Procedures. If a claim arises as to which Pure Cycle is entitled to
indemnification from Seller hereunder or if a claim arises as to which Seller is
entitled to indemnification from Pure Cycle, the party entitled to
indemnification (the “Indemnified Party”) shall endeavor to advise the other
party (the “Indemnifying Party”) of the claim within five (5) business days
after receipt of a summons, or within twenty (20) business

 

40

--------------------------------------------------------------------------------


 

days after receipt of other written communication giving information as to the
nature of the claim, by the Indemnified Party, provided that failure to so
notify shall not limit the Indemnified Party’s right to indemnification under
Section 8.6 unless such failure materially prejudices the ability of the
Indemnifying Party to defend such third party claim and then only to such
extent. The Indemnifying Party shall not be liable or responsible for any
expenses which are incurred by the Indemnified Party before such notice has been
given to the Indemnifying Party, nor bound by any settlements made by the
Indemnified Party before such notice. The Indemnifying Party shall, within the
lesser of twenty (20) days after receipt of notification of the claim from the
Indemnified Party or five (5) days before an answer is required to be filed,
advise the Indemnified Party whether the Indemnifying Party will undertake the
defense of such claim on behalf of the Indemnified Party and, if so, shall
specify the name of the attorney who will handle the matter, which attorney
shall be reasonably satisfactory to the Indemnified Party and shall not have any
present or potential conflict in representing the interests of both parties. If
the Indemnifying Party timely notifies the Indemnified Party that it will
undertake the defense of such claim and agrees that it is legally obligated to
indemnify the Indemnified Party hereunder and shall thereafter diligently
provide such defense, such counsel shall have control of the defense, but the
Indemnified Party may participate in the defense with its own counsel paid for
by the Indemnified Party, and the Indemnified Party shall not settle or
compromise such claim without the prior consent of the Indemnifying Party, which
consent shall not be unreasonably withheld. If the Indemnifying Party fails
timely to advise the Indemnified Party that it will undertake the defense of
such claim on behalf of the Indemnified Party, fails to agree that it is legally
obligated to indemnify the Indemnified Party hereunder or fails diligently to
pursue such defense, the Indemnified Party may undertake the defense of such
claim with its own counsel and may settle or compromise such claim in its sole
discretion, all at the expense of the Indemnifying Party.

 

8.8                                 Property Management Agreement. Effective as
of the Closing Date, Seller and Pure Cycle shall enter into a Property
Management Agreement, substantially in the form attached hereto as Exhibit D
(the “Property Management Agreement”), pursuant to which Seller will continue to
manage the farm leases on the Property until Pure Cycle’s obligations to pay the
Tap Participation Fee hereunder is discharged in full. In connection with the
Property Management Agreement, Seller shall name Pure Cycle, or if applicable,
Seller shall use reasonable efforts to cause each lessee to name Pure Cycle, as
an additional insured with respect to each outstanding insurance policy related
to (a) the Property; (b) each building, structure, fixture and other improvement
located on the Property; and (c) all tangible personal property owned or leased
by Seller located on the Property or used in connection with the Property and/or
the Water Rights. Costs of naming Pure Cycle as an additional insured not paid
by lessees pursuant to their leases shall be paid by Pure Cycle. The Property
Management shall further provide that if the term of such agreement is extended
beyond five (5) years, that net revenues from the Property shall be applied to
reduce Tap Participation Fees owed by Pure Cycle under this Agreement.

 

8.9                                 Excluded Indebtedness.

 

(a)                                  Seller shall continue to be responsible for
the Excluded Indebtedness following the Closing. Seller agrees to notify Pure
Cycle immediately upon the occurrence of any of the following specified events: 
(i) any failure by Seller to make any payment when due under the Excluded
Indebtedness; (ii) any default by Seller in the observance or performance of

 

41

--------------------------------------------------------------------------------


 

any other covenant, term or provision to be performed under the Excluded
Indebtedness; (iii) the failure or inability of Seller to pay its debts
generally as they become due; (iv) the concealment, removal or transfer of any
of Seller’s assets and properties in violation or evasion of any bankruptcy,
fraudulent conveyance or similar law; (v) the making of a general assignment by
Seller for the benefit of creditors; (vi) the appointment of a receiver for
Seller’s assets and properties; (vii) the filing of any petition or the
commencement of any proceeding by or against Seller for any relief under
bankruptcy or insolvency laws or any laws relating to the relief of debtors,
readjustment of debts, reorganization, dissolution or liquidation, which
proceeding is not dismissed within sixty (60) days; (viii) any merger in which
control of Seller is no longer held by the members of Seller as of the date
hereof, sale or other distribution of all or substantially all of the assets of
Seller, distribution of substantially all of the assets of Seller to its
members, or transfer of control or reorganization of Seller; (ix) the
dissolution or termination of Seller’s existence; (x) the suspension of the
usual business of Seller (except that the sale of Assets hereunder shall not
constitute a suspension of the usual business of Seller); or (xi) the falsity,
when made, of any warranty or representation made by Seller to Pure Cycle or a
holder of an instrument governing the Excluded Indebtedness.

 

(b)                                 Seller shall use reasonable efforts to
obtain an agreement from each holder of the Excluded Indebtedness (i) to deliver
a copy to Pure Cycle of each notice sent to Seller under the instruments
governing the Excluded Indebtedness and (ii) permitting Pure Cycle to exercise
any rights of Seller to cure any defaults under the Excluded Indebtedness.
Between the date hereof and the Closing, Seller shall deliver copies of such
agreements to Pure Cycle within ten (10) days after their receipt by Seller. At
Closing, Seller shall provide Pure Cycle with written documentation from each
holder of Excluded Indebtedness who has executed such an agreement of such
holder’s agreement to this provision.

 

(c)                                  If any event described in Section 8.9(a)
above (other than clause (viii) thereof) occurs or if Pure Cycle receives a
default notice pursuant to Section 8.9(b) and such default is not timely cured,
an event of default shall be triggered under the Seller Pledge Agreement and
Seller agrees that, in addition to exercising any rights it has under the Seller
Pledge Agreement, Pure Cycle may, but shall not be obligated to, take any and
all actions Pure Cycle deems reasonably necessary to cure any default under the
Excluded Indebtedness and/or to protect Pure Cycle’s right and title to the
Assets. Pure Cycle shall be entitled to be reimbursed by Seller upon demand for
all costs and expenses, including reasonable attorneys’ fees, incurred by Pure
Cycle in curing any such default and protecting Pure Cycle’s right and title to
the Assets plus interest at the rate of ten percent (10%) per annum to the date
of payment (the “Cure Costs”). In addition to Pure Cycle’s rights under the
Seller Pledge Agreement,  if Seller is in default on any of the Excluded
Indebtedness, which default is not timely cured by Seller in accordance with the
terms of the notes, deeds of trust or other agreements applicable to such
Excluded Indebtedness (the “Defaulted Indebtedness”), and such default could
reasonably be expected to result in a material loss of rights of Pure Cycle and:

 

(i)                                     results in a foreclosure sale of any of
the Property or Water Rights (and Seller does not on behalf of Pure Cycle redeem
such property after sale or acquire such Property or Water Rights at the
foreclosure sale and immediately convey them to Pure Cycle); or

 

42

--------------------------------------------------------------------------------


 

(ii)                                  Pure Cycle, after at least five (5) days
advance notice to Seller if practicable without risking loss of any of Pure
Cycle’s rights to the Assets or additional defaults, is required to make one or
more payments which are both (a) in excess of $50,000 when added to all other
similar payments for any Property which has not been reimbursed by Seller and
(b) not able to be offset by Pure Cycle withholding from Seller Tap
Participation Fees which are then or will be within thirty (30) days after the
end of the current calendar quarter due and payable, to discharge or cure the
Defaulted Indebtedness in respect of such default;

 

then Seller shall forfeit the right to receive future Tap Participation Fees (A)
in the case of clause (c)(i) based on the percentage of Water Rights that
(i) secure the Defaulted Indebtedness or (ii) are utilized by the Property
secured by the Defaulted Indebtedness (the “Secured Water Rights”) and (B) in
the case of clause (c)(ii) for the number of Water Taps determined by dividing
twice the amount so paid by Pure Cycle by the result obtained by multiplying the
applicable Tap Participation Fee percentage (10% or 20%) times the then current
Rangeview Water Tap Fee. In the case of clause (c)(i), for each percentage of
the total Water Rights represented by the Secured Water Rights (based on the
number of Fort Lyon Canal Company shares of stock representing the Secured Water
Rights divided by the total number of Fort Lyon Canal Company shares of stock
listed on Schedule 2.1(a)), Seller shall forfeit the right to receive two (2)
times that percentage of the 40,000 Water Taps subject to the Tap Participation
Fee. The Tap Participation Fees forfeited under this paragraph shall be the last
Tap Participation Fees to be paid (e.g., if 35,000 Taps were still not sold, and
the Tap Participation Fees for 1,000 Water Taps were forfeited, the Tap
Participation Fees would be paid on the next 34,000 Taps sold) and shall not
delay the payment of any other Tap Participation Fee. An example of how the
provisions of (c)(i) of this paragraph shall work is set forth below:

 

(i)                                     Assumptions:

 

(A)                              The Defaulted Indebtedness is in the amount of
$5,000,000 and is secured by ten percent (10%) of the Fort Lyon Canal Company
shares of stock listed on Schedule 2.1(a) and by twenty (20) farms making up a
portion of the Property;

 

(B)                                The twenty (20) farms collectively utilize
fifteen percent (15%) of the Fort Lyon Canal Company shares of stock listed on
Schedule 2.1(a), above and beyond the shares securing the Excluded Indebtedness;
and

 

(C)                                A Tap Participation Fee has been paid by Pure
Cycle on 8,000 Water Taps to date; so 32,000 Water Taps remain subject to the
fee.

 

(ii)                                  The Secured Water Rights = 15% + 10% = 25%
of the Water Rights.

 

43

--------------------------------------------------------------------------------


 

(iii)                               The forfeited Water Taps = 25% x 40,000 =
10,000 x 2 = 20,000.

 

(iv)                              Total Water Taps subject to future Tap
Participation Fees = 32,000 – 20,000 = 12,000.

 

(d)                                 If an event described in
Section 8.9(a)(viii) occurs, Seller shall immediately pay all Excluded
Indebtedness in full or make arrangements to pay the Excluded Indebtedness on
terms consented to by Pure Cycle. Failure to comply with the prior sentence
shall constitute an event of default under the Seller Pledge Agreement.

 

(e)                                  The foregoing notwithstanding, if Pure
Cycle takes any action (or fails to take any action it is required to take
pursuant to the terms of this Agreement) that causes or permits the acceleration
of the maturity date of, or payment schedule for any or all of the payments in
respect of, any Excluded Indebtedness, Pure Cycle shall make any such payments
when due at maturity or otherwise, and Seller’s sole obligation under this
Section 8.9 shall be to pay to Pure Cycle the amounts representing the Excluded
Indebtedness so accelerated according to the payment schedule and maturity date
of such Excluded Indebtedness in effect prior to such acceleration.

 

(f)                                    Seller shall use reasonable efforts to
obtain an estoppel certificate, dated as of the Closing Date, substantially in
the form attached hereto as Exhibit E (the “Lender Estoppel Certificates”), from
each holder of a Lien secured by the Assets as identified on Schedule 2.4.

 

(g)                                 If Seller sells more than fifty percent
(50%) of the Shares received as Initial Consideration when any Excluded
Indebtedness remains outstanding, Seller agrees to apply all proceeds (after
deducting taxes and brokerage commissions due because of the sale) received by
Seller from the sale of those Shares in excess of the fifty percent (50%)
threshold towards paying down the Excluded Indebtedness. Pure Cycle shall have
the right to prevent the transfer of the Shares subject to this provision until
Seller provides Pure Cycle with adequate assurances that the proceeds shall be
used to pay down the Excluded Indebtedness.

 

8.10                           Right of First Offer. If Seller proposes to
consummate an acquisition of any decreed tributary surface water rights below
Pueblo Reservoir in the Arkansas River or its tributaries that are subject to
the jurisdiction of Division 2 of the Colorado Water Court or additional shares
of stock in Fort Lyon Canal Company (collectively, “Arkansas Water Rights”),
Seller shall promptly, and in any event not fewer than thirty (30) days prior to
the Closing of any such acquisition, give Pure Cycle written notice of the
proposed acquisition, which notice shall describe in reasonable detail the terms
on which Seller believes the acquisition can be consummated and the Arkansas
Water Rights to be acquired. Seller shall also deliver to Pure Cycle all due
diligence materials it has with respect to the proposed acquisition. Pure Cycle
shall have twenty (20) days to determine whether it is interested in pursuing
the proposed acquisition. If Pure Cycle determines to pursue the acquisition,
Seller shall fully cooperate with and assist (at no charge to Seller other than
its normal overhead expenditures) Pure Cycle in consummating the acquisition. If
Pure Cycle is unwilling to pursue the acquisition or unable to negotiate a
definitive agreement with the owner(s) of the water rights which are the subject
of the proposed acquisition within three (3) months, then Seller may pursue such
proposed acquisition on its own behalf; provided, however, that if Seller
acquires the subject water rights within six (6) months

 

44

--------------------------------------------------------------------------------


 

after the expiration of the three (3) month period referenced above on terms and
conditions which, taken as a whole, are comparable to or more favorable to the
Seller than the terms that Pure Cycle offered the owner(s) of the subject water
rights, then at Pure Cycle’s request made within thirty (30) days after Seller
notifies Pure Cycle of such purchase by Seller, Seller shall sell the subject
water rights to Pure Cycle on the same terms and conditions as Seller acquired
the subject water rights plus reasonable costs and expenses, including
attorneys’ fees and carrying costs, incurred by Seller to complete the
acquisition. If Seller does not enter into an agreement in principle with the
owner(s) of the subject water rights, within six (6) months after the expiration
of the three-month period referenced above, then Seller prior to any subsequent
attempt to acquire the subject water rights will be required to notify Pure
Cycle regarding any future proposed acquisition of the subject water rights in
accordance with this Section. If Seller determines that its or Pure Cycle’s
ability to acquire any Arkansas Water Rights that would otherwise be subject to
the Right of First Offer set forth in this Section would be impaired by
compliance with the timing provisions of this Section, Seller may acquire the
subject water rights without first complying with this Section, provided that
Seller shall promptly offer to sell the subject water rights to Pure Cycle in
accordance with the foregoing procedures (as if Pure Cycle had been offered the
right to purchase the subject water rights from a third-party seller). If Pure
Cycle elects to purchase the subject water rights from Seller, it will do so on
the same terms and conditions as Seller acquired the subject water rights plus
reasonable costs and expenses, including attorneys’ fees and carrying costs,
incurred by Seller to complete the acquisition of the subject rights and the
sale of such rights to Pure Cycle hereunder. All obligations under this Section
shall terminate three (3) years after the Closing Date plus any additional
period required in order for either party to have the full benefit of its rights
set forth above, which in any event shall not be more than six (6) months.

 

8.11                           Water Service Agreement. If, during the five-year
period following the Closing Date, Seller, or any other entity which H. Hunter
White, Mark Campbell, or Walker Baus individually or collectively control and
which Seller in writing authorizes Pure Cycle to treat as subject to this
Section (collectively a “Land Company”), acquires real property in the State of
Colorado, which requires water service, Land Company may request Pure Cycle to
provide such water service. Pure Cycle agrees to provide water service to Land
Company’s real property subject to the following conditions:

 

(a)                                  Land Company’s real property must be in a
location Pure Cycle is willing and reasonably able to service pursuant to the
then applicable Rangeview Rules and Regulations (which term includes an
Alternative District).

 

(b)                                 Pure Cycle must have sufficient available
water resources to service the number of taps (or a portion thereof) required by
Land Company.

 

(c)                                  Land Company shall be responsible for
paying all applicable Rangeview Water Tap Fees, special facilities charges, and
any other charges applicable to the water service as determined pursuant to the
then applicable Rangeview Rules and Regulations.

 

(d)                                 For each Water Tap purchased by Land Company
pursuant to this Section, Seller, instead of receiving a Tap Participation Fee
from Pure Cycle of ten percent (10%) or twenty percent (20%) of the Rangeview
Water Tap Fee paid by Seller as required by

 

45

--------------------------------------------------------------------------------


 

Section 2.5(b), Seller shall receive an accelerated payment of the Tap
Participation Fee equal to Pure Cycle’s after tax net profit on the Water Taps
purchased by Land Company. Pure Cycle’s after tax net profit (“ATNP”) shall be
determined by taking the total Rangeview Water Tap Fees actually paid by Land
Company less taxes paid on the net income associated with the Rangeview Water
Tap Fees and less those costs (including a reasonable overhead allocation) that
are incurred directly or indirectly to withdraw, treat and deliver the water to
the real property for which the Water Taps were purchased. ATNP will not include
any deduction for the cost of the acquisition of the water or water rights
associated with such Water Tap. Pure Cycle will be deemed to have paid the Tap
Participation Fee for the number of Water Taps determined by dividing ATNP by
the result obtained upon multiplying the applicable Tap Participation Fee
percentage (10% or 20%) times the then current Rangeview Water Tap Fee.

 

(e)                                  An example of how this provision shall work
is set forth below:

 

(i)                                     Assumptions:

 

(A)                              Land Company purchases 1,000 Water Taps;

 

(B)                                The then current Rangeview Water Tap Fee is
$20,000;

 

(C)                                The Tap Participation Fee percentage is 10%;

 

(D)                               Taxes associated with the Rangeview Water Tap
Fees and costs to withdraw, treat and deliver water are $11,000,000; and

 

(E)                                 A Tap Participation Fee has been paid by
Pure Cycle on 10,000 Water Taps to date. 30,000 Water Taps remain subject to the
fee.

 

(ii)                                  Total Rangeview Water Tap Fees paid by
Land Company = 1,000 Water Taps X current Rangeview Water Tap Fee of $20,000 =
1,000 X $20,000 = $20,000,000.

 

(iii)                               Tap Participation Fee per tap required by
Section 2.5(b) = 10% X 20,000 = $2,000. Total Section 2.5(b) Tap Participation
Fee = 1,000 Water Taps times $2,000 = $2,000,000.

 

(iv)                              ATNP = Total Rangeview Water Tap Fees less
Taxes and Costs = $20,000,000 -$11,000,000 = $9,000,000.

 

(v)                                 Tap Participation Fee paid pursuant to
Section 8.11 = $9,000,000.

 

46

--------------------------------------------------------------------------------


 

(vi)                              Number of Water Taps for which Pure Cycle is
deemed to have paid the Tap Participation Fee = ATNP divided by Section 2.5(b)
Tap Participation Fee per tap = $9,000,000 divided by $2,000 = 4,500 Water Taps.

 

(vii)                           Total Water Taps subject to future Tap
Participation Fees = 30,000 minus 4,500 = 25,500.

 

(f)                                    Without limiting the foregoing, Pure
Cycle will not charge Land Company for any water services provided hereunder at
prices higher than the price (i) Pure Cycle charges to any third party
purchasing similar volumes of such services under similar circumstances, or (ii)
Pure Cycle charges its own Affiliates, subsidiaries or divisions, or otherwise
attributes to any wholesale or equivalent pricing if Pure Cycle provides such
services itself. If within one (1) year of the effective date of a water service
agreement between Land Company and Pure Cycle, Pure Cycle offers to any such
party similar services at similar (or lesser) volumes and at a price lower or a
discount greater than the applicable fees charged to Land Company (other than as
required by any Governmental Entity or quasi-Governmental Entity), then such
fees shall simultaneously be lowered by Pure Cycle to the extent necessary to
match such lower price or greater discount (or, to the extent such fees have
already been paid, Pure Cycle shall promptly refund to Land Company the
difference between the fees already paid and the lower price for the time period
during which such lower price has been in effect). Pure Cycle shall notify Land
Company of the occurrence of such a lower price or greater discount as described
in this subsection within thirty (30) days after Pure Cycle offers or provides
such lower price or greater discount to such other customer within the one (1)
year period described above.

 

8.12                           Condemnation. In case the Property, or any part
thereof, shall have been condemned or shall be in the process of condemnation on
the Closing Date (including a temporary taking), Pure Cycle shall have the
option (a) to receive the award resulting from the condemnation, in which event
such award shall be paid (or if not then received, the right to the same shall
be assigned) to Pure Cycle, and this transaction shall be closed in the same
manner as if no such condemnation or other taking shall have occurred; (b) to
reject title to the Property and terminate this Agreement (if the value of the
part of the Property being condemned exceeds ten percent (10%) of the Initial
Consideration) in which event both Pure Cycle and Seller shall be relieved of
all further obligations under this Agreement, except the confidentiality
obligations set forth in Section 8.3; or (iii) to elect to purchase the residue
of the Property with a reduction in the Initial Consideration equal to the
amount of any award resulting from the condemnation received by Seller.

 

8.13                           Nonsolicitation Agreements. Effective as of the
Closing Date, each of M. Walker Baus, Mark D. Campbell and H. Hunter White III
(each, an “Equity Holder”) shall enter into a Nonsolicitation Agreement with
Pure Cycle substantially in the form attached hereto as Exhibit F (the
“Nonsolicitation Agreements”).

 

8.14                           Tax Matters.

 

(a)                                  Except as provided in Section 2.7(c), Pure
Cycle shall be responsible for any and all excise, value added, registration,
stamp, property, documentary, transfer, sales, use and similar Taxes, levies,
charges and fees (including all real estate transfer Taxes) incurred, or

 

47

--------------------------------------------------------------------------------


 

that may be payable to any Taxing Authority, in connection with the transactions
(including the sale, transfer, and delivery of the Assets) contemplated by this
Agreement (collectively, “Transaction Taxes”). Notwithstanding the foregoing,
each party shall be responsible for its own income, capital gain or other
similar Taxes due in connection with the transactions (including the sale,
transfer, and delivery of the Assets) contemplated by this Agreement.

 

(b)                                 Except as provided in Section 8.14(a),
Seller is, and shall remain, solely responsible for all Taxes arising from or
relating to the Assets and related businesses on or prior to the Closing Date
(the “Pre-Closing Period”). Except as provided in the Property Management
Agreement, Pure Cycle shall be solely responsible for all Taxes arising from or
relating to the Assets and related businesses beginning after the Closing Date
(the “Post-Closing Period”). Seller shall indemnify and hold harmless Pure Cycle
from any liability for, or arising out of or based upon, or relating to any
Taxes arising from the Assets and related businesses during the Pre-Closing
Period. Pure Cycle shall indemnify and hold harmless Seller from any liability
for, or arising out of or based upon, or relating to any Taxes (other than those
Taxes to be paid by Seller under the Property Management Agreement) arising from
the Assets and related businesses during the Post-Closing Period. Seller and
Pure Cycle shall cooperate concerning all Tax matters relating to this division
of responsibility, including the filing of Returns and other governmental
filings associated therewith.

 

(c)                                  If Pure Cycle takes any action (or fails to
take any action it is required to take pursuant to the terms of this Agreement)
that causes or permits an increase in the Taxes (other than failure of Pure
Cycle to appeal regular reassessments of the Property by a Governmental Entity
absent a manifest error affecting any such assessment) for which Seller is
responsible pursuant to the Property Management Agreement, Pure Cycle shall
thereafter be responsible for paying all such Taxes to the appropriate Taxing
Authority, and Seller’s sole obligation in respect of such Taxes shall be to pay
to Pure Cycle the amount of Taxes for which Seller would have been responsible
had Pure Cycle not caused or permitted such increase, and Pure Cycle shall be
solely responsible for the amount of such increase.

 

8.15                           Compliance with Securities Laws. Pure Cycle shall
take such steps as may be necessary to comply with all federal and state
securities laws applicable to the issuance of the Shares. Seller shall use
reasonable efforts to assist Pure Cycle as may be necessary to comply with such
laws.

 

8.16                           Rule 144 Reporting. For a period of five (5)
years after the Closing, or until Seller no longer owns the Shares, whichever is
earlier, Pure Cycle shall file on a timely basis all reports required to be
filed by it pursuant to Section 13 or 15(d) of the Exchange Act, referred to in
paragraph (c)(1) of Rule 144 under the Securities Act (or, if applicable, Pure
Cycle shall use reasonable efforts to make publicly available the information
regarding itself referred to in paragraph (c)(2) of Rule 144).

 

8.17                           Board Representation and Observation Rights.
Subject to the conditions set forth below, simultaneous with the Closing, Pure
Cycle shall increase the size of its board of directors and appoint Mark D.
Campbell (or other Person designated by Seller) as a director of Pure Cycle.
Pure Cycle shall continue to nominate and solicit proxies for re-election of
Mark D. Campbell (or other Person designated by Seller) through the earlier of
(a) the annual meeting of Pure

 

48

--------------------------------------------------------------------------------


 

Cycle’s stockholders held following the fiscal year ended August 31, 2010 or (b)
the date on which Pure Cycle fully discharges its obligations to pay the Tap
Participation Fee hereunder. If a Seller designee resigns or is deceased, the
vacancy resulting therefrom will be filled by a designee of Seller. Pure Cycle’s
obligations under this Section 8.17 are subject to the condition that any Person
designated by Seller to be elected as a director of Pure Cycle, including Mark
D. Campbell, must satisfy all applicable requirements for service as a director
of Pure Cycle, including the requirements of the SEC, NASDAQ (or any other
quotation system or exchange on which Pure Cycle securities are listed), and
Pure Cycle’s Corporate Governance Guidelines, Pure Cycle’s Nominating and
Corporate Governance Committee Charter and other similar policies reasonably
adopted by Pure Cycle’s board of directors from time to time. To the extent the
board of directors of Pure Cycle determines to maintain directors and officers
insurance, Pure Cycle shall maintain directors and officers insurance that names
Mark D. Campbell (or such other Person serving as Seller’s director designee) as
an insured that provides coverage in the same types and amounts as it provides
for all other directors and officers of Pure Cycle. In lieu of designating a
Person to sit on Pure Cycle’s board of directors and for the additional period
set forth in this sentence, Seller may designate a Person to attend Pure Cycle’s
board of directors meetings as an observer until the earlier of (a) the date of
the annual meeting of Pure Cycle’s stockholders held following the fiscal year
ended August 31, 2010 or (b) the date on which Pure Cycle fully discharges its
obligations to pay the Tap Participation Fee hereunder. Seller’s designee shall
obtain an SEC EDGAR identification number and shall prepare an SEC Form 3 prior
to Closing. Pure Cycle will provide Mark D. Campbell with a questionnaire within
five (5) days of the effective date of this Agreement. Pure Cycle agrees to
notify Seller within ten (10) days of receipt by Pure Cycle of Mr. Campbell’s
questionnaire if for any reason Mr. Campbell does not meet the requirements to
be a director of Pure Cycle, and Seller shall have the right to designate
another individual to be appointed in his stead. None of the foregoing
withstanding, Seller may elect, in its sole discretion and at any time, not to
appoint a member of Pure Cycle’s board of directors or not to utilize its board
observer rights. Any such election will not constitute a waiver of Seller’s
rights set forth in this Section 8.17. Notwithstanding the foregoing, all of the
rights of Seller to appoint an observer or director shall terminate on August
31, 2011, and no person appointed by Seller shall have any right to be a
director or observer after that date.

 

8.18                           Non-Public Information. Seller may request, in
its sole discretion and at any time, that Pure Cycle not provide Seller with any
material nonpublic information concerning Pure Cycle other than that which
Seller requires to fulfill its duties under the Property Management Agreement,
in which case Pure Cycle will provide such information only to those Persons
whom High Plains designates. Pure Cycle will use reasonable best efforts to
accommodate Seller’s requests hereunder.

 

8.19                           Common Stock Quotation. From and after the
Closing Date, Pure Cycle shall use reasonable efforts to maintain the listing of
the Pure Cycle Common Stock on the NASDAQ Capital Market or, if not so listed,
to cause the Pure Cycle Common Stock to be listed on the NASDAQ National Market
or on a national securities exchange (as defined in the Exchange Act).

 

8.20                           Third Party Consents. If any Assumed Contract is
not capable of being assigned to Pure Cycle without the consent or approval of
another party thereto and such consent or approval has not been obtained prior
to the Closing, then Pure Cycle shall not be required to

 

49

--------------------------------------------------------------------------------


 

assume that contract, and such contract will be deemed to be an Excluded Asset.
For any such contract, Pure Cycle shall assume Seller’s obligations thereunder
(but not the contract itself) accruing from and after the Closing Date, and the
rights and benefits of Seller thereunder arising from and after the Closing Date
shall be included in the Assets. If, after the Closing, the parties obtain the
required consent to assign any such contract to Pure Cycle, then such contract
shall be deemed to be an Assumed Contract and the post-assignment liabilities
and obligations relating thereto shall be deemed to be Assumed Liabilities
without any further action by any party.

 

8.21                           Public Announcements. None of the parties to this
Agreement shall issue or cause the publication of any press release or other
announcement with respect to this Agreement or the transactions contemplated
hereby except as may be required by applicable law or by the rules of NASDAQ or
a national securities exchange applicable to a party. If so required at any time
prior to the first anniversary of the Closing Date, the party to issue or cause
the publication of such release or announcement shall, prior to such issuance or
publication if practicable, provide copies of such release or other announcement
to Seller or Pure Cycle, as applicable, and, if practicable, shall use
reasonable efforts to consult with Seller or Pure Cycle, as applicable, and give
due consideration to any comments that Seller or Pure Cycle, as applicable, may
have. Seller acknowledges and agrees that Pure Cycle shall, subject to complying
with the immediately preceding two sentences, be permitted to (a) issue a press
release regarding this Agreement and the transactions contemplated hereby
immediately following the execution of this Agreement and immediately following
the Closing, (b) discuss this Agreement and the transactions contemplated hereby
in its filings with the SEC and in correspondence with its stockholders and (c)
discuss this Agreement and the transactions contemplated hereby with
stockholders and analysts; provided, however, that nothing herein shall limit
Pure Cycle’s confidentiality obligations set forth in Section 8.3.

 

8.22                           Insurance. From and after the Closing Date until
Pure Cycle has fully discharged its obligations with respect to payment of Tap
Participation Fees under Section 2.5(b), Pure Cycle shall maintain policies of
fire, liability and other forms of insurance with respect to its assets and
business, which policies shall be valid and outstanding policies and provide
insurance coverage for Pure Cycle’s assets in scope and amount customary and
reasonable for the business in which Pure Cycle is engaged and as necessary to
comply, in all material respects, with applicable laws and the Assumed
Liabilities. Pure Cycle shall promptly notify Seller of any notice of
cancellation or termination received with respect to any such policy. From and
after the Closing Date until Pure Cycle has fully discharged its obligations
with respect to payment of Tap Participation Fees under Section 2.5(b), the
activities and operations of the Pure Cycle Parties shall be conducted in a
manner so as to conform in all material respects to all applicable provisions of
such insurance policies.

 

8.23                           Dividends and Distributions. From the date of
this Agreement until immediately after the Closing, Pure Cycle shall not
declare, pay or make any dividend or distribution (in cash, property or
obligations) on any shares of any class of its capital stock (now or hereafter
outstanding) or on any warrants, options or other rights with respect to any
shares of any class of its capital stock (now or hereafter outstanding) (other
than split-ups or stock dividends made, declared or effective with respect to
the Pure Cycle Common Stock) or apply any of its funds, property or assets to
the purchase, redemption, sinking fund or other retirement of, or agree to
purchase or redeem, any shares of any class of its capital stock (now or
hereafter outstanding) of,

 

50

--------------------------------------------------------------------------------


 

or warrants, options or other rights with respect to any shares of any class of
its capital stock (now or hereafter outstanding), unless Pure Cycle shall pay to
Seller at the Closing an amount equal to the amount of such dividend or
distribution, or payment in respect of the purchase, redemption, sinking fund or
other retirement of, any shares of any class of its capital stock, to which
Seller would have been entitled had it held the Shares on the record date for
any such action. Notwithstanding the foregoing, Pure Cycle may redeem any or all
shares of its outstanding Series B Preferred Stock.

 

8.24                           Registration Rights Agreement. Effective as of
the Closing Date, Seller and Pure Cycle shall enter into a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit G (the
“Registration Rights Agreement”), pursuant to which Pure Cycle will grant Seller
certain registration rights with respect to the Shares.

 

8.25                           Knowledge of False Representations. Until the
fifth anniversary of the Closing date, each party agrees to notify the other
promptly upon learning of the falsity, when made, of any warranty or
representation made by such party to the other hereunder.

 

8.26                           Delivery of Fort Lyon Canal Company Certificates.
The parties acknowledge that some of the physical stock certificates for shares
representing Water Rights are pledged to the persons who sold such shares to
Seller. Schedule 8.26 lists the pledgees of such shares and whether the share
certificates are physically held by the pledgee. In lieu of delivery of such
share certificates Seller shall deliver adequate assurance to Pure Cycle of its
ownership of such shares and right to receipt of such share certificates.
Adequate assurance shall include evidence from the records of the Fort Lyon
Canal Company that Seller is the record holder of such shares. Seller shall use
reasonable efforts to have such shares reissued in Pure Cycle’s name and, if
not, to cause the Fort Lyon Canal Company to note Pure Cycle as the owner of
such shares in its record books. Following the Closing, except as provided in
the Pure Cycle Pledge Agreement, Seller shall vote all such shares in accordance
with Pure Cycle’s instructions and promptly provide Pure Cycle with any notices
or other items it receives with respect to such shares.

 

8.27                           Brokers Fees. Seller will remain liable for any
commission or finders fee that is owing to any agent, broker, Person or firm
acting on behalf of Seller or under Seller’s authority in connection with any of
the transactions contemplated herein, and Seller shall fully indemnify Pure
Cycle from and against any loss, cost, liability or expense (including
reasonable attorneys’ fees) incurred by Pure Cycle arising out of or in
connection with any claim for any commission, finder’s fee or similar fee owing
to a Person purporting to be acting on behalf of Seller or under Seller’s
authority without regard to the threshold specified in Section 8.6(d).

 

8.28                           Consent. Seller consents to Pure Cycle engaging,
after the Closing, such engineers, water rights counsel, and other consultants
as Seller may have engaged with respect to the Assets to assist Pure Cycle with
respect to issues related to the Assets and agrees to execute such documents or
consent forms as such professionals may require in order for them to so assist
Pure Cycle; provided, however, that in the event of a dispute or other adverse
situation between Pure Cycle and Seller that would prevent any such Person from
representing Pure Cycle and Seller, Pure Cycle shall consent to such Person’s
representation of Seller and shall not engage such Person to represent Pure
Cycle in connection with such matter.

 

51

--------------------------------------------------------------------------------


 

8.29                           Sale of LAWMA Rights and Houses. Seller shall
have the right to sell the LAWMA Rights and the homes and associated properties
described on Schedule 8.29 (“Homes”) located on the Property, on behalf of Pure
Cycle, at any time after the effective date of this Agreement subject to the
prior written consent of Pure Cycle, which consent shall not be unreasonably
withheld; provided that Seller shall not sell any Homes hereunder if such sale
would have the effect of reducing the amount of water associated with the
Property that could be used off-site (including because of the existence of a
dry-up covenant). Seller shall be entitled to rely on a water engineer’s report
as to such matters at the time of sale. If such a sale occurs after the Closing
Date, Pure Cycle shall execute such stock powers and other documents as are
reasonably required to convey the LAWMA Rights or Homes to the purchaser
designated by Seller and shall be deemed (subject to the following sentence) to
have been made by Pure Cycle for Pure Cycle’s account. Subject to Section 8.31,
the total consideration actually paid to Seller or Pure Cycle, as applicable,
for the sale of the LAWMA Rights or Homes (the “LAWMA and Homes Consideration”)
shall be retained by Seller, if paid prior to the Closing, or paid to Seller by
Pure Cycle if paid after the Closing; provided, in either case that Pure Cycle
shall be deemed to have paid Seller the Tap Participation Fee for the number of
Water Taps determined by dividing the LAWMA and Homes Consideration (less any
amount paid to or retained by Pure Cycle pursuant to Section 8.31) by the result
obtained upon multiplying the applicable Tap Participation Fee percentage (10%
or 20%) times the then current Rangeview Water Tap Fee, which deemed payment
shall have the effect of decreasing the remaining number of Water Taps subject
to the Tap Participation Fee by such number of Water Taps deemed to have been
paid. The reduction shall be applied to the last Tap Participation Fees owing
and shall not delay the payment of any other Tap Participation Fee.

 

8.30                           Schedules and Exhibits. Within five (5) days
after the date of this Agreement, the parties shall prepare and deliver the
disclosure schedules and exhibits which are not attached hereto and correct any
misstatements in such schedules if attached hereto. If either party is not
reasonably satisfied with the form and substance of such disclosure schedules
and exhibits, such party may, with five (5) days after the expiration of such
five (5) day period, terminate this Agreement by giving written notice thereof
to the other party.

 

8.31                           Wollert Enterprises, Inc. The tax basis of the
assets of Wollert Enterprises, Inc. is believed by Seller to be less than the
fair market value of the assets of Wollert Enterprises, Inc. so that upon
liquidation of such company taxable income will result. The parties agree that
Seller is not responsible for that income tax. However, so long as the
dissolution of Wollert Enterprises, Inc. occurs within six months of the
Closing, Seller will pay Pure Cycle, solely out of proceeds received by Seller
pursuant to Section 8.29, one half of thirty five percent (i.e. 17.5%) of the
amount of taxable income to Pure Cycle (taking into account any taxable income
of Wollert Enterprises, Inc.) whether such tax is paid by Pure Cycle or offset
by net operating losses. For example, if the amount of taxable income to Pure
Cycle is $400,000, then Pure Cycle shall retain or Seller shall pay to Pure
Cycle $70,000 ($400,000 times 17.5%) out of LAWMA and Homes Consideration, on
the later of (i) the date when such consideration is received by Seller or
(ii) the date of the event triggering the tax. If Seller is required to make a
payment pursuant to this Section 8.31 after Pure Cycle has reduced the number of
Water Taps subject to the Tap Participation Fee under Section 8.29, then Pure
Cycle shall increase the number of Water Taps due to Seller based on the amount
of Seller’s payment to Pure Cycle hereunder.

 

52

--------------------------------------------------------------------------------


 

8.32                           Legal Opinions. The legal opinion Exhibits hereto
are not in final form and are subject to negotiation. The forms of opinions,
including expected exceptions and qualifications, will be negotiated and
finalized within twenty five (25) days after the date hereof. If either party or
its counsel is not reasonably satisfied with the form and substance of such
opinions, such party, within five (5) days after delivery of the final form of
opinion which the other party’s counsel is prepared to render (subject to
subsequent diligence and changes in facts), may terminate this Agreement by
giving written notice thereof to the other party.

 

ARTICLE IX

CONDITIONS TO THE CLOSING

 

9.1                                 Conditions to the Obligations of Each Party.
Unless these conditions are waived in writing by the parties, the obligations of
Seller and Pure Cycle to effect the transactions contemplated by this Agreement
shall be subject to the fulfillment at or prior to the Closing Date of the
following conditions:

 

(a)                                  No preliminary or permanent injunction or
other order, decree or ruling issued by a Governmental Entity, nor any statute,
rule, regulation or executive order promulgated or enacted by any Governmental
Entity, shall be in effect that would make the transactions contemplated by this
Agreement, including the holding, directly or indirectly, by Pure Cycle of any
of the Assets, illegal or otherwise prevent the consummation of the transactions
among the parties contemplated by this Agreement;

 

(b)                                 All waivers, consents, approvals and actions
or non-actions of any Governmental Entity and of any other third party required
to consummate the transactions among the parties contemplated by this Agreement
(including the consent of the Fort Lyon Canal Company to the transfer of the
FLCC Certificates and associated stock) shall have been obtained and shall not
have been reversed, stayed, enjoined, set aside, annulled or suspended, except
for such failures to obtain such waiver, consent, approval or action which would
not be reasonably likely (x) to prevent the consummation of the transactions
contemplated hereby or (y) to have a Seller Material Adverse Effect or a Pure
Cycle Material Adverse Effect; and

 

(c)                                  If applicable, the waiting period
applicable to the consummation of the transactions contemplated by this
Agreement under the Hart-Scott-Rodino Act shall have expired or been terminated.

 

9.2                                 Additional Conditions to the Obligations of
Seller. The obligations of Seller to effect the transactions contemplated by
this Agreement are also subject to the fulfillment at or prior to the Closing
Date of the following conditions, unless such conditions are waived in writing
by Seller:

 

(a)                                  Pure Cycle shall have performed or
complied, in all material respects, with each obligation, agreement and covenant
to be performed or complied with by it hereunder at or prior to the Closing
Date;

 

(b)                                 The representations and warranties of Pure
Cycle in this Agreement shall be true and correct in all material respects
(except for representations and warranties that include

 

53

--------------------------------------------------------------------------------


 

a “material” or “Material Adverse Effect” qualifier, which shall be true and
correct in all respects) on the date of this Agreement and on the Closing Date;

 

(c)                                  Since the date of this Agreement, no change
in the business, financial condition, properties, operating results, assets or
customer base of Pure Cycle or other event, or incident, other than the decision
of Pure Cycle to purchase the Assets, shall have occurred that has had or would
be reasonably likely to have a Pure Cycle Material Adverse Effect;

 

(d)                                 Pure Cycle shall have filed on a timely
basis (after giving effect to any extensions granted by the SEC) all reports
required to be filed by it pursuant to Section 13 or 15(d) of the Exchange Act
through the Closing Date and, except to the extent that information contained in
any Pure Cycle SEC Report has been revised or superseded by a later Pure Cycle
SEC Report filed and publicly available prior to the Closing Date, none of the
Pure Cycle SEC Reports contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading;

 

(e)                                  Pure Cycle Common Stock shall be approved
for quotation and quoted on the NASDAQ Capital Market or the NASDAQ National
Market or listed and traded on a national securities exchange (as defined in the
Exchange Act);

 

(f)                                    Seller shall have received a certificate
signed by an executive officer of Pure Cycle certifying to the matters set forth
in Sections 9.2(a) and (b) and certifying the certificate of incorporation,
by-laws and resolutions of Pure Cycle’s board of directors approving this
Agreement and the transactions contemplated hereby;

 

(g)                                 Pure Cycle shall have delivered to Seller
the Transfer Agent Letter or if practicable, certificates representing the
Shares;

 

(h)                                 Pure Cycle shall have executed and delivered
to Seller the Property Management Agreement;

 

(i)                                     Pure Cycle shall have executed and
delivered to Seller the Settlement Statement;

 

(j)                                     Pure Cycle shall have executed and
delivered to Seller the Registration Rights Agreement;

 

(k)                                  Seller shall have received the opinion of
Davis, Graham & Stubbs LLP, dated as of the Closing Date, covering the matters
set forth in Exhibit H and in form and substance reasonably satisfactory to
Seller and its counsel;

 

(l)                                     Mark W. Harding shall have executed and
delivered to Seller the Voting Agreement, dated as of the Closing Date, in
substantially the form attached hereto as Exhibit I; and

 

54

--------------------------------------------------------------------------------


 

(m)                               Seller shall have received from Pure Cycle
Schedule 2.5(b) and the Tap Participation Fees in respect of the Water Taps
described on Schedule 2.5(b) for which Pure Cycle has received payment prior to
the Closing.

 

9.3                                 Additional Conditions to the Obligations of
Pure Cycle. The obligations of Pure Cycle to effect the transactions
contemplated by this Agreement are also subject to the fulfillment at or prior
to the Closing Date of the following conditions, unless such conditions are
waived in writing by Pure Cycle:

 

(a)                                  Seller shall have performed or complied, in
all material respects, with each obligation, agreement and covenant to be
performed and complied with by it hereunder at or prior to the Closing Date;

 

(b)                                 The representations and warranties of Seller
set forth in this Agreement shall be true and correct in all material respects
(except for representations and warranties that include a “material” or
“Material Adverse Effect” qualifier, which shall be true and correct in all
respects) on the date of this Agreement and on the Closing Date;

 

(c)                                  Pure Cycle shall have received a
certificate signed by an authorized representative of Seller, dated as of the
Closing Date, (i) certifying to the matters set forth in Sections 9.3(a) and
(b), and (ii) certifying the articles of organization, operating agreement and
resolutions of Seller’s managers and members approving this Agreement and the
transactions contemplated hereby;

 

(d)                                 Pure Cycle shall have received the opinion
of Seller’s Water Attorney referenced in Section 7.1, dated as of the Closing
Date;

 

(e)                                  If obtainable, Pure Cycle shall have
received the abstract of title pertaining to the Water Rights referenced in
Section 7.1 certified as of the Closing Date;

 

(f)                                    Pure Cycle shall have received the
opinions of Faegre & Benson LLP and Lawlis & Bruce, LLC, dated as of the Closing
Date, covering the matters set forth in Exhibit J and in form and substance
reasonably satisfactory to Seller and its counsel;

 

(g)                                 Pure Cycle shall have received the Title
Company Undertaking;

 

(h)                                 Seller shall have executed and delivered to
Pure Cycle the Property Deeds and the Mineral Deeds;

 

(i)                                     Seller shall have executed and delivered
to Pure Cycle the FLCC Certificates or Stock Powers;

 

(j)                                     Seller shall have executed and delivered
to Pure Cycle the LAWMA Certificates or Stock Powers;

 

(k)                                  Seller shall have executed and delivered to
Pure Cycle certificates or stock powers representing the Wheat Ridge Mutual
Lateral Ditch Company shares;

 

55

--------------------------------------------------------------------------------


 

(l)                                     Seller shall have executed and delivered
to Pure Cycle certificates or stock powers representing the May Valley Water
shares;

 

(m)                               Seller shall have executed and delivered to
Pure Cycle the Settlement Statement;

 

(n)                                 Seller shall have executed and delivered to
Pure Cycle the Property Management Agreement;

 

(o)                                 Seller shall have executed and delivered to
Pure Cycle the Seller Pledge Agreement;

 

(p)                                 Seller shall have executed and delivered to
Pure Cycle the assignments substantially in the form attached hereto as
Exhibit K conveying all of Seller’s rights under the Assumed Contracts,
including any rights of Seller as lessor of the Property;

 

(q)                                 Each Equity Holder shall have executed and
delivered to Pure Cycle the Nonsolicitation Agreement;

 

(r)                                    Since the date of this Agreement, no
change in the business, financial condition, properties, operating results or
assets of Seller or other event, or incident, other than the decision of Seller
to sell the Assets, shall have occurred that has had or would be reasonably
likely to have a Seller Material Adverse Effect or a material adverse effect on
the Assets;

 

(s)                                  An authorized representative of Seller, on
Seller’s behalf, shall have delivered to Pure Cycle a certificate of non-foreign
status under Section 1445 of the Code;

 

(t)                                    Pure Cycle shall have received the Lessee
Estoppel Certificates from the lessees of at least sixty percent (60%) of the
Property by value and sixty percent (60%) of the Water Rights based on the total
number of shares of stock of Fort Lyon Canal Company representing the Water
Rights being acquired by Pure Cycle hereunder (solely for purposes of this
subsection (t) and subsection (u) below, the value of a parcel of Property is
the value as set forth in the title insurance policy issued to Pure Cycle
hereunder for such parcel of Property); and

 

(u)                                 Pure Cycle shall have received every third
party consent identified on Schedule 2.1(e) and Schedule 3.3(d), except for such
consents as would not reasonably be expected to have a Seller Material Adverse
Effect and except, with respect to the Excluded Indebtedness, Pure Cycle shall
have received the Lender Estoppel Certificates or other agreements from the
holders of at least sixty percent (60%) of the Excluded Indebtedness which is
secured by at least sixty percent (60%) of the Property by value and sixty
percent (60%) of the Water Rights (based on the total number of shares of Fort
Lyon Canal Company representing the Water Rights being acquired by Pure Cycle
hereunder) subject to Permitted Liens regarding Pure Cycle’s right to notice and
right to cure as required by Section 8.9.

 

56

--------------------------------------------------------------------------------


 

ARTICLE X

TERMINATION

 

10.1                           Termination of Agreement. This Agreement may be
terminated as follows:

 

(a)                                  Seller or Pure Cycle may terminate this
Agreement by mutual written consent at any time prior to the Closing.

 

(b)                                 Seller may terminate this Agreement by
giving written notice to Pure Cycle in accordance with the provisions of Section
7.10.

 

(c)                                  Pure Cycle may terminate this Agreement by
giving written notice to Seller in accordance with the provisions of Sections
7.1, 7.8 or 7.9.

 

(d)                                 Pure Cycle may terminate this Agreement by
giving written notice to Seller at any time prior to the Closing (i) in the
event Seller has breached any material representation, warranty, or covenant
contained in this Agreement in any material respect, Pure Cycle has notified
Seller of the breach, and the breach has continued without cure for a period of
thirty (30) days after the notice of breach; or (ii) if the Closing shall not
have occurred on or before five (5) months from the date hereof by reason of the
failure of any condition precedent under Section 9.1 or 9.3 hereof (unless the
failure results primarily from Pure Cycle itself breaching any representation,
warranty, or covenant contained in this Agreement).

 

(e)                                  Seller may terminate this Agreement by
giving written notice to Pure Cycle at any time prior to the Closing (i) in the
event Pure Cycle has breached any material representation, warranty, or covenant
contained in this Agreement in any material respect, Seller has notified Pure
Cycle of the breach, and the breach has continued without cure for a period of
thirty (30) days after the notice of breach; (ii) if the number of Shares to be
delivered as Initial Consideration pursuant to Section 2.5(a) is less than
2,950,000; or (iii) if the Closing shall not have occurred on or before five (5)
months from the date of this Agreement by reason of the failure of any condition
precedent under Section 9.1 or 9.2 hereof (unless the failure results primarily
from Seller itself breaching any representation, warranty, or covenant contained
in this Agreement).

 

10.2                           Effect of Termination. If either Seller or Pure
Cycle terminates this Agreement pursuant to Section 10.1, all rights and
obligations of the parties hereunder shall terminate without any liability of
any party to any other party (except for any liability of the party then in
breach); provided, however, that the confidentiality provisions contained in
Section 8.3 shall survive for four (4) years following the date of termination.

 

ARTICLE XI

GENERAL PROVISIONS

 

11.1                           Interpretation; Governing Law. This Agreement
shall be construed as though prepared by all parties hereto and shall be
construed without regard to any presumption or other rule requiring construction
against the party causing an agreement to be drafted. This Agreement

 

57

--------------------------------------------------------------------------------


 

shall be construed and governed by the laws of the State of Colorado (without
giving effect to its principles of conflicts of laws). Any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement must be brought against the applicable party in the courts of the
State of Colorado located in the City of Denver, Colorado, or, if it has or can
obtain jurisdiction, in the United States District Court for such state, and
each party hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any action or proceeding referred to
in this Section may be served on any party anywhere in the world, whether within
or without the State of Colorado, and may also be served upon any party in the
manner provided for giving notices to it or him in Section 11.4 below.

 

11.2                           Construction.

 

(a)                                  All references in this Agreement to
sections, subsections and other subdivisions refer to corresponding sections,
subsections and other subdivisions of this Agreement unless expressly provided
otherwise.

 

(b)                                 A reference to any “applicable law” or words
of similar import means, unless specifically provided otherwise, any federal,
state, local or foreign law, statute, ordinance, regulation, rule, code, decree,
judgment, order or other requirement or rule of law, as amended, modified,
codified, replaced or reenacted, in whole or in part, and in effect from time to
time, including rules and regulations promulgated thereunder.

 

(c)                                  The words “this Agreement”, “herein”,
“hereof”, “hereby”, “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular subdivision unless expressly so
limited.

 

(d)                                 Words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires. Pronouns in masculine, feminine and neuter genders shall be construed
to include any other gender.

 

(e)                                  Unless the context otherwise requires or
unless otherwise provided herein, the terms defined in this Agreement which
refer to a particular agreement, instrument or document also refer to and
include all renewals, extensions, modifications, amendments or restatements of
such agreement, instrument or document, provided, that nothing contained in this
subsection shall be construed to authorize such renewal, extension,
modification, amendment or restatement.

 

(f)                                    The word “includes” and its derivatives
means “includes, but is not limited to” and corresponding derivative
expressions.

 

(g)                                 The Disclosure Schedules and any other
exhibits and schedules attached hereto are incorporated herein by reference for
all purposes and references to this Agreement unless the context in which used
shall otherwise require. All references to “Schedule” are to sections of the
Disclosure Schedules unless the context in which used shall otherwise require.

 

11.3                           Binding Effect; Assignment. This Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, legal representatives,

 

58

--------------------------------------------------------------------------------


 

successors and assigns; provided, however, that Seller may not assign its rights
or obligations under this Agreement without the prior written consent of Pure
Cycle, which consent shall not be unreasonably withheld, and Pure Cycle may not
assign its rights or obligations under this Agreement without the prior written
consent of Seller, which consent shall not be unreasonably withheld; and,
provided further, that any such assignment will not relieve the assigning party
of its obligations hereunder.

 

11.4                           Notices. All notices and other communications
under this Agreement shall be in writing and shall be given by hand delivery, or
first-class mail, certified or registered with return receipt requested, or by
commercial overnight courier and shall be deemed to have been duly given upon
hand delivery, delivery by commercial overnight courier to the address specified
below, or three days after deposit in the U.S. mail as provided above, addressed
as follows:

 

(a)                                  If to Seller:

 

High Plains A & M, LLC
333 W. Hampden Avenue
Suite 810
Englewood, Colorado 80110
Attention:                                         Mark D. Campbell
Telephone:                                    (303) 534-1040
Telecopy:                                           (303) 534-6700

 

with a copy to (which shall not constitute notice):

 

Faegre & Benson LLP
1900 Fifteenth Street
Boulder, Colorado 80302
Attention:  G. James Williams, Jr.
Telephone:                                    (303) 447-7700
Telecopy:                                           (303) 447-7800

 

and

 

H. Hunter White III
9800 Walzer Court
Windermere, Florida 34783
Telephone:                                    (407) 876-8915
Telecopy:                                           (407) 264-6487

 

and

 

Harvey W. Curtis & Associates
8310 South Valley Highway, Suite 230
Englewood, Colorado 80112
Attention: Harvey Curtis
Telephone:                                    (303) 292-1144
Telecopy:                                           (303) 292-1764

 

59

--------------------------------------------------------------------------------


 

(b)                                 If to Pure Cycle or Mark W. Harding:

 

Pure Cycle Corporation
8451 Delaware Street
Thornton, Colorado 80260
Attention:                                         President
Telephone:                                    (303) 292-3456
Telecopy:                                           (303) 292-3475

 

with a copy to (which shall not constitute notice):

 

Davis, Graham & Stubbs LLP
1550 Seventeenth Street, Suite 500
Denver, Colorado 80202
Attention:                                         Wanda J. Abel, Esq.
Telephone:                                    (303) 892-7314
Telecopy:                                           (303) 893-1379

 

and

 

Petrock and Fendel, P.C.
700 Seventeenth Street, Suite 1800
Denver, Colorado 80202
Attention:                                         Rick Fendel
Telephone:                                    (303) 534-0702
Telecopy:                                           (303) 534-0310

 

(c)                                  To such other address as to which notice is
provided in accordance with this Section.

 

11.5                           Severability. Should a court or other body of
competent jurisdiction determine that any provision of this Agreement is
excessive in scope or otherwise invalid or unenforceable, such provision shall
be adjusted rather than voided, if possible, so that it is enforceable to the
maximum extent possible, and all other provisions of this Agreement shall be
deemed valid and enforceable to the extent possible.

 

11.6                           Third-Party Beneficiaries. Each party hereto
intends that this Agreement shall not benefit nor confer any rights or remedies
on any Person other than the parties hereto and their respective heirs,
successors and legal representatives.

 

11.7                           Further Assurances. From time to time after the
Closing Date, Seller shall execute all such instruments as Pure Cycle shall
reasonably request in order more effectively to convey and transfer the Assets
to Pure Cycle. The parties shall also execute and deliver to the appropriate
other party such other instruments as may be reasonably required in connection
with the performance of this Agreement and each shall take all further actions
as may be reasonably required to carry out the transactions contemplated by this
Agreement.

 

60

--------------------------------------------------------------------------------


 

11.8                           Entire Agreement; Modifications. This Agreement
represents the entire understanding between the parties with respect to the
subject matter hereof and supersedes any and all prior understandings,
agreements, plans and negotiations, whether written or oral, with respect to the
subject matter hereof. All modifications to this Agreement must be in writing
and signed by the party against whom enforcement of such modification is sought.

 

11.9                           Headings. The Section headings herein are
intended for reference and shall not by themselves determine the construction or
interpretation of this Agreement.

 

11.10                     Counterparts. This Agreement may be executed in one or
more counterparts, in original or by facsimile, any of which shall be deemed an
original and all of which taken together shall constitute one and the same
Agreement.

 

11.11                     Form 1099. The parties agree that the Title Company is
to be designated as the entity responsible for filing a Form 1099 with the
Internal Revenue Service promptly after Closing as required under the Code.

 

11.12                     Right of Offset. Seller agrees that Pure Cycle shall
have the right to offset any amounts due to Pure Cycle from Seller in connection
with any Cure Costs incurred pursuant to Section 8.9 and in connection with
indemnification claims made pursuant Sections 8.6 or 8.7 from any amounts
payable by Pure Cycle to Seller pursuant to Section 2.5(b), but with respect to
indemnification claims only to the extent that Seller has not timely paid its
indemnification obligations in accordance with Sections 8.6 and 8.7. Any such
amounts withheld shall be deemed to be a reduction in the consideration for the
purchase and sale of the Assets hereunder for federal income tax purposes.

 

11.13                     Disclosure Schedules. Matters reflected in the
Disclosure Schedules are not necessarily limited to matters required by this
Agreement to be reflected therein. Such additional matters are set forth for
informational purposes and do not necessarily include other matters of a similar
nature that are not required to be reflected therein. A disclosure made by any
party in any section of its Disclosure Schedules that is sufficient to
reasonably inform the other parties of information required to be disclosed in
another section of its Disclosure Schedules in order to avoid a
misrepresentation thereunder shall be deemed to have been made with respect to
such other section of its Disclosure Schedules.

 

11.14                     Santa Fe Trail. For the avoidance of doubt, it is
noted that Seller has not retained an easement on the Property for the “Santa Fe
Trail”.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

61

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Asset Purchase
Agreement as of the date first above written.

 

 

PURE CYCLE CORPORATION, a Delaware
corporation

 

 

 

 

 

By:

 /s/ Mark W. Harding

 

 

 

Mark W. Harding, President

 

 

 

 

 

HIGH PLAINS A & M, LLC, a Colorado limited
liability company

 

 

 

 

 

By:

/s/ Mark D. Campbell

 

 

Name:

Mark D. Cambell

 

 

Title:

Manager

 

 

62

--------------------------------------------------------------------------------


 

EXHIBIT A

 

HIGH PLAINS PLEDGE AGREEMENT

 

THIS HIGH PLAINS PLEDGE AGREEMENT (this “Agreement”) is made this           day
of                   , 2006, between High Plains A & M, LLC, a Colorado limited
liability company (“High Plains”), and Pure Cycle Corporation, a Delaware
corporation (“Pure Cycle”).

 

RECITALS

 

A.                                   Contemporaneously herewith, Pure Cycle has
acquired (i) certain property from High Plains, including water interests in the
Arkansas River and its tributaries represented by real property interests and
shares of stock in the Fort Lyon Canal Company (the “FLCC Shares”) and (ii) real
property in Otero, Bent and Prowers Counties, Colorado (the “Acquisition”),
pursuant to the Asset Purchase Agreement between Pure Cycle and High Plains
dated as of May 10, 2006 (the “Acquisition Agreement”). Terms used herein that
are defined in the Acquisition Agreement have the meanings given to such terms
in the Acquisition Agreement.

 

B.                                     Notwithstanding the Acquisition, Pure
Cycle did not assume (and High Plains has expressly retained and agreed to pay,
perform and discharge in full) the Excluded Indebtedness.

 

C.                                     High Plains pledged certain of the FLCC
Shares to the sellers of such shares (the “Landowner Pledgees”) as security for
its payment, performance and discharge of certain of the Excluded Indebtedness
(the “Pledged FLCC Shares”).

 

D.                                    High Plains has agreed to grant to Pure
Cycle a security interest in and lien on certain of the shares of Pure Cycle
Common Stock issued to High Plains under the Acquisition Agreement to secure the
payment, performance and discharge in full of the Excluded Indebtedness.

 

AGREEMENT

 

In consideration of the premises and intending to be legally bound thereby, High
Plains and Pure Cycle hereby agree as follows:

 

1.                                       Pledge of Collateral. High Plains
hereby pledges, transfers, assigns and grants to Pure Cycle a security interest
in and to (a) [1,475,000] shares of common stock in Pure Cycle, evidenced by
Stock Certificate No.          , CUSIP No. 746228 30 3, (b) all shares of Pure
Cycle capital stock hereafter issued to High Plains by means of any dividend or
distribution in respect of the shares pledged hereunder (together with the
shares identified in subsection (a), the “Pledged Shares”), (c) the certificates
representing the Pledged Shares, and (d) all rights to money or property which
High Plains now has or hereafter acquires in respect of the Pledged Shares,
including, without limitation, (i) any proceeds from a sale by or on behalf of
High Plains of any of the Pledged Shares, and (ii) any distributions, dividends,
cash, instruments and other property from time to time received or otherwise
distributed in respect of the Pledged Shares, whether regular, special or made
in connection with the partial or total liquidation of the issuer and whether
attributable to profits, the return of any contribution or investment or
otherwise attributable to the Pledged Shares or the ownership thereof (all of
the foregoing is herein collectively referred to as the “Collateral”) to secure
the following which hereafter are referred to as the “Obligations”: (i) the
payment, performance and discharge of all Excluded Indebtedness in

 

--------------------------------------------------------------------------------


 

accordance with its respective terms, (ii) the performance of all of the terms,
conditions and provisions of this Agreement, (iii) the performance of all the
covenants and agreements of High Plains in the Acquisition Agreement, the
Registration Rights Agreement, and the Property Management Agreement
(collectively, the “Transaction Documents”), and (iv) all costs and expenses
(including reasonable attorneys’ and expert witness fees) incurred by Pure Cycle
in connection with the enforcement of any of the foregoing.

 

2.                                       Representations and Warranties. High
Plains represents and warrants to Pure Cycle that:  (a) High Plains has limited
liability company power and authority to enter into and perform this Agreement;
(b) any consent or approval which is required as a condition to the validity or
performance of this Agreement has been obtained; (c) High Plains has duly
authorized by all necessary and proper limited liability company action the
execution, delivery and performance of this Agreement; (d) this Agreement
constitutes the valid and legally binding agreement of High Plains, enforceable
against it in accordance with its terms, except to the extent that such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally or by
general principles of equity; (e) the Collateral is owned free and clear of
liens and encumbrances created by, through or under High Plains, except
Permitted Liens (as defined below) and except as created hereby; and (f) the
name of High Plains as it appears in official filings in the state of its
formation, all prior names of High Plains during the past five years, the type
of entity of High Plains, the organizational number issued by High Plains’ state
of formation and the name of the sole jurisdiction of High Plains’ formation are
set forth on Schedule 1. As used in this Agreement, “Permitted Liens” means (x)
statutory liens for taxes or other governmental charges that are not yet due and
payable (whether or not disclosed) and (y) all applicable laws and rules of any
Governmental Entity.

 

3.                                       Other Documents. High Plains will
execute and deliver to Pure Cycle all assignments, endorsements and other
documents reasonably required at any time and from time to time by Pure Cycle
with respect to the Collateral. High Plains authorizes Pure Cycle to file
financing statements and continuation statements covering the Collateral as
necessary to perfect Pure Cycle’s interest in the Collateral. Any expenses
incurred by Pure Cycle in connection with the preparation and recordation of any
such instruments, including, but not limited to reasonable attorneys’ fees,
shall become additional Obligations secured by this Agreement. Unless High
Plains and Pure Cycle agree in writing to other terms of repayment, such amounts
shall be immediately due and payable, and shall bear interest from five (5)
business days after the date of demand at the rate of ten percent (10%) per
annum, unless collecting of interest at such rate would be contrary to
applicable law, in which event such amounts shall bear interest at the highest
rate which may be collected under applicable law. High Plains shall not file any
amendments, correction statements or termination statements concerning the
Collateral without the prior written consent of Pure Cycle.

 

4.                                       Continued Possession of Collateral;
Voting. Subject to Section 8 hereof, Pure Cycle shall have the right to hold
possession of the Pledged Shares which remain subject to the lien hereof so long
as any of the Obligations are outstanding. Upon the satisfaction in full of all
of the Obligations, Pure Cycle shall, within thirty (30) days of a written
request therefor, release any remaining Collateral to High Plains and terminate
or send High Plains appropriate documentation to terminate any financing
statements filed by Pure Cycle with respect to the

 

2

--------------------------------------------------------------------------------


 

Collateral. Except during the continuance of an Event of Default, High Plains
retains all voting, dissenters and appraisal rights in respect of the
Collateral.

 

5.                                       Covenants of High Plains. High Plains
agrees that, so long as Pure Cycle holds a security interest in or lien on the
Collateral, High Plains will not, without Pure Cycle’s prior written consent,
sell, assign, transfer, pledge or otherwise encumber the Collateral or any part
thereof, or amend, modify or waive any of its rights or obligations under the
Excluded Indebtedness unless the effect of such amendment, modification or
waiver creates more beneficial or favorable terms to High Plains and Pure Cycle
(such as, for example, though the reduction of any interest rate or other
reduction of debt, without, however, increasing the outstanding amount of the
Excluded Indebtedness). High Plains will immediately notify Pure Cycle in
writing of any event which materially adversely affects the rights and remedies
of Pure Cycle in relation to the Collateral. If High Plains at any time becomes
entitled to receive any cash, stock or other property as additions to, in
substitution of or in exchange for any of the Collateral, High Plains shall
accept the same as Pure Cycle’s agent and shall promptly deliver them to Pure
Cycle in the exact form received, with all necessary transfer instruments or
stock powers, to be held as further security for the Obligations, provided
however that, except during the continuance of an Event of Default (i) High
Plains shall be entitled to retain (and take free of the lien of this Agreement)
forty percent (40%) of any distribution, dividend or other matter described in
clause (d)(ii) of Section 1 that results in federal taxable income to High
Plains or its owners and (ii) any cash or cash equivalent dividend or
distribution which is subject to the lien hereof shall be promptly made
available by Pure Cycle to make a prepayment on the Excluded Indebtedness (and
Pure Cycle may direct which Excluded Indebtedness the prepayment is to applied
to).

 

6.                                       Care of Collateral. High Plains shall
have all risk of loss of the Collateral. Pure Cycle shall have no liability or
duty, either before or after the occurrence of an Event of Default, on account
of loss of or damage to, to collect or enforce any of its rights against, the
Collateral, to collect any income accruing on the Collateral, or to preserve
rights against other parties. Pure Cycle shall exercise the same procedures to
protect the safekeeping of Collateral as it exercises to protect similar other
assets it holds. If Pure Cycle actually receives any notices requiring action
with respect to Collateral in Pure Cycle’s possession, Pure Cycle shall take
reasonable steps to forward such notices to High Plains. High Plains is
responsible for responding to notices concerning the Collateral, voting the
Pledged Shares (subject to Section 10 hereof), and exercising rights and
options, calls and conversions of the Pledged Shares. Pure Cycle’s sole
responsibility in connection with exercising rights and options, calls and
conversions of Pledged Shares is to take such action as is reasonably requested
by High Plains in writing, provided, however, that Pure Cycle is not responsible
to take any action that, in Pure Cycle’s sole judgment, would materially
adversely affect the value of the Collateral as security for the Obligations.
While Pure Cycle is not required to take certain actions, if action is needed,
in Pure Cycle’s sole discretion, to preserve and maintain the Collateral, High
Plains authorizes Pure Cycle to take such actions.

 

7.                                       Assignment. Neither party may assign or
transfer this Agreement or its rights and obligations hereunder without the
prior written consent of the other.

 

3

--------------------------------------------------------------------------------


 

8.                                       Partial Release of Collateral.

 

(a)                                  High Plains is obligated to pay, perform
and discharge the Excluded Indebtedness under the terms of the agreements,
instruments and other documents giving rise thereto. Following the payment,
performance and discharge of a portion of the Excluded Indebtedness in any
calendar year, High Plains may request in writing that Pure Cycle release from
its security interest hereunder any number of Pledged Shares up to the
then-current Proportionate Share (as defined below) of such Collateral (the
“Release Notice”), provided, that in no event shall the aggregate number of
Pledged Shares that have been released hereunder be, at any time, greater than
the then-current Proportionate Share of such Collateral.

 

(b)                                 The Release Notice shall (i) be given within
sixty (60) days after the end of a calendar year and no more frequently than
once per calendar year, (ii) identify the amount of Excluded Indebtedness paid
by High Plains since the date hereof and during the calendar year immediately
prior to the calendar year in which the Request Notice is given, (iii) identify
in reasonable detail the real property and the specific Pledged FLCC Shares
securing the Excluded Indebtedness that has been paid down in whole or in part,
(iv) contain the certification of the Chief Executive Officer of High Plains
that all information set forth in the Request Notice is complete and correct,
(v) set forth the Proportionate Share of Collateral to be released, and
(vi) contain such other information regarding the payment, performance and
discharge of the Obligations as Pure Cycle has theretofore reasonably requested.

 

(c)                                  Within thirty (30) days after Pure Cycle
receives a complete Request Notice and accompanying documentation as required
herein, Pure Cycle shall terminate its security interest in the validly
requested Proportionate Share of the Pledged Shares.

 

(d)                                 “Proportionate Share” shall mean, on any
date of determination, that number of shares of Pledged Shares which is equal to
(x) [1,475,000] (as adjusted for any stock splits, stock combinations, stock
dividends or reorganization) (y) multiplied by the “FLCC Proportion” (z) divided
by the total number of FLCC Shares originally pledged to all Landowner Pledgees.
The FLCC Share Proportion is an amount equal to (i) the number of FLCC shares
pledged to a Landowner Pledgee (ii)  multiplied by a fraction, the numerator of
which is the reduction in the Excluded Indebtedness owed to such Landowner
Pledgee (as of the end of such calendar year as compared to the end of the prior
calendar year) and the denominator of which is the unpaid principal amount and
accrued interest of such Excluded Indebtedness owed to such Landowner Pledgee as
of the date hereof as shown on Schedule 2 hereto. The FLCC Share Proportion
calculation shall be performed as to each Landowner Pledgee and cumulated to
determine the Proportionate Share. If any Collateral is other than Pledged
Shares, a proportionate release of such other Collateral shall also occur. In no
event shall a reduction in Excluded Indebtedness which is not secured by a
pledge of FLCC Shares to a Landowner Pledgee result in the release of any
Pledged Shares or other Collateral. An example of the formula is as follows:  If
there are 1,475,000 Pure Cycle shares pledged and 100 FLCC shares are pledged to
a particular farmer, the farmer is owed $100,000 at the end of 2006 and at the
end of 2007 that amount has been reduced by $10,000, and there are a total of
1,000 FLCC shares pledged to all farmers, then the calculation is 1,475,000 x
(100 x $10,000/$100,000) ÷ 1,000 = 14,750 Pure Cycle shares would be released.
This is 1% of the Pure Cycle shares, which is the

 

4

--------------------------------------------------------------------------------


 

same as the proportionate paydown on the Excluded Indebtedness which is secured
by FLCC shares.

 

9.                                       Event of Default. The occurrence of any
one or more of the following events shall constitute an event of default (an
“Event of Default”) under this Agreement: (a) the failure to pay, perform and
discharge the Excluded Indebtedness in accordance with it terms (other than a
failure for which Pure Cycle is directly and primarily responsible); (b) the
failure of High Plains to perform, observe or comply with any of the provisions
of this Agreement in any material respect after the passage of any applicable
cure periods; (c) the failure of High Plains to perform, observe or comply with
in any material respect its obligations under the Transaction Documents after
the passage of any applicable cure periods; or (d) the failure to pay any
Obligations not set forth above in (a) through (c) when due.

 

10.                                 Remedies.

 

(a)                                  Upon the occurrence of an Event of Default
hereunder, Pure Cycle may, at its option, proceed to enforce this Agreement and
in connection therewith may (i) sell or otherwise dispose of all or any portion
of the Collateral and apply such Collateral or the proceeds thereof against the
Obligations, (ii) exercise any remedies available to it under this Agreement or
the Transaction Documents, and (iii) otherwise exercise all of the rights and
remedies of a secured party under the Colorado Uniform Commercial Code (the
“UCC”) and under other applicable laws. Without limiting the foregoing, Pure
Cycle shall have the right (x) to transfer the whole or any part of the
Collateral into the name of Pure Cycle or its nominee, (y) to notify any person
obligated on any of the Collateral to make payment directly to Pure Cycle or its
nominee of any amounts due or to become due thereon and (z) to vote the Pledged
Shares on High Plains’ behalf; provided, however, that Pure Cycle may only
proceed to exercise the remedies hereunder with respect to Obligations then due
and payable whether by acceleration or otherwise.

 

(b)                                 Any written notice of the sale, disposition
or other intended action by Pure Cycle with respect to the Collateral which is
sent by certified mail, return receipt requested or by overnight courier to High
Plains at High Plains’s address specified pursuant to the Acquisition Agreement
at least ten (10) days prior to such sale, disposition or action, shall
constitute reasonable notice to High Plains, unless applicable law requires a
longer period. This provision shall not be construed to impose any obligation on
Pure Cycle to notify High Plains of Pure Cycle’s intent to sell, dispose of or
take other action with respect to the Collateral, except to the extent
applicable law requires such notice.

 

(c)                                  High Plains recognizes that Pure Cycle may
be unable to effect a public sale of all or a part of the Pledged Shares by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable state securities laws, but may be compelled to resort to
one or more private sales to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire all or a part of the Pledged
Shares for their own account, for investment and not with a view to the
distribution or resale thereof. High Plains acknowledges and agrees that any
private sale so made may be at prices and on other terms less favorable to the
seller than if such Collateral were sold at public sale, and that Pure Cycle has
no obligation to delay the sale of such Collateral for the period of time
necessary to permit

 

5

--------------------------------------------------------------------------------


 

registration of such Collateral for public sale under any securities laws. High
Plains agrees that a private sale or sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner. If any consent, approval or authorization of any federal, state,
municipal or other governmental department, agency or authority should be
necessary to effectuate any sale or other disposition of the Pledged Shares, or
any partial sale or other disposition of such Collateral, High Plains will
execute all such applications and other instruments as may be required in
connection with securing any such consent, approval or authorization, and will
reasonably cooperate to secure the same.

 

(d)                                 All costs and expenses, including, without
limitation, attorneys’ and expert witness fees and expenses incurred by or on
behalf of Pure Cycle in connection with the taking, holding, preparing for sale
or other disposition, selling, managing, collecting or otherwise disposing of
the Collateral, together with interest thereon at a per annum rate of interest
of ten percent (10%) from the date of such payment until repaid in full (the
“Liquidation Costs”), shall be paid by High Plains to Pure Cycle on demand and
shall constitute and become a part of the Obligations secured hereby. Any
retained Collateral and any proceeds of sale or other disposition of the
Collateral will be applied by Pure Cycle to the payment of the Liquidation
Costs, and the balance of such proceeds (if any) will be applied by Pure Cycle
toward the payment of the Obligations (which are then due) at such time or times
and in such order and manner of application as Pure Cycle may from time to time
in its sole discretion determine. Except as may be otherwise specifically
provided in this Agreement, during the continuance of an Event of Default all
Collateral and proceeds of Collateral coming into Pure Cycle’s possession may be
applied by Pure Cycle to any of the Obligations, whether matured or unmatured,
as Pure Cycle shall determine in its sole but reasonable discretion. Any surplus
of Collateral or proceeds of Collateral held by Pure Cycle and remaining after
payment in full of all the Obligations shall be paid over to High Plains or to
whomsoever may be legally entitled to receive such surplus.

 

(e)                                  Each right, power and remedy of Pure Cycle
as provided for in this Agreement, in the Transaction Documents or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power
or remedy provided for in this Agreement or in any Transaction Documents or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Pure Cycle of any one or more such
rights, powers or remedies shall not preclude the simultaneous or later exercise
by Pure Cycle of any or all such other rights, powers or remedies.

 

(f)                                    No failure or delay by Pure Cycle to
insist upon the strict performance of any term, condition, covenant or agreement
of this Agreement or any of the Transaction Documents, or to exercise any right,
power or remedy consequent upon a breach thereof, shall constitute or be deemed
to constitute a waiver of any such term, condition, covenant or agreement or of
any such breach, or preclude Pure Cycle from exercising any such right, power or
remedy at any later time or times.

 

11.                                 Power of Attorney. High Plains hereby
appoints and constitutes Pure Cycle its true and lawful attorney, with full
power of substitution, with full power and authority to (i) prepare, execute and
deliver on behalf of High Plains any and all such instruments,

 

6

--------------------------------------------------------------------------------


 

assignments, stock powers, financing statements, certificates and other
documents as Pure Cycle deems necessary in order to perfect and protect its
interests in the Collateral and (ii) immediately, upon and during the
continuance of an Event of Default hereunder, to take such actions with respect
to the Collateral as Pure Cycle, in its sole discretion, shall deem necessary or
appropriate in order to protect its interest in the Collateral. This power of
attorney is made pursuant to this Agreement, is coupled with an interest and may
not be revoked or cancelled before all of the Obligations have been paid or
otherwise satisfied.

 

12.                                 Miscellaneous. Neither this Agreement nor
any term, condition, covenant, or agreement hereof may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of the change, waiver, discharge or
termination is sought. This Agreement shall be governed by the internal laws of
the State of Colorado and shall be binding upon, and inure to the benefit of,
the successors and assigns of High Plains and Pure Cycle. As used herein the
singular number shall include the plural, the plural the singular, and the use
of the masculine, feminine or neuter gender shall include all genders as the
context may require, and the term “person” shall include an individual, a
corporation, an association, a partnership, a trust, a limited liability
company, an organization, a government or political subdivision thereof and a
governmental agency. Unless varied by this Agreement, all terms used herein
which are defined by the UCC shall have the same meanings hereunder as assigned
to them by the UCC, as in effect on the date hereof.

 

13.                                 Performance for High Plains. High Plains
agrees and hereby authorizes Pure Cycle, in Pure Cycle’s sole discretion, but
Pure Cycle shall not be obligated to, upon an Event of Default, to advance funds
on behalf of High Plains, in order to insure High Plains’ compliance with any
covenant, warranty, representation or agreement of High Plains made in or
pursuant to this Agreement or the Transaction Documents, to pay, perform and
discharge the Excluded Indebtedness in accordance with its respective terms of
payment, or to preserve or protect any right or interest of Pure Cycle in the
Collateral or under or pursuant to this Agreement, including, without
limitation, the payment of any taxes and the satisfaction or discharge of any
judgment or any lien upon the Collateral; provided, however, that the making of
any such advance by Pure Cycle shall not constitute a waiver by Pure Cycle of
any Event of Default with respect to which such advance is made nor relieve High
Plains of any such Event of Default. High Plains shall pay to Pure Cycle upon
demand all such advances made by Pure Cycle with interest thereon from the date
of advance at the rate of ten percent (10%) per year. All such advances shall be
deemed to be included in the Obligations and secured by the security interest
granted Pure Cycle hereunder.

 

14.                                 Substitution of Collateral. Upon written
notice by High Plains to Pure Cycle at any time prior to the payment in full of
the Obligations, the Collateral may be substituted (in whole, but not in part)
at any time with any combination of Substitute Collateral (herein so called)
(whether owned by High Plains or others) consisting of any of the following:

 

(a)                                  Cash or cash equivalents (including
certificates of deposit having a maturity of one year or less or a letter of
credit, in each case issued by a financial institution that is a member of the
Federal Reserve System having a combined capital and surplus of at least $100
million) in an amount equal to or greater than 120% of the outstanding and
unpaid Excluded Indebtedness, which is free and clear of any other lien or
encumbrance;

 

7

--------------------------------------------------------------------------------


 

(b)                                 Marketable Securities equal to or greater
than 200% of the outstanding and unpaid Excluded Indebtedness, which is free and
clear of any other lien or encumbrance; or

 

(c)                                  Real property located in the United States
acceptable to Pure Cycle in the exercise of its reasonable judgment where such
property has an appraised value (from a recognized qualified appraiser) of at
least 175% of the outstanding and unpaid Excluded Indebtedness and is free and
clear of any monetary lien or encumbrance for borrowed money or deferred
purchase price or a guarantee thereof.

 

For purposes of clause (b), “Marketable Securities” means common stock of a
corporation with a market capitalization of at least $1 billion which is listed
on the New York Stock Exchange, the American Stock Exchange, or NASDAQ. If the
market price of the pledged Marketable Securities decreases such that value
thereof is less than 150% of the then outstanding and unpaid Excluded
Indebtedness, High Plains must provide additional substitute collateral valued
as provided in this Section 14 (including the 120%, 200% or 175% coverage
ratios, as applicable).

 

Upon Pure Cycle obtaining a first lien perfected security interest in such
Substitute Collateral, Pure Cycle will promptly release the remaining
Collateral, and shall execute and deliver to High Plains such instruments of
transfer assignment, release, discharge, termination and satisfaction as may be
reasonably requested by High Plains to remove the lien of this Agreement from
any such Collateral substituted and withdrawn pursuant thereto, and to vest in
High Plains any such withdrawn Collateral and to evidence properly such action..

 

15.                                 Termination. Except for High Plains’
obligation to pay Liquidation Costs, this Agreement shall terminate when all the
Collateral is released from the lien hereof or the Excluded Indebtedness is paid
in full, whichever happens later.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, an authorized representative of each of High Plains and Pure
Cycle has duly executed and delivered this High Plains Pledge Agreement as of
the date first written above.

 

 

HIGH PLAINS:

 

 

 

HIGH PLAINS A & M, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

PURE CYCLE:

 

 

 

PURE CYCLE CORPORATION

 

 

 

 

 

By:

 

 

 

 

Mark W. Harding, President

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Current Name; Prior Names; Entity Type; Organizational Number; Jurisdiction

 

Current Name:  High Plains A & M, LLC, a Colorado limited liability company CO
organizational Number 20011211734

 

Other names held in the past 5 years:

*  Bayou Land Co., LLC (name changed in 2004 to High Plains A & M, LLC)

 

--------------------------------------------------------------------------------

Note that Bayou Land Co., LLC previously merged with the following entities:

*                                         High Plains A & M, LLC, a Nevada
limited liability company in 2004

*                                         136th and Colorado, LLC in 2004

*                                         Magro, L.L.C. in 2004

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Excluded Indebtedness Owed to Landowner Pledgees

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Recording Requested,

and when recorded, return to:

Gretchen Miller Busch, Esq.

Faegre & Benson LLP

3200 Wells Fargo Center

1700 Lincoln Street

Denver, CO 80203

 

COMBINATION DEED OF TRUST AND PLEDGE AND SECURITY AGREEMENT

 

THIS DEED OF TRUST SECURES FUTURE ADVANCES AND SHALL BE EFFECTIVE TO SECURE
PAYMENT OF ALL ADVANCES, BOTH OBLIGATORY AND OPTIONAL, UP TO THE STATED MAXIMUM
PRINCIPAL AMOUNT SET FORTH HEREIN TO THE SAME EXTENT AND WITH THE SAME EFFECT
AND PRIORITY AS IF SUCH TOTAL MAXIMUM PRINCIPAL AMOUNT HAD BEEN FULLY DISBURSED
ON OR BEFORE THE DATE THIS DEED OF TRUST IS RECORDED; AND INCLUDES ADVANCES MADE
PURSUANT TO A REVOLVING CREDIT ARRANGEMENT AS PROVIDED IN C.R.S. § 38-39-106

 

This Agreement (also referred to herein as this “Deed of Trust”) is made this
          day of                   , 2006 by and between PURE CYCLE CORPORATION,
A DELAWARE CORPORATION (hereinafter called “Grantor”), with an address of 8451
Delaware Street, Thornton, Colorado 80260, attn: President,  and the Public
Trustee of the County of                           , Colorado (hereinafter
called “Trustee”) for the benefit of HIGH PLAINS A & M, LLC, A COLORADO LIMITED
LIABILITY COMPANY (hereinafter called “Beneficiary”), with an address of 333
West Hampden Avenue, Suite 801, Englewood, CO 80110.

 

Grantor, in consideration of the obligations hereinafter described, has granted,
bargained, sold, transferred, assigned and conveyed, and by these presents does
pledge, grant, bargain, sell, transfer, assign and convey to Trustee in trust
with power of sale:  (a) the real property located in the County of
                  , Colorado, which is described on Schedule 1 attached hereto,
and all buildings, structures, fixtures and other improvements located thereon
to the extent owned by Grantor (the “Property”), but excluding all
tangible personal property (other than the below described Stock Certificates of
the Canal Company) which is already pledged by Beneficiary to prior owners of
real or personal property to repay to said sellers a portion of the Excluded
Indebtedness and if pledged hereunder would constitute a breach of, or default
under, the security agreements with said prior owners; (b) (1) 10,653.2 shares
of common stock in The Fort Lyon Canal Company, a Colorado nonprofit corporation
(the “Canal Company”), evidenced by the Stock Certificates described on
Schedule 2 attached hereto, (2) all shares of the Canal Company hereafter issued
to Grantor by means of any dividend or distribution in respect of the shares
pledged hereunder (together with the shares identified in subparagraph (1), the
“Pledged

 

--------------------------------------------------------------------------------


 

Shares”), (3) the certificates representing the Pledged Shares, and (4) all
rights to money or property which Grantor now has or hereafter acquires in
respect of the Pledged Shares, including, without limitation, (i) any proceeds
from a sale by or on behalf of Grantor of any of the Pledged Shares, and
(ii) any distributions, dividends, cash, instruments and other property from
time to time received or otherwise distributed in respect of the Pledged Shares,
whether regular, special or made in connection with the partial or total
liquidation of the issuer of the Pledge Shares and whether attributable to
profits, the return of any contribution or investment or otherwise attributable
to the Pledged Shares or the ownership thereof, together with (c) all water
rights and conditional water rights that are appurtenant to, represented by, or
that have been used or are intended for use in connection with the Pledged
Shares, including, but not limited to, water rights associated with the Property
and including, but not limited to (i) all water interests in the Arkansas River
and its tributaries represented by real property interests and shares of stock
in the Canal Company; (ii) all ditch, well, pipeline, spring and reservoir
rights, whether or not adjudicated or evidenced by any well or other permit,
related to or used in conjunction with the foregoing; (iii) all groundwater that
is subject to the provisions of Colorado Revised Statutes Section 37-90-137(4)
or the corresponding provisions of any successor statute underlying said
Property, but only to the extent related to or used in conjunction with the
foregoing; (iv) any permit to construct any water well, water from which is
intended to be used in connection with such land, but only to the extent related
to or used in conjunction with the foregoing; and (v) all of Grantor’s right,
title and interest under any decreed or pending plan of augmentation or water
exchange plan, but only to the extent related to or used in conjunction with the
foregoing, and (d) the proceeds of any of the above; provided, however, that
with respect to any proceeds arising from the sale of Water Taps subject to that
certain Asset Purchase Agreement dated as of May 10, 2006, as amended from time
to time, by and between Grantor and Beneficiary (the “Asset Purchase Agreement”)
such proceeds shall only be subject to this Agreement to the extent of the Tap
Participation Fee (as defined in the Asset Purchase Agreement) owed to
Beneficiary from such sale of Water Taps (all the foregoing, together with any
additional property from time to time added to the foregoing, are hereinafter
referred to as the “Collateral”).

 

This conveyance is made in trust and to secure the following Obligations (herein
so called):  (i) the payment, performance and discharge of the Tap Participation
Fee in accordance with the Asset Purchase Agreement; (ii) the performance of all
of the terms, conditions and provisions of this Agreement, and (iii)  the
payment of all other sums with interest thereon as may be advanced or expended
by Beneficiary in accordance with this Deed of Trust or any other instrument or
agreement now or hereafter securing the obligations evidenced by the Asset
Purchase Agreement, including attorney fees and expert witness fees, costs and
expenses incurred by Beneficiary as provided for herein ; and (iv) the
performance of all the covenants and agreements of Grantor contained herein or
in any other instrument or agreement now or hereafter securing the Obligations
or relating thereto and (v) the performance of all the covenants and agreements
of Grantor in the Asset Purchase Agreement, the Registration Rights Agreement
dated                   , 2006, by and between Grantor and Beneficiary (the
“Registration Rights Agreement”), and the Property Management Agreement dated
                  , 2006, by and between Grantor and Beneficiary (the “Property
Management Agreement”) (collectively, the “Transaction Documents”).

 

To the extent that the Collateral may be determined under applicable law to be
personal property or fixtures, Grantor as debtor hereby grants Beneficiary and
Trustee as secured party a security interest in all such Collateral, to secure
payment and performance of the Obligations.

 

2

--------------------------------------------------------------------------------


 

This Deed of Trust constitutes a security agreement and financing statement
under the Uniform Commercial Code of the State of Colorado (the “UCC”), covering
all such Collateral.

 

Grantor further covenants and agrees with Beneficiary and Trustee as follows:

 

1.                                       Representations and Warranties. Grantor
represents and warrants to Beneficiary that:  (a) Grantor has corporate power
and authority to enter into and perform this Agreement; (b) any consent or
approval which is required as a condition to the validity or performance of this
Agreement has been obtained; (c) Grantor has duly authorized by all necessary
and proper corporate action the execution, delivery and performance of this
Agreement; (d) this Agreement constitutes the valid and legally binding
agreement of Grantor, enforceable against it in accordance with its terms,
except to the extent that such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting the rights of
creditors generally or by general principles of equity; (e) the Collateral is
owned free and clear of liens and encumbrances created by, through or under
Grantor, except Permitted Liens (as defined below) and as created hereby; and
(f) the name of Grantor as it appears in official filings in the state of its
formation, all prior names of Grantor during the past five years, the type of
entity of Grantor, the organizational number issued by Grantor’s state of
formation and the name of the sole jurisdiction of Grantor’s formation are set
forth on Schedule 3. As used in this Agreement, “Permitted Liens” means
(i) those Liens accepted by Grantor upon purchase of the Property by Grantor
from Beneficiary pursuant to the Asset Purchase Agreement; (ii) leases or
similar arrangements included in the Assumed Contracts; (iii) statutory liens
for taxes, special assessments or other governmental charges that are not yet
due and payable (whether or not disclosed); (iv) all applicable laws and rules
of any Governmental Entity; and (v) the Excluded Indebtedness (as such term is
defined in the Asset Purchase Agreement).

 

2.                                       Other Documents. Grantor will execute
and deliver to Beneficiary all assignments, endorsements and other documents
reasonably required at any time and from time to time by Beneficiary with
respect to the Collateral. Grantor authorizes Beneficiary to file financing
statements and continuation statements covering the Collateral as necessary to
perfect Beneficiary’s interest in the Collateral. Grantor shall not file any
amendments, correction statements or termination statements concerning the
Collateral without the prior written consent of Beneficiary. Any expenses
incurred by Beneficiary in connection with the preparation and recordation of
any such instruments, including, but not limited to reasonable attorneys’ fees,
shall become additional Obligations secured by this Deed of Trust. Unless
Grantor and Beneficiary agree in writing to other terms of repayment, such
amounts shall be immediately due and payable, and shall bear interest from five
(5) business days after the date of demand at the rate of ten percent (10%) per
annum, unless collecting of interest at such rate would be contrary to
applicable law, in which event such amounts shall bear interest at the highest
rate which may be collected under applicable law.

 

3.                                       Continued Possession of Collateral.

 

(a)                                  Subject to paragraph 7 hereof, Beneficiary
shall have the right to hold possession of the Pledged Shares, or to otherwise
effectuate “control” of the Pledge Shares, as such term is defined in Articles 8
and 9 of the UCC, so long as any of the Obligations are outstanding. Upon the
satisfaction in full of all of the Obligations or termination of this Deed of

 

3

--------------------------------------------------------------------------------


 

Trust, Beneficiary shall, within thirty (30) days of a written request therefor,
release any remaining Collateral to Grantor, release this Deed of Trust and the
estate hereby granted, and terminate or send Grantor appropriate documentation
to terminate any financing statements filed by Beneficiary with respect to the
Collateral.

 

(b)                                 If at any time after the fifth anniversary
of the effective date of this Agreement, the Acquisition Consideration (as
defined below) received by Beneficiary pursuant to the Asset Purchase Agreement
has equaled or exceeded One Hundred Million Dollars ($100,000,000) for at least
six (6) consecutive months, then Beneficiary shall, within thirty (30) days of a
written request therefor, release any remaining Collateral to Grantor, release
the Deed of Trust and the estate hereby granted, and terminate or send Grantor
appropriate documentation to terminate any financing statements filed by
Beneficiary with respect to the Collateral. The term “Acquisition Consideration”
shall mean the Market Price (as determined below) of the shares of Grantor
Common Stock received by Beneficiary as Initial Consideration in the Asset
Purchase Agreement (the “Stock Consideration”) plus the dollar amount of Tap
Participation Fees paid through the date of determination. The “Market Price” of
the Stock Consideration shall be determined by taking the number of shares of
Grantor Common Stock making up the Stock Consideration times the average of the
daily Closing Prices (as defined in the Asset Purchase Agreement) of a share of
Grantor Common Stock on each trading day during any consecutive six (6) month
period occurring after the fifth anniversary of the effective date of this
Agreement.

 

4.                                       Covenants of Grantor. Grantor agrees
that, so long as Beneficiary holds a security interest in or lien on Collateral,
Grantor will not, without Beneficiary’ prior written consent, sell, assign,
transfer, pledge or otherwise encumber the Collateral or any part thereof;
provided, however, that Grantor may sell Water Taps as contemplated by the Asset
Purchase Agreement without prior consent. Grantor will immediately notify
Beneficiary in writing of any event which materially adversely affects the
rights and remedies of Beneficiary in relation to the Collateral. If Grantor at
any time becomes entitled to receive any cash, stock or other property as
additions to, in substitution of or in exchange for any of the Collateral,
Grantor shall accept the same as Beneficiary’ agent and shall promptly deliver
them to Beneficiary in the exact form received, with all necessary transfer
instruments or stock powers, to be held as further security for the Obligations.

 

5.                                       Care of Collateral. Grantor shall have
all risk of loss of the Collateral. Beneficiary shall have no liability or duty,
either before or after the occurrence of an Event of Default, on account of loss
of or damage to, to collect or enforce any of its rights against, the
Collateral, to collect any income accruing on the Collateral, or to preserve
rights against other parties. Beneficiary shall exercise the same procedures to
protect the safekeeping of Collateral as it exercises to protect similar other
assets it holds. If Beneficiary actually receives any notices requiring action
with respect to Collateral in Beneficiary’ possession, Beneficiary shall take
reasonable steps to forward such notices to Grantor. Grantor is responsible for
responding to notices concerning the Collateral, voting the Pledged Shares
(subject to paragraph 21 hereof), and exercising rights and options, calls and
conversions of the Pledged Shares. Beneficiary’ sole responsibility in
connection with exercising rights and options, calls and conversions of the
Pledged Shares is to take such action as is reasonably requested by Grantor in
writing, provided, however, that Beneficiary is not responsible to take any
action that, in Beneficiary’ sole

 

4

--------------------------------------------------------------------------------


 

judgment, would materially adversely affect the value of the Collateral as
security for the Obligations. While Beneficiary is not required to take certain
actions, if action is needed, in Beneficiary’ sole discretion, to preserve and
maintain the Collateral, Grantor authorizes Beneficiary to take such actions.

 

6.                                       Assignment. Neither Grantor nor
Beneficiary may assign or transfer this Agreement or its rights and obligations
hereunder without the prior written consent of the other party.

 

7.                                       Partial Release of Collateral.

 

(a)                                  Following the payment of a portion of the
Tap Participation Fee in any calendar year, Grantor may request in writing that
Beneficiary release from its security interest hereunder any number of Pledged
Shares up to the then-current Proportionate Share (as defined below) of such
Collateral (the “Release Notice”), provided, that in no event shall the
aggregate number of Pledged Shares that have been released hereunder be, at any
time, greater than the then-current Proportionate Share of such Collateral.

 

(b)                                 The Release Notice shall (i) be given within
sixty (60) days after the end of Grantor’s fiscal year and no more frequently
than once per fiscal year, (ii) identify the amount of Tap Participation Fee
paid by Grantor since the date hereof and during the calendar year immediately
prior to the calendar year in which the Request Notice is given, (iii) identify
in reasonable detail the Collateral requested to be released from the security
interests, liens and the encumbrances securing the Obligations, (iv) contain the
certification of the Chief Executive Officer of Grantor that all information set
forth in the Request Notice is complete and correct, (v) set forth the
Proportionate Share of Collateral to be released, and (vi) contain such other
information regarding the payment, performance and discharge of the Obligations
as Beneficiary has theretofore reasonably requested.

 

(c)                                  Within thirty (30) days after Beneficiary
receives a complete Request Notice and accompanying documentation as required
herein, Beneficiary shall terminate its security interest in the then-current
Proportionate Share of the Pledged Shares.

 

(d)                                 “Proportionate Share” shall mean, on any
date of determination, that number of shares of Pledged Shares which is equal to
(x) 10,653.2 (as adjusted, whether by increase or decrease in the number of
Pledged Shares by reason of a distribution, division or consolidation or
combination of such shares at any time or from time to time after the date
hereof such that the holders of shares of common stock of the Canal Company
shall have had an adjustment made, without payment therefor, in the number of
shares of common stock owned by them or, on or after any record date fixed for
the determination of eligible holders, shall have become entitled or required to
have had an adjustment made in the number of common stock owned by them, without
payment therefor, in which case there shall be a corresponding adjustment as to
the number of shares of common stock stated herein as 10,653.2 shares),
(y) times a fraction, the numerator is the cumulative number of Water Taps
deemed issued by Grantor after the Closing Date for which a Tap Participation
Fee has been paid (all as calculated pursuant to the Asset Purchase Agreement)
and the denominator of which is 40,000. For purposes of determining the
numerator and denominator, appropriate adjustment will be made

 

5

--------------------------------------------------------------------------------


 

based upon a decrease in the number of required Water Taps due to an increase in
the Tap Participation Fee pursuant to Section 2.5 of the Asset Purchase
Agreement.

 

(e)                                  Pledged Shares released pursuant to this
paragraph 7 shall be released in reverse order from that listing on Schedule 2.

 

8.                                       Power of Attorney. Grantor hereby
appoints and constitutes Beneficiary its true and lawful attorney, with full
power of substitution, with full power and authority to (i) prepare, execute and
deliver on behalf of Grantor any and all such instruments, assignments, stock
powers, financing statements, certificates and other documents as Beneficiary
deems necessary in order to perfect and protect its interests in the Collateral
and (ii) immediately, upon and during the continuance of an Event of Default
hereunder, to take such actions with respect to the Collateral as Beneficiary,
in its sole discretion, shall deem necessary or appropriate in order to protect
its interest in the Collateral, including, but not limited to the right to enter
any land associated with the Collateral as Grantor’s agent in Grantor’s name to
perform any and all covenants and agreements to be performed by Grantor as
herein provided. This power of attorney is made pursuant to this Agreement, is
coupled with an interest and may not be revoked or cancelled before all of the
Obligations have been paid or otherwise satisfied.

 

9.                                       Performance for Pure Cycle. Pure Cycle
agrees and hereby authorizes High Plains, in High Plains’ sole discretion, but
High Plains shall not be obligated to, upon an Event of Default, to advance
funds on behalf of Pure Cycle, in order to insure Pure Cycle’s compliance with
any covenant, warranty, representation or agreement of Pure Cycle made in or
pursuant to this Agreement or the Transaction Documents, or to preserve or
protect any right or interest of Beneficiary in the Collateral or under or
pursuant to this Agreement, including, without limitation, the payment of any
taxes and the satisfaction or discharge of any judgment or any lien upon the
Collateral; provided, however, that the making of any such advance by High
Plains shall not constitute a waiver by High Plains of any Event of Default with
respect to which such advance is made nor relieve Pure Cycle of any such Event
of Default. Pure Cycle shall pay to High Plains upon demand all such advances
made by High Plains with interest thereon from the date of advance at the rate
of ten percent (10%) per year. All such advances shall be deemed to be included
in the Obligations and secured by the security interest granted High Plains
hereunder.

 

10.                                 Asset Purchase Agreement. Grantor will duly
and punctually pay any and all amounts described in the Asset Purchase Agreement
in accordance with the terms of the Asset Purchase Agreement and all other
Obligations, when and as due and payable. The provisions of the Asset Purchase
Agreement, Registration Rights Agreement and Property Management Agreement are
hereby incorporated by reference into this Deed of Trust as fully as if set
forth at length herein.

 

11.                                 Payment of Taxes, Assessments and Other
Charges. Subject to paragraph 15 relating to contests, Grantor shall pay before
a penalty might attach for nonpayment thereof, all taxes and assessments and all
other charges whatsoever levied upon or assessed or placed against the
Collateral, except that assessments may be paid in installments so long as no
fine or penalty is added to any installment for the nonpayment thereof. Grantor
shall likewise pay any and all governmental levies or assessments of any kind
which create, may create or appear to create a

 

6

--------------------------------------------------------------------------------


 

lien upon the Collateral, or any part thereof. Grantor shall likewise pay all
taxes, assessments and other charges levied upon or assessed, placed or made
against, or measured by, this Deed of Trust, or the recordation hereof, or the
Obligations secured hereby. In the event of any legislative action or judicial
decision after the date of this Deed of Trust, imposing upon Beneficiary the
obligation to pay any such taxes, assessments or other charges, or deducting the
amount secured by this Deed of Trust from the value of the Collateral for the
purpose of taxation, or changing in any way the laws now in force for the
taxation of mortgages, deeds of trust or debts secured thereby, or the manner of
the operation of any such taxes so as to affect the interests of Beneficiary,
then, and in such event, Grantor shall bear and pay the full amount of such
taxes, assessments or other charges. Grantor shall promptly furnish to
Beneficiary all notices received by Grantor of amounts due under this paragraph
and shall promptly furnish to Beneficiary receipts evidencing such payments.
Notwithstanding the foregoing, Beneficiary is responsible for the foregoing
matters to the extent provided in the Property Management Agreement while that
agreement is in effect. and for all such matters which exist prior to the date
hereof.

 

12.                                 Liens. Subject to paragraph 15 hereof
relating to contests, subsequent to the date of this Deed of Trust, Grantor
shall not create, incur or suffer to exist any lien, security interest,
encumbrance or charge on the Collateral or any part thereof, other than the lien
of current real estate taxes and installments of special assessments with
respect to which no penalty is yet payable.

 

13.                                 Mechanics’ Liens. Grantor shall pay, when
due, the claims of all persons supplying labor, materials or equipment to or in
connection with the Collateral, and Grantor will keep the Collateral free and
clear of all liens and claims of liens by contractors, subcontractors,
mechanics, laborers, materialmen and other such persons arising out of the work,
construction, development, operation or maintenance of the Collateral
(collectively, “Mechanic’s Lien(s)”). In the event that any Mechanic’s Liens are
filed against the Collateral or any portion thereof, Grantor shall, within
thirty (30) days of receiving written notice of any such lien, discharge the
same of record by payment, deposit, bond, court order or otherwise, or, with the
prior written consent of Beneficiary, obtain title insurance insuring the
priority of the lien of this Deed of Trust to be superior to such Mechanic’s
Lien. If Grantor fails to cause any such Mechanic’s Liens to be so discharged
within the thirty (30) day period, then, in addition to any other right or
remedy provided to Beneficiary hereunder, Beneficiary may, but shall not be
obligated to, discharge the same either by paying the amount claimed to be due
or by procuring the discharge of such Mechanic’s Lien by deposit or by bonding
proceedings. If any suit or proceeding shall be brought to foreclose or enforce
any such Mechanic’s Lien, Grantor shall, at its sole cost and expense, promptly
pay, satisfy and discharge any final judgment entered therein, and if Grantor
fails to do so, then Beneficiary, at its option, may do so. All amounts charges,
costs, expenses, fees and sums incurred or disbursed by Beneficiary in
connection with the foregoing shall be a demand obligation owing by Grantor to
Beneficiary pursuant to this Deed of Trust and shall become a part of the
Obligations hereunder. Notwithstanding the foregoing, Beneficiary is responsible
for the foregoing matters to the extent provided in the Property Management
Agreement while that agreement is in effect and for all such matters which exist
prior to the date hereof.

 

7

--------------------------------------------------------------------------------


 

14.                                 Compliance with Laws. Subject to paragraph
15 relating to contests, Grantor shall comply with all present and future
statutes, laws, rules, orders, regulations and ordinances, and any easements,
protective covenants or other private restrictions affecting the Collateral, any
part thereof or the use thereof.

 

15.                                 Permitted Contests. Grantor shall not be
required to (i) pay any tax, assessment or other charge referred to in paragraph
11 hereof, (ii) discharge or remove any lien, encumbrance or charge referred to
in paragraph 12 hereof, or (iii) comply with any statute, law, rule, regulation
or ordinance referred to in paragraph 14 hereof, so long as Grantor shall (a)
contest, in good faith, the existence, amount or the validity thereof, the
amount of damages caused thereby or the extent of its liability therefor, by
appropriate proceedings which shall operate during the pendency thereof to
prevent (A) the collection of, or other realization upon, the tax, assessment,
charge or lien, encumbrance or charge so contested, (B) the sale, forfeiture or
loss of the Collateral or any part thereof, and (C) any interference with the
use of the Collateral or any part thereof, and (b) shall give such security to
Beneficiary as it may reasonably demand to insure compliance with the foregoing
provisions of this paragraph 15. Grantor shall give prompt written notice to
Beneficiary of the commencement of any contest referred to in this paragraph 15.

 

16.                                 Preservation and Maintenance of Collateral.
Grantor (i) shall keep the Collateral in safe and good repair and condition;
(ii) shall not commit waste of the Collateral, and (iii) shall, at its sole cost
and expense, maintain insurance of the types and amounts customary relating to
the Collateral. Notwithstanding the foregoing, Beneficiary is responsible for
the foregoing matters to the extent provided in the Property Management
Agreement while that agreement is in effect.

 

17.                                 Inspection. Grantor shall permit Beneficiary
or its agents to enter upon the Collateral at all reasonable times for the
purposes of inspecting the Collateral or any part thereof, subject to the rights
of any tenants under their leases. Beneficiary shall, however, have no duty to
make such inspection.

 

18.                                 Protection of Beneficiary’s Security.
Subject to the rights of Grantor under paragraph 15 hereof, if Grantor fails to
perform or comply with any of the covenants and agreements contained in this
Deed of Trust or if any action or proceeding is commenced which affects the
Collateral or the interest of Trustee or Beneficiary therein, or the title
thereto, then Beneficiary, at Beneficiary’s option, may perform such covenants
and agreements, defend against and/or investigate such action or proceeding,
and/or take such other action as Beneficiary reasonably deems necessary to
protect its interests in the exercise of its judgment, including without
limitation, advancing funds for the payment of taxes, levies or insurance costs
with respect to the Collateral or to protect the Collateral from waste, damage
or abuse. Beneficiary shall be entitled to rely on an opinion of counsel as to
the legality, validity and priority of any claim, lien, encumbrance, tax,
assessment, charge and premium paid by it and shall be the sole reasonable judge
of the amount necessary to be paid in satisfaction thereof. Any reasonable
amounts or expenses disbursed or incurred by Beneficiary pursuant to this
paragraph 18, or to otherwise enforce any provisions of this Deed of Trust,  to
preserve any of the rights, powers or privileges of Beneficiary granted or
created hereby, or otherwise in order to protect the Collateral from waste,
damage, or abuse, including, without limitation, reasonable attorney’s fees

 

8

--------------------------------------------------------------------------------


 

(including fees and costs incurred in any appeal), with interest thereon as
hereinafter stated, shall become additional Obligations secured by this Deed of
Trust with same effect and priority as if disbursed on or before the date this
Deed of Trust is recorded. Unless Grantor and Beneficiary agree in writing to
other terms of repayment, such amounts shall be due and payable upon ten days’
written notice from Beneficiary, and shall bear interest from the date of
disbursement at a rate of ten (10%) per annum, unless collection of interest at
such rate would be contrary to applicable law, in which event such amounts shall
bear interest at the highest rate which may be collected under applicable law.
Beneficiary shall, at its option, be subrogated to the lien of any mortgage or
other lien discharged in whole or in part by the Obligations or by Beneficiary
under the provisions hereof, and any such subrogation rights shall be additional
and cumulative security for this Deed of Trust. Nothing contained in this
paragraph 18 shall require Beneficiary to incur any expense or do any act
hereunder, and Beneficiary shall not be liable to Grantor for any damages or
claims arising out of action taken by Beneficiary in accordance with the
provisions of this paragraph 18.

 

19.                                 Condemnation. Grantor hereby irrevocably
assigns to Beneficiary any award or payment which becomes payable by reason of
any taking of the Collateral, or any part thereof, whether directly or
indirectly or temporarily or permanently, in or by condemnation or other eminent
domain proceedings or the settlement thereof (hereinafter called “Taking”).
Forthwith upon receipt by Grantor of notice of the institution of any
proceedings or negotiations for a Taking, Grantor shall give notice thereof to
Beneficiary. Beneficiary may appear in any such proceedings and participate in
any such negotiations and may be represented by counsel. Notwithstanding that
Beneficiary may not be a party to any such proceeding, Grantor will promptly
give to Beneficiary copies of all notices, pleadings, judgments, determinations
and other papers received by Grantor therein. Grantor will not enter into any
agreement permitting or consenting to the taking of the Collateral, or any part
thereof, or providing for the conveyance thereof in lieu of condemnation, with
anyone authorized to acquire the same in condemnation or by eminent domain
unless Beneficiary shall first have consented thereto in writing which consent
shall not be unreasonably withheld or delayed. All Taking awards or payments
shall be adjusted jointly by Grantor and Beneficiary. All awards or payments
payable as a result of a Taking shall be paid to Beneficiary, who shall apply
them (after first deducting Beneficiary’s expenses incurred in the collection
thereof including, but not limited to reasonable attorney fees) to the reduction
of the Obligations then due and payable. With respect to any remaining award or
payment, Grantor shall be deemed to have paid Beneficiary the Tap Participation
Fee for the number of Water Taps determined by dividing the amount of the
remaining award or payment by the then current Rangeview Water Tap Fee (as
defined in the Asset Purchase Agreement).

 

20.                                 Events of Default. Each of the following
occurrences shall constitute an event of default hereunder (herein called an
“Event of Default”):

 

(a)                                  the failure of Grantor to pay the Tap
Participation Fees in accordance with the terms of the Asset Purchase Agreement;

 

(b)                                 the failure of Grantor to perform, observe
or comply with any of the provisions of this Agreement in any material respect
after the passage of any applicable cure periods;

 

9

--------------------------------------------------------------------------------


 

(c)                                  the failure of Grantor to perform, observe
or comply in any material respect with its obligations under the Transaction
Documents after the passage of any applicable cure periods; and

 

(d)                                 Grantor shall fail to pay any Obligations
not set forth above in (a) through (c) when due.

 

21.                                 Power of Sale, Remedies. If an Event of
Default shall occur hereunder, Grantor hereby authorizes and empowers Trustee
and/or Beneficiary as follows:

 

(a)                                  All Obligations due and payable.
Beneficiary may by written notice to Grantor declare all Obligations (other than
Tap Participation Fees for Water Taps not yet sold unless the same may be
accelerated pursuant to the terms of the Asset Purchase Agreement; and regarding
those that may not be accelerated pursuant to the terms of the Asset Purchase
Agreement, they will continue to be due and payable as they accrue) to be
immediately due and payable and the same shall be immediately due and payable
without further notice or demand of any kind.

 

(b)                                 Beneficiary Sale of the Collateral.

 

(i)                                       Upon the occurrence of an Event of
Default hereunder, Beneficiary may, at its option, proceed to enforce this
Agreement and in connection therewith may (i) sell or otherwise dispose of all
or any portion of the Collateral and apply such Collateral or the proceeds
thereof against the Obligations, (ii) exercise any remedies available to it
under this Agreement or the Transaction Documents, and (iii) otherwise exercise
all of the rights and remedies of a secured party under the UCC and under other
applicable laws. Without limiting the foregoing, Beneficiary shall have the
right (x) to transfer the whole or any part of the Collateral into the name of
Beneficiary or its nominee, (y) to notify any person obligated on any of the
Collateral to make payment directly to Beneficiary or its nominee of any amounts
due or to become due thereon and (z) to vote the Pledged Shares on Grantor’s
behalf; provided, however, that Beneficiary may only proceed to exercise the
remedies hereunder with respect to Obligations then due and payable, whether by
acceleration or otherwise.

 

(ii)                                    Any written notice of the sale,
disposition or other intended action by Beneficiary with respect to the
Collateral which is sent by certified mail, return receipt requested or by
overnight courier to Grantor at Grantor’s address specified pursuant to the
Asset Purchase Agreement, at least ten (10) days prior to such sale, disposition
or action, shall constitute reasonable notice to Grantor, unless applicable law
requires a longer period. This provision shall not be construed to impose any
obligation on Beneficiary to notify Grantor of Beneficiary’ intent to sell,
dispose of or take other action with respect to the Collateral, except to the
extent applicable law requires such notice.

 

(iii)                                 Grantor recognizes that Beneficiary may be
unable to effect a public sale of all or a part of the Pledged Shares by reason
of certain prohibitions contained in the Securities Act of 1933, as amended, and
applicable state securities laws, but may be compelled to resort to one or more
private sales to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire all or a part of the Pledged Shares for their own

 

10

--------------------------------------------------------------------------------


 

account, for investment and not with a view to the distribution or resale
thereof. Grantor acknowledges and agrees that any private sale so made may be at
prices and on other terms less favorable to the seller than if such Collateral
were sold at public sale, and that Beneficiary has no obligation to delay the
sale of such Collateral for the period of time necessary to permit registration
of such Collateral for public sale under any securities laws. Grantor agrees
that a private sale or sales made under the foregoing circumstances shall be
deemed to have been made in a commercially reasonable manner. If any consent,
approval or authorization of any federal, state, municipal or other governmental
department, agency or authority should be necessary to effectuate any sale or
other disposition of the Pledged Shares, or any partial sale or other
disposition of such Collateral, Grantor will execute all such applications and
other instruments as may be required in connection with securing any such
consent, approval or authorization, and will otherwise use its best efforts to
secure the same.

 

(iv)                                All costs and expenses, including, without
limitation, attorneys’ and expert witness fees and expenses incurred by or on
behalf of Beneficiary in connection with the taking, holding, preparing for sale
or other disposition, selling, managing, collecting or otherwise disposing of
the Collateral, together with interest thereon at a per annum rate of interest
of ten percent (10%) from the date of such payment until repaid in full (the
“Liquidation Costs”), shall be paid by Grantor to Beneficiary on demand and
shall constitute and become a part of the Obligations secured hereby. Any
retained Collateral and any proceeds of sale or other disposition of the
Collateral will be applied by Beneficiary to the payment of the Liquidation
Costs, and the balance of such proceeds (if any) will be applied by Beneficiary
toward the payment of the Obligations then due and payable at such time or times
and in such order and manner of application as Beneficiary may from time to time
in its sole discretion determine. Except as may be otherwise specifically
provided in this Agreement, all Collateral and proceeds of Collateral coming
into Beneficiary’ possession may be applied by Beneficiary to any of the
Obligations which are due and payable as Beneficiary shall determine in its sole
but reasonable discretion. Any surplus of Collateral or proceeds of Collateral
held by Beneficiary and remaining after payment in full of all the Obligations
which are currently due and payable shall be paid over to Grantor or to
whomsoever may be legally entitled to receive such surplus.

 

(v)                                   Each right, power and remedy of
Beneficiary as provided for in this Agreement, in the Transaction Documents or
now or hereafter existing at law or in equity or by statute or otherwise shall
be cumulative and concurrent and shall be in addition to every other right,
power or remedy provided for in this Agreement or in any other Transaction
Documents or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Beneficiary of any
one or more such rights, powers or remedies shall not preclude the simultaneous
or later exercise by Beneficiary of any or all such other rights, powers or
remedies.

 

(vi)                                No failure or delay by Beneficiary to insist
upon the strict performance of any term, condition, covenant or agreement of
this Agreement or any of the Transaction Documents, or to exercise any right,
power or remedy consequent upon a breach thereof, shall constitute or be deemed
to constitute a waiver of any such term, condition, covenant or agreement or of
any such breach, or preclude Beneficiary from exercising any such right, power
or remedy at any later time or times.

 

11

--------------------------------------------------------------------------------


 

(c)                                  Sale by Beneficiary.

 

(i)                                       Beneficiary is authorized and
empowered, without further notice, to file a written Notice of Election and
Demand for Sale with Trustee, as provided by law, who shall upon receipt of such
notice cause a copy of the same to be recorded in the Office of the Clerk and
Recorder of the County of                   , it being then lawful for said
Trustee to foreclose, and Trustee shall foreclose this Deed of Trust, and sell
and dispose of the Collateral (en masse or in separate parcels, as Beneficiary
in its sole discretion may elect) and all the right, title and interest of
Grantor, its successors and assigns, therein, at public auction at the office of
the Public Trustee, County of                , State of Colorado, or at the main
entrance to any courthouse in and for said County of                   , or on
the Collateral, or any part thereof, or such other place as may be authorized or
permitted by law, all as may be specified in the notice of such sale, for the
highest and best price the same will bring in cash, after giving and/or
publishing such notice to such parties, in the form, by such means and for such
length of time (but in any event not less than thirty (30) days’ notice) as
shall comply with the applicable statutory requirements in effect at the time
such foreclosure proceedings are commenced. Beneficiary may bid for and acquire
the Collateral or any part thereof at such sale and in lieu of paying cash
therefor may make settlement for the purchase price by crediting the Obligations
upon the net sales price after deducting therefrom the expenses of the sale and
the costs of the action and any other sums which Beneficiary is authorized to
deduct under this Deed of Trust. Trustee shall apply the proceeds of the sale in
the following order: (i) to all reasonable costs and expenses of the sale,
including, without limitation, reasonable Trustee’s and attorneys’ fees and
costs of evidence of title, (ii) to the Obligations, and (iii) the excess, if
any, to the person or persons legally entitled thereto.

 

(ii)                                    If any of the Obligations hereby secured
shall become due and payable, Trustee or Beneficiary shall have the right and
power to proceed by a suit or suits in equity or at law, whether for the
specific performance of any covenant or agreement herein contained or in aid of
the execution of any power herein granted, or for any foreclosure hereunder or
for the sale of the Collateral under the judgment or decree of any court or
courts of competent jurisdiction, or for the appointment of a receiver pending
any foreclosure hereunder or the sale of the Collateral under the order of a
court or courts of competent jurisdiction or under executory or other legal
process, or for the enforcement of any other appropriate legal or equitable
remedy. Grantor agrees, to the full extent that it lawfully may, that in case
one or more of the defaults hereunder shall have occurred and shall not have
been remedied, then, and in every such case, Beneficiary shall have the right
and power to enter into and upon and take possession of all or any part of the
Collateral in the possession of Grantor, its successors or assigns, or its or
their agents or servants, and may exclude Grantor, its successors or assigns,
and all persons claiming under Grantor (other than tenants under leases existing
prior to the date of this Agreement, entered into during the term of the
Property Management Agreement, or otherwise approved by Beneficiary), and its or
their agents or servants, wholly or partly therefrom; and, holding the same,
Beneficiary may use, administer, manage, operate and control the Collateral and
conduct the business thereof to the same extent as Grantor, its successors or
assigns, might at the time do and may exercise all rights and powers of Grantor,
in the name, place and stead of Grantor, or otherwise as Beneficiary shall deem
best; and in the exercise of any of the foregoing rights and powers Beneficiary
shall not be liable to Grantor for any loss or

 

12

--------------------------------------------------------------------------------


 

damage thereby sustained unless due solely to the willful misconduct or gross
negligence of Beneficiary.

 

(iii)                                 Beneficiary shall have and may exercise
with respect to all fixtures and personal property which are part of the
Collateral, all the rights and remedies accorded upon default to a secured party
under the UCC. If notice to Grantor of intended disposition of such property is
required by law in a particular instance, such notice shall be deemed
commercially reasonable if given to Grantor (in the manner specified in
paragraph 24) at least ten (10) calendar days prior to the date of intended
disposition.

 

(iv)                                To the fullest extent permitted by law,
Beneficiary may request, and Grantor agrees that Beneficiary shall as a matter
of right be entitled to, the appointment of a receiver or receivers for all or
any part of the Collateral, whether such receivership be incident to a proposed
sale of the Collateral or otherwise, and Grantor does hereby consent to the
appointment of such receiver or receivers without notice to Grantor and Grantor
further agrees not to oppose any application therefor by Beneficiary.

 

(v)                                   Grantor shall pay on demand all costs and
expenses incurred by Beneficiary in exercising such rights and remedies, and in
the collection of the Obligations or foreclosure of this Deed of Trust,
including without limitation, reasonable attorneys’ fees, costs and legal
expenses. All such costs expenses, with interest thereon as hereinafter stated,
shall become additional Obligations of Grantor secured by this Deed of Trust
with same effect and priority as if disbursed on or before the date this Deed of
Trust is recorded. Unless Grantor and Beneficiary agree in writing to other
terms of repayment, such amounts shall bear interest from the date of
disbursement at the rate of ten percent (10%) per annum, unless collection from
Grantor of interest at such rate would be contrary to applicable law, in which
event such amounts shall bear interest at the highest rate which may be
collected from Grantor under applicable law.

 

22.                                 Forbearance Not a Waiver; Rights and
Remedies Cumulative. No delay by Trustee or Beneficiary in exercising any right
or remedy provided herein or otherwise afforded by law or equity shall be deemed
a waiver of or preclude the exercise of such right or remedy, and no waiver by
Trustee or Beneficiary of any particular provision of this Deed of Trust shall
be deemed effective unless in writing signed by the party making such waiver.
All such rights and remedies provided for herein or which Trustee or Beneficiary
may have otherwise, at law or in equity, shall be distinct, separate and
cumulative and may be exercised concurrently, independently or successively in
any order whatsoever, and as often as the occasion therefor arises.
Beneficiary’s taking action pursuant to paragraph 18, receiving proceeds, awards
or damages pursuant to paragraph 19, or collecting rents directly or receiving
payments through a receiver, shall not impair any right or remedy available to
Trustee or Beneficiary under paragraph 21 hereof. Acceleration of maturity of
any payment due as permitted under the Asset Purchase Agreement, once claimed
hereunder by Beneficiary, may, at the option of Beneficiary, be rescinded to the
extent contemplated by the Asset Purchase Agreement by written acknowledgment to
that effect by Beneficiary, but the tender and acceptance of partial payments
alone shall not in any way affect or rescind such acceleration of the maturity
of the Obligations, except as otherwise provided by law.

 

13

--------------------------------------------------------------------------------


 

23.                                 Successors and Assigns Bound; Captions. The
covenants and agreements herein contained shall bind, and the rights hereunder
shall inure to the benefit of, the respective permitted successors and assigns
of Beneficiary and Grantor. References herein to Grantor or Beneficiary are
deemed to include such successors and assigns. The captions and headings of the
paragraphs of this Deed of Trust are for convenience only and are not to be used
to interpret or define the provisions hereof.

 

24.                                 Notice. Any notices and other communications
under this Deed of Trust shall be in writing and shall be given by hand
delivery, or first-class mail, certified or registered with return receipt
requested, or by commercial overnight courier and shall be deemed to have been
duly given upon hand delivery, delivery by commercial overnight courier to the
address specified herein, or three days after deposit in the U.S. mail as
provided above, addressed to Grantor or Beneficiary, as the case may be, at the
address set out in the first paragraph of this Deed of Trust, with copies to the
persons set forth below:

 

(a)                                  If to Beneficiary a copy shall be sent to
(which shall not constitute notice):

 

Faegre & Benson LLP
1900 Fifteenth Street
Boulder, Colorado 80302
Attention:  G. James Williams, Jr.
Telephone:  (303) 447-7700
Telecopy:  (303) 447-7800

 

and

 

H. Hunter White
9800 Walzer Court
Windermere, Florida 34786
Telephone:  (407) 876-8915
Telecopy:  (407) 264-6487

 

(b)                                 If to Debtor a copy shall be sent to (which
shall not constitute notice):

 

Davis Graham & Stubbs LLP
1550 Seventeenth Street, Suite 500
Denver, Colorado 80202
Attention:  Wanda J. Abel, Esq.
Telephone:  (303) 892-7314
Telecopy:  (303) 893-1379

 

(c)                                  Any party may change its address for notice
hereunder by providing written notice in accordance with this paragraph.

 

25.                                 Governing Law; Severability. This Deed of
Trust shall be governed by the substantive laws of the State of Colorado. In the
event that any provision or clause of this Deed of Trust conflicts with
applicable law or the application thereof under any particular circumstance to
any particular person or entity conflicts with applicable law, such conflict
shall

 

14

--------------------------------------------------------------------------------


 

not affect other provisions of this Deed of Trust which can be given effect
without the conflicting provisions or the applicability of such provisions to
other persons or entities or to such persons or entities under other
circumstances and to this end the provisions of the Deed of Trust are declared
to be severable.

 

26.                                 Miscellaneous. Neither this Agreement nor
any term, condition, covenant, or agreement hereof may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of the change, waiver, discharge or
termination is sought. As used herein the singular number shall include the
plural, the plural the singular, and the use of the masculine, feminine or
neuter gender shall include all genders as the context may require, and the term
“person” shall include an individual, a corporation, an association, a
partnership, a trust, a limited liability company, an organization, a government
or political subdivision thereof and a governmental agency. Unless varied by
this Agreement, all terms used herein which are defined by the UCC shall have
the same meanings hereunder as assigned to them by the UCC, as in effect on the
date hereof.

 

27.                                 Waiver of Marshalling. Grantor, any party
who consents to this Deed of Trust and any party who now or hereafter acquires a
lien on the Collateral and who has actual or constructive notice of this Deed of
Trust, hereby waives any and all right to require the marshalling of assets in
connection with the exercise of any of the remedies permitted by applicable law
or provided herein.

 

28.                                 Waiver of Homestead. Grantor hereby waives
all right of homestead and any other exemption in the Collateral under state or
federal law presently existing or hereafter enacted.

 

29.                                 Maximum Principal Amount. The maximum
principal amount secured by this Deed of Trust within the meaning of C.R.S.
§ 38-39-106, shall be One Hundred Million Dollars ($100,000,000.00), consisting
of a good faith estimate of sums due pursuant to the Asset Purchase Agreement
plus interest, attorneys’ fees and costs, and other additional amounts which may
be due and payable thereunder, and any amounts which may be disbursed by
Beneficiary in accordance with this Deed of Trust and which are not included
within the provisions of C.R.S. § 38-39-106(2). Notwithstanding any provision
hereof which may be interpreted to the contrary,  the disbursement of any amount
is at the sole option and sole discretion of Beneficiary, except as expressly
provided in the Asset Purchase Agreement.

 

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be duly executed as
of the day and year first above written.

 

 

 

PURE CYCLE CORPORATION

 

 

A DELAWARE CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Mark W. Harding, President

 

15

--------------------------------------------------------------------------------


 

STATE OF                   

)

 

 

) ss.

 

COUNTY OF                   

)

 

 

The foregoing instrument was acknowledged before me this           day of
                  , 2006, by Mark W. Harding in his capacity as President of
PURE CYCLE CORPORATION, a Delaware corporation.

 

Witness my hand and official seal.

 

My commission expires:                           .

 

 

 

 

 

 

Notary Public

 

16

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO
COMBINATION DEED OF TRUST AND PLEDGE AND SECURITY AGREEMENT

 

[Insert Legal Descriptions of Property corresponding to Pledged Shares – by
county]

 

17

--------------------------------------------------------------------------------


 

SCHEDULE 2
TO
COMBINATION DEED OF TRUST AND PLEDGE AND SECURITY AGREEMENT

 

[List Stock Certificates – Stock Certificates listed shall consist
first of shares that do not secure farm debt and then shares held by farmers to
secure Excluded Indebtedness that secure the least amount of farm debt.]

 

18

--------------------------------------------------------------------------------


 

SCHEDULE 3
TO
COMBINATION DEED OF TRUST AND PLEDGE AND SECURITY AGREEMENT

 

Pure Cycle Corporation is a Delaware corporation. Its organizational number with
the Delaware Secretary of State is 822906. It has had no prior names.

 

19

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LESSEE (TENANT) ESTOPPEL CERTIFICATE

 

TO:                          Pure Cycle Corporation, and its successors and
assigns (the “Buyer”)

 

RE:                            Property located at [insert address and city],
Colorado

 

The undersigned Tenant acknowledges that Buyer intends to purchase the above
listed property, and hereby certifies to Buyer as follows:

 


1.             TENANT IS THE TENANT UNDER THE LEASES CHECKED BELOW BETWEEN
LESSEE AND HIGH PLAINS A&M, LLC (“LANDLORD”), FOR THE PROPERTY AT THE ADDRESS
LISTED ABOVE (THE “LEASES”):

 

o

 

Farm Lease

 

o

 

Water Share Lease

 

o

 

Gross Pasture Lease

 

 


2.             THE LEASES ARE IN FULL FORCE AND EFFECT AND HAVE NOT BEEN
AMENDED, MODIFIED OR SUPPLEMENTED.


 


3.             TENANT DOES NOT HAVE ANY OPTIONS TO PURCHASE THE ABOVE PROPERTY
OR ANY INTEREST THEREIN.


 


4.             TO TENANT’S KNOWLEDGE, LANDLORD IS NOT IN DEFAULT UNDER THE
LEASES.


 

5.             Tenant is not in default under the Leases.

 

6.             The term of each Lease is set forth below: 

 

Lease

 

Commencement Date

 

Expiration Date

 

 

 

 

 

 

 

Farm

 

 

 

 

 

Water Share

 

 

 

 

 

Grass Pasture

 

 

 

 

 

 

Tenant has no rights to extend the term of the Leases.

 


7.             THE CURRENT RENT UNDER EACH OF THE LEASES IS SET FORTH BELOW: 

 

Farm

 

$

           

 

per            

 

Water Share

 

$

           

 

per            

 

Grass Pasture

 

$

           

 

per            

 

 

--------------------------------------------------------------------------------


 

Rent and all other charges under the Leases have been paid through the most
recent payment period.

 


8.             THE SECURITY DEPOSITS UNDER THE LEASES ARE AS FOLLOWS:

 

Farm Lease

 

$

            

 

Water Share Lease

 

$

            

 

Grass Pasture Lease

 

$

            

 

 


9.             TENANT IS IN SOLE POSSESSION OF THE ABOVE PROPERTY AND HAS NOT
ASSIGNED, SUBLET, PLEDGED, MORTGAGED, TRANSFERRED OR OTHERWISE CONVEYED ALL OR
ANY PORTION OF ITS INTEREST IN SUCH PROPERTY OR THE LEASES.


 

 

 

 

 

Name:

 

 

 

Date:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

PROPERTY MANAGEMENT AGREEMENT

THIS PROPERTY MANAGEMENT AGREEMENT (this “Agreement”), is made and entered into
as of the       day of           , 2006 by and between PURE CYCLE CORPORATION, a
Delaware corporation (herein referred to as “Pure Cycle”), and HIGH PLAINS A&M,
LLC, a Colorado limited liability company (herein referred to as “Manager”).

RECITALS

A.            Contemporaneously herewith, Pure Cycle has acquired (i) certain
property from Manager, including water interests in the Arkansas River and its
tributaries represented by real property interests and shares of stock in the
Fort Lyon Canal Company and (ii) real property in Otero, Bent and Prowers
Counties, Colorado, (together, the “Property”) pursuant to the Asset Purchase
Agreement between Pure Cycle and Manager dated May 10, 2006 (the “Acquisition
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Acquisition Agreement.

B.            Pure Cycle desires to engage Manager to manage, maintain and
operate the Property, and Manager desires to accept such engagement.

AGREEMENT

In consideration of the mutual covenants, representations, warranties and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

APPOINTMENT AND AUTHORITY OF MANAGER

1.1           Appointment.

(a)           Pure Cycle hereby appoints Manager as the managing and leasing
agent for the Property more fully described in Schedule 2.1 (b) to the
Acquisition Agreement, including all legal descriptions and all buildings,
structures and other improvements located thereon, and all rights-of-way and
similar authorizations, (said items and any personal property including
irrigation equipment of Pure Cycle on such Property or in such improvements
being herein called the “Premises”), and which is subject to lease arrangements
(the “Leases” or a “Lease”) with lessees (the “tenants” or a “tenant”), all of
which are set forth on Schedule 1.1 attached hereto, permitting the tenants of
the Property to farm the Property, use the Property for grazing and use the
Water Rights for irrigation purposes.  Pure Cycle hereby authorizes Manager to
exercise such powers with respect to the Premises as may be necessary for the
performance of Manager’s obligations under the terms of this Agreement, and
Manager accepts such appointment under the terms and conditions hereinafter set
forth. It is understood that Manager is only managing the Premises as farm
property and is not managing

 

--------------------------------------------------------------------------------


 

the water and water rights associated therewith except as to the use of the
water by the tenant or to the extent necessary in connection with oil and gas
activities as described below and except as otherwise provided herein.

(b)           Manager will manage oil and gas exploration, drilling, leasing,
remediation and production matters including access, crop damage, rights of the
third party to locate production facilities on the Premises, surface easements,
use of minor amounts of water consistent with normal exploration, remediation,
drilling and production activities, and the like.  Manager will deal with
collection of royalties, lease payments and the like in respect of oil and gas
matters in the same fashion as it deals with such matters in respect of the
leases with tenants, however, rather than the amounts collected from royalties,
oil and gas leases or the like being treated as Gross Revenue or Net Revenue,
Manager shall remit twenty five percent of the Net Oil and Gas Proceeds to Pure
Cycle or its assign (which will be Pure Cycle revenue), and Manager shall retain
(or remit to its assignee) seventy five percent of the Net Oil and Gas Proceeds
(which will be Manager revenue) (such percentages being the respective interests
of the parties in the oil and gas rights of the Premises where another person
does not hold an interest in those oil and gas rights).  Net Oil and Gas
Proceeds means the gross amount received in respect of Pure Cycle’s and
Manager’s interest in the oil and gas rights for the Premises, from oil and gas
activities, less: (i) out of pocket costs of Manager in performing these
activities; (ii) a fair allocation of the cost of Manager employees (at fully
loaded cost) spent on oil and gas activities; (iii) all amounts received which
are compensation for damage to the Premises (which shall be remitted to Pure
Cycle or the tenant, as appropriate); and (iv) an amount equal to the decrease
in lease payments which are paid by tenants due to oil and gas activities (which
amounts shall be treated hereunder as though rent paid by a tenant).  Pure Cycle
will not unreasonably withhold its consent to agreements with third parties in
respect of oil and gas activities.  In other respects the provisions of this
Agreement shall apply to oil and gas activities as they apply to farming related
lease activities.  However, in the event of an irreconcilable conflict between
the terms of this Agreement and the rights of Pure Cycle or Manager under
Colorado and Federal law as an owner of an interest in oil and gas resources,
the rights under Colorado and Federal law shall prevail.  Manager shall consult
with Pure Cycle regarding all material oil and gas matters.

(c)           Manager shall have no right or authority, expressed or implied, to
commit or otherwise obligate Pure Cycle in any manner whatsoever except to the
extent specifically provided herein.

ARTICLE II

MANAGER’S AGREEMENTS

2.1           General Responsibility.  Manager, on behalf of Pure Cycle, shall
implement, or cause to be implemented the decisions of Pure Cycle with respect
to the Premises and shall conduct the ordinary and usual business affairs of
Pure Cycle with respect to the Premises as

 

2

--------------------------------------------------------------------------------


 

provided in this Agreement.  Manager agrees to use all reasonable efforts in the
management, operation and leasing of the Premises and to comply with such
instructions and policies as Pure Cycle may reasonably request.  Pure Cycle
agrees the conduct of the farm leasing business as previously conducted by
Manager is reasonable.  In making such decisions and decisions as to the terms
of the Leases (and amendments, waivers, modifications, non-renewals and
terminations thereof), Pure Cycle shall take into account that a reduction in
the rent or other economic benefits to the lessor under the Leases for the
Premises (an “Adverse Decision”) adversely impacts the amounts received by
Manager hereunder and if Pure Cycle makes an Adverse Decision that is not
justified by objective business considerations, or makes an Adverse Decision
that nevertheless benefits Pure Cycle (such as a rent reduction to a tenant in
exchange for other benefit to Pure Cycle), the consideration to Manager under
this Agreement shall be adjusted so that Manager does not suffer an adverse
economic impact in such consideration.  Pure Cycle shall not terminate, amend,
modify, or waive compliance with any term of, any Lease without prior
consultation with Manager.

2.2           Independent Contractor.  Manager covenants and agrees to perform
the services and assume the obligations and liabilities covered under this
Agreement, and Pure Cycle authorizes Manager to perform such services and assume
such obligations and liabilities. Manager, in performance of its duties under
this Agreement, is an independent contractor, and it is expressly understood and
agreed that any payments for Manager’s services hereunder shall be payments by
Pure Cycle to Manager as an independent contractor and not as an employee,
partner or joint venturer of Pure Cycle.

2.3           Liability for Pure Cycle’s Decisions.  Except to the extent Pure
Cycle can show that a decision made by Pure Cycle was made primarily and
directly because of inaccurate information provided to it by Manager, Pure Cycle
shall bear all responsibility for, and the consequences of, any adverse affect
on Pure Cycle as a result of those decisions, including any loss of water
rights, shares of Fort Lyon Canal Company, or acceleration of or default under
any Excluded Indebtedness.

2.4           Water Management Services.  From time to time, Manager may, but
shall have no obligation to, upon Pure Cycle’s written request, assist Pure
Cycle in the management of the water and water rights associated with the
Premises.  If Pure Cycle requests that Manager provide such services and Manager
agrees to provide such services, Pure Cycle shall compensate Manager for such
services on a time and materials basis and on such pricing and rate terms as the
parties agree.  In addition, Pure Cycle shall reimburse Manager for a portion of
the general, administrative or overhead costs of Manager’s office in Las Animas,
Colorado (or other office from with such services are provided) based on the
percentage of time (on a full time equivalent basis) that Manager’s personnel
devote to the provision of water management services hereunder.  Pure Cycle
shall reimburse Manager for the time devoted by Manager’s personnel to the
provision of water management services hereunder based upon the hourly rates for
such personnel established by Manager from time to time as provided above.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

MANAGER’S COMPENSATION

3.1           Management Fee.

(a)           All payments by tenants pursuant to the Leases is revenue of Pure
Cycle.

(b)           During the Primary Period (as defined below), as compensation for
Manager’s services pursuant to this Agreement, Manager shall receive payment
equal to all Gross Revenues associated with the Premises remaining after Manager
pays the expenses of maintaining and operating the Premises (including
reimbursable expenses of Manager to the extent permitted hereunder) as required
by the terms of this Agreement (“Net Revenue”).  “Gross Revenues” shall mean the
total collections received from the Premises for rental periods during the Term
(as defined in Section 7.1), including but not limited to:  all rents paid by
any tenants at the Premises; income from operating expense reimbursements;
payment for Lease cancellations; proceeds from rental interruption or abatement
insurance; property tax or assessments refunds, rebates or returns or other tax
or assessment refunds, rebates or returns for taxes paid by Manager hereunder
which are not the property of or returnable to the tenant; security deposits
applied to the payment of rent after tenant defaults or applied to the Lease for
any rent and any other income derived from the utilization or operation of the
Premises; refunds, rebates or returns of any other sums paid by Manager from
Gross Revenues; and condemnation proceeds to the extent attributable to the loss
of rental income.  Gross Revenues shall exclude all other sources of revenue
including, but not limited to:  (a) reductions in the security deposits returned
to tenants due to damage resulting from tenant misuse of or damage to the
Premises; provided, however, that Manager may use the security deposits to
repair such damage; and (b) receipts arising out of the sale of assets,
settlement of fire losses or liability claims, condemnation proceeds (to the
extent not attributable to the loss of rental income) or items of a similar
nature.

(c)           During the Extended Period, the Manager shall continue to have
expenses which are to be paid from Gross Revenue hereunder, and shall have the
direct proportionate (based on time spent on activities hereunder) cost of
employees of Manager used to provide the services of Manager hereunder, and the
proportionate amount of reasonable rent for the premises used by the employee
(which is currently an office in Las Animas, Colorado) paid from Gross Revenue
(hence reducing Net Revenue), and shall be deemed for tax and accounting
purposes to receive the Net Revenue as a management fee.  However, the Net
Revenue shall be applied by Pure Cycle to promptly prepay Excluded Indebtedness
(as defined in the Acquisition Agreement).  Pure Cycle will apply such
prepayments as near as possible proportionately to all Excluded Indebtedness. 
In addition, Pure Cycle shall be deemed to have paid the Seller the Tap
Participation Fee for the number of Water Taps determined by multiplying

 

4

--------------------------------------------------------------------------------


 

the Net Revenue times the Ratio (as defined below) and dividing that number by
the result obtained upon multiplying the applicable Tap Participation Fee
percentage (10% or 20%) times the then current Rangeview Water Tap Fee, which
deemed payment shall have the effect of decreasing the remaining number of Water
Taps subject to the Tap Participation Fee deemed to have been paid.  The
reduction shall be applied to the last Tap Participation Fees owing and shall
not delay the payment of any other Tap Participation Fee.  The Ratio shall be
equal to the lesser of (i) the Fifth Year Purchase Consideration (as defined in
the Acquisition Agreement) divided by  $50,000,000 or (ii) one.

ARTICLE IV

SERVICES OF MANAGER

4.1           For Pure Cycle’s Account; Standards.  The services of Manager in
performing its duties and providing services pursuant to this Agreement shall be
for the account of Pure Cycle.  Manager shall manage the leasing of and lease
the Premises in a manner normally associated with the management as lessor of
farm and agricultural operations, which shall include taking those actions a
lessor would normally take to cause a tenant to maintain the Premises in a safe,
operable condition comparable to similar properties in the area unless otherwise
directed by Pure Cycle.  Manager shall also act with reasonable prudence and
care with respect to the proper protection of and accounting for Pure Cycle’s
assets in respect to the Premises of which Manager or a tenant is in possession
or which are subject to the control and management of Manager pursuant to the
terms of this Agreement.  Except as agreed to pursuant to Section 2.4, Manager
is not managing or maintaining any aspect of the Premises dealing with water or
the water system, or enhancements, reuse enhancements, monitoring of water
rights, quantities, qualities or usage, or other matters related to water and
water rights.

4.2           Financial Reports And Records.  Manager shall maintain separate,
complete and accurate books and records for the leasing activities to farmers at
the Premises..  Manager need not make any decisions of an accounting nature, and
shall merely: (i) record receipts and disbursements concerning the Premises; and
(ii) maintain asset listings as required to allow Pure Cycle to apply expense,
depreciation, amortization and similar records. Pure Cycle shall be responsible
for all determinations of write downs or write offs of assets.  Manager shall
not decide the expense, depreciation or amortization treatment or period of any
asset or expenditure. Manager need not maintain such books and records in
accordance with the Internal Control-Integrated Framework issued by the
Committee of Sponsoring Organizations of the Treadway Commission (COSO) unless
Pure Cycle pays all the direct and indirect costs of doing so.  All books and
records shall be maintained for the duration of the Agreement and be returned to
Pure Cycle at the expiration or termination of this Agreement.  Manager shall
insure that controls over financial reporting and significant processes are
properly designed as to Manager’s activities hereunder to capture and report all
receipts and disbursements, and additions to assets and removal of assets, owned
by Pure Cycle and for which Manager conducted the addition or removal. .Within
twenty (20) days of each calendar month end, Manager shall prepare and provide
to Pure Cycle, in a format agreed upon by both parties, the Standard Reports as
detailed under Exhibit A attached hereto (the “Standard Reports”).  The Standard
Reports may be changed from time to time by mutual agreement of the parties.
Manager shall provide, at Pure

 

5

--------------------------------------------------------------------------------


 

Cycle’s cost and expense, special “customized” reports, which Pure Cycle may
reasonably request in writing from Manager.  Within thirty (30) days of receipt
of a request by Pure Cycle for a customized report, Manager shall respond by
written proposal showing the proposed format of such report and Manager’s cost
(including those of any third party service providers or vendors) to produce the
report.  Pure Cycle or its representatives may conduct examinations, during
normal business hours and upon prior notice, which may be given verbally, of the
books and records maintained for Pure Cycle by Manager.  Pure Cycle or its
representatives also may perform any and all additional tests or procedures
relating to Manager’s activities, either at the Premises or at the office of
Manager; provided such tests or procedures are related to those activities
performed by Manager for Pure Cycle.  Any and all such tests and procedures
shall be at the sole expense of Pure Cycle except if the results of such tests
and procedures reveal a more than five percent (5%) over or understatement in
receipts or a more than five percent (5%) over or understatement of
disbursements or material violations of the terms of this Agreement, in which
case the reasonable cost of such tests and procedures and any additional tests
and procedures required to confirm Manager has remedied such practices or
violations shall be borne exclusively by Manager.

4.3           Bank Accounts.  Manager shall open and maintain separate bank
accounts in such bank or banks as may be approved from time to time by Pure
Cycle at Pure Cycle’s expense, in Manager’s name as “Manager for Pure Cycle”
(the “Operating Accounts”).  If any Gross Revenue is received in a form other
than cash or other payment that may be deposited into the Operating Account,
such Gross Revenue is deemed deposited into an “Other Account”.  All
transactions relating to the Premises involving cash, including all rents and
other funds collected from operational activities of the Premises and all
expenses related to the operations of the Premises, shall be transacted through
the Operating Accounts.  The Operating Accounts shall not be commingled with the
funds of Manager or any third party.  In accordance with Section 4.2 above, all
Operating Accounts shall be reconciled at least monthly and such reconciliations
provided to Pure Cycle.  At the end of each calendar month, upon proper closing
of the books and records of the Premises, the Manager shall be paid the Net
Revenue as its management fee pursuant to Article III from the Operating
Accounts and the Other Accounts and may withdraw all expense amounts properly
reimbursable to Manager as provided herein from the Operating Account and Other
Account.  Except in the event of a material default by Manager under the terms
of this Agreement, the Acquisition Agreement, the Registration Rights Agreement
or the Seller Pledge Agreement that remains uncured thirty (30) days after
receiving notice thereof from Pure Cycle or upon the occurrence of a Bankruptcy
Event, Pure Cycle may not withdraw any amounts from the Operating Account or the
Other Account without Manager’s approval.

4.4           Employment of Personnel.

(a)           Manager shall have the duty to hire, pay, supervise and discharge
the personnel necessary to perform its obligations hereunder in the manner in
which it has generally devoted to leasing activities for the Premises in the
past.  Such personnel shall in every instance be employees of Manager and not of
Pure Cycle.  Manager shall be responsible for the compensation and fringe
benefits for such employees and for all payroll taxes, F.I.C.A. and similar
items with respect to such employees.  Manager shall obtain and maintain
throughout the term of this Agreement worker’s compensation insurance covering
all employees of Manager

 

6

--------------------------------------------------------------------------------


 

to provide statutory benefits as required by law.  Manager shall directly
control the time and manner of the work and services to be performed by the
employees of Manager and Manager shall comply with all applicable federal, state
and local laws, ordinances and regulations applicable to such employees. 
Manager shall make all necessary payroll deductions for disability and
unemployment insurance, social security, withholding taxes and other applicable
taxes, and prepare, maintain and file all necessary reports with respect to such
taxes or deductions, and all other necessary statements and reports pertaining
to its employees.

(b)           Notwithstanding the foregoing, Manager shall have the right to
engage independent contractors and/or agents to perform the services required
hereunder.  If Manager elects to engage any such third parties, Manager shall
cause such third parties to comply with this Section 4.4 to the extent
applicable.

(c)           During the Primary Period, no general administrative or overhead
costs of Manager’s office shall be charged to Pure Cycle.

(d)           During the Extended Period, no general, administrative or overhead
costs of Manager’s office shall be charged to Pure Cycle other than (i) a
proportionate amount of office charges as provided herein and (ii) the direct
cost (including the costs under Section 4.4(a) and (b)) of personnel and
contractors utilized to conduct the activities of Manager hereunder.   Costs of
Manager’s general liability insurance and income taxes shall not be charged to
Pure Cycle.  Costs of special insurance (including premiums) required by Pure
Cycle attributable to Manager’s activities hereunder shall be charged to Pure
Cycle.  Salaries of Manager’s personnel (proportionalized to the amount of work
performed hereunder), and direct out of pocket expenses for all activities
hereunder, shall be passed through to Pure Cycle.  Provided, however, that in no
case may Manager make any claim against Pure Cycle out of any funds of Pure
Cycle other than the Operating Account and Other Account except for: (i) claims
under the indemnification provisions hereof and (ii) claims in an amount equal
to any amounts withdrawn at any time by Pure Cycle in violation of the terms of
this Agreement from the Operating Account or the Other Account.

4.5           Collection Of Rents And Other Income.  Manager shall use diligent
efforts to timely collect all rents and other charges that may become due from
any tenant or from others in connection with the use of the Premises.  All
monies so collected shall be deposited in the Operating Account.  Manager will
not engage in any activities related to the reduction, return, refund or rebate
of any taxes or similar charges, such as income tax, based on the income of Pure
Cycle.

4.6           Lease Defaults.  The Manager may, with prior Pure Cycle approval
(which shall not be unreasonably withheld), employ counsel and/or collection
agencies to enforce any right or remedy against any tenant who is in default in
the performance of its obligation under its Lease.  The cost of such counsel and
collection agencies will be paid from Gross Revenues.

 

7

--------------------------------------------------------------------------------


 

4.7           Termination of Lease.  Manager may prepare, sign and serve in the
name of Pure Cycle, such notices as are necessary and appropriate to evict
tenants and recover rents and other sums due and, when expedient in Pure Cycle’s
judgment (which shall be reasonable), to settle, compromise and release such
actions or suits or reinstate such tenancies, provided, however, that the
engagement of counsel or any other representative to appear in a court of law or
before any government agency on behalf of Pure Cycle, as owner of the Property,
shall first be approved in writing by Pure Cycle, which approval shall not be
unreasonably denied.  Expenses actually incurred by Manager in bringing such
approved suit or proceeding will be paid from the Operating Accounts or Other
Account.  Manager shall not “write off” or forgive any delinquent accounts
without the prior approval of Pure Cycle.  Whenever Manager deems it necessary
to write off a delinquent account, Manager shall provide Pure Cycle with the
information set forth in Exhibit B attached hereto.

4.8           Maintenance, Repairs, Alterations.  Manager shall take reasonable
steps to attempt to ensure the tenants conduct maintenance, repairs and
alterations in accordance with their Lease, to the extent applicable.

4.9           Compliance With Laws.  Manager shall not in the performance of its
services hereunder violate any federal, state, municipal or other governmental
law, ordinance, rule or regulation; provided, however that immaterial violations
shall not be considered events of default hereunder.  Manager shall promptly
notify Pure Cycle of any known violation of any federal, state, municipal or
other governmental law, ordinance, rule or regulation due to the structure or
condition of the Premises or the use made thereof by any tenant, occupant or
employee or otherwise related to the Premises; provided, however, that failure
to give notice of immaterial violations shall not be considered an event of
default hereunder.

4.10         Compliance With Applicable Agreements.  Manager shall not in
performance of its services hereunder violate, and shall comply in all material
respects with the terms of any ground Lease, space Lease, mortgage, deed of
trust or other security instrument binding on or affecting any of the Premises,
provided that true and complete copies of such documents have been delivered to
Manager or Pure Cycle has otherwise disclosed such terms to Manager in writing. 
Pure Cycle’s obligation to deliver and disclose such documents and terms shall
not apply to any such instrument in effect as of the date of the Acquisition
Agreement.  In the event of a conflict between the terms of any such document
and the terms of this Agreement, Manager shall not take any action except to
promptly notify Pure Cycle and await Pure Cycle’s written instructions.

4.11         Notification Of Litigation.  If Manager shall be apprised of any
claim, demand, suit or other legal proceeding made or instituted against Pure
Cycle on account of any matter connected with the Premises, then Manager shall
immediately notify Pure Cycle thereof and give Pure Cycle all information in its
possession in respect thereof, and shall assist and cooperate with Pure Cycle,
at Pure Cycle’s expense, in all reasonable respects in the defense of any such
suit or other legal proceeding.

4.12         Leasing.  Manager may select a licensed real estate broker to offer
for Pure Cycle’s account, for rental, all Premises that are available for
lease.  Manager is authorized to advertise the Premises, to prepare and secure
marketing plans, descriptive material and other

 

8

--------------------------------------------------------------------------------


 

forms of advertising, and to advertise to brokers who shall be paid from the
Operating Account in accordance with a commission or brokerage agreement entered
into by Manager prior to the leasing of any such Premises.

(a)           All inquiries concerning Leases, renewals, expansions, extensions
or continuations of tenancy, for property in the Premises or any part thereof,
shall be referred to the Manager.  Manager will provide Pure Cycle with annual
reports of all property available for leasing and subleasing and will provide
Pure Cycle with more frequent updates upon Pure Cycle’s request.

(b)           Without the prior written consent of Pure Cycle (which shall not
be unreasonably withheld if Manager requests such consent be granted), no Lease
will be entered into for property in the Premises that does not comply with the
Leasing Parameters (defined below).  Upon execution by any tenant of any new
Lease, Lease modification, Lease renewal, etc., Manager shall forward all
documents related thereto to Pure Cycle for approval and execution.  Such
Leases, if accepted by Pure Cycle (which acceptance shall not be unreasonably
withheld if Manager requests such consent be granted), shall be executed and
returned to Manager within five (5) business days (excluding national holidays
and weekends) of receipt.  If such Leases are rejected, Pure Cycle shall reject
it and inform Manager of the reasons for rejecting it within five (5) business
days of receipt.  If Pure Cycle does not notify Manager of Pure Cycle’s
acceptance of such Leases within said five (5) business day period, they will be
deemed rejected.

(c)           Parameters:  The Leasing Parameters, attached hereto as Exhibit B
(the “Leasing Parameters”), may, from time to time, be changed and/or amended by
Pure Cycle in the exercise of its reasonable business judgment after
consultation with the Manager, upon written notice to Manager.  Leases within
the Leasing Parameters shall be drawn by Manager on the lease form which is
typical of similar leases used for similar property in the area of the Premises
and approved by Pure Cycle.  All other Leases shall be negotiated on a
case-by-case basis with the cooperation and involvement of both Pure Cycle and
Manager but in all events subject to Pure Cycle’s prior approval.  The Adverse
Decision provisions of Section 2.1 apply to Pure Cycle’s decisions under this
Section.

ARTICLE V

INSURANCE

5.1           Manager’s Insurance.  Unless Pure Cycle advises Manager in writing
that it is maintaining such insurance on its own behalf, Manager, at Pure
Cycle’s expense (other than the expense of insurance on farm equipment (or a
fair allocation in respect of farm equipment of total insurance expense if the
cost of insurance on farm equipment is not separately broken out by the
insurer), which shall be paid from Gross Revenue), shall use its best efforts to
maintain (a) fire and extended coverage and machinery insurance insuring against
physical damage to any of the Premises in amounts sufficient to replace any
damaged structures, improvements,

 

9

--------------------------------------------------------------------------------


 

irrigation equipment or other personal property owned by Pure Cycle on the
Premises (Manager may satisfy this obligation by having tenants maintain such
insurance); and, (b) comprehensive general liability insurance insuring against
loss, damage or injury to property or persons which might arise out of the
occupancy, management, operation, leasing or maintenance of the Premises with
bodily injury of no less than One Million Dollars ($1,000,000) per person and
property damage not less than One Million Dollars ($1,000,000) per occurrence. 
Such insurance shall be maintained in Pure Cycle’s name except to the extent
maintained by tenants, in which case Manager shall name, or cause to be named,
Pure Cycle as an additional insured on all policies of fire, liability and other
forms of insurance with respect to the Water Rights, Property, and/or Premises. 
Manager shall secure and maintain with one or more insurance companies, at
Manager’s expense, worker’s compensation and employer’s liability insurance
(provided, that employer’s liability insurance is only required if similar
companies in the area typically have such insurance) covering all employees of
Manager in accordance with state law.  Manager shall furnish satisfactory
evidence of the foregoing insurance to Pure Cycle.  All insurance policies shall
be cancelable only upon thirty (30) days prior written notice to Pure Cycle. 
Manager shall be responsible for maintaining such general liability and
automobile liability insurance as it deems necessary for its business
operations, including its operations pursuant to this Agreement.  Pure Cycle
shall not be responsible for (i) such expenses either directly or out of Gross
Revenues, or (ii) any loss due to Manager’s failure to maintain adequate levels
of such insurance.

5.2           Certificates of Insurance.  Manager shall provide to Pure Cycle a
certificate evidencing the workers’ compensation, general liability, errors and
omissions and automobile insurance coverage that Manager has in effect upon
written request.

5.3           Tenant Liability Insurance.  Manager shall use its best efforts to
collect and maintain evidence of all insurance required of tenants under Leases
of the Premises.

ARTICLE VI

TAXES

6.1           Real Property, Ad Valorem Or Other Taxes.  Manager shall pay on
Pure Cycle’s behalf any and all real property, ad valorem or other taxes and
assessments, other than water assessments or state or federal income taxes
levied against any or all of the Premises.  The cost thereof shall be borne and
paid by Manager from the Operating Account.  At Pure Cycle’s written request and
expense, Manager will retain an independent property tax consultant to negotiate
the property value to obtain the most favorable assessments.  However, if a
special tax or assessment is for a governmental or quasi-governmental
improvement where the useful life of the improvement is more than twice the
special tax or assessment period in respect of such improvement, and the useful
life of the improvement is less than the actual term of this Agreement, the
Manager and Pure Cycle shall agree on a reasonable adjustment in the amount of
the special tax or assessment to be paid from the Operating Account or Other
Account, and the amount to be paid at the expense of Pure Cycle, taking into
account the portion of the useful life of the improvement that falls within and
without the term of this Agreement.  However, no such pro ration shall be done
unless the aggregate amount of such special taxes or assessments is reasonably
expected to exceed $50,000.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VII

TERM AND TERMINATION

7.1           Term.  This Primary Period of this Agreement shall commence on the
later of (i) the date first set forth above or (ii) on the day title to the
Property is conveyed to Pure Cycle (the “Commencement Date”) and shall continue
for a period of five (5) years (the “Primary Period”).  If at the end of the
Primary Period the Fifth Year Purchase Consideration is less than $50,000,000,
then the term of this Agreement shall continue after the Primary Period until
the earlier of (i) sixty days after the time the Excluded Indebtedness is paid
in full or (ii) September 23, 2014 (the “Extended Period”).  During the Extended
Period, the Manager may terminate this Agreement upon one hundred twenty (120)
days advance notice to Pure Cycle.  After the Term this Agreement may be renewed
on a continuing basis for successive one-year periods if mutually agreed by the
Manager and Pure Cycle.  The Primary Period and, if applicable, the Extended
Period, constitute the “Term”.

7.2           Termination By Sale.  Anytime that Pure Cycle shall sell, transfer
or convey title to all or substantially all of the Premises, Pure Cycle shall
make adequate arrangements so that this Agreement is binding on the transferee
as to the transferred portion of the Premises.  The Parties prefer that be done
by Manager and the transferee entering into a new, separate, agreement on
substantially the terms hereof.  However, Manager may elect in writing not to
have this Agreement binding upon any transferee or otherwise apply to
transferred Premises.

7.3           Termination By Default.  Notwithstanding anything to the contrary
set forth herein, in the event Pure Cycle or Manager shall default with respect
to any material covenant, term or provision of this Agreement or the Acquisition
Agreement, which default does not constitute Cause as defined in Section 7.4
below, and the same shall not be cured or corrected within thirty (30) days
following the receipt of the written notice from the non-defaulting party
specifying the nature of such default, then the party not in default may
terminate this Agreement.

7.4           Termination For Cause.  Upon the occurrence of an event
constituting “Cause,” the other party may immediately terminate this Agreement
upon notice to the other party.  For purposes of this Agreement “Cause” shall
mean the occurrence of any of the following:

(a)           A party becoming subject to a Bankruptcy Event.

(b)           With respect to Manager, if Pure Cycle, acting reasonably, shall
determine or have good faith reason to believe, that Manager has misappropriated
funds, engaged in an act of fraud, or Manager has been charged or convicted of
any illegal act constituting a felony; provided, however, that Manager’s having
been charged, but not convicted, of a felony will not constitute an event of
default.

7.5           Termination Without Cause.  In addition to any other rights to
terminate that Pure Cycle may have hereunder, after the Term may terminate this
Agreement for any reason or for no reason, and no reason need be given, by
delivering notice of such election to terminate to Manager not less than sixty
(60) days prior to the effective date of such termination.

 

11

--------------------------------------------------------------------------------


 

7.6           Manager’s Obligations After Termination.  Immediately upon the
termination of this Agreement, Manager shall:

(a)           Manager shall deliver to Pure Cycle, or such other person or
persons designated by Pure Cycle, all books and records of the Premises
(provided Manager may keep copies thereof at Manager’s own expense), all funds
in the possession of Manager belonging to Pure Cycle which are not management
fees to Manager (other than reasonable reserves which shall remain in the
Operating Account to reconcile any amounts owed Manager as expense
reimbursement), and all keys or combinations to locks then in Manager’s
possession;

(b)           At Pure Cycle’s expense, assign, transfer or convey to such person
or persons as may be designated by Pure Cycle, all service contracts and
personal property relating to or used in the operation and maintenance of the
Premises, except any personal property which was paid for and is owned by
Manager or is owned by a tenant of the Premises, and provided that where Manager
is signatory to a vendor service contract, Manager shall have the right to
terminate said service contract in accordance with the terms thereof; and

(c)           At Pure Cycle’s expense cooperate in the transition to new
management of the Premises by participating in such meetings, document review,
and other transition activities as and to the extent reasonably requested by
Pure Cycle.

Manager’s obligations hereunder shall survive the termination or expiration of
this Agreement for a period of 12 months.

7.7           Final Accounting.

(a)           Manager shall, within thirty (30) days after the date of
expiration or termination of this Agreement, deliver to Pure Cycle the following
(however, Manager at its own expense may keep copies thereof for its own
purpose):

(i)            All Standard Reports, as of the date of expiration or termination
of this Agreement;

(ii)           Any balance of monies or deposits in the Operating Account or
Other Account of Pure Cycle then held by Manager except to the extent such
holdings represent Net Revenue payable to Manager; and

(iii)          All executed Leases, receipts for security deposits, insurance
policies, unpaid bills, correspondence and other documents, books and records
which are the property of Pure Cycle in the possession of Manager.

 

12

--------------------------------------------------------------------------------


 

(b)           Pure Cycle shall have ninety (90) days from the date Manager
delivers the foregoing to Pure Cycle within which to deliver to Manager a
written statement approving or disapproving, as the case may be, the foregoing
as:

(i)            A correct accounting of the financial condition, income and
expenses of the Premises;

(ii)           The correct balance of monies of Pure Cycle then held by Manager;
and

(iii)          Receipt of all executed Leases, receipts of deposits, insurance
policies, unpaid bills, correspondence and other documents, books and records
which are the property of Pure Cycle.

In the event of a disapproval, Pure Cycle shall set forth in reasonable detail
why such approval cannot be given, including any inaccuracy in said accounting.

ARTICLE VIII

INDEMNIFICATION

8.1           Indemnification by Pure Cycle.  Pure Cycle agrees to indemnify and
hold harmless Manager from and against any loss, cost, liability or expense
(including reasonable attorneys’ fees) reasonably incurred by Manager (and its
owners, managers or employees), including, without limitation, both third-party
and direct claims, arising out of or caused by (a) Pure Cycle’s failure to
comply with or perform its obligations set forth in this Agreement (b) the
negligence, willful misconduct, wrongdoing or fraud of Pure Cycle, its officers,
directors, employees or agents (other than Manager) or (c) arising primarily as
a result of Manager following instructions of Pure Cycle given under this
Agreement.  Pure Cycle agrees to defend promptly and diligently, at Pure Cycle’s
sole expense, any claim, action or proceeding brought against Manager (and it
owners, managers or employees) and/or Manager and Pure Cycle, jointly or
severally, arising out of or connected with any of the foregoing, and to hold
harmless and fully indemnify Manager (and it owners, managers or employees) from
any judgment, loss or settlement on account thereof.  The indemnity herein set
forth is for the sole and exclusive benefit of Manager (and it owners, managers
or employees)  and is not assignable to, nor shall inure to the benefit of, by
subrogation or otherwise, any third party, including but not limited to, any
party providing insurance coverage to either Pure Cycle or Manager.

8.2           Indemnification by Manager.  Manager agrees to indemnify and hold
harmless Pure Cycle (and its employees and directors) from and against any loss,
cost, liability or expense (including reasonable attorneys’ fees) reasonably
incurred by Pure Cycle (and its employees and directors), including without
limitation, both third-party and direct claims, arising out of or caused by
(a) Manager’s failure to comply with or perform its obligations set forth in
this Agreement, or (b) the negligence, willful misconduct, wrongdoing or fraud
of Manager, its managers, employees or agents.

 

13

--------------------------------------------------------------------------------


 

8.3           Third Party Claim Indemnification Procedures.  The parties shall
follow the procedures set forth in Section 8.7 of the Acquisition Agreement for
indemnification for claims brought by third parties.

8.4           Insurance.  The amount of any indemnification claim under this
Article VIII shall be reduced by the amount of insurance proceeds recovered by
the indemnified party after reasonable efforts to collect such amounts.

ARTICLE IX

MISCELLANEOUS

9.1           Notices.  All notices and other communications under this
Agreement shall be in writing and shall be given by hand delivery, or
first-class mail, certified or registered with return receipt requested, or by
commercial overnight courier and shall be deemed to have been duly given upon
hand delivery, delivery by commercial overnight courier to the address specified
below, or three days after deposit in the U.S. mail as provided above, addressed
as follows:

(a)           If to Manager:

High Plains A & M, LLC

333 W. Hampden Avenue

Suite 810

Englewood, CO 80110

Attention: Mark Campbell

Telephone:            (303) 534-1040

Telecopy:              (303) 534-6700

with a copy to (which shall not constitute notice):

 

H. Hunter White

9800 Walzer Court

Windermere, FL 34786

Telephone:            (407) 876-8915

Telecopy:              (407) 264-6487

and to:

Robert Bruce

Lawlis & Brice PC

1875 Lawrence Street, Suite 750

Denver, Colorado  80202

Telephone:            (303) 573-5498

Telecopy:              (303) 573-5537

and

 

14

--------------------------------------------------------------------------------


 

(b)           If to Pure Cycle or Mark W. Harding:

Pure Cycle Corporation

8451 Delaware Street

Thornton, Colorado  80260

Attention:              President

Telephone:            (303) 292-3456

Telecopy:              (303) 292-3475

 

with a copy to (which shall not constitute notice):

 

Davis, Graham & Stubbs LLP

1550 Seventeenth Street, Suite 500

Denver, Colorado  80202

Attention:              Wanda J. Abel, Esq.

Telephone:            (303) 892-7314

Telecopy:              (303) 893-1379

 

(c)           To such other address as to which notice is provided in accordance
with this Section.

9.2           Assignments.  This Agreement and all rights hereunder shall not be
assignable by Manager without prior written approval of Pure Cycle, which may be
withheld or granted in Pure Cycle’s sole discretion.  Subject to the foregoing
limitations on assignments, this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.  Whenever in this Agreement a reference is made to any of the parties
hereto, such reference shall be deemed to include a reference to the successors
and assigns of such parties.

9.3           Consent And Approvals.  Pure Cycle’s consents or approvals may be
given only by representatives of Pure Cycle from time to time designated in
writing by the President of Pure Cycle.

9.4           Marketing Materials.  All marketing materials shall be subject to
Pure Cycle’s consent and approval, not to be unreasonably withheld.

9.5           Interpretation; Governing Law.  This Agreement shall be construed
as though prepared by all parties hereto and shall be construed without regard
to any presumption or other rule requiring construction against the party
causing an agreement to be drafted.  This Agreement shall be construed and
governed by the laws of the State of Colorado (without giving effect to its
principles of conflicts of laws).  Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement must be
brought against the applicable party in the courts of the State of Colorado
located in the City and County of Denver, Colorado, or, if it has or can obtain
jurisdiction, in the United States District Court for such state, and each party
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein.  Process in any action or proceeding referred to in this
Section may be served on any party anywhere in the world,

 

15

--------------------------------------------------------------------------------


 

whether within or without the State of Colorado and may also be served upon any
party in the manner provided for giving notices to it in Section 9.1 above.

9.6           Construction.

(a)           The words “this Agreement”, “herein”, “hereof”, “hereby”,
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.

(b)           Words in the singular form shall be construed to include the
plural and vice versa, unless the context otherwise requires.  Pronouns in
masculine, feminine and neuter genders shall be construed to include any other
gender.

(c)           Unless the context otherwise requires or unless otherwise provided
herein, the terms defined in this Agreement which refer to a particular
agreement, instrument or document also refer to and include all renewals,
extensions, modifications, amendments or restatements of such agreement,
instrument or document, provided that nothing contained in this subsection shall
be construed to authorize such renewal, extension, modification, amendment or
restatement.

(d)           The word “includes” and its derivatives means “includes, but is
not limited to” and corresponding derivative expressions.

9.7           Third-Party Beneficiaries.  Each party hereto intends that this
Agreement shall not benefit nor confer any rights or remedies on any Person
other than the parties hereto, the persons named as indemnified persons in
Article VIII, and their respective heirs, successors, assigns and legal
representatives.

9.8           Entire Agreement; Modifications.  This Agreement represents the
entire understanding between the parties with respect to the subject matter
hereof and supersedes any and all prior understandings, agreements, plans and
negotiations, whether written or oral, with respect to the subject matter
hereof.  All modifications to this Agreement must be in writing and signed by
the party against whom enforcement of such modification is sought.

9.9           Headings.  The Section headings herein are intended for reference
and shall not by themselves determine the construction or interpretation of this
Agreement.

9.10         Counterparts.  This Agreement may be executed in one or more
counterparts, in original or by facsimile, any of which shall be deemed an
original and all of which taken together shall constitute one and the same
Agreement.

9.11         Attorneys Fees.  If litigation is brought to enforce or interpret
or is maintained to defend any provision contained herein, the court shall award
reasonable attorneys’ fees and disbursements to the prevailing party as
determined by the court.

9.12         Pure Cycle’s Expense.   When the phrase “at Pure Cycle’s expense”
or a similar phrase is used herein, it means that during the Term such amounts
will be paid by Pure Cycle from funds other than funds in the Operating Account
or Other Account.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

PURE CYCLE CORPORATION, a Delaware corporation

 

 

 

 

By:

 

 

 

Mark W. Harding, President

 

 

 

 

HIGH PLAINS A&M, LLC, a Colorado limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

STANDARD REPORTS

In accord with Article IV, Section 4.2 and as further detailed below, Manager
shall prepare and submit to Pure Cycle the following reports:

I.              Accounting

Property Cash Flow Report - monthly

Purchases Journal (backup of expenses) - monthly

Balance Sheet - monthly

Reconciled Bank Statements - monthly

Aged Accounts Receivables Report, reconciled to the receivables subsidiary
ledger — monthly

Aged Accounts Payables Report, reconcilable to the payables subsidiary ledger -
monthly

General Ledger / Trial Balance - quarterly

II.            Property Management

Rent Roll Report — monthly

Physical Property Condition Update Report — monthly

Operating Expense Budgets — annually

Vacancy Report — monthly

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

APPROVED INCOME WRITE OFF FORM

 

 

 

RENT CONCESSION AND “WRITE-OFF”

OF DELINQUENT RENT OR OTHER RECEIVABLES

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

 

ADDRESS:

 

 

 

 

 

 

 

 

 

MONTHLY PAYMENT:

 

 

 

 

 

$

 

(RENT)

 

 

$

 

(MAINTENANCE)

 

 

$

 

(INSURANCE)

 

 

$

 

(TAXES)

 

 

$

 

(OTHER)

TOTAL PAYMENT:

$

 

 

 

 

 

 

 

AMOUNT TO WRITE OFF:

$

 

 

 

 

 

 

 

REPRESENTED BY:

 

 

 

 

 

 

 

 

REASON FOR WRITE-OFF:

 

 

 

 

 

 

 

 

DATE:

 

 

 

 

 

 

 

 

 

REQUESTED BY:

 

 

 

 

 

 

 

 

APPROVED:

 

 

 

REPRESENTATIVE OF MANAGER

 

 

 

 

 

 

APPROVED:

 

 

 

REPRESENTATIVE OF PURE CYCLE

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

LEASING PARAMETERS

1.                                       All future Leases (including
expansions, extensions, assignments and amendments) shall be in Pure Cycle’s
name and executed by Pure Cycle.

2.                                       Manager shall negotiate all Leases to
provide Pure Cycle with the most favorable terms and conditions possible. 
Manager shall use all reasonable efforts to avoid concessions.

3.                                       No existing Lease shall be cancelled,
modified, assigned, sublet or altered in any respect without Pure Cycle’s
written approval, which approval shall be governed by the standards in the body
of the Agreement.

4.                                       The first month’s rent and any security
deposit is to be collected upon tenant’s execution of each Lease unless
otherwise specifically approved by Pure Cycle.  All advance rents and security
deposits are to be immediately deposited in the Operating Account.

5.                                       All Leases shall be negotiated on a
case-by-case basis with the cooperation and involvement of both Pure Cycle and
Manager, but in all events subject to Pure Cycle’s prior approval, which
approval shall be governed by the standards in the body of the Agreement.  Use
of lease forms or any changes, additions or deletions in any standard lease form
are subject to Pure Cycle’s approval , which approval shall be governed by the
standards in the body of the Agreement.

6.                                       Any new Lease, or renewal, or
expansion, or modification of a Lease which requires the expenditure of funds to
refurbish, rehabilitate, remodel or otherwise prepare the lease premises must be
submitted, along with the estimated costs for such work, to Pure Cycle for
approval prior to execution of the Lease, which approval shall be governed by
the standards in the body of the Agreement.

7.                                       Any Lease not complying with all of the
foregoing conditions shall require Pure Cycle’s approval prior to final
submission to any tenant for execution, which approval shall be governed by the
standards in the body of the Agreement.

8.                                       Whenever these parameters require
advance Pure Cycle approval for Manager to consummate a lease transaction, such
approval shall be deemed denied after five (5) business days (excludes national
holidays and weekends) unless Pure Cycle specifically grants approval to Manager
within five (5) business days.  Such approvals or denials may be verbal or
written.

The foregoing parameters may from time to time be amended, changed or deleted
from the Agreement but any such amendments change, or deletion shall only be
effected in compliance with the standards in the body of the Agreement.

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LENDER ESTOPPEL CERTIFICATE

 

TO:         Pure Cycle Corporation, and its successors and assigns (the “Buyer”)

 

RE:         Property located at [insert address and city], Colorado

 

The undersigned Lender acknowledges that Buyer intends to purchase the above
listed property, and hereby certifies to Buyer as follows:

 


1.             LENDER IS THE BENEFICIARY UNDER A DEED OF TRUST DATED
                      , FROM HIGH PLAINS A&M, LLC (“DEBTOR”), AND ENCUMBERING
THE PROPERTY AT THE ADDRESS LISTED ABOVE (THE “DEED OF TRUST”). LENDER HEREBY
AUTHORIZES AND APPROVES THE TRANSFER OF THE PROPERTY ENCUMBERED BY THE DEED OF
TRUST FROM DEBTOR TO BUYER.


 


2.             THE DEED OF TRUST SECURES A NOTE FROM DEBTOR TO LENDER DATED
                       IN THE ORIGINAL PRINCIPAL AMOUNT OF
$                               (THE “NOTE”).


 


3.             DEBTOR IS NOT IN DEFAULT UNDER THE NOTE, THE DEED OF TRUST OR ANY
OTHER OBLIGATION SECURED BY THE DEED OF TRUST.


 


4.             MONTHLY PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE NOTE ARE DUE
AND PAYABLE ON THE             DAY OF EACH MONTH IN THE AMOUNT OF
$                    . AS OF THE DATE HEREOF, THE OUTSTANDING PRINCIPAL DUE
UNDER THE NOTE IS $                      . THE MATURITY DATE OF THE NOTE IS
                      .


 


5.             THE ADDRESS FOR PAYMENTS UNDER THE NOTE IS:


 

 

 

 


6.             LENDER COVENANTS TO BUYER THAT, PRIOR TO TAKING ANY ACTION TO
ENFORCE THE DEED OF TRUST AGAINST THE ABOVE PROPERTY FOR A DEFAULT BY DEBTOR OF
ANY OF ITS OBLIGATIONS SECURED BY THE DEED OF TRUST, LENDER SHALL GIVE BUYER
THIRTY (30) DAYS PRIOR WRITTEN NOTICE AT THE ADDRESS LISTED BELOW OF SUCH
DEFAULT AND AN OPPORTUNITY TO CURE. LENDER AGREES TO ACCEPT ANY CURE OF A DEBTOR
BREACH BY BUYER, PROVIDED THAT LENDER ACKNOWLEDGES THAT BUYER HAS NO OBLIGATION
TO MAKE SUCH CURE. BUYER’S NOTICE ADDRESS:


 

Pure Cycle Corporation

8451 Delaware Street

Thornton, Colorado 80260

Attention:  President

 


7.             [TO BE INSERTED ONLY FOR LENDERS HOLDING FLCC SHARES TO BE
PLEDGED BY PURE

 

--------------------------------------------------------------------------------


 


CYCLE]. BUYER HAS GRANTED DEBTOR A JUNIOR SECURITY INTEREST IN THE SHARES OF
FORT LYON CANAL COMPANY HELD BY LENDER. LENDER AGREES IT IS ALSO HOLDING THE
FORT LYON CANAL COMPANY STOCK CERTIFICATES FOR THE BENEFIT OF DEBTOR AND WILL
NOT RETURN THE STOCK CERTIFICATES TO PURE CYCLE, BUT RATHER WILL SEND THEM TO
DEBTOR AT 333 W. HAMPTON AVENUE, SUITE 810, ENGLEWOOD, COLORADO, 80110, ATTN.
MARK CAMPBELL (OR ANOTHER ADDRESS GIVEN TO LENDER BY BUYER AND DEBTOR) UNLESS
DEBTOR HAS SENT LENDER A LETTER TO SEND THEM TO BUYER.

 

2

--------------------------------------------------------------------------------


 

Lender hereby certifies and agrees to the foregoing as of the date written
below.

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

NONSOLICITATION AGREEMENT

 

THIS NONSOLICITATION AGREEMENT is entered into effective as of the         day
of                      , 2006, by and between Pure Cycle Corporation, a
Delaware Corporation (“Pure Cycle”), and [H. Hunter White, III/Mark D.
Campbell/M. Walker Baus] (the “Equity Holder”).

 

RECITALS

 

A.            Pure Cycle and High Plains A & M, LLC, a Colorado limited
liability company (“Seller”), entered into an Asset Purchase Agreement dated as
of May 10, 2006 (the “Purchase Agreement”), pursuant to which Pure Cycle agreed
to purchase certain water interests in the Arkansas River and its tributaries
represented by real property interests and shares of stock in the Fort Lyon
Canal Company. All capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed to such terms in the Purchase Agreement.

 

B.            The Equity Holder is a manager and member of Seller.

 

C.            The obligations of each of Seller and Pure Cycle to effect the
transactions contemplated by the Purchase Agreement are subject to fulfillment
at or prior to the Closing Date of several conditions, one of which is that the
Equity Holder and the other owners of Seller enter into a nonsolicitation
agreement substantially in the form of this Agreement. In order to induce Pure
Cycle to effect the transactions contemplated by the Purchase Agreement, the
Equity Holder has agreed to enter into and deliver to Pure Cycle this Agreement.

 

AGREEMENT

 

In consideration of the mutual covenants and agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.             Term. This Agreement shall be effective from the date first set
forth above until the earlier of (a) the third anniversary date of this
Agreement or (b) the occurrence of an Event of Default (as defined below) (the
“Term”). As used in this Agreement, “Event of Default” means Pure Cycle’s
failure to perform its obligations under (i) Sections 2.3, 2.5, 8.11, 8.15,
8.16, 8.17, 8.19 and 8.19 of the Purchase Agreement, (ii) the Registration
Rights Agreement, (iii) the Property Management Agreement, or (iv) the Pure
Cycle Pledge Agreement, in each case in accordance with the terms thereof. If an
Event of Default occurs and Pure Cycle has not cured such Event of Default to
High Plains’s reasonable satisfaction within thirty (30) days after receiving
notice thereof from High Plains, this Agreement shall automatically terminate
and be of no further force or effect, provided, however, that if such Event of
Default results in whole or in part from the occurrence of a Bankruptcy Event
affecting Pure Cycle, this Agreement shall terminate immediately without notice
or opportunity to cure.

 

--------------------------------------------------------------------------------


 

2.             Covenant Not To Compete.

 

(a)           In order to assure Pure Cycle the complete benefit of the
ownership of the Assets, the Equity Holder agrees that during the Term, he shall
not work as an employee, director, or independent contractor or become an
investor or owner in or lender to any Person engaged in a Competing Business in
the Territory. A “Competing Business” shall mean the sale, lease, supply or
other distribution of water, water services or wastewater services on a
wholesale or retail basis to any Person within the State of Colorado in the
following counties:  Denver, Arapahoe, Douglas, Adams, Otero, Bent, Prowers,
Jefferson, Elbert, El Paso, Pueblo, Washington, Weld, Lincoln, Kit Carson,
Cheyenne, and Kiowa (the “Territory”).

 

(b)           Notwithstanding the foregoing, a Competing Business, whether
within or outside the Territory, does not include:

 

(i)            the Equity Holder’s ownership interest in Seller or Pure Cycle or
any Affiliate of Seller or Pure Cycle;

 

(ii)           the Equity Holder’s owning, acquiring or holding any issue of
stock or securities of any Person that has any securities listed on a national
securities exchange or quoted on the automated quotation system of the National
Association of Securities Dealers, Inc., provided that the Equity Holder does
not own or hold more than five percent (5%) of any class of voting securities of
any such Person;

 

(iii)          serving as an employee, director, or independent contractor of
any Person engaged in a Competing Business, provided that the Equity Holder does
not provide any consulting, management, employment or other services to such
Person with respect to the Territory;

 

(iv)          investing in or owning any properties or interests, directly or
indirectly, constituting a Competing Business, provided that (A) the acquisition
relates to properties and interests that are both within and outside of the
Territory, and (B) the properties and interests within the Territory represent
twenty-five percent (25%) or less of the properties or interests so acquired, in
terms of allocated fair market value of the aggregate cost of such acquisition;

 

(v)           the purchase, sale, exchange or other conveyance of water in
connection with a real estate development in which the Equity Holder, the
Seller, or any Affiliates of the Equity Holder or Seller, individually or in the
aggregate, owns at least a twenty percent (20%) interest;

 

(vi)          the sale or lease of land for purposes of storing water;

 

(vii)         any action taken, in the Territory, by the Equity Holder, Seller
or their successors or assigns pursuant to the Purchase Agreement (or exhibits
thereto), including the foreclosure on any assets pledged by Pure Cycle to
Seller and any subsequent sale, purchase, use, holding or lease thereof;

 

2

--------------------------------------------------------------------------------


 

(viii)        the sale, lease, use, supply or other distribution of the water
rights set forth on Schedule 1 attached hereto; or

 

(ix)           any action taken by the Equity Holder in connection with water or
water rights with respect to which the Equity Holder has complied with Section 3
(Right of First Offer) and Section 4 (Arkansas River Water Purchases).

 

3.             Right of First Offer.  Except in connection with any of the
activities described in Section 2(b)(i) – (viii) above or in Section 4 below,
the Equity Holder shall give Pure Cycle the right of first offer to purchase
Colorado water and water rights which he may want to acquire. For any such
water, the Equity Holder shall establish a price and identify the water. The
Equity Holder shall then inform Pure Cycle, in writing, of the water and the
price. Pure Cycle shall have fifteen (15) days to decide whether to buy such
water at or above the stated price. Pure Cycle’s failure to contract to purchase
such water within the fifteen (15) days shall constitute a waiver of any and all
objections Pure Cycle may have to the Equity Holder’s subsequent purchase of
such water. Notwithstanding the foregoing, the Equity Holder may purchase such
water during the fifteen (15) day notice period so long as Pure Cycle continues
to have the right to buy such water during the full notice period and for the
stated price.

 

4.             Arkansas River Water Purchases.  Except in connection with any of
the activities described in Section 2(b)(i) – (viii) above, if the Equity Holder
proposes to consummate an acquisition of any decreed tributary surface water
rights below Pueblo Reservoir in the Arkansas River or its tributaries that are
subject to the jurisdiction of Division 2 of the Colorado Water Court or
additional shares of stock in Fort Lyon Canal Company (collectively, “Arkansas
Water Rights”), the Equity Holder shall promptly, and in any event not fewer
than thirty (30) days prior to the closing of any such acquisition, give Pure
Cycle written notice of the proposed acquisition, which notice shall described
in reasonable detail the terms on which the Equity Holder believes the
acquisition can be consummated and the Arkansas Water rights to be acquired. The
Equity Holder shall also deliver to Pure Cycle all due diligence materials it
has with respect to the proposed acquisition. Pure Cycle shall have twenty (20)
days to determine whether it is interested in pursuing the proposed acquisition.
If Pure Cycle determines to pursue the acquisition, the Equity Holder shall
fully cooperate with and assist (at no charge to the Equity Holder other than
normal overhead expenditures) Pure Cycle in consummating the acquisition. If
Pure Cycle is unwilling to pursue the acquisition or unable to negotiate a
definitive agreement with the owner(s) of the water rights which are the subject
of the proposed acquisition within three (3) months, then the Equity Holder may
pursue such proposed acquisition on its own behalf; provided, however, that if
the Equity Holder acquires the subject water rights within six (6) months after
the expiration of the three (3) month period referenced above on terms and
conditions which, taken as a whole, are comparable to or more favorable to the
Equity Holder than the terms that Pure Cycle offered the owner(s) of the subject
water rights, then at Pure Cycle’s request made within thirty (30) days after
the Equity Holder notifies Pure Cycle of such purchase by the Equity Holder, the
Equity Holder shall sell the subject water rights to Pure Cycle on the same
terms and conditions as the Equity Holder acquired the subject water rights plus
reasonable costs and expenses, including attorneys’ fees and carrying costs,
incurred by the Equity Holder to complete the acquisition. If the Equity Holder
does not enter into an agreement in principle with the owner(s) of the subject
water rights within six (6) months after the expiration of the three-month
period referenced above, then the Equity Holder prior to any

 

3

--------------------------------------------------------------------------------


 

subsequent attempt to acquire the subject water rights will be required to
notify Pure Cycle regarding any future proposed acquisition of the subject water
rights in accordance with this Section. If the Equity Holder determines that his
or Pure Cycle’s ability to acquire any Arkansas Water Rights that would
otherwise be subject to the right of first offer set forth in this Section would
be impaired by compliance with the timing provisions of this Section, the Equity
Holder may acquire the subject water rights without first complying with this
Section, provided that the Equity Holder shall promptly offer to sell the
subject water rights to Pure Cycle in accordance with the foregoing procedures
(as if Pure Cycle had been offered the right to purchase the subject water
rights from a third-party seller). If Pure Cycle elects to purchase the subject
water rights from the Equity Holder, it will do so on the same terms and
conditions as the Equity Holder acquired the subject water rights plus
reasonable costs and expenses, including attorneys’ fees and carrying costs,
incurred by the Equity Holder to complete the acquisition of the subject rights
and the sale of such rights to Pure Cycle hereunder. All obligations under this
Section shall terminate upon the expiration of the Term as provided in Section 1
above, except that in the event that the Term expires as provided in Section
1(a) above, the Term shall be extended beyond the third anniversary date of this
Agreement for any additional period required in order for either party to have
the full benefit of its rights set forth above, which in any event shall not be
more than six (6) months.

 

5.             No Solicitation of Clients.   During the Term, the Equity Holder
shall not (a) except as may be permitted pursuant to Section 2 above, call upon,
cause to be called upon, solicit or assist in the solicitation of, any current
client, former client or potential client of Pure Cycle for the purpose of
selling, leasing or supplying any product or service that constitutes a
Competing Business; (b) except as may be permitted pursuant to Section 2 above,
provide any products or services to any current client, former client or
potential client of Pure Cycle that constitute a Competing Business; or
(c) request, recommend, or advise any client or potential client to cease or
curtail doing business with Pure Cycle. Any Person shall be deemed to be a
client or potential client of Pure Cycle to whom (i) Pure Cycle has provided any
products or services at any time prior to or during the Term which products or
services would constitute a Competing Business if provided by the Equity Holder,
or (ii) Pure Cycle has made one or more sales calls concerning products or
services that, if provided by the Equity Holder, would constitute a Competing
Business, provided that (x) such sales calls were made during the twenty-four
(24) month period preceding the date of this Agreement and the name of such
Person and the nature of such sales call is set forth on attached Schedule 2,
and (y) if such sales calls are made during the Term, Pure Cycle has notified
the Equity Holder in writing of the Person called upon and the nature of such
call.

 

6.             No Hire of Employees or Contractors.  During the Term, the Equity
Holder shall not:  (a) employ, engage or seek to employ or engage on behalf of
the Equity Holder any Person who is employed or engaged by Pure Cycle or who was
employed or engaged by Pure Cycle less than six (6) months prior to the date of
solicitation (other than construction contractors); (b) solicit, recommend or
advise any employee of Pure Cycle or independent contractor to terminate such
Person’s employment or engagement with Pure Cycle for any reason; or (c) enter
into a business arrangement with any Person who is or has been an employee or
independent contractor of Pure Cycle in the six (6) months prior to the date of
entering into the business relationship, which Person, in each case, is or was
primarily engaged in Pure Cycle’s management or in retail sale, lease, supply or
other distribution of water, water services or

 

4

--------------------------------------------------------------------------------


 

wastewater services operations of Pure Cycle in the Territory and which business
relationship would be expected to have a material adverse effect on Pure Cycle.

 

7.             Enforceability.    The Equity Holder acknowledges that any breach
of the provisions of this Agreement will cause Pure Cycle irreparable injury and
damage which will be extremely difficult to quantify, therefore the Equity
Holder agrees that Pure Cycle will be entitled to, in addition to all other
remedies available to it, injunctive relief to prevent a breach and to secure
the enforcement of all provisions. The Equity Holder represents his experience
and knowledge will enable him to earn an adequate living in a noncompetitive
business and that the injunctive relief will not prevent him from providing for
himself and his family.

 

8.             Severability.    Should a court or other body of competent
jurisdiction determine that any provision of this Agreement is excessive in
scope or otherwise invalid or unenforceable, such provision shall be adjusted
rather than voided, if possible, so that it is enforceable to the maximum extent
possible, and all other provisions of this Agreement shall be deemed valid and
enforceable to the extent possible. In particular, if any court in which Pure
Cycle seeks to have the provisions of this Agreement specifically enforced
determines that the time or the Territory herein specified is too broad, such
court may determine a time or geographic area in lieu of such time or the
Territory and shall specifically enforce this Agreement for such time and
geographic area.

 

9.             Interpretation; Governing Law.    This Agreement shall be
construed as though prepared by all parties hereto and shall be construed
without regard to any presumption or other rule requiring construction against
the party causing an agreement to be drafted. This Agreement shall be construed
and governed by the laws of the State of Colorado (without giving effect to its
principles of conflicts of laws). Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement must be
brought against the applicable party in the courts of the State of Colorado
located in the City of Denver, Colorado, or, if it has or can obtain
jurisdiction, in the United States District Court for such state, and each party
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in this
Section may be served on any party anywhere in the world, whether within or
without the State of Colorado, and may also be served upon any party in the
manner provided for giving notices to it or him in Section 12 below.

 

10.           Construction.

 

(a)           The words “this Agreement”, “herein”, “hereof”, “hereby”,
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.

 

(b)           Words in the singular form shall be construed to include the
plural and vice versa, unless the context otherwise requires. Pronouns in
masculine, feminine and neuter genders shall be construed to include any other
gender.

 

(c)           Unless the context otherwise requires or unless otherwise provided
herein, the terms defined in this Agreement which refer to a particular
agreement, instrument or

 

5

--------------------------------------------------------------------------------


 

document also refer to and include all renewals, extensions, modifications,
amendments or restatements of such agreement, instrument or document, provided
that nothing contained in this subsection shall be construed to authorize such
renewal, extension, modification, amendment or restatement.

 

(d)           The word “includes” and its derivatives means “includes, but is
not limited to” and corresponding derivative expressions.

 

11.           Binding Effect.    This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

12.           Notices.    All notices and other communications under this
Agreement shall be in writing and shall be given by hand delivery, or
first-class mail, certified or registered with return receipt requested, or by
commercial overnight courier and shall be deemed to have been duly given upon
hand delivery, delivery by commercial overnight courier to the address specified
below, or three days after deposit in the U.S. mail as provided above, addressed
as follows:

 

(a)           If to Equity Holder:

 

                                                  

                                                  

Telephone: (       )        -          

Telecopy:  (       )        -          

 

with a copy to (which shall not constitute notice):

 

Faegre & Benson LLP

1900 Fifteenth Street

Boulder, Colorado 80302

Attention:              G. James Williams, Jr.

Telephone:            (303) 447-7700

Telecopy:              (303) 447-7800

 

(b)           If to Pure Cycle:

 

Pure Cycle Corporation

8451 Delaware Street

Thornton, Colorado 80260

Attention:              President

Telephone:            (303) 292-3456

Telecopy:              (303) 292-3475

 

6

--------------------------------------------------------------------------------


 

with a copy to (which shall not constitute notice):

 

Davis, Graham & Stubbs LLP

1550 Seventeenth Street, Suite 500

Denver, Colorado 80202

Attention:              Wanda J. Abel, Esq.

Telephone:            (303) 892-7314

Telecopy:              (303) 893-1379

 

(c)           To such other address as to which notice is provided in accordance
with this Section.

 

13.           Third-Party Beneficiaries.   Each party hereto intends that this
Agreement shall not benefit nor confer any rights or remedies on any Person
other than the parties hereto and their respective heirs, successors, assigns
and legal representatives.

 

14.           Entire Agreement; Modifications.    This Agreement represents the
entire understanding between the parties with respect to the subject matter
hereof and supersedes any and all prior understandings, agreements, plans and
negotiations, whether written or oral, with respect to the subject matter
hereof. All modifications to this Agreement must be in writing and signed by the
party against whom enforcement of such modification is sought.

 

15.           Headings.   The Section headings herein are intended for reference
and shall not by themselves determine the construction or interpretation of this
Agreement.

 

16.           Counterparts.   This Agreement may be executed in one or more
counterparts, in original or by facsimile, any of which shall be deemed an
original and all of which taken together shall constitute one and the same
Agreement.

 

17.           Attorneys Fees.   If litigation is brought to enforce or interpret
or is maintained to defend any provision contained herein, the court shall award
reasonable attorneys’ fees and disbursements to the prevailing party as
determined by the court.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Nonsolicitation
Agreement as of the date first above written.

 

 

PURE CYCLE CORPORATION, a Delaware

 

corporation

 

 

 

 

 

By

 

 

 

  Mark W. Harding, President

 

 

 

 

 

[EQUITY HOLDER]

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

Schedule 1

 

Water Rights Excluded From Provisions of Section 2(a)

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Clients and Potential Clients of Pure Cycle

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of                        , 2006, by and among Pure Cycle Corporation, a
Delaware corporation (“Pure Cycle”), and High Plains A & M, LLC, a Colorado
limited liability company (“High Plains”).

 

RECITALS

 

A.            Pure Cycle and High Plains are parties to that certain Asset
Purchase Agreement (the “Acquisition Agreement”) whereby High Plains has agreed
to transfer to Pure Cycle and Pure Cycle has agreed to acquire from High Plains
water interests in the Arkansas River and its tributaries represented by shares
of stock in the Fort Lyon Canal Company and certain real property in
consideration of the issuance by Pure Cycle of a number of shares of Pure Cycle
common stock, 1/3 of $.01 par value per share (the “Common Stock”), calculated
in accordance with Section 2.5 of the Acquisition Agreement.

 

B.            The shares of Common Stock to be issued by Pure Cycle under the
Acquisition Agreement have not been registered under the Securities Act and are
“restricted securities,” as such term is defined in Rule 144 under the
Securities Act.

 

C.            Pure Cycle has agreed that certain of the shares of Common Stock
issued to High Plains under the Acquisition Agreement will be entitled to
registration under the Securities Act in accordance with the terms of this
Agreement.

 

D.            Pursuant to the terms of a High Plains Pledge Agreement (the
“Seller Pledge Agreement”) entered into concurrently herewith, High Plains is
pledging to Pure Cycle, as secured party, certain of the shares of Common Stock
being issued to it under the Acquisition Agreement to secure the payment,
performance and discharge by High Plains of the Excluded Indebtedness as set
forth in the Seller Pledge Agreement.

 

AGREEMENT

 

In consideration of the mutual covenants and agreements herein, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Pure Cycle and High Plains hereby agree as follows:

 

1.             REGISTRATION RIGHTS.

 

1.1           Definitions. Capitalized terms used herein without definition
shall have the meanings set forth in the Acquisition Agreement. In addition to
the terms that are defined elsewhere in this Agreement, the following terms
shall have the following meanings:

 

(a)           “Affiliate”, with respect to any specified Person, has the meaning
specified in Rule 144 under the Securities Act.

 

(b)           “Cash Equivalents” means highly liquid debt and equity instruments
with original maturities of three (3) months or less.

 

--------------------------------------------------------------------------------


 

(c)           “Exchange Act” shall mean the Securities Exchange Act of 1934. as
amended, and rules and regulations promulgated thereunder.

 

(d)           “Holder” means High Plains or any other Person that becomes the
owner of record of Registrable Securities in accordance with the provisions of
Section 2.1.

 

(e)           “Person” shall mean any individual, corporation, partnership,
association, limited liability company, trust, joint venture, unincorporated
organization, governmental or quasi-governmental authority or other legal or
business entity of any kind.

 

(f)            “Prospectus” shall mean the prospectus included in any
registration statement (including, without limitation, a prospectus that
discloses information previously omitted from a prospectus filed as part of an
effective registration statement in reliance upon Rule 430A promulgated under
the Securities Act), as amended or supplemented by any prospectus supplement
(including, without limitation, any prospectus supplement with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such registration statement), and all other amendments and supplements to the
prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference therein.

 

(g)           “Registration” shall include the terms “register,” “registration”
and “registered” and refer to a registration effected by preparing and filing a
registration statement in compliance with the Securities Act, and the
declaration of effectiveness of such registration statement.

 

(h)           “Registrable Securities” shall mean a total of 1,500,000 shares of
the Common Stock of Pure Cycle, issued as Initial Consideration to High Plains
under the Acquisition Agreement. Registrable Securities includes any security
issued with respect thereto upon any stock dividend, split, merger or similar
event. Registrable Securities shall cease to have the status of Registrable
Securities upon the earliest to occur of (i) a transfer (other than to a
permitted assignee under Section 2.1) by High Plains pursuant to Rule 144 (or
any similar provision in force) under the Securities Act, (ii) the sale by High
Plains to the public pursuant to an effective registration statement or
(iii) the date as of which such securities may be transferred under Rule 144(k)
under the Securities Act. Of the 1,500,000 shares of Registrable Securities, the
smallest number possible at any point in time are shares subject to the Seller
Pledge Agreement.

 

(i)            “Securities Act” shall mean the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

 

(j)            “SEC” means the U.S. Securities and Exchange Commission.

 

1.2           Demand Registration.

 

(a)           Request by Holders. At any time after the earlier of (i) twelve
(12) months after the date hereof or (ii) the date of completion by Pure Cycle
of a registered public offering in which it has sold for the account of selling
stockholders other than High Plains up to 1.3 million shares of its Common Stock
(the “Commencement Date”), High Plains may request

 

2

--------------------------------------------------------------------------------


 

registration under the Securities Act of up to 750,000 shares of the Registrable
Securities (the “Demand Securities”) by delivering to the President of Pure
Cycle a written request, specifying the number of Demand Securities as to which
registration is requested.

 

(b)           Underwriting.        If High Plains intends to distribute the
Registrable Securities covered by its request by means of an underwriting, then
it shall so advise Pure Cycle as a part of the request made pursuant to this
Section 1.2. In such event, High Plains shall enter into an underwriting
agreement in customary form with the managing underwriter or underwriters
selected for such underwriting by High Plains (which underwriter or underwriters
shall be reasonably acceptable to Pure Cycle). Notwithstanding any other
provision of this Section 1.2, if the managing underwriter advises Pure Cycle in
writing that marketing factors require a limitation of the number of securities
to be underwritten, then Pure Cycle shall so advise High Plains, and, at High
Plains’ election either (i) the number of Registrable Securities that may be
included in the underwriting shall be reduced as required by the managing
underwriter, or (ii) High Plains may withdraw the request in which case the
request shall not count pursuant to Section 1.2(c) and High Plains shall
reimburse Pure Cycle for Pure Cycle’s cost of the withdrawn registration as
provided in Section 1.2(f). Any Registrable Securities excluded and withdrawn
from such underwriting shall be withdrawn from the registration; provided,
however, that the number of shares of Registrable Securities included in the
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting. A reduction in the number of Registrable
Securities included in the registration shall not affect the number of demand
registrations set forth in Section 1.2(c).

 

(c)           Maximum Number of Demand Registrations.       Pure Cycle is
obligated to effect only one (1) demand registration during the term of this
agreement pursuant to this Section 1.2.

 

(d)           Pending Offering.      If at the time of any request for filing a
registration statement pursuant to this Section 1.2, Pure Cycle is engaged or
has firm plans to engage within ninety (90) days of the time of the request in a
registered public offering as to which High Plains may seek to include
Registrable Securities pursuant to piggyback rights granted under Section 1.3
hereof, Pure Cycle may, at its option, direct that such demand registration
request be delayed for a period not to exceed six (6) months from the effective
date of such offering; provided, however, that Pure Cycle may not utilize this
right more than once in any twenty-four (24) month period.

 

(e)           Deferral.      Notwithstanding the foregoing, if Pure Cycle shall
furnish to High Plains following receipt of a request for the filing of a
registration statement delivered pursuant to this Section 1.2 a certificate
signed by the President of Pure Cycle stating that, in the good faith judgment
of the board of directors of Pure Cycle, it would be detrimental to Pure Cycle
and its stockholders for such registration statement to become effective or to
remain effective because such action (x) would materially interfere with a
significant acquisition, corporate reorganization or other similar transaction
involving Pure Cycle, (y) would require premature disclosure of material
information that Pure Cycle has a bona fide business purpose for preserving as
confidential, or (z) would render Pure Cycle unable to comply with requirements
under the Securities Act or the Exchange Act, in which event Pure Cycle shall
have the right to defer such filing for a period of not more than ninety (90)
days after receipt of the

 

3

--------------------------------------------------------------------------------


 

request of High Plains; provided, however, that Pure Cycle may not utilize this
right more than once in any twelve (12) month period, and further provided that
if any postponement has occurred under Section 1.1(d), any postponement that
would be required under this Section 1.1(e) shall terminate upon termination of
the postponement under Section 1.1(d).

 

(f)            Expenses.    All expenses incurred in connection with a
registration pursuant to this Section 1.2, including without limitation all
registration and qualification fees, printers’ and accounting fees, fees and
disbursements of counsel for Pure Cycle, and the reasonable fees and
disbursements of one counsel for High Plains, shall be borne by Pure Cycle, and
High Plains shall be responsible for payment of all discounts, commissions or
other amounts payable to underwriters or brokers in connection with such
offering; provided, however, that if Pure Cycle terminates or withdraws such
registration, it shall bear all such expenses, fees and disbursements (including
High Plains’s attorneys’ fees and disbursements).

 

1.3           Piggyback Registrations.    After the Commencement Date, Pure
Cycle shall be obligated to notify High Plains in writing at least twenty (20)
days prior to filing any registration statement under the Securities Act for
purposes of effecting a public offering of Common Stock of Pure Cycle (including
registration statements filed at the request of any holder relating to secondary
offerings by such holder of Common Stock of Pure Cycle, but excluding
registration statements (i) effected under Section 1.2 of this Agreement,
(ii) registering Common Stock under any employee benefit plan or
(iii) registering Common Stock for use in an acquisition or corporate
reorganization) and will afford High Plains an opportunity to include in such
registration statement up to 750,000 shares of Common Stock plus any number of
shares of Common Stock previously subject to reduction under Section 1.2(b) (the
“Piggyback Securities”). If High Plains desires to include in any such
registration statement all or any part of the Piggyback Securities held by it,
it shall, within fifteen (15) days after receipt of the above-described notice
from Pure Cycle, so notify Pure Cycle in writing, and in such notice shall
inform Pure Cycle of the number of Piggyback Securities it wishes to include in
such registration statement. If High Plains decides not to include all of its
Piggyback Securities in any registration statement filed by Pure Cycle, it shall
nevertheless continue to have the right to include any Piggyback Securities in
any subsequent registration statement as may be filed by Pure Cycle with respect
to offerings of its securities, all upon the terms and conditions set forth
herein.

 

(a)           Underwriting.    If a registration statement under which Pure
Cycle gives notice under this Section 1.3 is for an underwritten offering, then
Pure Cycle shall include such information in its notice to High Plains. In such
event, the right of High Plains to include its Piggyback Securities in such
registration shall be conditioned upon its participation in such underwriting as
provided herein. High Plains shall enter into an underwriting agreement in
customary form with the managing underwriter or underwriter(s) selected for such
underwriting. Notwithstanding any other provision of this Agreement, if the
managing underwriter(s) determine in good faith that marketing factors require a
limitation of the number of shares to be underwritten, then the managing
underwriter(s) may exclude shares (including Piggyback Securities) from the
registration and the underwriting, and the number of shares that may be included
in the registration and the underwriting shall be allocated, first, to
stockholders exercising any demand registration rights, second to Pure Cycle,
and third, among High Plains and any other holder of Common Stock requesting
inclusion of its shares in such registration on a pro rata basis based on the
total number of Piggyback Securities and other shares requested to

 

4

--------------------------------------------------------------------------------


 

be included in such registration. If High Plains disapproves of the terms of any
such underwriting, it may elect to withdraw from the underwriting and the
registration by written notice to Pure Cycle and the underwriter, delivered at
least ten (10) days prior to the effective date of the registration statement.
Any Registrable Securities excluded or withdrawn from such underwriting shall be
excluded and withdrawn from the registration.

 

(b)           Expenses.   All expenses incurred in connection with a
registration pursuant to this Section 1.3 (excluding attorneys’ fees and
disbursements), including, without limitation, all federal and “blue sky”
registration and qualification fees, printers’ and accounting fees, and
underwriters’ and brokers’ discounts and commissions shall be borne by Pure
Cycle and High Plains pro rata based on the number of shares of Common Stock
offered by each party in the registration (provided that for purposes of
computing High Plains’ pro rata portion all shares of persons other than High
Plains which are registered shall be deemed shares offered by Pure Cycle) and
each party shall be responsible for the fees and disbursements of its own
attorneys; provided, however, that if Pure Cycle terminates or withdraws such
registration, it shall bear all such expenses, fees and disbursements (including
High Plains’s attorneys’ fees and disbursements).

 

(c)           No Obligation to Complete Registration.    Notwithstanding any
notice given to, or the inclusion in any registration of Common Stock held by
High Plains, Pure Cycle may, in its discretion, terminate any registration filed
pursuant to this Section 1.3 at any time, or elect not to file a registration
statement as to which a notice has been given, without any liability or
obligation to High Plains except as otherwise provided herein. No such
termination or election not to file will result of any forfeiture of High
Plains’s rights hereunder.

 

1.4           Sale of Registrable Securities Subject to Seller Pledge Agreement.
  It is understood that sale of Registrable Securities may be necessary for High
Plains to extinguish the Excluded Indebtedness. If High Plains has requested
registration of any Demand Securities or Piggyback Securities that are pledged
to Pure Cycle under the Seller Pledge Agreement (the “Pledged Common Stock”),
High Plains shall so identify the Pledged Common Stock in the written notice
delivered to Pure Cycle. Pure Cycle shall deliver such Pledged Common Stock to
facilitate such sale, but, under the terms of the Seller Pledge Agreement, the
proceeds of sale of such Pledged Common Stock shall continue to be subject to
the security interest created by the Seller Pledge Agreement and shall be
promptly applied first to payment of Excluded Indebtedness, and, if Excluded
Indebtedness has been paid in full, then to other Obligations under the Seller
Pledge Agreement. Until so utilized, such net cash proceeds shall be converted
by Pure Cycle in Cash Equivalents. Any Pledged Common Stock not sold in such
registration shall again be redelivered to Pure Cycle and shall remain subject
to the Seller Pledge Agreement in accordance with the terms of that agreement.

 

1.5           Obligations of Pure Cycle.   Whenever required to effect the
registration of any Registrable Securities under this Agreement, Pure Cycle
shall, as expeditiously as reasonably possible:

 

(a)           Upon the request of High Plains with respect to Demand Securities,
prepare and file with the SEC a registration statement with respect to such
Demand Securities and use reasonable best, diligent efforts to cause such
registration statement to become

 

5

--------------------------------------------------------------------------------


 

effective, and, keep such registration statement effective for up to one hundred
twenty (120) days or such earlier date when all Registrable Securities included
therein have ceased to be Registrable Securities.

 

(b)           Prepare and file with the SEC such amendments and supplements to
any registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (a) above.

 

(c)           Furnish to High Plains such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as it may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by it that are
included in such registration.

 

(d)           Use reasonable best, diligent efforts to register and qualify the
securities covered by such registration statement under such other securities or
“blue sky” laws of such jurisdictions as shall be reasonably requested by High
Plains, provided that Pure Cycle shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions unless Pure Cycle is
already subject to service in such jurisdiction and except as may be required
under the Securities Act.

 

(e)           In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter(s) of such offering. High Plains, as a
participant in such underwriting, shall also enter into and perform its
obligations under such an agreement.

 

(f)            Notify High Plains at any time when a prospectus relating to
Registrable Securities is required to be delivered under the Securities Act or
of the happening of any event as a result of which the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements made therein not misleading in the light of
the circumstances then existing (a “Deficiency”), following which notice High
Plains shall be obligated to cease sales of Common Stock until it shall be
notified that the prospectus, as amended or supplemented, no longer includes
such Deficiency; provided, however, that Pure Cycle will use reasonable best
efforts to amend or supplement such prospectus in order to cure such Deficiency.

 

(g)           Use its reasonable best efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing Pure Cycle for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and (ii)
a letter, dated as of such date, from the independent certified public
accountants of Pure Cycle, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering addressed to the underwriters.

 

6

--------------------------------------------------------------------------------


 

(h)           Use its reasonable best efforts to cause all Registrable
Securities registered pursuant to this Agreement to be listed on each securities
exchange or quotation system on which similar securities issued by Pure Cycle
are listed.

 

(i)            Provide a transfer agent and registrar for all Registrable
Securities registered pursuant to this Agreement and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration.

 

1.6           Furnish Information.  It shall be a condition precedent to the
obligations of Pure Cycle hereunder that High Plains shall furnish to Pure Cycle
such information regarding itself, the Registrable Securities held by it, and
the intended method of disposition of such securities as shall be reasonably
required to timely effect the registration of its Registrable Securities.

 

1.7           Indemnification.  In the event any Registrable Securities are
included in a registration statement under this Agreement:

 

(a)           By Pure Cycle.  To the extent permitted by law, Pure Cycle will
indemnify and hold harmless High Plains, the partners, owners, managers,
officers and directors of High Plains, and each Person, if any, who controls
High Plains within the meaning of the Securities Act, against any losses,
claims, damages, or liabilities (joint or several) to which they may become
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively, “Violations” and, individually, a
“Violation”):

 

(i)            any untrue statement or alleged untrue statement of a material
fact contained in such registration statement or incorporated be reference
therein, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto;

 

(ii)           the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading; or

 

(iii)          any violation or alleged violation by Pure Cycle of the
Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law in connection with the offering covered by such registration
statement

 

and Pure Cycle will reimburse each of High Plains and such partner, owner,
manager, officer, director or controlling Person for any legal or other expenses
reasonably incurred by them, as incurred, in connection with investigating or
defending any such loss, claim, damage, liability or action; provided however,
that the indemnity agreement contained in this subsection 1.7(a) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability or
action if such settlement is effected without the consent of Pure Cycle (which
consent shall not be unreasonably withheld or delayed), nor shall Pure Cycle be
liable in any such case for any such loss, claim, damage, liability or action to
the extent that it arises out of or is based upon a

 

7

--------------------------------------------------------------------------------


 

Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
High Plains or such partner, owner, manager, officer, director or controlling
Person.

 

(b)           By High Plains.   To the extent permitted by law, High Plains will
indemnify and hold harmless Pure Cycle, each of its directors, each of its
officers who have signed the registration statement, each Person, if any, who
controls Pure Cycle within the meaning of the Securities Act, any underwriter
and any other holder selling securities under such registration statement or any
of such other holder’s partners, directors or officers or any Person who
controls such holder within the meaning of the Securities Act, against any
losses, claims, damages or liabilities (joint or several) to which Pure Cycle or
any such director, officer, controlling Person, underwriter or other such
holder, partner or director, officer or controlling Person of such other holder
may become subject under the Securities Act, the Exchange Act or other federal
or state law, insofar as such losses, claims, damages or liabilities (or actions
in respect thereto) arise out of or are based upon any Violation, in each case
to the extent (and only to the extent) that such Violation occurs in reliance
upon and in conformity with written information furnished by High Plains
expressly for use in connection with such registration; and High Plains will
reimburse any legal or other expenses reasonably incurred by Pure Cycle or any
such director, officer, controlling Person, underwriter or other holder,
partner, officer, director or controlling Person of such other holder in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this subsection 1.7(b) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of High Plains, which consent shall not be unreasonably
withheld.

 

(c)           Notice.   Promptly after receipt by an indemnified party under
this Section 1.7 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 1.7, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if the representation of such indemnified party by
the counsel retained by the indemnifying party would be inappropriate due to
actual or potential conflict of interests between such indemnified party and any
other party represented by such counsel in such proceeding. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 1.7, but the omission so to deliver written
notice to the indemnifying party will not relieve it of any liability that it
may have to any indemnified party otherwise than under this Section 1.7.

 

(d)           Defect Eliminated in Final Prospectus.   The foregoing indemnity
agreements of Pure Cycle and High Plains are subject to the condition that,
insofar as they relate to any violation made in a preliminary prospectus but
eliminated or remedied in the amended prospectus on file with the SEC or filed
with the SEC pursuant to SEC Rule 424(b) (the “Final

 

8

--------------------------------------------------------------------------------


 

Prospectus”), such indemnity agreement shall not inure to the benefit of any
indemnified party if a copy of the Final Prospectus was furnished to the
indemnified party who subsequently failed to furnish such Final Prospectus as
required.

 

(e)           Contribution.     If the indemnification provided for in this
Section 1.7 is unavailable to an indemnified party or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand, and the indemnified party on the other, in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by Pure Cycle
or High Plains and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Each Party hereto agrees that it would not be just and equitable if contribution
pursuant to this Section 1.7 were determined by pro-rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages and liabilities referred to in the immediately preceding paragraph shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 1.7, in no event shall High Plains be required to
contribute or indemnify for any amount in excess of the net proceeds received by
it from the sale of the Registrable Securities pursuant to the registration
statement. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

 

(f)            Survival.   The obligations of Pure Cycle and High Plains under
this Section 1.7 shall survive the completion of any offering of Registrable
Securities in a registration statement, and otherwise.

 

1.8           Termination of Pure Cycle’s Obligations.   Except as provided in
Sections 1.7 and 1.10, Pure Cycle shall have no obligations pursuant to this
Agreement after the earlier of (i) six (6) years after the effective date of
this Agreement and (ii) the date that all Registrable Securities cease to be
Registrable Securities.

 

1.9           Limitations on Subsequent Registration Rights.   From and after
the date of this Agreement, Pure Cycle shall not, without the prior written
consent of High Plains, enter into any agreement with any holder or prospective
holder of any securities of Pure Cycle which would allow such holder or
prospective holder to include such securities in any registration filed under
Section 1.2 hereof, unless under the terms of such agreement, such holder or
prospective holder may include such securities in any such registration only to
the extent that the inclusion of its securities will not reduce the amount of
the Registrable Securities of High Plains which are included. Pure Cycle
warrants it does not have any outstanding obligations to register securities

 

9

--------------------------------------------------------------------------------


 

for others that would violate this Section 1.9 if such obligation was entered
into after the date of this Agreement.

 

1.10         Rule 144 Reporting; Listing.   If High Plains or any other Holder
owns any Registrable Securities, then (i) for a period of four (4) years after
the date of this Agreement or (ii) until High Plains or any other Holder no
longer owns any securities subject to registration rights hereunder, whichever
is earlier, Pure Cycle shall:

 

(a)           file on a timely basis all reports required to be filed by it
pursuant to Section 13 or 15(d) of the Exchange Act, referred to in paragraph
(c)(1) of Rule 144 under the Securities Act (or, if applicable, Pure Cycle shall
use reasonable efforts to make publicly available the information regarding
itself referred to in paragraph (c)(2) of Rule 144); and

 

(b)           use reasonable efforts to maintain the listing of the Pure Cycle
Common Stock on the NASDAQ Capital Market or, if not so listed, to cause the
Pure Cycle Common Stock to be listed on the NASDAQ National Market or on a
national securities exchange (as defined in the Exchange Act).

 

2              ASSIGNMENT AND AMENDMENT.

 

2.1           Assignment.   The registration rights of High Plains hereunder may
not be assigned to any Person without the prior written consent of Pure Cycle;
provided, however, that High Plains may assign the rights to cause Pure Cycle to
register Registrable Securities pursuant to this Section 2 (but only with all
related obligations) to a transferee or assignee of Registrable Securities that
(a) is H. Hunter White, Mark Campbell or Walker Baus (the members of High Plains
as of the date hereof) (such individuals being the “Members”), the parents,
children, grandchildren, or spouse or significant other of a Member (“Family”),
or (b) is an entity (including a partnership or trust) controlled by one or more
Members or Family; provided, further, (i) High Plains shall, within ten (10)
days after such transfer, furnish to Pure Cycle written notice of the name and
address of such transferee or assignee and the securities with respect to which
such registration rights are being assigned and (ii) such transferee shall agree
to be subject to all restrictions set forth in this Agreement. A Member or
Family may also transfer to a Member or Family pursuant to this Section. Pure
Cycle may not assign its rights or obligations under this Agreement without the
prior written consent of Holders of record of eighty percent (80%) or more of
the Registrable Securities.

 

2.2           Amendment of Rights.  Any provision of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of Pure Cycle and Holders of record of eighty percent (80%) or
more of the Registrable Securities.

 

3.             GENERAL PROVISIONS.

 

3.1           Notices.   All notices and other communications under this
Agreement shall be in writing and shall be given by hand delivery, or
first-class mail, certified or registered with return receipt requested, or by
commercial overnight courier and shall be deemed to have been duly given upon
hand delivery, delivery by commercial overnight courier to the address

 

10

--------------------------------------------------------------------------------


 

specified below, or three days after deposit in the U.S. mail as provided above,
addressed as follows:

 

(a)           If to High Plains:

 

High Plains A &M, LLC

333 West Hampden Avenue

Suite 810

Englewood, Colorado 80111

Attention:  Mark Campbell

Telephone:  (303) 534-1040

Telecopy:    (303) 534-6700

 

with a copy to (which shall not constitute notice):

 

Faegre & Benson LLP

1900 Fifteenth Street

Boulder, Colorado 80302

Attention:  G. James Williams, Jr.

Telephone:  (303) 447-7700

Telecopy:  (303) 447-7800

 

and

 

H. Hunter White

9800 Walzer Court

Windermere, Florida 34783

Telephone:  (407) 876-8915

Telecopy:  (407) 264-6487

 

(b)           If to Pure Cycle:

 

Pure Cycle Corporation

8451 Delaware Street

Thornton, Colorado 80260

Attention:  President

Telephone:  (303) 292-3456
Telecopy:    (303) 292-3475

 

with a copy to (which shall not constitute notice):

 

Davis Graham & Stubbs LLP

1550 Seventeenth Street, Suite 500

Denver, Colorado 80202

Attention:  Wanda J. Abel, Esq.

Telephone:  (303) 892-7314

Telecopy:  (303) 893-1379

 

11

--------------------------------------------------------------------------------


 

(c)           To such other address as to which notice is provided in accordance
with this Section.

 

3.2           Entire Agreement.   This Agreement constitutes the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersede any and all prior understandings, agreements, plans and
negotiations, whether written or oral, with respect to the subject matter
hereof.

 

3.3           Interpretation; Governing Law.   This Agreement shall be construed
as though prepared by all parties hereto and shall be construed without regard
to any presumption or other rule requiring construction against the party
causing an agreement to be drafted. This Agreement shall be construed and
governed by the laws of the State of Colorado (without giving effect to its
principles of conflicts of laws). Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement must be
brought against the applicable party in the courts of the State of Colorado
located in the City of Denver, Colorado, or, if it has or can obtain
jurisdiction, in the United States District Court for such state, and each party
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in this
Section may be served on any party anywhere in the world, whether within or
without the State of Colorado.

 

3.4           Severability.   Should a court or other body of competent
jurisdiction determine that any provision of this Agreement is excessive in
scope or otherwise invalid or unenforceable, such provision shall be adjusted
rather than voided, if possible, so that it is enforceable to the maximum extent
possible, and all other provisions of this Agreement shall be deemed valid and
enforceable to the extent possible.

 

3.5           Third-Party Beneficiaries.   Each party hereto intends that this
Agreement shall not benefit nor confer any rights or remedies on any Person
other than the parties hereto and their respective heirs, successors and legal
representatives, and those Persons entitled to indemnification or contribution
rights under Section 1.7.

 

3.6           Successors And Assigns.   Subject to the provisions of
Section 2.1, the provisions of this Agreement shall inure to the benefit of, and
shall be binding upon, the successors and permitted assigns of the parties
hereto.

 

3.7           Headings.   The section headings herein are intended for reference
and shall not themselves determine the construction or interpretation of this
Agreement.

 

3.8           Counterparts.   This Agreement may be executed in counterparts, in
original or by facsimile, any of which shall be deemed an original and all of
which taken together shall constitute one and the same Agreement.

 

3.9           Costs And Attorneys’ Fees.   In the event that any action, suit or
other proceeding is instituted concerning or arising out of this Agreement or
any transaction contemplated hereunder, the prevailing party shall recover all
of such party’s costs and attorneys’ fees incurred in each such action, suit or
other proceeding, including any and all appeals or petitions therefrom.

 

12

--------------------------------------------------------------------------------


 

3.10         Adjustments for Stock Splits, Etc.  Wherever in this Agreement
there is a reference to a specific number of shares of Common Stock of Pure
Cycle, then, upon the occurrence of any recapitalization, subdivision,
combination or stock dividend of such class or series of stock, the specific
number of shares so referenced in this Agreement shall automatically be
proportionally adjusted to reflect the effect on the outstanding shares by such
subdivision, combination or stock dividend.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Registration Rights Agreement as of the date first above written.

 

 

PURE CYCLE CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Mark W. Harding, President

 

 

 

HIGH PLAINS A & M, LLC

 

a Colorado limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF OPINION OF DAVIS GRAHAM & STUBBS LLP

 

The legal opinions remain subject to negotiation.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT is entered into this           day of                   ,
2006 by and between Mark W. Harding (“Harding”) and High Plains A&M, LLC, a
Colorado limited liability company (“High Plains”), and with respect to Section
2 only, Pure Cycle Corporation, a Delaware corporation (“Pure Cycle”).

 

RECITALS

 

A.            Pure Cycle entered into an Asset Purchase Agreement dated as of
May 10, 2006 (the “Purchase Agreement”), pursuant to which Pure Cycle agreed to
purchase certain water interests in the Arkansas River and its tributaries
represented by real property interests and shares of stock in the Fort Lyon
Canal Company and other Assets as defined in Section 2.1 of the Purchase
Agreement. All capitalized terms used herein but not otherwise defined shall
have the meanings given to such terms in the Purchase Agreement.

 

B.            The execution of a voting agreement by Harding with respect to the
election of a member of Pure Cycle’s board of directors (the “Board of
Directors”) is a condition to the Purchase Agreement.

 

AGREEMENT

 

In consideration of the forgoing, the mutual covenants, and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Election of Directors. From and after the date hereof, at each
annual meeting of Pure Cycle’s stockholders, at each special meeting of Pure
Cycle’s stockholders called for the purpose of the election of directors of Pure
Cycle, and at any other time at which stockholders of Pure Cycle will have the
right to or will vote for or consent in writing to the election of directors of
Pure Cycle, then and in each event, Harding hereby covenants and agrees to vote
all shares of capital stock of Pure Cycle now or hereafter owned (directly,
beneficially or otherwise) or controlled by him and otherwise use his reasonable
efforts as a stockholder or director (if he serves as such) of Pure Cycle in
favor of causing and maintaining the election to the Board of Directors of one
representative of High Plains (the “High Plains’ director”) designated pursuant
to the Purchase Agreement.

 

2.             Audit. High Plains shall have the right, exercisable from time to
time upon reasonable notice, to audit Harding’s performance hereunder by review
of voting records, proxies and other documents and materials related to
Harding’s voting of shares of capital stock of Pure Cycle. Pure Cycle and
Harding agree to cooperate reasonably and in good faith in connection with any
reasonable request made by High Plains hereunder.

 

3.             Duration of Agreement. The rights and obligations of Harding
under this Agreement shall terminate on the earlier of (a) August 31, 2011,
(b) the annual meeting of Pure Cycle’s stockholders held following the fiscal
year ended August 31, 2010, (c) the date on which

 

--------------------------------------------------------------------------------


 

Pure Cycle fully discharges its obligations to pay the Tap Participation Fee
under the Purchase Agreement, or (d) the date on which Harding no longer owns
(directly, beneficially or otherwise) or controls any shares of capital stock of
Pure Cycle.

 

4.             Ownership, Etc.. Harding represents and warrants to High Plains
that (a) Harding now owns all shares of his capital stock of Pure Cycle free and
clear of liens or encumbrances, and has not, prior to or on the date of this
Agreement, executed or delivered any proxy or entered into any other voting
agreement or similar arrangement other than one which has expired or terminated
prior to the date hereof, and (b) Harding has full power and capacity to
execute, deliver and perform this Agreement, which has been duly executed and
delivered by, and evidences the valid and binding obligation of, Harding
enforceable in accordance with its terms. Harding agrees that, except as
contemplated by the terms of this Agreement, Harding shall not, with the prior
written consent of High Plains, (i) grant any proxies or powers of attorney in
respect of Harding’s shares of capital stock of Pure Cycle, deposit any such
shares into a voting trust or enter into a voting agreement with respect to any
of such shares; or (ii) take any action that would have the effect of
preventing, impeding, interfering with or adversely affecting Harding’s ability
to perform his obligations under this Agreement; provided, however, that nothing
herein shall preclude Harding from selling or otherwise transferring or
disposing of any shares of capital stock of Pure Cycle now or hereafter owned by
Harding.

 

5.             Interpretation; Governing Law. This Agreement shall be construed
as though prepared by all parties hereto and shall be construed without regard
to any presumption or other rule requiring construction against the party
causing an agreement to be drafted. This Agreement shall be construed and
governed by the laws of the State of Colorado (without giving effect to its
principles of conflicts of laws). Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement must be
brought against the applicable party in the courts of the State of Colorado
located in the City of Denver, Colorado, or, if it has or can obtain
jurisdiction, in the United States District Court for such state, and each party
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in this
Section may be served on any party anywhere in the world, whether within or
without the State of Colorado, and may also be served upon any party in the
manner provided for giving notices to it or him in Section 9 below.

 

6.             Specific Performance. Each party acknowledges and agrees that the
other party would be damaged irreparably in the event any provision of this
Agreement is not performed in accordance with its specific terms or otherwise is
breached, so that such party shall be entitled to injunctive relief to prevent
breaches of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in addition to any other remedy to which such party
may be entitled at law or in equity.

 

7.             Binding Effect and Assignment. This Agreement shall be binding
upon the parties hereto and their respective heirs, legal representatives,
successors and assigns.

 

8.             Counterparts. This Agreement may be executed in one or more
counterparts, in original or by facsimile, any of which shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument.

 

2

--------------------------------------------------------------------------------


 

9.             Notices. All notices and other communications under this
Agreement shall be in writing and shall be given by hand delivery, or
first-class mail, certified or registered with return receipt requested, or by
commercial overnight courier and shall be deemed to have been duly given upon
hand delivery, delivery by commercial overnight courier to the address specified
below, or three days after deposit in the U.S. mail as provided above, addressed
to such party at the address set forth on the signature pages hereto. Any party
may change its address by notifying the other parties of such change in writing
in the manner described herein.

 

10.           Cross-Default. At any time when High Plains is in material default
of any obligation under the Purchase Agreement, the Property Management
Agreement or the Seller Pledge Agreement, or when the High Plains’ director is
in material default under a Nonsolicitation Agreement, in either case which
remains uncured thirty (30) days after receiving written notice thereof from
Pure Cycle, then the obligations of Harding under this Agreement shall be
suspended until such default is cured to Pure Cycle’s reasonable satisfaction.

 

11.           Entire Agreement; Modifications. This Agreement represents the
entire understanding between the parties hereto with respect to the subject
matter hereof and supersedes any and all prior understandings, agreements, plans
and negotiations, whether written or oral, with respect to the subject matter
hereof. All modifications to this Agreement must be in writing and signed by the
party against whom enforcement of such modification is sought.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the date first above written.

 

 

 

 

Mark W. Harding

 

 

 

Pure Cycle Corporation

 

8451 Delaware Street

 

Thornton, Colorado 80260

 

Attn: Mark W. Harding

 

 

 

 

 

HIGH PLAINS A&M, LLC

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

Address:

High Plains A&M, LLC

 

 

333 W. Hampden Avenue

 

 

Suite 810

 

 

Englewood, Colorado 80110

 

 

 

 

 

With respect to Section 2 only:

 

 

 

 

 

PURE CYCLE CORPORATION

 

 

 

 

 

By:

 

 

Title: President

 

4

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF OPINION OF FAEGRE & BENSON LLP

 

The legal opinions remain subject to negotiation.

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

GENERAL ASSIGNMENT, BILL OF SALE
AND ASSUMPTION AGREEMENT

 

This GENERAL ASSIGNMENT, BILL OF SALE AND ASSUMPTION AGREEMENT is made as of the
         day of                     , 2006, by and between HIGH PLAINS A&M, LLC,
a Colorado limited liability company (“Seller”), and PURE CYCLE CORPORATION, a
Delaware corporation (“Buyer”).

 

RECITALS

 

A.            Upon the terms and subject to the conditions set forth in that
certain Asset Purchase Agreement dated May 10, 2006 (the “Asset Agreement”),
Seller has agreed to transfer and deliver to Buyer, and Buyer has agreed to
acquire and accept from Seller, the Assets (as defined below) in exchange for
Shares of Pure Cycle Common Stock, the assumption of certain liabilities by
Buyer, and certain tap participation fees described in the Asset Agreement.

 

B.            Upon the terms and subject to the conditions set forth in the
Asset Agreement, Seller shall assign and delegate to Buyer, and Buyer shall
assume, accept such delegation and undertake to discharge, certain liabilities
of Seller.

 

AGREEMENT

 

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 

1.             Capitalized Terms. Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Agreement.

 

2.             Transfer of Assets. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller hereby sells,
conveys, grants, assigns, transfers and delivers to Buyer and its successors and
assigns forever, without any representation or warranty except as set forth in
the Asset Agreement, all of Seller’s right, title and interest in and to all of
the assets and properties of Seller described on Schedule 1 attached hereto (the
“Assets”), but excluding the Excluded Assets, and Buyer hereby purchases,
accepts and receives from Seller all of Seller’s right, title and interest in
and to the Assets.

 

3.             Assignment, Delegation and Assumption of Liabilities. Seller
hereby assigns and delegates to Buyer, and Buyer hereby assumes, accepts such
delegation and undertakes to discharge in full:

 

(a)           All of the obligations and liabilities of Seller under the Assumed
Contracts arising with respect to periods from and after the Effective Date; and

 

(b)           All obligations and liabilities arising with respect to periods
from and after the Effective Date related to the ownership and operation of the
Assets other than the Excluded Indebtedness described on Schedule 2 attached
hereto.

 

--------------------------------------------------------------------------------


 

All of the obligations and liabilities in this Section 3 shall be referred to
collectively herein as the “Assumed Liabilities.”  Other than the Assumed
Liabilities, Buyer shall not assume or be bound by any obligations of Seller of
any kind or nature, contingent or otherwise, including, but not limited to, any
Tax liability related to the Assets accruing prior to the Effective Date or the
transfer of the Assets (except as provided in the Asset Agreement) or any
litigation disclosed on Schedule 3.4 to the Asset Agreement.

 

4.             No Merger. The representations, warranties and covenants of the
parties hereto set forth in the Asset Agreement shall survive the execution and
delivery of this General Assignment, Bill of Sale and Assumption and shall not
be merged herein or integrated herewith.

 

5.             Effective Date. This General Assignment, Bill of Sale and
Assumption Agreement shall be deemed to have taken effect at 12:01 a.m.,
Mountain Daylight Time, on                        , 2006 (the “Effective Date”).

 

 

**************

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this General
Assignment, Bill of Sale and Assumption Agreement as of the date first
referenced above.

 

SELLER:

BUYER:

 

 

 

 

HIGH PLAINS A&M, LLC,
a Colorado limited liability company

PURE CYCLE CORPORATION,
a Delaware corporation

 

 

 

 

By:

 

 

By:

 

Title:

 

 

 

Mark W. Harding, President

 

3

--------------------------------------------------------------------------------


 

Schedule 1

 

[List Assets from 2.1 of the Purchase Agreement (including Assumed Contracts)]

 

4

--------------------------------------------------------------------------------


 

Schedule 2

 

[List Excluded Indebtedness from Schedule 2.4 to the Purchase Agreement]

 

5

--------------------------------------------------------------------------------


 

The following is a list of schedules and exceptions to certain of the
representations and warranties made by High Plains A & M, LLC (“Seller”) in that
certain Asset Purchase Agreement (the “Agreement”) dated May 10, 2006 between
Seller and Pure Cycle Corporation. Unless otherwise indicated, all section
references are to sections of the Agreement. All agreements appearing in these
schedules are qualified by the complete agreements so referenced.

 

Nothing in these schedules shall constitute an admission of any liability or
obligation of Seller to any third party or acknowledgement that any matter
disclosed in these schedules is required to be disclosed (particularly where
such disclosure is required in accordance with a materiality standard or as not
in the ordinary course of business). The disclosures in these schedules are made
in response to the representations and warranties of Seller and certain
covenants in the Agreement; and no disclosure made in these schedules shall be
deemed to modify in any respect the standard of materiality or knowledge set
forth in any representation, warranty, covenant or other provision contained in
the Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 2.1(a)

 

Fort Lyon Canal Company Shares

 

Farm #

 

FLCC Certificate Number

 

Number of Shares

 

1

 

9494

 

204

 

2

 

9495

 

144

 

3

 

9559

 

83

 

4

 

9561
9562

 

144
108

 

5

 

9576
9577

 

80
67

 

6

 

9557

 

143

 

7

 

9496

 

200

 

8

 

9499
9498

 

100
100

 

9

 

9497

 

140

 

10

 

9545

 

112

 

11

 

9531

 

138

 

12

 

9530

 

144

 

13

 

9527

 

188

 

14

 

9586

 

118

 

15

 

9585

 

219

 

16a

 

9578

 

100

 

16b

 

9579

 

100

 

17

 

9570

 

200

 

18

 

9544

 

314.20

 

19

 

9541
9542

 

144
144

 

20

 

9488
9489
9490
9491

 

144
397.60
382
239.92

 

21

 

9532

 

196

 

22

 

9539
9540

 

108
223.2

 

23

 

9048 (old cert # of lost certificate)

 

245

 

24

 

9573

 

210

 

25

 

9588

 

322

 

26

 

9529

 

112

 

27

 

9533
9534
9535
9536

 

144
216
156
144

 

 

--------------------------------------------------------------------------------


 

Farm #

 

FLCC Certificate Number

 

Number of Shares

 

28

 

9508
9503

 

55.80
100.80

 

30

 

9543

 

232

 

31

 

9506

 

144

 

32

 

9572

 

120

 

33

 

9644
9645

 

72
36

 

34

 

9550

 

414

 

35

 

9505

 

376

 

36

 

9537
9538

 

205
7

 

37

 

9591

 

144

 

38

 

9546
9547
9548
9549

 

288
288
288
432

 

39

 

9767
9768
9769
9770
9771

 

58
72
380
200
150

 

40

 

9825

 

67

 

41

 

9582

 

80

 

42

 

9552

 

166

 

43

 

9500
9501
9502

 

238.5
80
238.5

 

44

 

9503

 

372.08

 

45

 

9551

 

216

 

46

 

9563
9564
9565
9566
9567
9568

 

288
225.04
144
144
288
144

 

47

 

9506
9507

 

144
144

 

48

 

9553
9554
9555

 

76
144
122

 

49

 

9510
9511

 

248.4
216

 

50

 

9616

 

72

 

51

 

9589
9590

 

143
30

 

 

--------------------------------------------------------------------------------


 

Farm #

 

FLCC Certificate Number

 

Number of Shares

 

52

 

9504

 

238

 

53

 

9526

 

170

 

54

 

9584
9583

 

144
80

 

55

 

9680

 

216

 

56

 

9574

 

372

 

57

 

9575

 

83

 

58

 

9772

 

121

 

59

 

9601

 

144

 

60

 

9693
9694
9695
9696
9697

 

21.16
27.96
27.96
27.96
27.96

 

61

 

9738

 

400

 

62

 

9629

 

207

 

63

 

9731
9732
9733
9734

 

213
144
122
144

 

64

 

9623

 

224

 

65

 

9628

 

144

 

66

 

9622

 

60

 

67

 

9617

 

144

 

69

 

9643

 

100

 

70

 

9640

 

60

 

85

 

9719

 

144

 

103B

 

9666

 

901

 

107

 

9651
9641

 

288
280

 

110

 

9677
9678

 

40
112

 

114

 

9659

 

144

 

116

 

9668
9669
9670

 

144
194
144

 

117

 

9686

 

62

 

118

 

9692

 

230

 

127

 

9705

 

72

 

132

 

9712
9711

 

215
50

 

140

 

9759

 

108

 

141

 

9760

 

224

 

 

 

Total Shares

 

21,782.04

 

 

--------------------------------------------------------------------------------


 

Schedule 2.1(b)

 

Property Descriptions

 

Farm
Number

 

Legal Description Beginning...

Farm

 

1

 

A tract of land lying in Bent County, Colorado in the NW1/4 of Sec.25 and in the
NE1/4 of Sec.26, T.22S., R.51W., 6th P.M.

Farm

 

2

 

A tract of land lying in Bent County, Colorado in the SE1/4 of Sec.23, T.22S.,
R.51W., 6th P.M.

Farm

 

3

 

Two tracts of land lying in Otero County, Colorado in Lots 6 and 7 of Holbrook
Subdivision of a part of Sec.30, T.23S., R.54W., 6th. P.M.

Farm

 

4

 

Transferred Water Rights Only

Farm

 

5

 

A tract of land lying in the N1/2N1/2 of Sec.25, Twp. 22 S., Rg. 53 W. of the
6th P.M.

Farm

 

6

 

A tract of land lying in Bent County, Colorado in the SW1/4 of Sec.29, T.22S.,
R.51W., 6th P.M.

Farm

 

7

 

A tract of land lying in Bent County, Colorado in the W1/2SE1/4 and the SW1/4 of
Sec.36, T.22S., R.53W., 6th P.M.

Farm

 

8

 

A tract of land lying in Bent County, Colorado in the E1/2SE1/4 of Sec.36,
T.22S., R.53W., 6th P.M.

Farm

 

9

 

All that part of the SW1/4 lying south and west of the Fort Lyon Canal in
Section 24, Township 22 South, Range 53 West of the 6th. P.M., Bent County,
Colorado

Farm

 

10

 

Township 22 South, Range 51 West of the Sixth Principal Meridian Section 22:
S1/2 NE1/4 and N1/2 SE1/4

Farm

 

11

 

A tract of land lying in the W1/2 SW1/4 of Sec.33, T.22S., R.52W., in Lot 4 of
Sec.4 and in Lot 1 of Sec.5, T.23S., R.52W., 6th P.M.

Farm

 

12

 

A tract of land lying in the E1/2 SW1/4 of Sec.33, T.22S., R.52W. and in Lot 3
of Sec.4, T.23S., R.52W., 6th P.M.

Farm

 

13

 

Township 22 South, Range 52 West of the Sixth Principal Meridian, County of
Bent, State of Colorado

Farm

 

14

 

A tract of land lying in Bent County, Colorado in the S1/2 NW1/4 and SW1/4 of
Sec.19, T.22S., R.49W., 6th P.M.

Farm

 

15

 

A tract of land lying in Bent County, Colorado in the W1/2 and NE1/4 of Sec.31,
T.22S., R.49W., 6th P.M.

Farm

 

16

 

A tract of land lying in Prowers County, Colorado in the E1/2 of Sec.35 T.21S.,
R.46W., 6th P.M.

 

 

16B

 

A tract of land lying in Prowers County, Colorado in the E1/2 of Sec.35, T.21S.,
R.46W., 6th P.M.

Farm

 

17

 

A tract of land lying in Prowers County, Colorado in the W1/2 of Sec.35, T.21S.,
R.46W., 6th P.M.

Farm

 

18

 

The SW1/4 and N1/2 SE1/4 of Section 21, Township 22 South, range 51 West of the
6th P.M.

Farm

 

19

 

A tract of land lying in Bent County, Colorado in the E1/2 of Sec.17. T.22S.,
R.51W., 6th P.M.

 

--------------------------------------------------------------------------------


 

Farm

 

20

 

A tract of land lying in Sections 23, 24, 25, and 26, T.22S., R.52W., 6th P.M.,
Bent County, Colorado

Farm

 

21

 

Township 22 South, Range 51 West of the Sixth Principal Meridian Section 20:
N1/2 SE1/4, County of Bent, State of Colorado

Farm

 

22

 

NE1/4 SE1/4, the fractional SE1/4 NE1/4, the fractional NW1/4 SE1/4, and the
fractional NE1/4 SW1/4 of Section 31, Township 22 South, Range 51 West of the
6th P.M., Bent County, Colorado

Farm

 

23

 

Township 22 South, Range 51 West of the Sixth Principal Meridian, County of
Bent, State of Colorado

Farm

 

24

 

A tract of land lying in Bent County, Colorado in the NW1/4 of Sec.34, T.22S.,
R.52W., 6th P.M.

Farm

 

25

 

A tract of land lying in Bent County, Colorado in Sec.11, T.22S., R.48W., 6th
P.M.

Farm

 

26a

 

A tract of land lying in the SW1/4 and W1/2 SE1/4 of Sec.30, T.22S., R.52W., 6th
P.M.

 

 

26b

 

A tract of land lying in the SW1/4 and W1/2 SE1/4 of Sec.30, T.22S., R.52W., 6th
P.M.

Farm

 

27

 

A tract of land lying in Bent County, Colorado in the W1/2 and SE1/4 of Sec.26
and in the NE1/4 of Sec.35, T.22S., R.51 W., 6th P.M.

Farm

 

28

 

Township 22 South, Range 51 West of the 6th P.M. Sec.27: NW1/4

Farm

 

30

 

Township 22 South, Range 48 West of the Sixth Principal Meridian Section 1:
NW1/4, and SW1/4

Farm

 

31

 

The SW1/4 of Sec.31, T.22S., R.52W., 6th P.M., Bent County, Colorado

Farm

 

32

 

TRACT ONE – A tract of land lying in Bent County, Colorado in Lots 2, 3, and 4
of Sec.5 and in Indian Claim No. “A” and No.16, T.23S., R.52W., 6th P.M.

TRACT TWO – A tract of land lying in Bent County, Colorado in Lot 1 of Sec.6 and
in Indian Claim No. “A”, T.23S., R.52W., 6th P.M.

Farm

 

33

 

A tract of land lying in Bent County, Colorado in the E1/2 of Sec.27 and N1/2
NE1/4 of Sec.34, T.22S., R.51W., 6th P.M.

Farm

 

34

 

A tract of land lying in Bent County, Colorado in Lots 1, 2, 3, 4, and the E1/2
NW1/4 of Sec.31, T.22S., R.51W. of the 6th P.M.

Farm

 

35

 

A tract of land lying in Bent County, Colorado in the E1/2 of Sec.36, T.22S.,
R.52W., 6th P.M.

Farm

 

36

 

A tract of land lying in Bent County, Colorado in the SW1/4 of Sec.14, T.22S.,
R.51W. of the 6th P.M.

Farm

 

37

 

A tract of land lying in Bent County, Colorado in the E1/2 of Sec.10, T.22S.,
R.48W., 6th P.M.

Farm

 

38

 

Township 22 South, Range 51 West of the Sixth Principal Meridian Section 19:
E1/2, SW1/4 Section 30: E1/2

Farm

 

39

 

A tract of land lying in Bent County in Sections 12, 13, 14, 23, and 24, T.22S.,
R.49W., 6th P.M.

Farm

 

40

 

Lots 4, 5, and 8 in Holbrook Subdivision, being in Sections 29 and 30, Twp. 23
S., Rg. 54 W. of the 6th P.M. Together With the Westerly 70.00 feet of the
Northerly

 

--------------------------------------------------------------------------------


 

 

 

 

 

20.00 feet of the Southerly 50.00 feet of said tract for access to other lands

Farm

 

41

 

A tract of land lying in Bent County, Colorado in the SE1/4 of Sec.24, T.22S.,
R.50W. of the 6th P.M.

Farm

 

42

 

A tract of land lying in Bent County, Colorado in Sec.28, T.22S., R.48W., 6th
P.M.

Farm

 

43

 

The N1/2 NE1/4 of Sec.22 and the W1/2 of Sec.23, T.22S., R.51W., 6th P.M., Bent
County Colorado

Farm

 

44

 

A tract of land lying in Bent County, Colorado in the W1/2 of Sec.36, T.22S.,
R.52W., 6th P.M.

Farm

 

45

 

Two tracts of land lying in Prowers County, Colorado in the E1/2 NE1/4 of Sec.19
and in the NW1/4 of Sec.20, T.21S., R.46W., 6th P.M.

Farm

 

46

 

A tract of land lying in Bent County, Colorado in the NW1/4 of Sec.26, T.22S.,
R.52W., 6th P.M.

Farm

 

47

 

The SW1/4 of Sec.31, T.22S., R.52W., 6th P.M., Bent County, Colorado

Farm

 

48

 

A tract of land lying in Bent County, Colorado in the SW1/4 and in the NE1/4 of
Sec.25, T.22S., R.49S., 6th P.M.

Farm

 

49

 

All that part of the SE1/4 of Sec.21 lying below the Ft. Lyon Canal and all that
part of the NE1/4 of Sec.28, lying South of the right of way of the Ft. Lyon
Canal Company’s Canal and the SE1/4 of Sec.28, all in Township 22 South, Range
52 West of the 6th P.M.

Farm

 

50

 

Transferred Water Rights Only

Farm

 

51

 

A tract of land lying in Bent County, Colorado in the SE1/4 and the S1/2 N1/2 of
Sec.15, T.22S., R.51W., 6th P.M.

Farm

 

52

 

The SE1/4 of Sec.25, T.22S., R.52W., 6th P.M., Bent County, Colorado

Farm

 

53

 

A tract of land lying in Bent County, Colorado in Section 27 and in Lot 1 of
Section 34, Township 22 South, Range 48 West of the Sixth Principal Meridian

Farm

 

54

 

A tract of land lying in Bent County, Colorado in the SE1/4 of Sec.19, T.22S.,
R.49W., 6th P.M.

Farm

 

55

 

Transfer of shares in Wollert Enterprises, Inc.

Farm

 

56

 

A tract of land lying in Bent County, Colorado in the E1/2 of Sec.23, W1/2 NW1/4
of Sec.24 and the N1/2 NE1/4 of Sec.26, T.22S., R.53W., 6th P.M.

Farm

 

57

 

A tract of land lying in Bent County, Colorado in the SW1/4 of Sec.6, T.23S.,
R53W., 6th P.M.

Farm

 

58

 

A tract of land lying in Bent County, Colorado in the S1/2 NE1/4 and SE1/4 of
Sec.18; T.22S., R.49W., 6th P.M.

Farm

 

59

 

A tract of land lying in Bent County, Colorado in the NW1/4 SW1/4 and in the
W1/2 of Lot 2 of Sec.28, T.22S., R.51W., 6th P.M.

Farm

 

60A

 

A tract of land lying in Otero County, Colorado in the SW1/4 SW1/4 of Sec.11, in
Lots 4, 5, 9, and 10 of Sec.14, and in Indian-Claim No. 13, T.23S., R.54W., 6th
P.M.

 

 

60B

 

A tract of land lying in Otero County, Colorado in the SW1/4 SW1/4 of Sec.11, in
Lots 4, 5, 9, and 10 of Sec.14, and in Indian-Claim No. 13, T.23S., R.54W., 6th
P.M.

 

 

60C

 

A tract of land lying in Otero County, Colorado in the SW1/4 SW1/4 of Sec.11, in
Lots 4, 5, 9, and 10 of Sec.14, and in Indian-Claim No. 13, T.23S., R.54W., 6th
P.M.

 

--------------------------------------------------------------------------------


 

 

 

60D

 

A tract of land lying in Otero County, Colorado in the SW1/4 SW1/4 of Sec.11, in
Lots 4, 5, 9, and 10 of Sec.14, and in Indian-Claim No. 13, T.23S., R.54W., 6th
P.M.

 

 

60E

 

A tract of land lying in Otero County, Colorado in the SW1/4 SW1/4 of Sec.11, in
Lots 4, 5, 9, and 10 of Sec.14, and in Indian-Claim No. 13, T.23S., R.54W., 6th
P.M.

 

 

60F

 

A tract of land lying in Otero County, Colorado in the SW1/4 SW1/4 of Sec.11, in
Lots 4, 5, 9, and 10 of Sec.14, and in Indian-Claim No. 13, T.23S., R.54W., 6th
P.M.

 

 

60G

 

A tract of land lying in Otero County, Colorado in the SW1/4 SW1/4 of Sec.11, in
Lots 4, 5, 9, and 10 of Sec.14, and in Indian-Claim No. 13, T.23S., R.54W., 6th
P.M.

 

 

60H

 

A tract of land lying in Otero County, Colorado in the SW1/4 SW1/4 of Sec.11, in
Lots 4, 5, 9, and 10 of Sec.14, and in Indian-Claim No. 13, T.23S., R.54W., 6th
P.M.

Farm

 

61

 

Transferred Water Rights Only

Farm

 

62

 

A tract of land lying in Prowers County, Colorado in the S1/2 of Sec.17, T.22S.,
R.46W., 6th P.M.

Farm

 

63

 

Transferred Water Rights Only

Farm

 

64

 

A tract of land lying in Bent County, Colorado in the N1/2 of Sec.32 and in the
NW1/4 of Sec.33, T.22S., R.48W., 6th P.M.

Farm

 

65

 

A tract of land lying in Bent County, Colorado in the SE1/4 of Sec.25, T.22S.,
R.49W., 6th P.M.

Farm

 

66

 

A tract of land lying in Bent County, Colorado in the SE1/4 of Sec.30, T.22S.,
R.52W., 6th P.M.

Farm

 

67

 

A tract of land lying in Bent County, Colorado in the W1/2 SW1/4 of Sec.20,
T.22S., R.51W., 6th P.M.

Farm

 

69

 

A tract of land lying in Prowers County, Colorado in the NW1/4 of Sec.5, T.22S.,
R.47W., 6th P.M.

Farm

 

70

 

A tract of land lying in Bent County, Colorado in Sections 23, 24, 25, and 26,
T.22S., R.50W., 6th P.M.

Farm

 

85

 

Transferred Water Rights Only

Farm

 

103A

 

TRACT No. 1 – A tract of land lying in Prowers County, Colorado in the SW1/4 and
the S1/2 NW1/4 of Sec. 12, T.22S., R.46W. of the 6th P.M.

TRACT No. 2 – A tract of land lying in Prowers County, Colorado in the W1/2
lying above the Amity Canal and NE1/4 of Sec.14, T.22S., R.46W. of the 6th P.M.

 

 

103B

 

Transferred Water Rights Only

Farm

 

107

 

PARCEL A – A tract of land lying in Prowers County, Colorado in the E1/2 and
N1/2 NW1/4 of Sec.14, T.22S., R.47W., 6th P.M.

PARCEL B – A tract of land lying in Prowers County, Colorado in the E1/2 SE1/4
of Sec.18, T.22S., R.46W., 6th P.M.

Farm

 

110

 

Transferred Water Rights Only

Farm

 

114

 

A tract of land lying in Bent County, Colorado in the N1/2 of Sec.11, T.21S.,
R.48W., 6th P.M.

 

--------------------------------------------------------------------------------


 

Farm

 

116

 

Township 21 South, Range 48 West of the 6th P.M. Sec. 26: NE1/4

Township 22 South, Range 48 West of the 6th P.M. Sec. 2: S1/2 NW1/4

Farm

 

117

 

Transferred Water Rights Only

Farm

 

118

 

From a Real Property Transfer Declaration – A tract of land lying in Prowers
County, Colorado in Sec.16, T.22S, R.46W. 6th P.M.

Farm

 

127

 

A tract of land lying in Bent County, Colorado, in the W1/2 SW1/4 of Sec. 19,
T.22S., R.48W., of the 6th P.M.

Farm

 

132

 

Transferred Water Rights Only

Farm

 

140

 

A tract of land lying in Bent County, Colorado in the NW1/4 of Sec.3, T.23S.,
R.53W., 6th P.M.

Farm

 

141

 

T22S, R46W of the 6th P.M., County of Prowers, State of Colorado. Section 17:
NE1/4 and that part of the SW1/4 lying North and East of the Amity Canal and the
AT & SF Railway right-of-way.

 

--------------------------------------------------------------------------------


 

Schedule 2.1(e)

 

Assumed Contracts and

Assumed Contracts Requiring Consent

 

Farm #

 

Farm & Water Lease/Tenant Name*

1

 

Miller, Jack and Allard, Tom

2

 

Miller, Jack

3

 

Cardenas, Cecil

4

 

Bartholomew, Charley

5

 

Netherton, Corky

6

 

Miller, Jack

7

 

Howe, Doug

8a

 

Howe, Doug

8b

 

Howe, Doug

9

 

Netherton, Corky

10

 

Bland, Walt

11

 

Findley, David and Bogner, Alvin

12

 

Findley, David

13

 

Findley, David and Bogner, Alvin

14

 

Wertz, Ivon and Pam Cass

15

 

Wertz, Brent

16a

 

Coen, Norman

16b

 

Coen, Norman

17

 

Coen, Monty

18

 

Spady, Mark

19

 

Denton, Bob

20

 

Davis, Stace

21

 

Mitchell, Larry

22

 

Miller Farms, Inc.

23

 

Fritz, Raymond

24

 

Stephens, Loyal

25

 

Wertz, Stanley

26

 

Miller, Kevin and Bogner, Alvin

27

 

Hoffman, Ron and Hoffman, Jerred

28

 

Hoffman, Ron

30

 

Reed, Ronnie

32

 

Findley, David

33

 

Miller, Jack

34

 

Miller, Jerry

35

 

Miller, Jerry

36

 

Karney Land & Cattle, Inc.

37

 

Wertz, Garrett

38

 

Reyher, Kent

39

 

Reyher, Bob

 

--------------------------------------------------------------------------------


 

Farm #

 

Farm & Water Lease/Tenant Name*

40

 

Ricken Land & Cattle

41

 

Hemphil, Philip

42

 

Wertz, Scott and Root, Garold

43

 

Miller Farms, Inc.

44

 

Allen, Dean

45

 

Schemahorn, Steve

46w

 

Howe, Doug

46NE

 

Netherton, Corky

46SE

 

Gardner, David

47

 

Howe, Doug

48

 

Wertz, Scott and Sniff, Curtis

49

 

Siefkas, Kim

50

 

Dan DiRezza

51

 

Siefkas, Kerry

52

 

Allen, Dean

53

 

Wertz, Stan

54N

 

Wertz, Brent

54S

 

Snyder, David

55

 

Mauch, Galen

56

 

Hoffman, Jeffed

57

 

Howe, Preston

58

 

Reyher, Bob

59

 

Miller, Jack

60

 

Eck, Wesley

61

 

Turner Cattle

62

 

Hall, Jeremy

63

 

Webber, Johnie

64

 

Wertz, Scott

65

 

White Farms

66

 

Wilson, Rob and Miller, Kevin

67

 

Miller, Jack

69

 

Elmore, Ben

70

 

Wertz, Lee

85

 

Rudolph, Kenny

103A

 

May Farms

103B

 

May Farms

107

 

Wollert, Keith

110

 

Wollert, Kelley

114

 

Wollert, Ron

116

 

Colvin, Greg

117

 

Eck, Wesley

118

 

Haggard, Ronnie

127

 

Smartt, Dean

132A

 

Wertz, Brent

 

--------------------------------------------------------------------------------


 

Farm #

 

Farm & Water Lease/Tenant Name*

132B

 

Wertz, Brent

140

 

DiRezza, Dan

141

 

Haggard, Ronnie

 

--------------------------------------------------------------------------------

*Consent may be required in connection with the farm leases.

 

Certain oil and gas leases for development of minerals on the Properties entered
into by Seller as lessor, which will be provided to Pure Cycle in more detail at
least thirty (30) days prior to the end of the Due Diligence Period.

 

--------------------------------------------------------------------------------


 

Schedule 2.2(n)

 

Excluded Assets

 

1.

 

Lease for office at 520 Carson St., Las Animas, Colorado (the “Las Animas
Office”).

 

 

 

2.

 

Miscellaneous office furniture and equipment at the Las Animas Office.

 

 

 

3.

 

Farm vehicle: 2001 Polaris MAG 325 4x4 ATV. Serial# ACD32A6YA070219.

 

 

 

4.

 

30 shares of Fort Lyon Canal Company stock owned or under contract for purchase
by SW Lamar, LLC, represented by certificate No. 9630.

 

 

 

5.

 

612 shares of Fort Lyon Canal Company stock owned or under contract for purchase
by SW Lamar, LLC, represented by certificate Nos. 9621, 7961, 7540, and 9620.

 

--------------------------------------------------------------------------------


 

Schedule 2.4

 

Excluded Indebtedness; Permitted Liens

 

Farm

 

Note Holder

 

Closing
Date

 

Original Loan
Balance

 

Balance as of
12/31/05

 

Maturity
Date

 

1

 

Allard, Tommy L. and Mary K.

 

07/05/02

 

$

223,046.25

 

$

194,799.24

 

07/04/12

 

2

 

Allard, Tommy L. and Mary K.

 

07/05/02

 

$

139,650.00

 

$

121,964.45

 

07/04/12

 

3

 

Allen, Peggy S.

 

08/30/02

 

$

81,490.50

 

$

71,133.27

 

08/29/12

 

4

 

Bartholomew, Charley H.

 

10/04/02

 

$

273,420.00

 

$

238,778.31

 

10/03/12

 

6

 

Bell, Jack G.

 

08/23/02

 

$

189,728.00

 

$

165,700.48

 

08/22/12

 

7

 

Blackburn, Harry E., Jr. and Lorraine J.

 

07/05/02

 

$

276,850.00

 

$

241,789.18

 

07/04/12

 

8

 

Blackburn, Harry E., Jr. and Lorraine J.

 

07/05/02

 

$

187,474.00

 

$

163,731.93

 

07/04/12

 

9

 

Blackburn, Harry E., Jr.

 

07/05/02

 

$

124,698.00

 

$

108,906.00

 

07/04/12

 

10

 

Bland, Walter G.

 

07/12/02

 

$

187,425.00

 

$

163,689.13

 

07/11/12

 

11

 

Bogner, Alvin L.

 

07/19/02

 

$

134,272.25

 

$

117,267.75

 

07/18/12

 

12

 

Bogner, Lorena

 

07/19/02

 

$

100,474.50

 

$

87,750.21

 

07/18/12

 

13

 

Bogner, Alvin L. and Lorena

 

07/19/02

 

$

178,666.25

 

$

156,039.61

 

07/18/12

 

16a

 

Coen, Cleo D.

 

10/25/02

 

$

113,940.00

 

$

99,504.06

 

10/24/12

 

16b

 

Coen, Donald W.

 

10/25/02

 

$

113,940.00

 

$

99,504.06

 

10/24/12

 

17

 

Coen, Norman and Carol S.

 

09/24/02

 

$

302,500.00

 

$

264,163.73

 

09/23/14

 

18

 

Darnell, Fred A. and Roxana L.

 

06/26/02

 

$

129,093.00

 

$

109,677.86

 

06/25/12

 

19

 

Denton, Bobby L. and Vickie B.

 

07/12/02

 

$

292,346.25

 

$

255,322.95

 

07/11/12

 

20

 

Dodson, Kenneth and Donna Revocable Trust

 

06/11/02

 

$

903,849.10

 

$

767,913.32

 

06/10/12

 

22

 

Elder, William J. and Audra Jean

 

07/12/02

 

$

230,147.60

 

$

201,001.26

 

07/11/12

 

23

 

Elder, William J., Audra Jean and Brian C.

 

07/12/02

 

$

149,521.00

 

$

130,585.37

 

07/11/12

 

24

 

FSD Family Investments

 

09/12/02

 

$

143,398.50

 

$

125,225.40

 

09/11/12

 

25

 

Fowler, Lucy R.

 

08/28/02

 

$

518,852.60

 

$

453,144.10

 

08/27/12

 

26

 

Gilbert, David F.

 

07/29/02

 

$

67,423.00

 

$

58,884.42

 

07/28/12

 

26b

 

Philbin, Margaret L.

 

07/29/02

 

$

67,423.00

 

$

58,884.42

 

07/28/12

 

27

 

Coy S. Ham and Diana P. Ham, Trustees

 

07/26/02

 

$

621,136.25

 

$

542,474.35

 

07/25/12

 

28

 

Hoffman, Ronald R. and Linda R.

 

06/14/02

 

$

161,116.02

 

$

136,884.73

 

06/13/12

 

30

 

Hudson & Persyn, Ltd.

 

07/12/02

 

$

367,353.00

 

$

320,830.70

 

07/11/12

 

31

 

Johnson, Sharon Y.

 

06/25/02

 

$

96,162.00

 

$

81,699.57

 

06/24/12

 

32

 

Jones, Charles O. and Ruby L.

 

09/13/02

 

$

121,397.50

 

$

106,012.62

 

09/12/12

 

33

 

Miller Family Trust

 

08/30/02

 

$

46,845.95

 

$

40,891.95

 

08/29/12

 

34

 

Miller, Jerry R. and Susan K.

 

09/04/02

 

$

318,780.00

 

$

278,380.54

 

09/03/12

 

35

 

Miller, Irl A. and Hazel A.

 

06/25/02

 

$

280,161.00

 

$

238,025.75

 

06/24/12

 

36

 

Pointon, Charles T. and Anita R.

 

07/19/02

 

$

193,231.50

 

$

168,760.29

 

07/18/12

 

 

--------------------------------------------------------------------------------


 

Farm

 

Note Holder

 

Closing
Date

 

Original Loan
Balance

 

Balance as of
12/31/05

 

Maturity
Date

 

37

 

Colorado East Bank & Trust as successor to Boyd L. Quindt

 

11/06/02

 

$

124,814.80

 

$

108,996.84

 

110/5/12

 

38

 

George Reyher & Sons, Inc.

 

07/12/02

 

$

855,000.00

 

$

746,721.14

 

07/11/12

 

39

 

George F. Reyher Family Trust and Pauline K. Reyher Revocable Trust

 

11/08/02

 

$

1,245,513.41

 

$

626,269.74

 

01/01/13

 

40

 

Ricken, Mark A. and Linda C.

 

07/31/02

 

$

77,945.00

 

$

68,073.89

 

07/30/12

 

42

 

Root, Garold E.

 

09/09/02

 

$

258,622.00

 

$

225,846.45

 

09/08/12

 

43

 

Rutkowski, James R. and Cecilia I.

 

06/26/02

 

$

488,469.00

 

$

415,004.95

 

06/25/12

 

44

 

Sakai, Elmo R.

 

07/05/02

 

$

298,774.00

 

$

260,936.68

 

07/04/12

 

45

 

Schemahorn, Marie A.

 

09/09/02

 

$

271,962.25

 

$

237,496.07

 

090/8/12

 

47

 

Slack, Hazel E.

 

06/25/02

 

$

96,162.00

 

$

81,699.57

 

06/24/12

 

48

 

Sniff, Curtis G. and Karla R.

 

07/30/02

 

$

360,031.77

 

$

314,436.65

 

07/29/12

 

49

 

Spady, Donald L.

 

06/24/02

 

$

352,800.00

 

$

299,740.10

 

06/23/12

 

50

 

Strahan, Florence F.

 

03/12/03

 

$

73,080.00

 

$

65,525.58

 

03/11/13

 

51

 

W7, Inc.

 

08/07/02

 

$

253,566.85

 

$

221,454.65

 

080/6/12

 

52

 

Wagner, Walter F. and Elizabeth C.

 

06/26/02

 

$

189,875.00

 

$

161,318.46

 

06/25/12

 

53

 

Wertz Bros., LLC

 

08/08/02

 

$

207,074.00

 

$

180,849.75

 

08/07/12

 

54

 

Wertz, Ivon R.

 

10/18/02

 

$

395,803.80

 

$

345,656.36

 

10/17/12

 

55

 

Emma M. Miller

 

04/01/03

 

$

294,000.00

 

$

263,550.32

 

03/31/13

 

56

 

DiRezza, Daniel G. and Katrena L.

 

09/12/02

 

$

437,729.25

 

$

382,255.18

 

09/11/12

 

57

 

Likes, William R., Jr. and Linda M.

 

11/07/02

 

$

95,379.90

 

$

83,292.27

 

11/06/12

 

58

 

Reyher, Robert and Mary Katheryn

 

11/08/02

 

$

185,722.25

 

$

162,185.40

 

11/07/12

 

59

 

Cumbie, Laddie and Kathy

 

11/13/02

 

$

74,487.60

 

$

65,047.68

 

11/12/12

 

63

 

Webber, Johnnie J. and Marilyn V.

 

04/07/03

 

$

949,375.00

 

$

851,047.91

 

04/06/13

 

67

 

Hawkins, Jack F., Jr.

 

03/25/03

 

$

98,490.00

 

$

95,853.44

 

03/24/13

 

69

 

Elmore, Bennie Howard and Jo Ellen

 

06/18/03

 

$

185,942.75

 

$

179,938.69

 

06/17/13

 

70

 

Stephens, Thomas H. and Aleta M.

 

06/30/03

 

$

104,770.75

 

$

101,387.10

 

06/29/13

 

103A

 

May Farms

 

08/12/03

 

$

641,495.75

 

$

625,159.16

 

08/11/13

 

103B

 

May Farms

 

08/12/03

 

$

1,041,250.00

 

$

1,014,733.10

 

08/11/13

 

107

 

Wollert, Ruben R. and Doris J.

 

06/26/03

 

$

692,088.25

 

$

666,736.10

 

06/25/13

 

114

 

Wollert, Mildred L.

 

07/22/03

 

$

227,548.76

 

$

221,753.91

 

07/21/13

 

 

 

 

 

 

 

Total

 

$

15,442,288.15

 

 

 

 

--------------------------------------------------------------------------------

*Farms not listed do not have secured financing.

 

--------------------------------------------------------------------------------


 

Schedule 2.7

 

Quit Claim Wells

 

Farm Number

 

Colorado State Engineering Well Permit Number(s)

Farm

 

1

 

Un-permitted

Farm

 

2

 

Un-permitted

Farm

 

3

 

7089

Farm

 

4

 

No well transferred

Farm

 

5

 

No well transferred

Farm

 

6

 

10418

Farm

 

7

 

03182-F and 03183-F

Farm

 

8

 

11456 R

Farm

 

9

 

172957-A and/or H20720

Farm

 

10

 

No well transferred

Farm

 

11

 

19756-1 and 19756-2

Farm

 

12

 

19757

Farm

 

13

 

No well transferred

Farm

 

14

 

No well transferred

Farm

 

15

 

No well transferred

Farm

 

16

 

No well transferred

 

 

16B

 

No well transferred

Farm

 

17

 

No well transferred

Farm

 

18

 

03239-F and 5287-F

Farm

 

19

 

No well transferred

Farm

 

20

 

No well transferred

Farm

 

21

 

No well transferred

Farm

 

22

 

10394 R

Farm

 

23

 

6349 and 1980

Farm

 

24

 

No well transferred

Farm

 

25

 

No well transferred

Farm

 

26a

 

No well transferred

 

 

26b

 

No well transferred

Farm

 

27

 

No well transferred

Farm

 

28

 

No well transferred

Farm

 

30

 

No well transferred

Farm

 

31

 

13732

Farm

 

32

 

No well transferred

Farm

 

33

 

No well transferred

Farm

 

34

 

1987 R

Farm

 

35

 

6423

Farm

 

36

 

No well transferred

Farm

 

37

 

No well transferred

Farm

 

38

 

12482 and 12483

Farm

 

39

 

9010 F, 9011 F, 9012 F, 9013 F, 6299 F, 9007 F, and 9008 F

 

--------------------------------------------------------------------------------


 

Farm

 

40

 

R14375RF

Farm

 

41

 

No well transferred

Farm

 

42

 

No well transferred

Farm

 

43

 

No well transferred

Farm

 

44

 

19834-1 and 19834-2

Farm

 

45

 

No well transferred

Farm

 

46

 

20327, 20327R, 14117, RF694, and 10084

Farm

 

47

 

13732

Farm

 

48

 

No well transferred

Farm

 

49

 

No well transferred

Farm

 

50

 

No well transferred

Farm

 

51

 

No well transferred

Farm

 

52

 

5988

Farm

 

53

 

No well transferred

Farm

 

54

 

No well transferred

Farm

 

55

 

No well transferred

Farm

 

56

 

14064 R, 14065 R, 21599 F, 21601F, and 21600 F

Farm

 

57

 

No well transferred

Farm

 

58

 

No well transferred

Farm

 

59

 

19835

Farm

 

60A

 

6486 F

 

 

60B

 

6486 F

 

 

60C

 

6486 F

 

 

60D

 

6486 F

 

 

60E

 

6486 F

 

 

60F

 

6486 F

 

 

60G

 

6486 F

 

 

60H

 

6486 F

Farm

 

61

 

No well transferred

Farm

 

62

 

No well transferred

Farm

 

63

 

No well transferred

Farm

 

64

 

No well transferred

Farm

 

65

 

No well transferred

Farm

 

66

 

No well transferred

Farm

 

67

 

No well transferred

Farm

 

69

 

5066-F and 5067-F

Farm

 

70

 

22657-F, 22658-F, and 21533-F

Farm

 

85

 

No well transferred

Farm

 

103A

 

20272 R and 15898 R

 

 

103B

 

20272 R

Farm

 

107

 

No well transferred

Farm

 

110

 

No well transferred

Farm

 

114

 

6936-F

Farm

 

116

 

No well transferred

Farm

 

117

 

No well transferred

 

--------------------------------------------------------------------------------


 

Farm

 

118

 

No well transferred

Farm

 

127

 

No well transferred

Farm

 

132

 

No well transferred

Farm

 

140

 

232263

Farm

 

141

 

No well transferred

 

--------------------------------------------------------------------------------


 

Schedule 3.2(a)

 

Membership and Voting Interest Ownership

 

Member

 

Voting Interest

 

 

 

 

 

 

 

1.

 

H. Hunter White, III

 

66.00

%

 

 

 

 

 

 

2.

 

M. Walker Baus

 

7.00

%

 

 

 

 

 

 

3.

 

Mark D. Campbell

 

27.00

%

 

--------------------------------------------------------------------------------


 

Schedule 3.2(b)

 

Outstanding Membership and Voting Interest Rights;

Securities and Options Exchangeable for Voting Rights

 

i.                                          Membership or voting interests of
Seller:

 

Member

 

Voting Interest

 

 

 

 

 

 

 

1.

 

H. Hunter White, III

 

66.00

%

 

 

 

 

 

 

2.

 

M. Walker Baus

 

7.00

%

 

 

 

 

 

 

3.

 

Mark D. Campbell

 

27.00

%

 

ii.                                       Securities or other interests of
Seller convertible into or exchangeable for membership or voting interests of
Seller:

 

None.

 

iii.                                    Options or other rights to acquire from
Seller, or other obligations of Seller to issue, any membership or voting
interests or rights convertible into or exchangeable for membership or voting
interests of Seller:

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.3(b)

 

List of Conflicts

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.3(d)

 

Required Seller Actions

 

1.             Potential consent to transfer of Farm #55 needed from Emma
Miller, lienholder. The Deed of Trust encumbering Farm #55 has a due on sale
clause which may apply if Wollert Enterprises, Inc. is liquidated.

 

2.             Consent of Fort Lyon Canal Company board of directors to transfer
of Share Certificates as required by the Articles of Incorporation and Bylaws of
the Fort Lyon Canal Company. Prior to any transfer of shares on the books of the
company, the Fort Lyon Canal Company will need to review the transfer to confirm
it meets the Company’s requirements and that assessments are current.

 

3.             Potential consents needed for modification of Farm Leases as
indicated on Schedule 2.1(e).

 

--------------------------------------------------------------------------------


 

Schedule 3.4

 

Litigation

 

1.             Fort Lyon Canal Company v. High Plains A & M, LLC et al, Case No.
04CW39, Water Division No. 2, State of Colorado. Lawsuit seeks certain
attorneys’ fees incurred by Plaintiff in other legal proceedings.

 

2.             Howrey v. High Plains A & M, LLC et al, Case No. 05CV1185,
Douglas County District Court, State of Colorado. Lawsuit seeks foreclosure of
water rights in Douglas County which were formerly owned by High Plains A & M,
LLC.

 

3.             Estates at Living Water v. High Plains A & M, LLC et al, Case No.
04CV1076, Douglas County District Court, Sate of Colorado. Lawsuit seeks to
quiet title certain water rights in Douglas County which were formerly owned by
High Plains A & M, LLC.

 

4.             Claim of Robert Reyher regarding alleged ambiguity in sales
documents for Farm No. 58. The dispute has been verbally settled, but formal
settlement documents are not yet signed.

 

--------------------------------------------------------------------------------


 

Schedule 3.7

 

Environmental Liens

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.9

 

Water Rights Issues

 

1.

 

Farm # 23
9648

 

The prior owner lost the certificate. Notice Cert #  period has run. FLCC Board
to issue a certificate to Seller at next meeting of FLCC Board.

 

 

 

 

 

2.

 

Farm # 66

 

The certificates are pending transfer from Mr. White to Seller at next meeting

 

 

Cert # 9622

 

of FLCC Board.

 

 

 

Farm # 65

 

 

 

 

 

Cert # 9628

 

 

 

 

 

 

Farm # 62

 

 

 

 

 

 

Cert # 9629

 

 

 

 

 

 

 

 

 

 

 

3.

 

Farm # 67

 

These certificates are being processed for transfer from Mr. White to Seller but

 

 

Cert # 9617

 

action not likely until June FLCC Board Meeting.

 

 

Farm # 140

 

 

 

 

 

 

Cert # 9759

 

 

 

 

 

 

 

 

 

 

 

4.

 

Farm # 85

 

This certificate is being transferred from a Seller affiliate. FLCC Board to

 

 

Cert # 9719

 

issue a new certificate at next meeting.

 

 

 

 

 

 

 

5.

 

Farm # 132

 

This certificate is being transferred from an intermediary to Seller. FLCC

 

 

Cert # 9712

 

Board to issue a new certificate at next meeting.

 

 

 

 

 

 

 

6.

 

Farm # 61

 

This certificate was erroneously issued to a third party by FLCC Board and

 

 

Cert # 9738

 

resolution is pending.

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3.10

 

Property Liens

 

FARM #1

 

1.

 

Reservation of right of way for any ditches or canals constructed by authority
of the United States, in State Patent recorded

March 12, 1889, in Book 23 at Page 254, covering NW1/4 Sec 25-22-51.

 

 

 


2.


 


RESERVATION OF RIGHT OF WAY FOR ANY DITCHES OR CANALS CONSTRUCTED BY AUTHORITY
OF THE UNITED STATES, IN STATE PATENT RECORDED APRIL 24, 1888, IN BOOK 1 AT PAGE
362, COVERING NE1/4 SEC 26-22-51.


 


 


 


3.


 


RIGHT OF WAY EASEMENT IN DEED FROM JOHN OSTMAN TO AMERICAN BEET SUGAR COMPANY
DATED FEBRUARY 20, 1906 AND RECORDED MAY 19, 1906 AT BOOK 47, PAGE 583, LOCATED
IN NE1/4 SEC 26-22-51.


 


 


 


4.


 


RIGHT OF WAY EASEMENT IN DEED FROM COLORADO NATIONAL BANK OF DENVER TO USA FILED
OCTOBER 2, 1941 AT BOOK 207, PAGE 479 A RIGHT TO GO UPON THE NE1/4 SEC 26 &
NW1/4 EXCEPT PART OF SEC 25-22-51 TO REMOVE NATURAL OR ARTIFICIAL STRUCTURES OR
OBSTRUCTIONS WHICH MAY BE DETRIMENTAL TO THE OPERATION AND MAINTENANCE OF THE
SAID DAM AND RESERVOIR.


 


 


 


5.


 


RIGHT OF WAY EASEMENT TO RELOCATE TELECOMMUNICATION LINES IN DEED FROM MOUNTAIN
STATES TELEPHONE COMPANY AND USA FILED JULY 29, 1942 AT BOOK 210, PAGE 445.


 


 


 


6.


 


RIGHT OF WAY EASEMENT FOR ACCESS ROAD IN DEED FROM VIRGIL L. HOGUE AND CAROL S.
HOGUE TO TOMMY L. ALLARD AND MARK K. ALLARD FILED SEPTEMBER 8, 1978 AT BOOK 348,
PAGE 79.


 


 


 


7.


 


RIGHT OF WAY EASEMENT FOR ELECTRIC TRANSMISSION IN DEED FROM TOMMY ALLARD AND
MARY ALLARD TO UTILITIES BOARD OF CITY OF LAMAR FILED MAY 17, 1989 AT BOOK 399,
PAGE 158.


 


 


 


8.


 


RIGHT OF WAY EASEMENT FOR TELECOMMUNICATION LINES IN DEED FROM TOMMY ALLARD AND
MARY ALLARD TO MOUNTAIN STATES TELEPHONE AND TELEGRAPH COMPANY FILED FEBRUARY 7,
1990 AT BOOK 404, PAGE 299.


 


 


 


9.


 


EASEMENT FROM J-S FARMS, INC. TO THE UTILITY BOARD OF THE CITY OF LAMAR FOR
UTILITY LINES RECORDED IN BOOK 399 AT PAGE 160 ON MAY 17, 1989.


 

FARM #2

 


1.


 


RESERVATION OF UNDIVIDED ½ MINERALS IN THE INSTRUMENT FROM FEDERAL LAND BANK OF
WICHITA TO LAWRENCE J. FEIK RECORDED DECEMBER 30, 1946 AT BOOK 194, PAGE 379,
TOGETHER WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.

 

--------------------------------------------------------------------------------


 

FARM #3

 


1.


 


EASEMENT FOR PIPELINE AND INCIDENTAL PURPOSES, GRANTED BY WILLIAM H. BANGEMAN
AND EMMA E. BANGEMAN AS FOUND IN EASEMENT DEED TO THE UNITED STATES OF AMERICA
DATED SEPTEMBER 13, 1943 AND RECORDED SEPT. 13, 1943 IN BOOK 376 AT PAGE 283, AS
RECEPTION NUMBER 299478.


 


 


 


2.


 


EASEMENT FOR A PIPELINE AND INCIDENTAL PURPOSES, GRANTED BY THOMAS J. CHRISCO
AND MAMIE M. CHRISCO AS FOUND IN RIGHT OF WAY GRANT TO PHILLIPS PETROLEUM
COMPANY DATED OCTOBER 11TH, 1946 AND RECORDED OCT. 26, 1946 IN BOOK 411 AT PAGE
17, AS RECEPTION NUMBER 315508.


 


 


 


3.


 


RIGHT OF WAY GRANT FROM J AND G. HERRINGTON TO PHILLIPS PETROLEUM CO. RECORDED
FEBRUARY 4, 1971 IN BOOK 636 AT PAGE 196.


 

FARM #4  (Water Rights Only)

 

FARM #5

 


1.


 


RIGHT OF WAY FOR DITCHES OR CANALS CONSTRUCTED BY THE AUTHORITY OF THE UNITED
STATES, AS RESERVED IN UNITED STATES PATENT RECORDED 1/28/1999 IN BOOK 89 AT
PAGE 140, AFFECTING THE SE1/4 NE1/4 OF SECTION 25, TOWNSHIP 22 SOUTH, RANGE 53
WEST OF THE 6TH P.M.


 


 


 


2.


 


RESERVATION OF RIGHT OF PROPRIETOR OF ANY PENETRATING VEIN OR LODE TO EXTRACT
HIS ORE AS RESERVED IN UNITED STATES PATENT RECORDED 2/6/1900 IN BOOK 14, PAGE
90, AFFECTING THE N1/2 NE1/4 AND THE N1/2 NW14 OF SECTION 25, TOWNSHIP 22 SOUTH,
RANGE 53 WEST OF THE 6TH P.M.


 


 


 


3.


 


SUBJECT TO ROADS AND IRRIGATION DITCHES AS SHOWN ON SURVEY PLATS BY BRUNDAGE
LAND SURVEYING, INC. AT JOB NO. 17502BEM AND JOB NO. 1760HPL, DATED OCTOBER 11,
2002.


 


 


 


4.


 


OIL AND GAS LEASE RECORDED AUGUST 31, 1881 IN BOOK 361 AT PAGE 811, AND ANY AND
ALL ASSIGNMENTS THEREOF, OR INTERESTS THEREIN.


 


 


 


5.


 


U.S. PATENT DATED JANUARY 28, 1919 RECORDED IN VOLUME 134 AT PAGE 287.


 


 


 


6.


 


U.S. LAND PATENT NO. 43389 TO WILLIAM KING.


 


FARM #6


 


1.


 


TERMS, AGREEMENTS, PROVISIONS, CONDITIONS, AND OBLIGATIONS AS CONTAINED IN
JUDGMENT AND DECREE IN CASE NO. W-1461, IN THE DISTRICT COURT IN AND FOR WATER
DIVISION NO. 2, STATE OF COLORADO, ENTITLED “IN THE MATTER OF THE APPLICATION
FOR WATER RIGHTS OF DURWARD W. JACOBS IN THE ARKANSAS RIVER OR ITS TRIBUTARIES
IN BENT COUNTY, COLORADO”, RECORDED APRIL 21, 1978, IN BOOK 346, PAGE 643.


 


 


 


2.


 


EASEMENT AND RIGHT OF WAY GRANTED TO LAS ANIMAS MUNICIPAL LIGHT AND POWER BY
KENNETH DODSON FOR LINES FOR THE TRANSMISSION OF ELECTRICAL ENERGY BY
INSTRUMENTS RECORDED JANUARY 9, 1979, IN BOOK 349, PAGE 212.


 


 


 


3.


 


TERMS, AGREEMENTS, PROVISIONS, CONDITIONS, AND OBLIGATIONS AS CONTAINED IN
AGREEMENT FOR ELECTRIC SERVICE FOR IRRIGATION AND WATER PUMPING BY AND BETWEEN
SOUTHEAST COLORADO

 

--------------------------------------------------------------------------------


 


 


 


POWER ASSOCIATION, AS SELLER, AND MRS. KENNETH DODSON, AS CONSUMER, RECORDED
NOVEMBER 14, 1979, IN BOOK 352, PAGE 652.


 


 


 


4.


 


OIL AND GAS LEASE BETWEEN K. AND D. DODSON AND C. NOLTE RECORDED OCTOBER 1, 1980
IN BOOK 355 AT PAGE 889.


 

FARM #7

 


1.


 


RESERVATIONS OF (1) RIGHT OF PROPRIETOR OF ANY PENETRATING VEIN OR LODE TO
EXTRACT HIS ORE; AND (2) RIGHT OF WAY FOR ANY DITCHES OR CANALS CONSTRUCTED BY
AUTHORITY OF UNITED STATES, IN U.S. PATENT RECORDED OCTOBER 26, 1889 IN BOOK 23
AT PAGE 275, COVERING S1/2 SEC 36-22-53.


 


 


 


2.


 


RIGHT OF WAY EASEMENT IN DEED FROM RICHARD THAXTON TO THE AMERICAN BEET SUGAR
COMPANY DATED JANUARY 26, 1906 AND RECORDED MAY 19, 1906 AT BOOK 47, PAGE 581.


 


 


 


3.


 


RESERVATION OF AN UNDIVIDED ½ MINERALS IN THE INSTRUMENT FROM FEDERAL LAND BANK
OF WICHITA TO CHARLEY D. MYERS DATED JUNE 23, 1937 AND RECORDED JULY 16, 1937 AT
BOOK 195, PAGE 382 IN SEC 36-22-52; CORRECTED APRIL 23, 1938 AT BOOK 197, PAGE
197, TOGETHER WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.


 

FARM #8

 

None

 

FARM #9

 


1.


 


RESERVATIONS OF (1) RIGHT OF PROPRIETOR OF ANY PENETRATING VEIN OR LODE TO
EXTRACT HIS ORE; AND (2) RIGHT OF WAY FOR ANY DITCHES OR CANALS CONSTRUCTED BY
AUTHORITY OF UNITED STATES, IN U. S. PATENT RECORDED JUNE 29, 1891 IN BOOK 14 AT
PAGE 332.


 


 


 


2.


 


RESERVATION OF ALL MINERALS IN THE INSTRUMENT FROM HARRY E. BLACKBURN AND EMMA
B. BLACKBURN TO HARRY E. BLACKBURN, JR. AND VIOLA BLACKBURN SMITH RECORDED JUNE
25, 1990 AT RECEPTION NO, 274255, TOGETHER WITH THE APPURTENANT RIGHTS TO USE
THE SURFACE.


 

FARM #10

 

None

 

FARM #11

 


1.


 


RIGHT OF WAY FOR ELECTRIC TRANSMISSION IN DEED FROM ALVA C. BART AND ALMA L.
BART TO BENT-PROWERS RURAL POWER LINES FILED APRIL 27, 1939 AT BOOK 200, PAGE
131.


 


 


 


2.


 


AGREEMENT FOR PURCHASE OF POWER FROM SOUTHEAST COLORADO POWER ASSOCIATION TO
EUNICE J. BOGNER, RECORDED OCTOBER 3, 2001 AT RECEPTION NO. 20011150.

 

--------------------------------------------------------------------------------


 

FARM #12

 


1.


 


RIGHT OF WAY FOR ELECTRIC TRANSMISSION IN DEED FROM WILLIAM A. BUSH AND ESTHER
E. BUSH TO BENT-PROWERS RURAL POWER LINES FILED APRIL 27, 1939 AT BOOK 200, PAGE
91.


 


 


 


2.


 


AGREEMENT FOR PURCHASE OF POWER FROM SOUTHEAST COLORADO POWER ASSOCIATION TO
EUNICE J. BOGNER, RECORDED OCTOBER 3, 2001 AT RECEPTION NO. 20011150, FOR A TERM
TO END JULY 3, 2002.


 

FARM #13

 


1.


 


RESERVATION OF UNDIVIDED ½ MINERALS IN THE INSTRUMENT FROM ELIZA M. BLAIR TO
CLYDE HUTCHINSON AND RICHARD HUTCHINSON, DATED JUNE 2, 1944 AND RECORDED JUNE 6,
1944 AT BOOK 214, PAGE 76 IN NE1/4 SEC 29-22-52, TOGETHER WITH THE APPURTENANT
RIGHTS TO USE THE SURFACE.


 


 


 


2.


 


RESERVATION OF RIGHT OF WAY OR ANY DITCHES OR CANALS CONSTRUCTED BY AUTHORITY OF
THE UNITED STATES, IN U.S. PATENT RECORDED AUGUST 20, 1945, IN BOOK 219 AT PAGE
385, COVERING NE1/4 SEC 29-22-52.


 


 


 


3.


 


RESERVATION OF RIGHT OF WAY FOR ANY DITCHES OR CANALS CONSTRUCTED BY AUTHORITY
OF THE UNITED STATES, RECORDED IN U.S. PATENT RECORDED AUGUST 20, 1945 IN BOOK
219 AT PAGE 385.


 

FARM #14

 


1.


 


RIGHT OF WAY DEED FOR ELECTRIC TRANSMISSION IN DEED FROM DAN CASS AND MRS. DAN
CASS TO BENT-PROWERS RURAL POWER LINES ASSOCIATION DATED JUNE 6, 1938 AND
RECORDED OCTOBER 14, 1939 AT BOOK 199, PAGE 234 THROUGH THE E1/2SW1/4,
SE1/4NW1/4 AND LOTS 2, 3, & 4 OF SEC 19-22-49.


 


 


 


2.


 


RESERVATION OF UNDIVIDED ½ MINERALS IN THE INSTRUMENT FROM FEDERAL LAND BANK OF
WICHITA TO DAN CASS RECORDED AUGUST 31, 1945 AT BOOK 194, PAGE 371, TOGETHER
WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.


 

FARM #15

 


1.


 


GRANT OF UNDIVIDED ½ MINERALS IN THE INSTRUMENT FROM FIRST NATIONAL BANK OF
COLORADO SPRINGS, TRUSTEE TO THE POUDRE VALLEY NATIONAL BANK OF FORT COLLINS,
RUTH TROSTEL HOLMAN AND FRED B. TROSTEL RECORDED APRIL 18, 1958 UNDER BOOK 273,
PAGE 348, TOGETHER WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.

 

--------------------------------------------------------------------------------


 

FARM #16

 


1.


 


RESERVATION OF RIGHT OF WAY FOR ANY DITCHES OR CANALS CONSTRUCTED BY AUTHORITY
OF THE UNITED STATES, IN U.S. PATENT RECORDED FEBRUARY 2, 1899 IN BOOK 25 AT
PAGE 317, UNDER RECEPTION NO. 10317, COVERING SE ¼ OF SEC. 35, TWP 21S., RGE
46W.


 


 


 


2.


 


RESERVATION OF RIGHT OF WAY FOR ANY DITCHES OR CANALS CONSTRUCTED BY AUTHORITY
OF THE UNITED STATES, IN U.S. PATENT RECORDED DECEMBER 26, 1899, IN BOOK 25 AT
PAGE 380, UNDER RECEPTION NO. 11812, COVERING NE ¼ OF SEC. 35, TWP 21S., RGE
46W.


 


 


 


3.


 


GRANT OF ¼ MINERALS IN DECREE OF ESTATE OF GRACE M. WILLIAMS TO HELEN C.
MCMILLEN AND RUTH J. NORTHRUP, RECORDED AUGUST 28, 1970 IN BOOK 496 AT PAGE 152,
UNDER RECEPTION NO. 367606, TOGETHER WITH APPURTENANT RIGHTS TO USE THE SURFACE.


 


 


 


4.


 


EASEMENT ALONG THE W½ NE 14 OF SEC 35, TWP 21S., RGE 46W, FOR AN ELECTRIC
TRANSMISSION LINE AS GRANTED BY NORMAN L. COEN TO SOUTHEAST COLORADO POWER
ASSOCIATION IN INSTRUMENT RECORDED APRIL 20, 1983 AT RECEPTION NO. 417785.


 

FARM #16b

 


1.


 


RESERVATION OF RIGHT OF WAY FOR ANY DITCHES OR CANALS CONSTRUCTED BY AUTHORITY
OF THE UNITED STATES, IN U.S. PATENT RECORDED FEBRUARY 2, 1899 IN BOOK 25 AT
PAGE 317, UNDER RECEPTION NO. 10317, COVERING SE ¼ OF SEC. 35, TWP21S., RGE 46W.


 


 


 


2.


 


RESERVATION OF RIGHT OF WAY FOR ANY DITCHES OR CANALS CONSTRUCTED BY AUTHORITY
OF THE UNITED STATES, IN U.S. PATENT RECORDED DECEMBER 26, 1899, IN BOOK 25 AT
PAGE 380, UNDER RECEPTION NO. 11812, COVERING NE ¼ OF SEC. 35, TWP 21S., RGE
46W.


 


 


 


3.


 


GRANT OF ¼ MINERALS IN DECREE OF ESTATE OF GRACE M. WILLIAMS TO HELEN C.
MCMILLEN AND RUTH J. NORTHRUP, RECORDED AUGUST 28, 1970 IN BOOK 496 AT PAGE 152,
UNDER RECEPTION NO. 367606, TOGETHER WITH APPURTENANT RIGHTS TO USE THE SURFACE.


 


 


 


4.


 


EASEMENT ALONG THE W½ NE¼ OF SEC 35, TWP 21S., RGE 46W, FOR AN ELECTRIC
TRANSMISSION LINE AS GRANTED BY NORMAN L. COEN TO SOUTHEAST COLORADO POWER
ASSOCIATION IN INSTRUMENT RECORDED APRIL 20, 1983 AT RECEPTION NO. 417785.


 

FARM #17

 


1.


 


RESERVATION OF RIGHT OF WAY FOR ANY DITCHES OR CANALS CONSTRUCTED BY AUTHORITY
OF THE UNITED STATES, IN U.S. PATENT RECORDED JANUARY 27, 1899, IN BOOK 11 AT
PAGE 164, COVERING SW1/4.


 


 


 


2.


 


RESERVATION OF RIGHT OF WAY FOR ANY DITCHES OR CANALS CONSTRUCTED BY AUTHORITY
OF THE UNITED STATES, IN U.S. PATENT RECORDED MARCH 9, 1899, IN BOOK 11 AT PAGE
175, COVERING NW1/4.


 


 


 


3.


 


GRANT OF ¼ MINERALS IN THE DECREE OF THE ESTATE OF GRACE M. WILLIAMS TO HELEN C.
MCMILLEN & RUTH J. NORTHRUP RECORDED AUGUST 28, 1970 IN BOOK 496, PAGE 152,
TOGETHER WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.

 

--------------------------------------------------------------------------------


 

FARM #18

 

4.

 

Judgment and Decree adopting award of certain absolute underground water rights
made March 26, 1973 in the District Court for Colorado, Case No. W-1240.

 

FARM #19

 


1.


 


EASEMENT FOR THE FORT LYON CANAL COMPANY’S CANAL AS REFERRED TO IN WARRANTY DEED
RECORDED SEPTEMBER 24, 1921 IN BOOK 118, PAGE 164.


 


 


 


2.


 


UNDIVIDED ¼ OF ALL OIL, GAS AND OTHER MINERALS IN AND UNDER SAID PREMISES
TOGETHER WITH RIGHT OF ACCESS TO PROSPECT FOR AND REMOVE THE SAME AS RESERVED BY
JAMES G. WRIGHT, PEARL PETERSEN, LILLY MAE GUNTHER, MAXINE WRIGHT, MARILYN KAY
ROTH AND JAMES BENJAMIN WRIGHT, IN A DEED RECORDED NOVEMBER 2, 1970, IN BOOK
323, PAGE 880, AND ANY INTERESTS THEREIN OR RIGHTS THEREUNDER.


 


 


 


3.


 


UNDIVIDED 1/8 OF ALL OIL, GAS AND OTHER MINERALS IN AND UNDER THE PREMISES, AS
RESERVED BY JOSEPH L. BRAND AND ELIZABETH L. BRAND, IN A DEED RECORDED APRIL 18,
1972, IN BOOK 327, PAGE 167, AND ANY INTERESTS THEREIN OR RIGHTS THEREUNDER.


 


 


 


4.


 


UNDIVIDED ½ OF GRANTORS INTEREST IN ALL OIL, GAS AND OTHER MINERAL RIGHTS, AS
RESERVED BY THE FIRST NATIONAL BANK IN LAMAR, IN THE DEED TO TERRENCE W. MCMANUS
AND ROBERTA MCMANUS, RECORDED MARCH 27, 1985, IN BOOK 377, PAGE 390, AND ANY AND
ALL RIGHTS AND INTEREST THEREUNDER.


 


 


 


5.


 


AGREEMENT FOR PURCHASE OF POWER BETWEEN SOUTHEAST COLORADO POWER ASSOCIATION, AS
SELLER AND THOMAS STAKER, AS CONSUMER, AND RECORDED DECEMBER 20, 1978, IN BOOK
349, PAGE 110.


 

FARM #20

 


1.


 


RESERVATION OF RIGHT OF WAY FOR ANY DITCHES OR CANALS CONSTRUCTED BY AUTHORITY
OF THE UNITED STATES, IN U.S. PATENT RECORDED AUGUST 31, 1921, IN BOOK 105, PAGE
462, AFFECTING N1/2NW1/4 AND NE1/4 OF SEC 23-22-52.


 


 


 


2.


 


RESERVATION OF RIGHT OF WAY FOR ANY DITCHES OR CANALS CONSTRUCTED BY AUTHORITY
OF THE UNITED STATES, IN U.S. PATENT RECORDED SEPTEMBER 9, 1921, IN BOOK 89,
PAGE 504, AFFECTING N1/2SE1/4 OF SEC 23-22-52.


 


 


 


3.


 


RESERVATION OF RIGHT OF PROPRIETOR OF ANY PENETRATING VEIN OR LODE TO EXTRACT
HIS ORE, IN U.S. PATENT RECORDED JULY 20, 1900, IN BOOK 14, PAGE 419, AFFECTING
S1/2NW1/4 AND N1/2SW14 OF SEC 23-22-52.


 


 


 


4.


 


EASEMENT AND RIGHT OF WAY 100 FEET WIDE FOR THE MAIN LINE OF THE CANAL AS SAME
IS NOW LOCATED (FEBRUARY 20, 1888), AS RESERVED BY THE ARKANSAS RIVER, LAND,
RESERVOIR AND CANAL COMPANY IN DEED TO L.S. CAMPBELL, RECORDED MARCH 7, 1888, IN
BOOK 2, PAGE 118, AFFECTING DS1/2SW1/4 OF SEC 23-22-52, IN WHICH THE SPECIFIC
LOCATION OF THE EASEMENT IS NOT DEFINED.


 


 


 


5.


 


PERMISSION TO USE THE SO-CALLED “HEATH” ROAD AND THE SO-CALLED “HEATH-KING” ROAD
IN AN EAST-WEST DIRECTION BETWEEN THE SE1/4 AND THE NE1/4 OF SECTION 26-22-52 AS
GRANTED TO

 

--------------------------------------------------------------------------------


 


 


 


RACHEL MELCHIOR, KENNETH DODSON AND DONNA DODSON, PLAINTIFF; E. CECIL KING,
PATRICIA ANN KING, DOUGLAS KING AND CATHERINE KING, DEFENDANTS AND THIRD-PARTY
PLAINTIFFS; AND EDWARD MELCHOIR, THIRD-PARTY DEFENDANT, AND THEIR AGENTS,
SERVANTS, EMPLOYEES, INDEPENDENT CONTRACTORS, OR FAMILY MEMBERS, AS GRANTED IN
ORDER APPROVING STIPULATION IN CIVIL ACTION 84 CV 3, DISTRICT COURT, BENT
COUNTY, COLORADO RECORDED JUNE 23, 1987, IN BOOK 385, PAGE 282, IN WHICH THE
SPECIFIC LOCATION OF THE ROADS IN NOT DEFINED.


 


 


 


6.


 


EASEMENT AND RIGHT OF WAY FOR ACCESS FROM THE COUNTY ROAD AT TWO POINTS ACROSS
THE COUNTRY AS GRANTED TO TOM WARD AND LINDA WARD, GRANTEES BY WILLIAMS AND GAIL
JUNE PIPER, GRANTORS, BY INSTRUMENT RECORDED DECEMBER 11, 1990, IN BOOK 410,
PAGE 179.


 


 


 


7.


 


UNDIVIDED ½ INTEREST IN ALL OIL, GAS AND OTHER MINERAL RIGHTS AS RESERVED BY
MILDRED C. SCOTT, AKA MILDRED SCOTT, IN THE DEED TO GEORGE F. REYHER AND PAULINE
K. REYHER, AS JOINT TENANTS, RECORDED JANUARY 25, 1956, IN BOOK 262, PAGE 437,
AND ANY AND ALL ASSIGNMENTS THEREOF OR INTERESTS THEREIN.


 


 


 


8.


 


UNDIVIDED ¼ INTEREST IN ALL OIL, GAS AND OTHER MINERAL RIGHTS, AS RESERVED BY
GEORGE F. REYHER AND PAULINE K. REYHER, IN THE DEED TO DWIGHT L. HEATH, TRUSTEE
UNDER THE LAST WILL AND TESTAMENT OF HARRY H. HEATH, DECEASED, RECORDED AUGUST
10, 1965, IN BOOK 307, PAGE 135, AND ANY AND ALL ASSIGNMENTS THEREOF OR
INTERESTS THEREIN.


 


 


 


9.


 


OIL AND GAS LEASE BETWEEN DWIGHT L. HEATH, TRUSTEE; AND THE ANSCHUTZ
CORPORATION, RECORDED FEBRUARY 1, 1973, IN BOOK 329, PAGE 479, AND ANY AND ALL
ASSIGNMENTS THEREOF, OR INTERESTS THEREIN.


 


 


 


10.


 


RESERVATION OF RIGHT OF PROPRIETOR OF ANY PENETRATING VEIN OR LODE TO EXTRACT
HIS ORE, IN UNITED STATES PATENT RECORDED JUNE 21, 1876, IN BOOK 1, PAGE 993,
AND IN CERTIFIED COPY THEREOF, RECORDED APRIL 19, 1965, IN BOOK 306, PAGE 116.


 


 


 


11.


 


EASEMENT AND RIGHT OF WAY FOR A TELEPHONE AND TELEGRAPH LINE, GRANTED TO THE
MOUNTAIN STATES TELEPHONE AND TELEGRAPH COMPANY BY WILLIAM J.A. SCOTT, BY
INSTRUMENT RECORDED FEBRUARY 13, 1959, IN BOOK 277, PAGE 491.


 


 


 


12.


 


EASEMENT AND RIGHT OF WAY FOR COMMUNICATION AND OTHER FACILITIES, AS SAID
GRANTEE MAY REQUIRE, AS GRANTED TO THE MOUNTAIN STATES TELEPHONE AND TELEGRAPH
COMPANY, BY FRANK RICHARDS, IN THE INSTRUMENT RECORDED DECEMBER 20, 1972, IN
BOOK 329, PAGE 51.


 


 


 


13.


 


EASEMENT AND RIGHT OF WAY AS REFERRED TO IN ASSIGNMENT AND ASSUMPTION OF RIGHT
OF WAY AGREEMENTS BETWEEN U.S. WEST COMMUNICATIONS, INC., AS ASSIGNOR, AND EAGLE
TELECOMMUNICATIONS, INC./COLORADO, A COLORADO CORPORATION AS ASSIGNEE, RECORDED
MARCH 16, 1995, AT RECEPTION NO. 1995-377, IN WHICH THE SPECIFIC LOCATION OF THE
EASEMENTS IS NOT DEFINED.


 


 


 


14.


 


RIGHT TO DENY OR RESTRICT EACH AND EVERY RIGHT OF ACCESS TO AND FROM THE LAND
INSURED HEREBY, DIRECTLY ONTO ABUTTING STREET OR HIGHWAY DESIGNATED AS STATE
HIGHWAY NO. 6 (U.S. HIGHWAY NO. 50) RECORDED MARCH 3, 1959, IN BOOK 278, PAGE 1.


 


 


 


15.


 


OIL AND GAS LEASE BETWEEN FRANK O. AND MARJORIE S. RICHARDS; AND CAROL RUSSELL,
RECORDED OCTOBER 2, 1981, IN BOOK 362, PAGE 679, AND ANY AND ALL ASSIGNMENTS
THEREOF, OR INTERESTS THEREIN.

 

--------------------------------------------------------------------------------


 


16.


 


ALL OF GRANTORS INTEREST IN OIL, GAS AND OTHER MINERAL RIGHTS, AS CONVEYED TO
MARJORIE S. RICHARDS, BY WILLIAM L. LONG AND NANCY A. LONG IN THE DEED RECORDED
JANUARY 9, 1991, IN BOOK 411, PAGE 44, AND ANY AND ALL ASSIGNMENTS THEREOF, OR
INTERESTS THEREIN.


 


 


 


17.


 


RESERVATION OF RIGHT OF WAY FOR ANY DITCHES OR CANALS CONSTRUCTED BY AUTHORITY
OF THE UNITED STATES, IN U.S. PATENT RECORDED JUNE 15, 1895, IN BOOK 23 AT PAGE
292, COVERING N1/2N1/2NW1/4 SEC 25-22-52.


 


 


 


18.


 


RESERVATION OF RIGHT OF WAY FOR ANY DITCHES OR CANALS CONSTRUCTED BY AUTHORITY
OF THE UNITED STATES, IN U.S. PATENT RECORDED FEBRUARY 29, 1892, IN BOOK 23 AT
PAGE 282, COVERING S1/2SW1/4 SEC 24-22-52.


 


 


 


19.


 


RIGHT OF WAY EASEMENT ACROSS SW1/4 FOR PERPETUAL EASEMENT FOR A WASTE WATER TUBE
FOR BENEFIT OF NW1/4 SEC 25 FROM FIRST NATIONAL BANK TO KENNETH DODSON AND DONNA
DODSON FILED OCTOBER 25, 1985 UNDER RECEPTION NO 267524.


 


 


 


20.


 


RIGHT OF WAY EASEMENT OR RAILROAD IN DEED FROM CHARLES EDWARD HEIZER TO THE
AMERICAN BEET SUGAR COMPANY FILED MAY 19, 1906 AT BOOK 47, PAGE 591 IN SW1/4 SEC
25-22-52.


 


 


 


21.


 


RIGHT OF WAY EASEMENT FOR RAILROAD IN DEED FROM CHARLES EDWARD HEIZER TO THE
ATCHINSON, TOPEKA AND SANTA FE RAILWAY COMPANY FILED AUGUST 29, 1906 AT BOOK 56,
PAGE 573 IN SW1/4 SEC 25-22-52.


 


 


 


22.


 


RESERVATION OF UNDIVIDED ½ MINERALS IN THE INSTRUMENT FROM GLENN E. MCLAUGHLIN,
PERSONAL REPRESENTATIVE FOR ESTATE OF CLAUDE EVERETT MCLAUGHLIN, DECEASED TO
DALE HYATT RECORDED APRIL 27, 1976 AT BOOK 340, PAGE 211, TOGETHER WITH THE
APPURTENANT RIGHTS TO USE THE SURFACE.


 


FARM #21


 


NONE


 


FARM #22


 


1.


 


RESERVATION OF THE RIGHT OF PROPRIETOR OF ANY PENETRATING VEIN OR LODE TO
EXTRACT HIS ORE, IN PATENT RECORDED MARCH 13, 1897, IN BOOK 14 AT PAGE 61.


 


 


 


2.


 


RIGHT OF WAY FOR 50’ STRIP FOR RAILROAD IN DEED FROM PETER SCOTT TO D.J. COOPER
TO AMERICAN BEET SUGAR COMPANY DATED FEBRUARY 12, 1906 AND RECORDED FEBRUARY 19,
1906 AT BOOK 47, PAGE 577.


 


 


 


3.


 


RIGHT OF WAY FOR RAILROAD IN DEED FROM JOSEPH S. PURVIS AND WILLIAM F. PURVIS TO
AT & SF RAILWAY COMPANY RECORDED JULY 28, 1908 AT BOOK 56, PAGE 559, LOCATED IN
PART OF N1/2NE1/4.


 


 


 


4.


 


RIGHT OF WAY FOR RAILROAD IN DEED FROM MRS. GEORGE PURVIS TO COUNTY
COMMISSIONERS DATED JULY 5, 1927 AND RECORDED JULY 8, 1927 AT BOOK 125, PAGE
397.


 


 


 


5.


 


RIGHT OF WAY FOR ELECTRIC TRANSMISSION IN DEED FROM M.E. POQUETTE TO THE WESTERN
PUBLIC SERVICE COMPANY DATED JULY 6, 1931 AND RECORDED SEPTEMBER 11, 1934 AT
BOOK 186, PAGE 353.

 

--------------------------------------------------------------------------------


 


6.


 


RIGHT OF WAY FOR ELECTRIC TRANSMISSION IN DEED FROM ANNIE P. PURVIS TO LAS
ANIMAS MUNICIPAL LIGHT AND POWER DATED JUNE 9, 1945 AND RECORDED JUNE 11, 1945
AT BOOK 219, PAGE 94.


 


 


 


7.


 


RIGHT OF WAY FOR ASSESS IN DEED FROM JAMES M. MAYHEW AND ELLEN MAXINE MCDERMOTT
TO DEPARTMENT OF HIGHWAYS RECORDED OCTOBER 11, 1958 AT BOOK 276, PAGE 229.


 

FARM #23

 


1.


 


RESERVATIONS OF (1) RIGHT OF PROPRIETOR OF ANY PENETRATING VEIN OR LODE TO
EXTRACT HIS ORE; AND (2) RIGHT OF WAY FOR ANY DITCHES OF CANALS CONSTRUCTED BY
AUTHORITY OF UNITED STATES, IN U.S. PATENT RECORDED OCTOBER 31, 1906 IN BOOK 14
AT PAGE 201.


 


 


 


2.


 


RIGHT OF WAY FOR 10’ EASEMENT FOR TELECOMMUNICATIONS THROUGH S1/2 SEC 31-22-51
IN DEED FROM MARGARET M. SHAW AND KENNETH R. SHAW TO MOUNTAIN STATES TELEPHONE
AND TELEGRAPH COMPANY DATED JANUARY 21, 1959 AND RECORDED FEBRUARY 13, 1959 A
BOOK 277, PAGE 496.


 


 


 


3.


 


RIGHT OF WAY FOR 10’ EASEMENT FOR TELECOMMUNICATIONS THROUGH S1/2 SEC 31-22-51
IN DEED FROM KENNETH R. SHAW TO MOUNTAIN STATES TELEPHONE AND TELEGRAPH COMPANY
DATED DECEMBER 9, 1970 AND RECORDED JANUARY 5, 1971 A BOOK 324, PAGE 218.


 


 


 


4.


 


JUDGMENT AND DECREE RECORDED JULY 12, 1972 IN BOOK 327 AT PAGE 734 ADOPTING
RULING OF WATER REFEREE REGARDING CERTAIN ABSOLUTE UNDERGROUND WATER RIGHTS.


 

FARM #24

 


1.


 


RIGHT OF WAY FOR CONDUITS FOR IRRIGATION AND DRAINAGE PURPOSES ALONG THE SOUTH
LINE OF N1/2 OF SEC 34-22-52 IN DEED FROM THE LAS ANIMAS LAND & STOCK COMPANY TO
THE AMERICAN BEET SUGAR COMPANY FILED MAY 19, 1906 AT BOOK 47, PAGE 578.


 


 


 


2.


 


RESERVATION OF UNDIVIDED ½ MINERALS IN THE INSTRUMENT FROM NATIONAL BANK OF
TOPEKA, TRUSTEE TO GLADYS M. COPELAND, DATED OCTOBER 31, 1952 AND RECORDED
NOVEMBER 12, 1952 AT BOOK 244, PAGE 147, IN N1/2NW1/4 SEC 34-22-52, TOGETHER
WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.


 


 


 


3.


 


JUDGMENT AND DECREE DATED AUGUST 24, 1973 ADOPTING RULING OF WATER REFEREE
ENTERED ON JULY 19, 1973, CONCERNING CASE NUMBER W-1969.


 

FARM #25

 


1.


 


RIGHT-OF-WAY EASEMENT BETWEEN DONALD H. FOWLER AND LUCY R. FOWLER AND GREELEY
GAS COMPANY, A COLORADO CORPORATION, DATED FEBRUARY 11, 1991, RECORDED FEBRUARY
22, 1991, IN BOOK 412, AT PAGE 58, UNDER RECEPTION NO. 274978.

 

--------------------------------------------------------------------------------


 

FARM #26a

 


1.


 


RESERVATION OF UNDIVIDED ½ MINERALS IN THE INSTRUMENT FROM ROBERT V. KARR &
ETHEL B. KARR TO JOHN W. HURLEY AND ALENE E. HURLEY RECORDED MARCH 14, 1961 AT
BOOK 287, PAGE 499, TOGETHER WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.


 

FARM #26b

 


1.


 


RESERVATION OF UNDIVIDED ½ MINERALS IN THE INSTRUMENT FROM ROBERT V. KARR &
ETHEL B. KARR TO JOHN W. HURLEY AND ALENE E. HURLEY RECORDED MARCH 14, 1961 AT
BOOK 287, PAGE 499, TOGETHER WITH THE APPURTENANT RIGHT TO USE THE SURFACE.


 


 


 


2.


 


LIFE ESTATE IN FAVOR OF ALENE E. HURLEY CREATED BY WARRANTY DEED RECORDED
JANUARY 11, 1984 AT BOOK 372, PAGE 864.


 

FARM #27

 


1.


 


RIGHT OF WAY FOR RAILROAD IN PART OF NW1/4 SEC 26-22-51 IN DEED FROM JOHN R.
MULVANE TO ATCHINSON, TOPEKA AND SANTA FE RAILWAY COMPANY RECORDED JULY 28, 1908
IN BOOK 56, PAGE 550.


 


 


 


2.


 


EASEMENT RIGHT OF WAY FOR ELECTRIC TRANSMISSION IN DEED FROM EDGAR A. FORD TO
UTILITIES BOARD OF LAMAR DATED NOVEMBER 23, 1964 AND RECORDED NOVEMBER 25, 1964
AT BOOK 304, PAGE 488 THROUGH W1/2 & LOTS 1 & 7 OF SEC 35-22-51.


 


 


 


3.


 


RIGHT OF WAY EASEMENT FOR TELECOMMUNICATIONS IN DEED FROM COY S. HAM TO MOUNTAIN
STATES TELEPHONE AND TELEGRAPH COMPANY RECORDED JUNE 5, 1980 AT BOOK 354, PAGE
371 THROUGH NE1/4 SEC 25-22-51.


 


 


 


4.


 


RIGHT OF WAY EASEMENT FOR ELECTRIC TRANSMISSION IN DEED FROM COY S. HAM TO
SOUTHEAST COLORADO POWER ASSOCIATION RECORDED AUGUST 11, 1980 AT BOOK 355, PAGE
96.


 

FARM #28

 


1.


 


ALL RIGHTS TO ANY AND ALL MINERALS, ORE AND METALS OF ANY KIND AND CHARACTER,
AND ALL COAL, ASPHALTHUM, OIL GAS AND OTHER LIKE SUBSTANCES IN OR UNDER SAID
LAND, THE RIGHTS OF INGRESS AND EGRESS FOR THE PURPOSE OF MINING, TOGETHER WITH
ENOUGH OF THE SURFACE OF THE SAME AS MAY BE NECESSARY FOR THE PROPER AND
CONVENIENT WORKING OF SUCH MINERALS AND SUBSTANCES, AS RESERVED IN PATENT FORM
THE STATE OF COLORADO, RECORDED NOVEMBER 16, 2001, UNDER RECEPTION NO. 20011403.


 


 


 


2.


 


RIGHT OF WAY FOR RAILROAD IN PART OF NW1/4 SEC 27-22-51 IN DEED FROM STATE OF
COLORADO TO ARKANSAS VALLEY RAILROAD COMPANY DATED AUGUST 7, 1906 AND RECORDED
JANUARY 8, 1907 AT BOOK 56, PAGE 126.


 


 


 


3.


 


RIGHT OF WAY FOR RAILROAD IN PART OF NW1/4 SEC 27-22-51 IN DEED FROM STATE OF
COLORADO TO ATCHISON, TOPEKA AND SANTA FE RAILROAD COMPANY DATED MAY 28, 1908
AND RECORDED JUNE 20, 1908 AT BOOK 56, PAGE 525.

 

--------------------------------------------------------------------------------


 

FARM #30

 


1.


 


RIGHT-OF-WAY EASEMENT BETWEEN HUDSON & PERSYN, LTD., AND CHARLES R. ODGEN AND
VIVIENNE H. ODGEN, DATED APRIL 9, 1985, RECORDED APRIL 10, 1985, IN BOOK 377,
PAGE 565, AT RECEPTION NO. 266365.


 

FARM #31

 


1.


 


RIGHT OF WAY EASEMENT FOR ELECTRIC TRANSMISSION IN DEED FROM A.S. TOLTON AND
EMMA TOLTON TO BENT-PROWERS RURAL POWER LINES ASSOCIATION DATED DECEMBER 3, 1938
AND RECORDED APRIL 27, 1939 AT BOOK 200, PAGE 69.


 

FARM #32

 


1.


 


RIGHT OF WAY FOR TELECOMMUNICATIONS THROUGH LOTS 2, 3, 4 OF SEC 5-23-52 & LOT 1
OF 6-23-52 IN DEED FROM J.F. WALSH TO MOUNTAIN STATES TELEPHONE & TELEGRAPH
COMPANY FILED FEBRUARY 20, 1929 AT BOOK 166, PAGE 254.


 


 


 


2.


 


RIGHT OF WAY FOR POWER LINES THROUGH INDIAN CLAIM A IN DEED FROM COLORADO
NATIONAL BANK OF DENVER, EXECUTOR OF ESTATE OF HELEN BROWN DOUGLAS TO
BENT-PROWERS RURAL POWER LINES FILED APRIL 22, 1939 AT BOOK 200, PAGE 130.


 


 


 


3.


 


RIGHT OF WAY FOR THE PURPOSE OF CORRECTING RIVER CHANNEL FOR FLOOD CONTROL IN
DEED FROM HENRY MANIFOR TO BENT COUNTY FILED JUNE 19, 1953 AT BOOK 247, PAGE 36.


 


 


 


4.


 


RESERVATION OF UNDIVIDED ½ MINERALS IN INDIAN CLAIM 16 IN THE INSTRUMENT FROM
REGIS COLLEGE & SAINT THOMAS THEOLOGICAL SEMINARY TO HENRY A. MANIFOR & MARY
MANIFOR, DATED JUNE 3, 1936 AND RECORDED OCTOBER 3, 1936 AT BOOK 191, PAGE 529,
TOGETHER WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.


 

FARM #33

 


1.


 


SUBJECT TO COUNTY ROADS JJ AND NO. 17 RIGHT-OF-WAY, AS SHOWN ON THE WARRANTY
DEED RECORDED SEPTEMBER 3, 2002, AT RECEPTION NO. 20021303.


 

FARM #34

 


1.


 


RIGHT OF WAY DEED FOR RAILROAD IN DEED FROM JOHN R. MULVANE TO THE ATCHISON,
TOPEKA AND SANTA FE RAILWAY COMPANY DATED JULY 27, 1909 AND RECORDED OCTOBER 11,
1909 AT BOOK 61, PAGE 205, IN SEC 31-22-51.


 


 


 


2.


 


RIGHT OF WAY FOR ROADWAY ALONG THE NORTH SIDE OF NW1/4 SEC 31-22-51 IN DEED FROM
J.B. SHAW TO BOARD OF COUNTY COMMISSIONERS FILED JULY 8, 1927 AT BOOK 148, PAGE
450.


 


 


 


3.


 


RIGHT OF WAY FOR ROADWAY IN SEC 31-22-51 IN DEED FROM J.B SHAW TO BOARD OF
COUNTY COMMISSIONERS FILED JULY 8, 1927 AT BOOK 125, PAGE 395.

 

--------------------------------------------------------------------------------


 


4.


 


RIGHT OF WAY FOR ROADWAY LYING SOUTH AND ADJACENT TO RAILROAD IN DEED FROM
JOSEPH B. SHAW TO BOARD OF COUNTY COMMISSIONERS FILED AUGUST 17, 1927 AT BOOK
148, PAGE 474.


 


 


 


5.


 


RIGHT OF WAY EASEMENT IN W1/2 N OF U.S. HIGHWAY 50 IN SEC 31-22-51 FOR ELECTRIC
TRANSMISSION IN DEED FROM KENNETH R. SHAW AND HELEN M. SAMUELSON TO LAS ANIMAS
MUNICIPAL LIGHT AND POWER DATED JUNE 9, 1945 AND RECORDED JUNE 11, 1945 AT BOOK
219, PAGE 95.


 


 


 


6.


 


RESERVATION OF UNDIVIDED ½ MINERALS IN THE INSTRUMENT FROM KENNETH M. SHAW AND
MARGARET S. GALLUP TO CHERRY ENTERPRISES, INC. RECORDED JANUARY 9, 1984 AT BOOK
372, PAGE 843 TOGETHER WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.


 

FARM #35

 

1.

 

Right of way granted by Janet M. Brown to Las Animas Municipal Light and Power
Co., recorded June 13, 1056 in Book 264 at Page 339.

 

 

 


2.


 


UNDIVIDED ½ INTEREST IN ALL OIL, GAS, MINERALS AND MINERAL RIGHTS, AS RESERVED
BY JANET M. BROWN IN THE DEED TO EVERETT BILYEU AND ELMA MAXINE BILYEU, RECORDED
AUGUST 1, 1967, IN BOOK 314, PAGE 144, BENT COUNTY, COLORADO RECORDS, AND ANY
AND ALL RIGHTS AND INTEREST THEREIN.


 


 


 


3.


 


EASEMENT AND RIGHT OF WAY FOR POLE LINE FOR THE PURPOSE OF TRANSMITTING ELECTRIC
CURRENT ACROSS THE NE1/4 OF SECTION 36, IN A WESTWARDLY DIRECTION BY JANET M.
BROWN, BY HUGH MUNRO, AGENT, BY INSTRUMENT RECORDED FEBRUARY 16, 1952, IN BOOK
242, PAGE 122, BENT COUNTY, COLORADO RECORDS, IN WHICH THE SPECIFIC LOCATION OF
THE EASEMENT IS NOT DEFINED.


 


 


 


4.


 


RIGHT TO DENY OR RESTRICT EACH AND EVERY RIGHT OF ACCESS TO AND FROM THE LAND
INSURED HEREBY, DIRECTLY ONTO ABUTTING STREET OR HIGHWAY DESIGNATED AS COLORADO
STATE HIGHWAY NO. 6 BY DEED FROM JANET M. BROWN, FORMERLY JANET M. ORR TO THE
DEPARTMENT OF HIGHWAYS, STATE OF COLORADO, RECORDED MARCH 3, 1959, IN BOOK 278,
PAGE 7, BENT COUNTY, COLORADO RECORDS.


 


 


 


5.


 


ANY RIGHT, TITLE OR INTEREST OF EVERETT BILYEU, CAMPO HOLDING TRUST, DERRAL
SCHRODER, JOHN EATHERAGE, KINAN BURK, WALTER MARSTON, DALE HYATT OR COMMON TITLE
BOND AND TRUST UNDER THE FOLLOWING INSTRUMENTS: RECORDED FEBRUARY 6, 1986 AT
BOOK 380, PAGE 860, AND APRIL 23, 1986, BOOK 381, PAGE 502.


 


 


 


6.


 


ACCESS EASEMENT OVER AND UPON THE W40’ E 433.65’ N54’ OF SECTION 36-22-52 IN
DEED FROM A. MILLER AND HAZEL A. MILLER TO WALTER AND ELIZABETH WAGNER FILED MAY
26, 2002 UNDER RECEPTION NO. 20020605.


 

FARM #36

 

None

 

--------------------------------------------------------------------------------


 

FARM #37

 


1.


 


RIGHT-OF-WAY BETWEEN MRS. MARTHA BURGER AND BENT-PROWERS RURAL POWER LINES
ASSOCIATION, A CORPORATION, DATED JULY 29, 1938, RECORDED APRIL 27, 1939, IN
BOOK 200, AT PAGE 51.


 


 


 


2.


 


RIGHT-OF-WAY BETWEEN AUGUST REYHER AND KANSAN-COLORADO UTILITIES, INC., DATED
NOVEMBER 16, 1951, RECORDED MARCH 26, 1952, IN BOOK 242 AT PAGE 270, THE PURPOSE
TO LAY, MAINTAIN, ALTER, REPAIR, OPERATE, REMOVE AND RELAY PARALLEL PIPELINES
FOR THE TRANSPORTATION OF OIL OR GAS, ON AND OVER SUBJECT PROPERTY.


 

FARM #38

 


1.


 


AGREEMENT BETWEEN GEORGE REYHER & SONS, INC. AND WALLACE A. DOE AND IRENE A.
DOE, DATED MARCH 26, 1982, RECORDED MARCH 30, 1982, IN BOOK 365, PAGE 786, AT
RECEPTION NO 258466, CONVEYED PREMISES IS SUPPLIED WITH DOMESTIC WATER FROM A
WELL NORTH OF AND ADJOINING THE PREMISES CONVEYED THROUGH A PIPELINE.


 


 


 


2.


 


WELL USERS AGREEMENT BETWEEN GEORGE REYHER & SONS, INC., PARTY OF THE FIRST
PART, KRISTIN A. REYHER, PERSONAL REPRESENTATIVE OF THE IRENE A. DOE ESTATE,
PARTY OF THE SECOND PART, AND JEANNE K. BULLARD KENNETH E. ROWLAND, PARTIES OF
THE THIRD PART, DATED JUNE 8, 1999, RECORDED JUNE 10, 1999, AT RECEPTION NO.
19990819, CONVEYED PREMISES IS SUPPLIED WITH DOMESTIC WATER FROM A WELL OWNED BY
GEORGE REYHER & SONS, INC., THROUGH A PIPELINE EXTENDING SOUTHERLY ACROSS THE
PREMISES CONVEYED.


 

FARM #39

 


1.


 


SUBJECT TO AN EASEMENT OR DITCH OVER A STRIP OF LAND 15.00 FEE WIDE ACCORDING TO
THE DEED RECORDED JUNE 2, 2003, AT RECEPTION NO. 20030737.


 


 


 


2.


 


SUBJECT TO THE RIGHT-OF-WAY OF COUNTY ROADS LL AND MM, ACCORDING TO THE DEED
RECORDED JUNE 2, 2003, AT RECEPTION NO. 20030737.


 


 


 


3.


 


FINDINGS OF THE DISTRICT COURT OF COLORADO DATED AUGUST 26, 1946 REGARDING
AUGUST REYHER SEEPAGE DITCH NO. 1.


 


 


 


4.


 


DECREE RECORDED NOVEMBER 13, 1930 IN BOOK 165 AT PAGE 464 REGARDING PRIORITIES
OF RIGHT TO USE WATER FOR DOMESTIC PURPOSES.


 

FARM #40

 


1.


 


EASEMENT FOR THE RIGHT TO LAY, MAINTAIN, OPERATE, INSPECT AND REMOVE A PIPELINE
OR PIPELINES AND INCIDENTAL PURPOSES, GRANTED BY WILLIAM RICKEN AND CHRISTINE
RICKEN AS FOUND IN RIGHT OF WAY GRANT TO PHILLIPS PETROLEUM COMPANY DATED
OCTOBER 10, 1946 AND RECORDED OCTOBER 26, 1946 IN BOOK 411 AND PAGE 19, AS
RECEPTION NO. 315511.


 


 


 


2.


 


EASEMENT FOR THE RIGHT TO LAY, MAINTAIN, OPERATE, INSPECT, AND REMOVE A PIPELINE
OR PIPELINES, AND APPURTENANCES, OVER, THROUGH, UPON, UNDER AND ACROSS LANDS AND
INCIDENTAL PURPOSES, GRANTED BY GEORGE WILLIAM RICKEN AS FOUND IN RIGHT OF WAY
GRANT TO PHILLIPS

 

--------------------------------------------------------------------------------


 


 


 


PETROLEUM COMPANY DATED NOVEMBER 6, 1946 AND RECORDED DECEMBER 7, 1946 IN BOOK
411 AND PAGE 36, AS RECEPTION NO. 316114.


 


 


 


3.


 


ONE-HALF OF ALL MINERAL AND MINERAL RIGHTS, IN, ON, ON UNDERLYING THE LAND AS
RESERVED BY DENVER JOINT STOCK LAND BANK OF DENVER IN SPECIAL WARRANTY DEED TO
GEORGE WILLIAM RICKEN AND WILLIAM RICKEN DATED FEBRUARY 3, 1943 AND RECORDED
FEBRUARY 13, 1943 IN BOOK 376 AND PAGE 195 AT RECEPTION NO. 296603 AND FILE
NUMBER C01800.


 

FARM #41

 


1.


 


SUBJECT TO THE EAST 30.00 FEET OF SAID TRACT FOR COUNTY ROAD 24 RIGHT-OF-WAY
PURPOSES.


 

FARM # 42

 


1.


 


SUBJECT TO TELEPHONE AND UTILITY EASEMENTS APPEARING IN BOOK 298, AT PAGE 149,
BENT COUNTY, COLORADO RECORDS AND FOR THE ELECTRIC TRANSMISSION LINES APPEARING
IN BOOK 302, PAGE 184, BENT COUNTY, COLORADO RECORDS, AND FOR WATER PIPELINES IN
BOOK 334, PAGE 8, BENT COUNTY, COLORADO RECORDS.


 


 


 


2.


 


OIL AND GAS LEASE BETWEEN GAROLD E. ROOT AND ROCK ROYALTY, INC., DATED FEBRUARY
16, 2001, RECORDED OCTOBER 30,2001, UNDER RECEPTION NO. 20011309, AND ANY
INTERESTS THEREIN OR RIGHT THEREUNDER FOR A TERM OF THREE YEARS.


 


 


 


3.


 


SUBJECT TO THE RIGHTS-OF-WAY FOR COUNTY ROADS NO. 32 AND “JJ”.


 

FARM # 43

 


1.


 


RESERVATION OF AN UNDIVIDED ½ ROYALTIES IN THE INSTRUMENT FORM BESSIE L. ROGERS
AND BERT E. ROGERS TO L.M. FELKNER AND A.O. FELKNER, DATED DECEMBER 29, 1925 AND
RECORDED JANUARY 21, 1926 AT BOOK 148, PAGE 154, TOGETHER WITH THE APPURTENANT
RIGHTS TO USE THE SURFACE.


 


 


 


2.


 


RIGHT OF WAY EASEMENT FOR ELECTRIC TRANSMISSION THROUGH N1/2NE1/4 SEC 22-22-51
IN DEED FROM L.M. FELKNER TO BENT-PROWERS RURAL POWER LINES ASSOCIATION DATED
FEBRUARY 18, 1039 AND RECORDED APRIL 27, 1939 AT BOOK 200, PAGE 118.


 


 


 


3.


 


EASEMENT AND RIGHT OF WAY TO CARRY IRRIGATION WATER GRANTED TO EDGAR A. FORD AND
BERTHA P. FORD BY JOHN MILLER, EXECUTER OF THE ESTATE OF KATHERINE MILLER,
DECEASED, CATHERINE B. HENDERSON AND EVELYN L. YOUNG IN THE INSTRUMENT RECORDED
JANUARY 30, 1962, IN BOOK 291, PAGE 485.


 

FARM # 44

 

1.

 

Right of way granted by F. Kreybill and A. Lubers to the AT&SF Railway Co.,
recorded June 15, 1907 in Book 56 at Page 232.

 

--------------------------------------------------------------------------------


 


2.


 


RESERVATION OF UNDIVIDED 1/6 MINERAL IN THE INSTRUMENT FROM NELLIE F. HEIZER,
KENNETH F. HEIZER AND ROBERT E. HEIZER TO ELMO R. SAKAI RECORDED FEBRUARY 5,
1956 AT BOOK 268, PAGE 23 UNDER RECEPTION NO. 79297, TOGETHER WITH THE
APPURTENANT RIGHTS TO USE THE SURFACE.


 


 


 


3.


 


RESERVATION OF UNDIVIDED ½ MINERAL IN THE INSTRUMENT FROM AMERICAN CRYSTAL SUGAR
COMPANY FKA AMERICAN BEET SUGAR COMPANY TO ELMO R. SAKAI RECORDED JULY 20, 1956
AT BOOK 264, PAGE 562, TOGETHER WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.


 


 


 


4.


 


RIGHT OF WAY FOR ELECTRIC TRANSMISSION IN DEED FROM ELMO SAKAI TO LAS ANIMAS
MUNICIPAL LIGHT AND POWER FILED FEBRUARY 16, 1952 AT BOOK 242, PAGE 120, LOCATED
IN PART OF NW1/4 SEC 36-22-52.


 


 


 


5.


 


RIGHT OF WAY FOR RAILROAD IN DEED FROM ROBERT E. HEIZER TO AT&SF RAILWAY COMPANY
FILED JULY 24, 1908 AT BOOK 56, PAGE 543.


 


 


 


6.


 


RULING OF REFEREE RECORDED OCTOBER 24, 1973 IN BOOK 331 AT PAGE 869 REGARDING
CERTAIN ABSOLUTE UNDERGROUND WATER RIGHTS.


 

FARM #45

 

None

 

FARM #46

 

1.

 

Rights of way granted by J. Mulvane to the AT&SF Railway Co., recorded July 28,
1908 at Page 557 and 558.

 

 

 


2.


 


RIGHT OF WAY FOR CANAL LOCATED IN NW1/4 SEC 26-22-52 IN DEED FROM AUGUST WADHAMS
TO THE FORT LYON CANAL COMPANY FILED MARCH 6, 2006 AT BOOK 53, PAGE 431.


 


 


 


3.


 


RIGHT OF WAY FOR ELECTRIC TRANSMISSIONS LOCATED IN NW1/4 SEC 26-22-52 IN DEED
FROM ED WADHAMS, ADMINISTRATOR OF ESTATE OF AUGUST WADHAMS, DECEASED TO
BENT-PROWERS RURAL POWER LINE ASSOCIATION FILED OCTOBER 14, 1939 AT BOOK 200,
PAGE 377.


 


 


 


4.


 


RIGHT OF WAY FOR ELECTRIC TRANSMISSION LOCATED IN SE1/4 SEC 31-22-52 IN DEED
FROM GEORGE HILLMAN TO BENT-PROWERS RURAL POWER LINES ASSOCIATION FILED APRIL
27, 1939 AT BOOK 200, PAGE 80.


 


 


 


5.


 


RESERVATION OF UNDIVIDED ½ MINERALS IN THE INSTRUMENT FROM NATIONAL BANK OF
TOPEKA, TRUSTEE TO E.L. WILKINS, SR. AND E.L. WILKINS, JR. RECORDED JUNE 10,
1952 AT BOOK 242, PAGE 402, COVERING S12NW1/4 SEC 31-22-52, TOGETHER WITH THE
APPURTENANT RIGHTS TO USE THE SURFACE.


 


 


 


6.


 


RESERVATION OF UNDIVIDED ½ MINERALS IN THE INSTRUMENT FROM AMERICAN CRYSTAL
SUGAR CO. TO E.L. WILKINS AND SON RECORDED APRIL 23, 1956 AT BOOK 263, PAGE 522,
TO TOGETHER WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.


 


 


 


7.


 


STIPULATIONS RECORDED AT BOOK 385, PAGE 282 IN THE OFFICE OF THE CLERK &
RECORDER OF BENT COUNTY, COLORADO.

 

--------------------------------------------------------------------------------


 


8.


 


JUDGMENT AND DECREE DATED DECEMBER 20, 1971 ADOPTING THE RULING OF THE WATER
REFEREE DATED NOVEMBER 18, 1971 REGARDING CERTAIN ABSOLUTE UNDERGROUND WATER
RIGHTS.


 

FARM #47

 


1.


 


RIGHT OF WAY EASEMENT FOR ELECTRIC TRANSMISSION IN DEED FROM A.S. TOLTON AND
EMMA TOLTON TO BENT-PROWERS RURAL POWER LINES ASSOCIATION DATED DECEMBER 3, 1938
AND RECORDED APRIL 27, 1939 AT BOOK 200, PAGE 69.


 

FARM #48

 

1.

 

Oil and gas lease between C. Sniff and wife and Rock Royalty, Inc., dated
February 16, 2001.

 

 

 


2.


 


PIPELINE RIGHT-OF-RAY FOR THE USE OF TRANSPORTING WATER GRANTED TO JOE CLINE AND
BONNIE CLINE, AND ALA-TEX CATTLE COMPANY, BY CURTIS G. SNIFF AND KARLA R. SNIFF,
DATED AUGUST 31, 1998, RECORDED OCTOBER 20, 1998, AT RECEPTION NO. 19981499.


 

FARM #49

 


1.


 


SUBJECT TO EASEMENTS FOR ELECTRIC TRANSMISSION LINES, PUBLIC ROADS, AND DITCHES
WHICH MAY BE APPARENT FROM A VISUAL EXAMINATION OF THE SURFACE OF THE LAND AS
SHOWN IN DOCUMENT RECORDED MARCH 7, 1972 IN BOOK 326 AT PAGE 601.


 


 


 


2.


 


RESERVING AND EXCEPTING ONE-HALF OF ALL OIL, GAS, COAL AND OTHER MINERAL RIGHTS,
TOGETHER WITH THE RIGHT OF INGRESS AND EGRESS THEREFROM FOR THE PURPOSES OF
PROSPECTING, EXPLORING AND DEVELOPING THE SAME, AS RESERVED IN DOCUMENT RECORDED
JANUARY 15, 1966 IN BOOK 282 AT PAGE 219.


 


 


 


3.


 


EASEMENT FOR REPAIR AND REPLACEMENT OF A DOMESTIC PIPELINE AS IT CROSSES THE
PROPERTY AS SHOWN IN DEED RECORDED JUNE 24, 2002 AT RECEPTION NO. 20020821.


 

FARM #50 (Water Rights Only)

 

FARM #51

 


1.


 


RIGHT OF WAY FOR ELECTRIC TRANSMISSION THROUGH E1/2 SEC 15-22-51 IN DEED FROM
E.S. TALIAFERRO AND J. MABEL TALIAFERRO TO BENT-PROWERS RURAL POWER LINES
ASSOCIATION DATED JUNE 13, 1938 AND RECORDED OCTOBER 14, 1939 AT BOOK 199, PAGE
230.


 


 


 


2.


 


RESERVATION OF (1) RIGHT OF PROPRIETOR OF ANY PENETRATING VEIN OR LODE TO
EXTRACT HIS ORE; AND (2) RIGHT OF WAY FOR ANY DITCHES OR CANALS CONSTRUCTED BY
AUTHORITY OF UNITED STATES, U.S. PATENT RECORDED FEBRUARY 6. 1896 IN BOOK 14,
PAGE 381, COVERING SE1/4 SEC 15-22-51.

 

--------------------------------------------------------------------------------


 


3.


 


RESERVATION OF RIGHT OF PROPRIETOR OF ANY PENETRATING VEIN OR LODE TO EXTRACT
HIS ORE, IN U.S. PATENT RECORDED APRIL 19, 1912 IN BOOK 14, PAGE 567, COVERING
NW1/4 OF SEC 15-22-51.


 


 


 


4.


 


RESERVATION OF RIGHT OF PROPRIETOR OF ANY PENETRATING VEIN OR LODE TO EXTRACT
HIS ORE, IN U.S. PATENT RECORDED MAY 19, 1890 IN BOOK 14, PAGE 306.


 


 


 


5.


 


RESERVATION OF UNDIVIDED ½ MINERALS IN THE INSTRUMENT FROM FEDERAL LAND BANK OF
WICHITA TO MABEL TALIAFERRO, DATED FEBRUARY 18, 1938 AND RECORDED MARCH 7, 1938
AT BOOK 199, PAGE 26, LOCATED SE1/4 SEC 15-22-21, TOGETHER WITH THE APPURTENANT
RIGHTS TO USE THE SURFACE.


 


FARM #52


 


1.


 


ALL RIGHTS TO ANY AND ALL MINERALS, ORE AND METALS OF ANY KIND AND CHARACTER,
AND ALL COAL, ASPHALTUM, OIL GAS AND OTHER LIKE SUBSTANCES IN OR UNDER SAID
LAND, THE RIGHTS OF INGRESS AND EGRESS FOR THE PURPOSE OF MINING, TOGETHER WITH
ENOUGH OF THE SURFACE OF THE SAME AS MAY BE NECESSARY FOR THE PROPER AND
CONVENIENT WORKING OF SUCH MINERALS AND SUBSTANCES, AS RESERVED IN PATENT FORM
THE STATE OF COLORADO, RECORDED MAY 19, 1894, IN BOOK 23 AT PAGE 288.


 


 


 


2.


 


EASEMENT DEED FROM I. AND H. MILLEN TO W. WAGNER ACCESS DATED MAY 6, 2002 – NO
RECORDING INFORMATION AVAILABLE.


 


 


 


3.


 


RULING OF REFEREE DATED FEBRUARY 10, 1973 REGARDING AN ABSOLUTE UNDERGROUND
WATER RIGHT IN DISTRICT COURT CASE NO. W-1227.


 


FARM #53


 


1.


 


SUBJECT TO COUNTY ROAD “JJ” RIGHT-OF-WAY AND ACCESS AND UTILITY EASEMENTS AS
GIVEN IN RECEPTION NO. 1997435.


 


FARM #54


 


1.


 


RIGHT OF WAY FOR IRRIGATION OF THE SW1/4 SEC 20-22-49 IN DEED FROM JOHN BECKMAN
TO THE LAS ANIMAS LAND AND STOCK COMPANY FILED JANUARY 17, 1903 AT BOOK 47, PAGE
218.


 


FARM #55


 


1.


 


RESERVATIONS OF (1) RIGHT OF PROPRIETOR OF ANY PENETRATING VEIN OR LODE TO
EXTRACT HIS ORE, AND (2) RIGHT OF WAY FOR ANY DITCHES OR CANALS CONSTRUCTED BY
AUTHORITY OF UNITED STATES, IN U.S. PATENT RECORDED NOVEMBER 14, 1900, IN BOOK
40 AT PAGE 41, COVERING SE1/4 SEC 31-21-46.


 


 


 


2.


 


RESERVATION OF (1) RIGHT OF PROPRIETOR OF ANY PENETRATING VEIN OR LODE TO
EXTRACT HIS ORE; AND (2) RIGHT OF WAY FOR ANY DITCHES OR CANALS CONSTRUCTED BY
AUTHORITY OF UNITED STATES, IN U.S. PATENT RECORDED FEBRUARY 27, 1905, IN BOOK
25 AT PAGE 566, COVERING S1/2NE1/4 SEC 31-21-46.

 

--------------------------------------------------------------------------------



 


3.                                       EASEMENT AND RIGHT OF WAY FOR
COMMUNICATIONS, AS GRANTED BY GEO. R. WILSON TO AT&T, IN THE INSTRUMENT RECORDED
MAY 16, 1929, IN BOOK 210 AT PAGE 242.


 


4.                                       EASEMENT AND RIGHT OF WAY FOR ROADWAY,
AS GRANTED BY CHARLES E. WILSON TO BOARD OF COUNTY COMMISSIONERS, IN THE
INSTRUMENT RECORDED OCTOBER 22, 1937, IN BOOK 268 AT PAGE 273.


 


5.                                       EASEMENT AND RIGHT OF WAY FOR
CONVEYANCE AND TRANSFER OF WATER FROM THURSTON LAKE AKA THURSTON RESERVOIR, AS
GRANTED BY THE FORT LYON CANAL COMPANY TO W.W. LAND AND CATTLE CO., IN THE
INSTRUMENT RECORDED OCTOBER 24, 1977, IN BOOK 522 AT PAGE 613.


 


FARM #56


 


1.                                       A RIGHT OF WAY FOR DITCHES OR CANALS
CONSTRUCTED BY THE AUTHORITY OF THE UNITED STATES, AS RESERVED IN UNITED STATES
PATENT COVERING THE E1/2E1/2 OF SECTION 23, TOWNSHIP 22 SOUTH, RANGE 53 WEST OF
THE 6TH P.M., RECORDED APRIL 2, 1902 IN BOOK 14 AT PAGE 434.


 


2.                                       AN INGRESS AND EGRESS EASEMENT RESERVED
BY DANIEL G. DIREZZA AND KATRENA L. DIREZZA ACROSS THE WEST 35 FEET OF THE SOUTH
331 FEET OF THE SW1/4 OF SEC 24-22-53, AS SHOWN ON DEED RECORDED SEPTEMBER 13,
2002 UNDER RECEPTION NO. 20021363.


 


FARM #57


 


1.                                       RIGHT OF WAY EASEMENT FOR DITCH
PIPELINE ACROSS SECTIONS 6 & 7 IN DEED FROM WILLIAM R. LIKES, JR. AND LINDA M.
LIKES TO CURTIS D. BYERS AND STARLA R. BYERS FILED AUGUST 12, 1999 UNDER
RECEPTION NO. 19991111.


 


FARM #58


 


1.                                       SUBJECT TO THE EAST AND SOUTH 30.00
FEET OF SAID TRACT FOR COUNTY ROAD NO. 25 AND NO. LL PURPOSES.


 


2.                                       LEASE BETWEEN R. AND M. REYHER AND
MCCLAVE WATER ASSOCIATION, INC. RECORDED SEPTEMBER 16, 1998 AT RECEPTION NO.
19981320


 


FARM #59


 


1.                                       RIGHT OF WAY FOR RAILROAD IN DEED FROM
MARY E. CHASE AND EVA S. HOLLENBECK TO AT & SF RAILWAY COMPANY DATED AUGUST 26,
1907 AND RECORDED SEPTEMBER 26, 1908 IN BOOK 61, PAGE 12 IN NW1/4SW1/4 SEC
28-22-51.


 


2.                                       RIGHT OF WAY TO GO OVER, UPON, AND
ACROSS CERTAIN PORTIONS OF SW1/4 SEC 28-22-51 IN DEED FROM STATE OF COLORADO TO
JAMES H. ASHCRAFT FILED NOVEMBER 23, 1912 AT BOOK 68, PAGE 509.


 


3.                                       RIGHT OF WAY TO GO OVER, UPON AND
ACROSS CERTAIN PORTIONS OF SW1/4 SEC 28-22-51 IN DEED FROM JAMES H. ASHCRAFT TO
R.B. MORRISON FILED MARCH 15, 1918 AT BOOK 80, PAGE 587.

 

--------------------------------------------------------------------------------


 


4.                                       RESERVATION OF UNDIVIDED ½ MINERALS IN
THE INSTRUMENT FROM FEDERAL LAND BANK OF WICHITA TO W.H. BASSE AND CYNTHIA BASSE
RECORDED JULY 8, 1946 AT BOOK 224, PAGE 210, TOGETHER WITH THE APPURTENANT
RIGHTS TO USE THE SURFACE.

 


5.                                       RIGHT OF WAY FOR TELECOMMUNICATIONS IN
DEED FROM WILLIAMETT HORNSETH TO MOUNTAIN STATES TELEPHONE AND TELEGRAPH COMPANY
FILED JUNE 29, 1977 AT BOOK 344, PAGE 264.


 


6.                                       RESERVATION OF UNDIVIDED ½ MINERALS IN
THE INSTRUMENT FROM ROBERT HORNSETH AND WILLIAMETT HORNSETH FKA BASSE TO WILLARD
KASZA RECORDED JANUARY 16, 1992 AT BOOK 419, PAGE 22, TOGETHER WITH THE
APPURTENANT RIGHTS TO USE THE SURFACE.


 


7.                                       UPON DEATH OF ROBERT AND WILLIAMETT
HORNSETH AN UNDIVIDED ¼ MINERAL INTEREST SHALL REVERT TO WILLARD KASZA, HIS
HEIRS AND ASSIGNS AS SHOWN IN DEED FILED JANUARY 16, 1992 AT BOOK 419, PAGE 22.


 


8.                                       RESERVATION OF ALL MINERALS NOW OWNED
BY JOE KASZA AND KAYE KASZA, INCLUDING ALL REVERSIONS IN THE INSTRUMENT RECORDED
FEBRUARY 23, 1998 UNDER RECEPTION NO. 19980271, TOGETHER WITH THE APPURTENANT
RIGHTS TO USE THE SURFACE.


 


9.                                       RESERVATION BY JOE KASZA AND KAYE KASZA
(GRANTORS), THEIR PERSONAL REPRESENTATIVES, HEIRS, SUCCESSORS OR ASSIGNS OF 10
PERCENT OF THE GROSS SELLING PRICE OF ANY FORT LYON WATER PRESENTLY APPURTENANT
TO THE ABOVE DESCRIBED REAL PROPERTY IF THE SAME IS SOLD BY GRANTEES (LADDIE &
KATHY CUMBIE), OR EITHER OF THEM, OR THEIR ASSIGNS, SEPARATE FROM THE ABOVE
DESCRIBED REAL PROPERTY ON OR BEFORE 15 YEARS FROM FEBRUARY 17, 1998 (THE DATE
OF THE DEED); IT BEING UNDERSTOOD THAT GRANTORS (JOE & KAYE KASZA) SHALL NOT BE
RESPONSIBLE FOR ANY EXPENSES INCURRED IN THE SALE OF SUCH WATER.


 


FARM #60 A-H


 


1.                                       RIGHTS OF WAYS FOR THE FOLLOWING:  FORT
LYON CANAL ALONG THE NORTH 40 FEET, MORE OR LESS, OF SUBJECT PROPERTY; FOR
COUNTY ROAD 35 ALONG THE WEST 30 FEET, MORE OR LESS, OF SUBJECT PROPERTY; AND
FOR COLO HWY NO. 194 ALONG THE SOUTHERLY BOUNDARY OF SUBJECT PROPERTY; AND
EASEMENTS THEREFOR AND INCIDENTAL PURPOSES, INSOFAR AS THE SAME MIGHT AFFECT
SUBJECT PROPERTY. ALL AS SHOWN BY LAND SURVEY PLAT DATED JUNE 27, 2003, PREPARED
BY PETERSEN SURVEYING, INC.


 


2.                                       ENCROACHMENT OF FENCES AND FIELD ONTO
LAND ADJOINING NORTH AND EAST OF THAT PART OF LOT 9 AND THAT PART OF INDIVIAN
CLAIM NO. 13 COVERED IN SUBJECT LEGAL DESCRIPTION, AS SHOWN BY LAND SURVEY PLAT
DATED JUNE 27, 2003, PREPARED BY PETERSEN SURVEYING, INC.


 


3.                                       AN UNDIVIDED ½ INTEREST IN ALL OIL, GAS
AND OTHER MINERALS AND MINERAL RIGHTS IN UPON AND UNDER SAID REAL ESTATE,
TOGETHER WITH THE FULL AND FREE RIGHT TO ENTER UPON SAID PREMISES AND USE SO
MUCH OF THE SURFACE THEREOF AS MAY BE REASONABLE AND NECESSARY FOR OPERATING
DRILLING AND MARKETING THE PRODUCTION THEREOF AS RESERVED BY THE FEDERAL LAND
BANK OF WICHITA IN WARRANTY DEED TO GEORGE DORSCH AND ALEX FORSCH DATED JUNE 18,
1943 AND RECORDED OCT. 20, 1943 IN BOOK 376 AT PAGE 296 AT RECEPTION NUMBER
299951.


 


4.                                       JUDGMENT AND DECREE RECORDED SEPTEMBER
4, 1973 IN BOOK 657 AT PAGE 482 ADOPTING THE RULING OF THE WATER REFEREE
REGARDING CERTAIN ABSOLUTE UNDERGROUND WATER RIGHTS.

 

--------------------------------------------------------------------------------


 


FARM #61  (WATER RIGHTS ONLY)


 


FARM #62


 


1.                                       RESERVATION OF RIGHT OF WAY FOR ANY
DITCHES OR CANALS CONSTRUCTED BY AUTHORITY OF THE UNITED STATES, IN U.S. PATENT
RECORDED JUNE 7, 1902 IN BOOK 40 AT PAGE 78, UNDER RECEPTION NO. 17472, COVERING
SW1/4 SEC 17.


 


2.                                       EASEMENT AND RIGHT OF WAY FOR AN
ELECTRIC TRANSMISSION AND/OR DISTRIBUTION LINE OR SYSTEM PURPOSES AS GRANTED BY
G.V. CULP TO SOUTHEAST COLORADO POWER, RECORDED NOVEMBER 7, 1951 IN BOOK 357
PAGE 98.


 


3.                                       EASEMENT FOR THE PURPOSE OF LAYING,
CONSTRUCTING, OPERATING, INSPECTING, MAINTAINING, REPAIRING, REPLACING, AND
REMOVING OF PIPELINE FOR THE TRANSPORTATION OF IRRIGATION WATER OVER AND ACROSS
LAND IN SE1/4 17-22-46 FROM H. HUNTER WHITE, III TO A.C. ROWAN & BONNIE I. ROWAN
IN DEED DATED MARCH 12, 2003 AND RECORDED MARCH 13, 2003 UNDER RECEPTION NO.
499440.


 


4.                                       RIGHT OF WAY EASEMENT FROM A.C. &
BONNIE ROWAN TO SOUTHEAST COLORADO POWER ASSOCIATION RECORDED OCTOBER 9, 1979 IN
BOOK 530 AT PAGE 584.


 


FARM #63  (WATER RIGHTS ONLY)


 


FARM #64


 


1.                                       RIGHT OF WAY FOR ELECTRIC TRANSMISSION
THROUGH W1/2NE1/4 SEC 32-22-48 IN DEED FROM DANIEL & LENA CARL TO BENT-PROWERS
RURAL POWER LINES ASSOCIATION FILED MARCH 22, 1939 AT BOOK 200, PAGE 10.


 


2.                                       RESERVATION OF UNDIVIDED ½ MINERALS IN
THE INSTRUMENT FROM FEDERAL LAND BANK OF WICHITA TO DANIEL CARL RECORDED AUGUST
24, 1945 AT BOOK 194, PAGE 369, COVERING E1/2NE1/4 SEC 32 & NW1/4 SEC 33-22-48,
TOGETHER WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.


 


3.                                       RESERVATION OF UNDIVIDED ½ MINERALS IN
THE INSTRUMENT FROM DANIEL CARL TO LLOYD M. CARL & LALA L. CARL RECORDED JUNE
30, 1950 AT BOOK 237, PAGE 14, COVERING E1/2NE1/4 SEC 32 & NW1/4 SEC 33-22-48,
TOGETHER WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.


 


4.                                       RIGHT OF WAY FOR GAS PIPELINE THROUGH
E1/2NE1/4 SEC 32-22-48 FROM LLOYD M. CARL TO COLORADO INTERSTATE GAS COMPANY
FILED AUGUST 4, 1951 AT BOOK 239, PAGE 376.


 


5.                                       RESERVATION OF RIGHT OF WAY FOR ANY
DITCHES OR CANALS CONSTRUCTED BY AUTHORITY OF THE UNITED STATES, IN U.S. PATENT
RECORDED FEBRUARY 16, 1909, IN BOOK 63 AT PAGE 10, COVERING E1/2NW1/4 SEC
32-22-48.


 


6.                                       RULING OF REFEREE RECORDED JULY 26,
1974 IN BOOK 335 AT PAGE 246 REGARDING WATER STORAGE RIGHT..

 

--------------------------------------------------------------------------------


 


FARM #65


 


NONE


 


FARM #66


 


1.                                       RESERVATIONS OF (1) RIGHT OF PROPRIETOR
OF ANY PENETRATING VEIN OR LODE TO EXTRACT HIS ORE; AND (2) RIGHT OF WAY FOR ANY
DITCHES OR CANALS CONSTRUCTED BY AUTHORITY OF UNITED STATES, IN U.S. PATENT
RECORDED JULY 31, 1889 IN BOOK 23 AT PAGE 268.


 


2.                                       RESERVATION OR UNDIVIDED 1/3 MINERALS
IN THE INSTRUMENT FROM OPAL F. JOHNSTON & OSCAR L. JOHNSTON TO HERMAN C. HOPPER
AND BELVA LOIS BELVA, RECORDED MAY 5, 1958 AT BOOK 273, PAGE 417, TOGETHER WITH
THE APPURTENANT RIGHTS TO USE THE SURFACE.


 


3.                                       RESERVATION OF UNDIVIDED ½ MINERALS IN
THE INSTRUMENT FROM RICHARD R. HUTCHINSON AND MARY HUTCHINSON AKA MARY E.
HUTCHINSON TO LEWIS GARY GRAY AND NANCY JEAN GRAY RECORDED APRIL 20, 1981 AT
BOOK 358, PAGE 965, TOGETHER WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.


 


FARM #67


 


1.                                       RIGHT OF WAY FOR ELECTRIC TRANSMISSION
IN DEED FROM J.L. BUTLER TO BENT-PROWERS RURAL POWER LINES ASSOCIATION DATED
DECEMBER 3, 1938 AND RECORDED OCTOBER 14, 1939 AT BOOK 200, PAGE 368.


 


2.                                       LIFE ESTATE RESERVED BY J.F. HAWKINS,
JR. AKA JOSEPH F. HAWKINS, JR. AND ALICE J. HAWKINS AKA ALICE JOANNE HAWKINS IN
DEED RECORDED MARCH 12, 1991 UNDER RECEPTION NO. 275051, AT BOOK 412, PAGE 193.


 


FARM #69


 


1.                                       RESERVATIONS OF (1) RIGHT OF PROPRIETOR
OF ANY PENETRATING VEIN OR LODE TO EXTRACT HIS ORE; AND (2) RIGHT OF WAY FOR ANY
DITCHES OR CANALS CONSTRUCTED BY AUTHORITY OF UNITED STATES, IN U.S. PATENT
RECORDED AUGUST 24, 1922, IN BOOK 115 AT PAGE 329, UNDER RECEPTION NO. 111753.


 


2.                                       EASEMENT AND RIGHT OF WAY FOR ELECTRIC
TRANSMISSION OR DISTRIBUTION SYSTEM, AS GRANTED BY RAY SHARP TO BENT-PROWERS
RURAL POWER LINES ASSOCIATION, IN THE INSTRUMENT RECORDED FEBRUARY 23, 1939, IN
BOOK 274 AT PAGE 525, UNDER RECEPTION NO. 221538.


 


3.                                       EASEMENT AND RIGHT OF WAY FOR WATER
DISTRIBUTION AND TRANSMISSION PIPELINES, AS GRANTED BY ESTATE OF RAY O. SHARP BY
WILMA L. SMITH, AS PERSONAL REPRESENTATIVE TO MAY VALLEY WATER ASSOCIATION, IN
THE INSTRUMENT RECORDED SEPTEMBER 29, 1981, IN BOOK 539 AT PAGE 983, UNDER
RECEPTION NO. 410960.


 


4.                                       LEASE AND THE TERMS AND CONDITIONS
THEREOF, BETWEEN JO ELLEN ELMORE, TRUSTEE OF THE WILMA L. SMITH FAMILY TRUST,
LESSOR AND FORTE OF COLORADO, A PARTNERSHIP, LESSEE, AS SHOWN BY MEMORANDUM OF
LEASE RECORDED OCTOBER 28, 1991, UNDER RECEPTION NO. 454997.

 

--------------------------------------------------------------------------------


 


FARM #70


 


1.                                       RESERVATION OF RIGHT OF PROPRIETOR OF
ANY PENETRATING VEIN OR LODE TO EXTRACT HIS ORE, IN U.S. PATENTS. RECORDED:


 


•                  OCTOBER 13, 1891, BOOK 14, PAGE 328.


 


•                  MAY 2, 1903, BOOK 14, PAGE 461


 


•                  MAY 18, 1903, BOOK 14, PAGE 462


 


•                  JULY 27, 1945, BOOK 219, PAGE 288


 


•                  DECEMBER 24, 1909, BOOK 14, PAGE 550


 


2.                                       UNDIVIDED ¾ OF GRANTORS INTEREST IN ALL
OIL, GAS AND MINERAL RIGHTS AS RESERVED BY JOSEPH FRAMPTON IN THE DEED TO THE
ALL COLORADO INVESTMENT COMPANY, A COLORADO CORPORATION, RECORDED FEBRUARY 15,
1921, IN BOOK 119, PAGE 20, AFFECTING THE E1/2 OF SEC 23-22-50, AND ANY AND ALL
ASSIGNMENTS THEREOF OR INTERESTS THEREIN.


 


3.                                       UNDIVIDED ½ OF GRANTORS INTEREST IN ALL
OIL AND MINERAL RIGHTS AS RESERVED BY THE ALL COLORADO INVESTMENT COMPANY, A
CORPORATION IN THE DEED TO EMMA L. EARLE, RECORDED JUNE 4, 1924, IN BOOK 68,
PAGE 180, AFFECTING E1/2 OF SEC 23-22-50, AND ANY AND ALL ASSIGNMENTS THEREOF OR
INTERESTS THEREIN.


 


4.                                       GRANTORS INTEREST IN ALL OIL, GAS AND
OTHER MINERALS, TOGETHER WITH THE RIGHT OF INGRESS AND EGRESS TO PROSPECT FOR
AND REMOVE THE SAME, AS RESERVED BY EARL ELMER MILLYARD, AKA E.E. MILLYARD IN
THE DEED TO EARL E. MILLYARD, RECORDED JANUARY 31, 1956, IN BOOK 262, PAGE 498,
AND ANY AND ALL ASSIGNMENTS THEREOF OR INTERESTS THEREIN.


 


5.                                       GRANTORS INTEREST IN ALL OIL, GAS AND
OTHER MINERAL RIGHTS FOR THE LIFE OF GRANTOR AND WIFE ONLY, TOGETHER WITH THE
RIGHT OF INGRESS AND EGRESS TO PROSPECT FOR AND REMOVE THE SAME, AS RESERVED BY
CARL E. MILLYARD IN THE DEED TO JOHN SUTPHIN, RECORDED APRIL 3, 1973, IN BOOK
330, PAGE 19, AFFECTING S1/2SW1/4 OF SEC 24-22-50 AND E1/2 OF SEC 23-22-50, AND
ANY AND ALL ASSIGNMENTS THEREOF OR INTERESTS THEREIN.


 


6.                                       GRANTORS INTEREST IN ALL OIL, GAS AND
OTHER MINERAL RIGHTS FOR THE LIFE OF GRANTOR AND THE LIFE OF HIS WIFE, ARLENE E.
MILLYARD, OF THE SURVIVOR OF THEM, AS RESERVED BY CARL E. MILLYARD AND ARLENE E.
MILLYARD IN THE DEED TO JOHN P. SUTPHIN, RECORDED OCTOBER 19, 1973, IN BOOK 331,
PAGE 812, AFFECTING THE NW1/4 OF SEC 25-22-50, AND ANY AND ALL ASSIGNMENTS
THEREOF OR INTERESTS THEREIN.


 


7.                                       THOSE MINERAL RIGHTS RETAINED BY CARL
E. MILLYARD IN THAT CERTAIN DEED SHOWN IN BOOK 330 AT PAGE 19, AS RESERVED BY
JOHN SUTPHIN, AKA JOHN SUTPHIN, JR. AKA JOHN P. SUTPHIN, AKA JOHN P. SUTPHIN,
JR. IN THE DEED TO CHARLES CHITWOOD, TRUSTEE, RECORDED FEBRUARY 15, 1983, IN
BOOK 369, PAGE 127, AFFECTING S1/2SW1/4 OF SEC 24-22-50, AND E1/2 OF SEC
23-22-50, AND ANY AND ALL ASSIGNMENTS THEREOF OR INTERESTS THEREIN.


 


8.                                       TERMS, AGREEMENTS, PROVISIONS,
CONDITIONS AND OBLIGATIONS AS CONTAINED IN AGREEMENT FOR ELECTRIC SERVICE TO
IRRIGATION PUMP BY AND BETWEEN SOUTHEAST COLORADO POWER ASSOCIATION AND JOHN
SUTPHIN FARMS, RECORDED OCTOBER 24, 1977, IN BOOK 345, PAGE 64, AFFECTING SE1/4
OF SEC 23-22-50.

 

--------------------------------------------------------------------------------


 


9.                                       TERMS, AGREEMENTS, PROVISIONS,
CONDITIONS AND OBLIGATIONS AS CONTAINED IN AGREEMENT ELECTRIC SERVICE TO
IRRIGATION PUMP BY AND BETWEEN SOUTHEAST COLORADO POWER ASSOCIATION AND JOHN
SUTPHIN, RECORDED OCTOBER 24, 1977, IN BOOK 345, PAGE 67, AFFECTING SE1/4 OF SEC
23-22-50.


 


10.                                 TERMS, AGREEMENTS, PROVISIONS, CONDITIONS
AND OBLIGATIONS AS CONTAINED IN AGREEMENT FOR ELECTRIC SERVICE FOR IRRIGATION
AND WATER PUMPING BY AND BETWEEN SOUTHEAST COLORADO POWER ASSOCIATION AND
CHARLES CHITWOOD, TRUSTEE, RECORDED MAY 3, 1983, IN BOOK 370, PAGE 315,
AFFECTING SEC 23-22-50.


 


11.                                 TERMS, AGREEMENTS, PROVISIONS, CONDITIONS
AND OBLIGATIONS AS CONTAINED IN AGREEMENT FOR ELECTRIC SERVICE FOR IRRIGATION
AND WATER PUMPING BY AND BETWEEN SOUTHEAST COLORADO POWER ASSOCIATION AND
CHARLES CHITWOOD, TRUSTEE, RECORDED MAY 3, 1983, IN BOOK 370, PAGE 316,
AFFECTING SEC 23-22-50.


 


12.                                 TERMS, AGREEMENTS, PROVISIONS, CONDITIONS
AND OBLIGATIONS AS CONTAINED IN AGREEMENT FOR ELECTRIC SERVICE FOR IRRIGATION
AND WATER PUMPING BY AND BETWEEN SOUTHEAST COLORADO POWER ASSOCIATION AND
CHARLES CHITWOOD, TRUSTEE, RECORDED MAY 3, 1983, IN BOOK 370, PAGE 317,
AFFECTING SEC 23-22-50.


 


13.                                 TERMS, AGREEMENTS, PROVISIONS, CONDITIONS
AND OBLIGATIONS AS CONTAINED IN AGREEMENT FOR ELECTRIC SERVICE FOR IRRIGATION
AND WATER PUMPING BY AND BETWEEN SOUTHEAST COLORADO POWER ASSOCIATION AND
CHARLES CHITWOOD, TRUSTEE, RECORDED MAY 3, 1983, IN BOOK 370, PAGE 318,
AFFECTING SEC 23-22-50.


 


14.                                 TERMS, AGREEMENTS, PROVISIONS, CONDITIONS
AND OBLIGATIONS AS CONTAINED IN AGREEMENT FOR ELECTRIC SERVICE FOR IRRIGATION
AND WATER PUMPING BY AND BETWEEN SOUTHEAST COLORADO POWER ASSOCIATION AND
CHARLES CHITWOOD, TRUSTEE, RECORDED MAY 3, 1983, IN BOOK 370, PAGE 321,
AFFECTING SEC 23-22-50.


 


FARM #85 (WATER RIGHTS ONLY)


 


FARM #103A


 


1.                                       SUBJECT TO ANY VESTED AND ACCRUED WATER
RIGHTS FOR MINING, AGRICULTURAL, MANUFACTURING, OR OTHER PURPOSES, AND RIGHTS TO
DITCHES AND RESERVOIRS USED IN CONNECTION WITH SUCH WATER RIGHTS AS MAY BE
RECOGNIZED AND ACKNOWLEDGED BY THE LOCAL CUSTOMS, LAWS AND DECISIONS OF COURTS,
AND ALSO SUBJECT TO THE RIGHT OF THE PROPRIETOR OF A VEIN OR LODE TO EXTRACT AND
REMOVE HIS ORE THEREFROM, SHOULD THE SAME BE FOUND TO PENETRATE OR INTERSECT THE
PREMISES HEREBY GRANTED, AS PROVIDED BY LAW, AS RESERVED IN THE FOLLOWING: 
NW1/4 OF SEC 12, DATED DECEMBER 15, 1890 AND SW1/4 OF SECTION 12, DATED JANUARY
25, 1894.


 


2.                                       UNDIVIDED ½ GRANTORS INTEREST IN ALL
OIL, GAS AND OTHER MINERAL RIGHTS, AS RESERVED BY HENRY N. LEASURE, TRUSTEE OF
MARGARET LEASURE, ESTATE IN THE DEED TO REYHER ENTERPRISES, INC. RECORDED
JANUARY 17, 1968, IN BOOK 478 AT PAGE 191, COVERING SW1/4 & S1/2NW1/4 OF SEC 12,
AND ANY INTERESTS THEREIN OR RIGHTS THEREUNDER.


 


3.                                       ANY AND ALL MINERALS, MINERAL RIGHTS
AND RIGHTS APPURTENANT THERETO, IN, OR UNDER LYING IN THE NE1/4 OF SAID SECTION
14-22-46. NOTE:  THE RECORD APPEARS TO BE AMBIGUOUS AND

 

--------------------------------------------------------------------------------


 

uncertain with respect to reservations or conveyances of mineral interests in
said property. It appears, however, that the following are appurtenant to the
present surface ownership of said NW1/4:  1/8 interest in 148 mineral acres, ¼
interest in 10 mineral acres, and ½ interest in 20 mineral acres.

 


4.                                       RIGHT OF WAY FOR ROADS, 30 FEET IN
WIDTH, THE CENTERLINES OF WHICH ARE THE NORTH-SOUTH AND EAST-WEST CENTERLINES OF
SAID SECTIONS 11, 12 AND 15 IN TWP 22S RGE 46W AS RESERVED BY DEED FROM THE
ARKANSAS VALLEY SUGAR BEET AND IRRIGATED LAND CO AT THE FOLLOWING BOOKS AND
PAGES IN PROWERS COUNTY RECORDS:  BOOK 321, PAGE 591; BOOK 328, PAGE 563; BOOK
93, PAGE 239; BOOK 93, PAGE 237; BOOK 158, PAGE 12; BOOK 158, PAGE 13; BOOK 158,
PAGE 11; AND BOOK 93, PAGE 193.


 


FARM #103B (WATER RIGHTS ONLY)


 


FARM #107


 


1.                                       RIGHT OF WAY EASEMENT FOR
TELECOMMUNICATIONS THROUGH S1/2 SEC 18-22-46 FROM R.W. LOGUE & BESSIE LOGUE TO
AT & T CO FILED MARCH 28, 1929 IN BOOK 310, PAGE 168.


 


2.                                       RIGHT OF WAY FOR ROAD IN S1/2 SEC
18-22-46 IN DEED FROM M.R. SUNDAY TO BOARD OF COUNTY COMMISSIONERS FILED MARCH
22, 1937 AT BOOK 265, PAGE 485.


 


3.                                       EASEMENT FOR POWER TRANSMISSION IN S1/2
SEC 18-22-46 IN DEED FROM M.R. SUNDAY TO BENT PROWERS RURAL POWER LINES
ASSOCIATION FILED NOVEMBER 7, 1938 AT BOOK 273, PAGE 373.


 


4.                                       RIGHT OF WAY FOR PUMP AND DITCH IN
NE1/4 SEC 14-11-47 IN DEED FROM GROVER L. CARRICO, EXECUTOR OF ADOLPH MARBURG TO
E.J. WAGNER AND JAMES E. WAGNER FILED MARCH 30, 1950 AT BOOK 346, PAGE 575.


 


5.                                       GRANT FOR PERMISSION TO MOVE A PUMP
FROM ITS PRESENT LOCATION TO A POINT ON THE MARBURG SEEPAGE DITCH FROM GROVER L.
CARRICO, EXECUTOR FOR ADOLPH MARBURG, DECEASED TO E.J. WAGNER AND JAMES E.
WAGNER FILED MARCH 30, 1950 AT BOOK 346, PAGE 575.


 


6.                                       RIGHT OF WAY ALONG THE NORTH SIDE AND
LONG THE WEST SIDE OF E1/2 SEC 14-22-47 SO THAT WATER RIGHTS MAY BE CARRIED TO
THE NE1/4 SEC 23-22-47, IN DEED FROM GROVER L. CARRICO, EXECUTOR OF ADOLPH
MARBURG, DECEASED TO E.J. WAGNER AND JAMES E. WAGNER FILED MARCH 30, 1950 AT
BOOK 346, PAGE 575, TOGETHER WITH A RIGHT OF WAY FROM SOUTHWEST CORNER OF E1/2
SEC 14-22-47 NORTH ALONG THE WEST LINE OF E1/2 SEC 14-22-47 TO MARBURG SEEPAGE
DITCH TO DO ANY MAINTENANCE OR REPAIR WORK.


 


7.                                       RESERVATION OF RIGHT OF WAY FOR ANY
DITCHES OR CANALS CONSTRUCTED BY AUTHORITY OF THE UNITED STATES, IN U.S. PATENT
RECORDED MARCH 6, 1902, IN BOOK 25 AT PAGE 322, COVERING S1/2SE1/4 SEC 14-22-47.


 


8.                                       RESERVATION OF UNDIVIDED ½ MINERALS IN
THE INSTRUMENT FROM FEDERAL LAND BANK TO ARTHUR F. ESGAR RECORDED FEBRUARY 10,
1943 AT BOOK 290, PAGE 325, COVERING N1/2NW1/4 SEC 14-22-47, TOGETHER WITH THE
APPURTENANT RIGHTS TO USE THE SURFACE.

 

--------------------------------------------------------------------------------


 


FARM #110  (WATER RIGHTS ONLY)


 


FARM #114


 


1.                                       RESERVATION OF ALL MINERALS IN THE
INSTRUMENT FROM STATE OF COLORADO TO GEORGE R. WILSON RECORDED JULY 9, 1927 AT
BOOK 153, PAGE 512, TOGETHER WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.


 


2.                                       RIGHT OF WAY FOR PIPELINE FROM
JOSEPHINE L. DOTSON, ET AL. TO PLEASANT VALLEY WATER ASSOCIATION FILED MAY 10,
1967 RECORDED IN PLAT BOOK, COVERING W1/2NE1/4 SEC 11-21-48.


 


3.                                       RIGHT OF WAY FOR PIPELINE FROM SAM M.
WOLLERT AND MILDRED L. WOLLERT TO THE NUECES COMPANY FILED JANUARY 5, 1981 AT
BOOK 356, PAGE 850, COVERING A STRIP 50 FEET WIDE ACROSS NW1/4 & W1/2 & NE1/4
SEC 11-21-48.


 


FARM #116


 


1.                                       RESERVATION OF UNDIVIDED ½ MINERALS IN
THE INSTRUMENT FROM HARVEY THOMAS ROWE AND MABEL M. ROWE TO GEORGE PALLAORO
RECORDED NOVEMBER 18, 1976 AT BOOK 342, PAGE 135, COVERING NE1/4 SEC 26-21-48,
TOGETHER WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.


 


2.                                       RIGHT OF WAY FOR PIPELINE THROUGH NE1/4
SEC 26-21-48 FROM ROBERT SMITH AND NORMA SMITH TO MAY VALLEY WATER ASSOCIATION
FILED APRIL 18, 1996 UNDER RECEPTION NO. 1996456.


 


3.                                       ANY CLAIM WHICH ARISES BY VIRTUE OF
NOTICE OF LIEN AS GIVEN BY THE UTILITIES BOARD OF THE CITY OF LAMAR AS RECORDED
JANUARY 26, 2000 AT RECEPTION NO. 487480.


 


4.                                       RESERVATION OF RIGHT OF WAY FOR ANY
DITCHES OR CANALS CONSTRUCTED BY AUTHORITY OF THE UNITED STATES, IN U.S. PATENT
RECORDED NOVEMBER 13, 1917, IN BOOK 89 AT PAGE 2, COVERING NE1/4 SEC 34-21-48.


 


5.                                       RESERVATION OF RIGHT OF WAY FOR ANY
DITCHES OR CANALS CONSTRUCTED BY AUTHORITY OF THE UNITED STATES, IN U.S. PATENT
RECORDED NOVEMBER 6, 1920, IN BOOK 105 AT PAGE 283, COVERING SE1/4 SEC 34-21-48.


 


6.                                       RESERVATION OF UNDIVIDED ½ MINERALS IN
THE INSTRUMENT FROM JACOB S. JOHNSON, LYDIA C. JOHNSON, BEN A. JOHNSON, CLARENCE
LINCOLN JOHNSON, HANNA O’BRIEN, AND RUBY LAVERNE WOODCOCK TO OTTO CENTNER
RECORDED JANUARY 26, 1959 AT BOOK 277, PAGE 349, COVERING NE1/4 SEC 34-21-48,
TOGETHER WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.


 


7.                                       RESERVATION OF UNDIVIDED ½ MINERALS IN
THE INSTRUMENT FROM OTTO & MINNIE CENTNER TO GEORGE PALLAORO RECORDED OCTOBER
15, 1973 AT BOOK 331, PAGE 730, COVERING SE1/4 SEC 34-21-48 EAST OF RIGHT OF WAY
OF FT. LYON CANAL, TOGETHER WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.


 


8.                                       RESERVATION OF RIGHT OF WAY FOR ANY
DITCHES OR CANALS CONSTRUCTED BY AUTHORITY OF THE UNITED STATES, IN U.S. PATENT
RECORDED JANUARY 14, 1999, IN BOOK 14 AT PAGE 75, COVERING NW1/4 SEC 35-21-48.


 


9.                                       RESERVATION OF UNDIVIDED ½ MINERALS IN
THE INSTRUMENT FROM HAROLD L. ROWE, CORA E. NICKERSON, RUBY MANN & AMELIA E.
ROWE TO DAVE & LYDIA REYHER RECORDED FEBRUARY

 

--------------------------------------------------------------------------------


 


1, 1966 AT BOOK 308, PAGE 435, COVERING NE1/4 SEC 35-21-48, TOGETHER WITH THE
APPURTENANT RIGHTS TO USE THE SURFACE.


 


10.                                 RESERVATION OF UNDIVIDED ¼ MINERALS IN THE
INSTRUMENT FROM WILLIAM O. CENTNER TO D.L. POMEROY RECORDED OCTOBER 15, 1973 AT
BOOK 331, PAGE 725, COVERING NE1/4 SEC 35-21-48, TOGETHER WITH THE APPURTENANT
RIGHTS TO USE THE SURFACE.


 


11.                                 RESERVATION OF UNDIVIDED ½ MINERALS IN THE
INSTRUMENT FROM OTTO CENTNER TO GEORGE PALLAORO RECORDED OCTOBER 15, 1973 AT
BOOK 331, PAGE 730, COVERING S1/2NW1/4 SEC 21-22-48 AND NW1/4 & TRIANGULAR TRACT
IN SEC 35-21-48, TOGETHER WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.


 


12.                                 OIL AND GAS LEASE BETWEEN GEORGE & NANCY
PALLAORO AND ELLORA LLC DATED FEBRUARY 7, 2003 AND FILED MAY 21, 2003 UNDER
RECEPTION NO. 20030657, FOR A TERM OF 5 YEARS.


 


13.                                 RESERVATION OF ALL MINERALS IN THE
INSTRUMENT FROM STATE OF COLORADO TO HAROLD ROWE RECORDED MAY 3, 1954 AT BOOK
248, PAGE 284, COVERING W1/2NW1/4 SEC 36-21-48, TOGETHER WITH THE APPURTENANT
RIGHTS TO USE THE SURFACE.


 


14.                                 RESERVATION OF ALL MINERALS IN THE
INSTRUMENT FROM STATE OF COLORADO TO OTTO J. CENTNER AND MINNIE CENTNER RECORDED
FEBRUARY 1, 1957 AT BOOK 267, PAGE 594, COVERING E1/2NW1/4 SEC 36-32-48,
TOGETHER WITH THE APPURTENANT RIGHTS TO USE THE SURFACE.


 


15.                                 RESERVATION OF RIGHT OF WAY FOR ANY DITCHES
OR CANALS CONSTRUCTED BY AUTHORITY OF THE UNITED STATES, IN U.S. PATENT RECORDED
JANUARY 21, 1944, IN BOOK 213 AT PAGE 332, COVERING S1/2NW1/4 AND LOTS 3 & 4 OF
SEC 2-22-48.


 


16.                                 OIL AND GAS LEASE BETWEEN NANCY PALLAORO AND
GEORGE PALLAORO AND RHODES INTERESTS, LTD. DATED SEPTEMBER 28, 2003 AND RECORDED
UNDER RECEPTION NO. 20031249, FOR A TERM OF 5 YEARS.


 


FARM #117  (WATER RIGHTS ONLY)


 


FARM #118


 


1.                                       RIGHT OF WAY DEED FROM J.K. MULLEN TO
THE ATCHISON, TOPEKA AND SANTA FE RAILWAY COMPANY, DATED JULY 18, 1908 AND
RECORDED JULY 24, 1908 AT BOOK 59, PAGE 578, COVERING A STRIP OF LAND 100 FEET
WIDE IN SEC 16-22-46.


 


FARM #127


 


AWAITING RECEIPT OF TITLE POLICY


 


FARM #132  (WATER RIGHTS ONLY)

 

--------------------------------------------------------------------------------


 


FARM #140

 


1.                                       RIGHT OF WAY EASEMENT FOR ELECTRIC
TRANSMISSION OR REDISTRIBUTION LINES IN DEED FROM W W. HALL AND BEULAH M. HALL
TO BENT-PROWERS RURAL POWER LINES ASSOCIATION DATED JUNE 21, 1938 AND RECORDED
APRIL 27, 1939 AT BOOK 200, PAGE 124.


 


2.                                       AGREEMENT FOR PURCHASE OF POWER FROM
SOUTHEAST COLORADO POWER ASSOCIATION TO BOB BLACKBURN OR CONNIE BLACKBURN, DATED
JULY 10, 2000, RECORDED AT RECEPTION NO. 20001335.


 

FARM #141

 

Awaiting receipt of title policy

 

--------------------------------------------------------------------------------


 

Schedule 3.12

 

Taxes

 

1.             Returns and Taxes for the year 2005.

 

2.             Taxes and assessments related to the Property for the year 2006,
which are a lien but are not yet due and payable.

 

--------------------------------------------------------------------------------


 

Schedule 7.4

 

Title Insurance

 

Farm

 

Amount Insured on
Existing Title Policy

 

Farm 1

 

$

318,637.50

 

Farm 2

 

$

199,500.00

 

Farm 3

 

$

116,415.00

 

Farm 4

 

Water Rights Only

 

Farm 5

 

$

163,792.00

 

Farm 6

 

$

271,040.00

 

Farm 7

 

$

395,500.00

 

Farm 8

 

$

267,820.00

 

Farm 9

 

$

178,140.00

 

Farm 10

 

$

267,750.00

 

Farm 11

 

$

191,817.50

 

Farm 12

 

$

143,535.00

 

Farm 13

 

$

255,237.50

 

Farm 14

 

$

251,440.00

 

Farm 15

 

$

515,358.37

 

Farm 16

 

$

227,881.00

 

Farm 16B

 

$

227,881.00

 

Farm 17

 

$

476,542.50

 

Farm 18

 

$

395,093.00

 

Farm 19

 

$

417,637.50

 

Farm 20

 

$

1,291,213.00

 

Farm 21

 

$

195,000.00

 

Farm 22

 

$

390,568.00

 

Farm 23

 

$

272,530.00

 

Farm 24

 

$

204,855.00

 

Farm 25

 

$

741,218.00

 

Farm 26a

 

$

96,319.00

 

Farm 26b

 

$

96,319.00

 

Farm 27

 

$

887,337.50

 

Farm 28

 

$

269,098.00

 

Farm 30

 

$

524,790.00

 

Farm 31

 

$

137,375.00

 

Farm 32

 

$

173,425.00

 

Farm 33

 

$

231,095.00

 

Farm 34

 

$

455,400.00

 

Farm 35

 

$

400,230.00

 

Farm 36

 

$

276,045.00

 

Farm 37

 

$

283,670.00

 

Farm 38

 

$

1,365,000.00

 

 

--------------------------------------------------------------------------------


 

Farm 39

 

$

1,779,304.00

 

Farm 40

 

$

111,650.00

 

Farm 41

 

$

185,780.00

 

Farm 42

 

$

369,460.00

 

Farm 43

 

$

697,813.00

 

Farm 44

 

$

426,820.00

 

Farm 45

 

$

388,517.50

 

Farm 46

 

$

1,340,885.00

 

Farm 47

 

$

137,375.00

 

Farm 48

 

$

726,303.50

 

Farm 49

 

$

504,000.00

 

Farm 50

 

Water Rights Only

 

Farm 51

 

$

362,238.36

 

Farm 52

 

$

271,250.00

 

Farm 53

 

$

295,820.00

 

Farm 54

 

$

565,434.00

 

Farm 55

 

$

420,000.00

 

Farm 56

 

$

625,327.50

 

Farm 57

 

$

136,257.00

 

Farm 58

 

$

265,317.50

 

Farm 59

 

$

148,975.20

 

Farm 60A

 

$

41,471.60

 

Farm 60B

 

$

10,367.90

 

Farm 60C

 

$

41,471.60

 

Farm 60D

 

$

10,367.90

 

Farm 60E

 

$

10,367.90

 

Farm 60F

 

$

10,367.90

 

Farm 60G

 

$

41,471.60

 

Farm 60H

 

$

41,471.60

 

Farm 61

 

Water Rights Only

 

Farm 62

 

$

325,800.00

 

Farm 63

 

Water Rights Only

 

Farm 64

 

$

401,629.50

 

Farm 65

 

$

240,295.00

 

Farm 66

 

$

82,388.25

 

Farm 67

 

$

140,700.00

 

Farm 69

 

$

265,632.50

 

Farm 70

 

$

149,672.50

 

Farm 85

 

Water Rights Only

 

Farm 103A

 

$

916,422.50

 

Farm 103B

 

Water Rights Only

 

Farm 107

 

$

988.697.50

 

Farm 110

 

Water Rights Only

 

Farm 114

 

$

350,075.00

 

Farm 116

 

$

987,498.00

 

 

--------------------------------------------------------------------------------


 

Farm 117

 

Water Rights Only

 

Farm 118

 

$

387,611.00

 

Farm 127

 

Awaiting receipt of title policy

 

Farm 132

 

Water Rights Only

 

Farm 140

 

$

127,447.50

 

Farm 141

 

Awaiting receipt of title policy

 

 

--------------------------------------------------------------------------------


 

Schedule 8.26

 

Pledged FLCC Share Certificates

 

Farm
#

 

FLCC
Certificate
Number

 

Number of
Shares

 

Lienholder (holds
certificate unless
noted at right) *

 

Party Secured in
Lienholder Rights
(if any)

1

 

9494

 

204

 

Allard, Tommy L. and Mary K.

 

 

2

 

9495

 

144

 

Allard, Tommy L. and Mary K.

 

 

3

 

9559

 

83

 

Allen, Peggy S.

 

 

4

 

9561
9562

 

144
108

 

Bartholomew, Charley H.

 

 

5

 

9576
9577

 

80
67

 

None

 

 

6

 

9557

 

143

 

Bell, Jack G.

 

 

7

 

9496

 

200

 

Blackburn, Harry E., Jr. and Lorraine J.

 

 

8

 

9499
9498

 

100
100

 

Blackburn, Harry E., Jr. and Lorraine J.

 

 

9

 

9497

 

140

 

Blackburn, Harry E., Jr.

 

 

10

 

9545

 

112

 

Bland, Walter G.

 

 

11

 

9531

 

138

 

Bogner, Alvin L.

 

 

12

 

9530

 

144

 

Bogner, Lorena

 

 

13

 

9527

 

188

 

Bogner, Alvin L. and Lorena

 

 

14

 

9586

 

118

 

None

 

 

15

 

9585

 

219

 

None

 

 

16a

 

9578

 

100

 

Coen, Cleo D.

 

 

16b

 

9579

 

100

 

Coen, Donald W.

 

 

17

 

9570

 

200

 

Coen, Norman and Carol S.

 

 

18

 

9544

 

314.20

 

Darnell, Fred A. and Roxana L.

 

 

19

 

9541
9542

 

144
144

 

Denton, Bobby L. and Vickie B.

 

 

20

 

9488
9489
9490
9491

 

144
397.60
382
239.92

 

Dodson, Kenneth and Donna Revocable Trust

 

 

21

 

9532

 

196

 

None

 

 

22

 

9539
9540

 

108
223.2

 

Elder, William J. and Audra Jean

 

 

23

 

9048 (old cert # of lost certificate)

 

245

 

Elder, William J., Audra Jean and Brian C.

 

The First National Bank of Las Animas

 

--------------------------------------------------------------------------------


 

Farm
#

 

FLCC
Certificate
Number

 

Number of
Shares

 

Lienholder (holds
certificate unless
noted at right) *

 

Party Secured in
Lienholder Rights
(if any)

24

 

9573

 

210

 

FSD Family Investments

 

 

25

 

9588

 

322

 

Fowler, Lucy R.

 

 

26

 

9529

 

112

 

Gilbert, David F. and Philbin, Margaret L.

 

 

27

 

9533
9534
9535
9536

 

144
216
156
144

 

Coy s. Ham and Diana P. Ham, Trustees

 

 

28

 

9508
9503

 

55.80
100.80

 

Hoffman, Ronald R. and Linda R.

 

The First National Bank of Las Animas

30

 

9543

 

232

 

Hudson & Persyn, Ltd.

 

 

31

 

9506

 

144

 

Johnson, Sharon Y.

 

 

32

 

9572

 

120

 

Jones, Charles O. and Ruby L.

 

 

33

 

9644
9645

 

72
36

 

Miller Family Trust

 

 

34

 

9550

 

414

 

Miller, Jerry R. and Susan K.

 

Valley State Bank

35

 

9505

 

376

 

Miller, Irl A. and Hazel A.

 

 

36

 

9537
9538

 

205
7

 

Pointon, Charles T. and Anita R.

 

 

37

 

9591

 

144

 

Colorado East Bank & Trust as successor to Boyd L. Quindt

 

 

38

 

9546
9547
9548
9549

 

288
288
288
432

 

George Reyher & Sons, Inc.

 

The First National Bank of Las Animas

39

 

9767
9768
9769
9770
9771

 

58
72
380
200
150

 

George F. Reyher Family Trust and Pauline K. Reyher Revocable Trust

 

 

40

 

9825

 

67

 

Ricken, Mark A. and Linda C.

 

 

41

 

9582

 

80

 

None

 

 

42

 

9552

 

166

 

Root, Garold E.

 

 

43

 

9500
9501
9502

 

238.5
80
238.5

 

Rutkowski, James R. and Cecilia I.

 

 

 

--------------------------------------------------------------------------------


 

Farm
#

 

FLCC
Certificate
Number

 

Number of
Shares

 

Lienholder (holds
certificate unless
noted at right) *

 

Party Secured in
Lienholder Rights
(if any)

44

 

9503

 

372.08

 

Sakai, Elmo R.

 

 

45

 

9551

 

216

 

Schemahorn, Marie A.

 

 

46

 

9563
9564
9565
9566
9567
9568

 

288
225.04
144
144
288
144

 

None

 

 

47

 

9507

 

144

 

Slack, Hazel E.

 

Estate of Hazel E. Slack c/o Mark A. MacDonnell

48

 

9553
9554
9555

 

76
144
122

 

Sniff, Curits G. and Karla R.

 

McClave State Bank

49

 

9510
9511

 

248.4
216

 

Spady, Donald L.

 

 

50

 

9616

 

72

 

Strahan, Florence F.

 

 

51

 

9589
9590

 

143
30

 

W7, Inc.

 

 

52

 

9504

 

238

 

Wagner, Walter F. and Elizabeth C.

 

 

53

 

9526

 

170

 

Wertz Bros., LLC

 

 

54

 

9584
9583

 

144
80

 

Wertz, Ivon R.

 

 

55

 

9680

 

216

 

Emma M. Miller

 

 

56

 

9574

 

372

 

DiRezza, Daniel G. and Katrena L.

 

 

57

 

9575

 

83

 

Likes, William R., Jr. and Linda M.

 

 

58

 

9772

 

121

 

Reyher, Robert and Mary Katheryn

 

 

59

 

9601

 

144

 

Cumbie, Laddie and Kathy

 

 

60

 

9693
9694
9695
9696
9697

 

21.16
27.96
27.96
27.96
27.96

 

None

 

 

61

 

9738

 

400

 

None

 

 

62

 

9629

 

207

 

None

 

 

63

 

9731
9732
9733
9734

 

213
144
122
144

 

Webber, Johnnie J. and Marilyn V.

 

 

 

--------------------------------------------------------------------------------


 

Farm
#

 

FLCC
Certificate
Number

 

Number of
Shares

 

Lienholder (holds
certificate unless
noted at right) *

 

Party Secured in
Lienholder Rights
(if any)

64

 

9623

 

224

 

None

 

 

65

 

9628

 

144

 

None

 

 

66

 

9622

 

60

 

None

 

 

67

 

9617

 

144

 

Hawkins, Jack F., Jr.

 

 

69

 

9643

 

100

 

Elmore, Bennie Howard and Jo Ellen

 

 

70

 

9640

 

60

 

Stephens, Thomas H. and Aleta M.

 

 

85

 

9719

 

144

 

None

 

 

103A

 

N/A

 

 

 

 

 

 

103B

 

966

 

901

 

May Farms

 

 

107

 

9651
9641

 

288
280

 

Wollert, Ruben R. and Doris J.

 

 

110

 

9677
9678

 

40
112

 

None

 

 

114

 

9659

 

144

 

Wollert, Mildred L.

 

 

116

 

9668
9669
9670

 

144
194
144

 

None

 

 

117

 

9686

 

62

 

None

 

 

118

 

9692

 

230

 

None

 

 

127

 

9705

 

72

 

None

 

 

132

 

9712
9711

 

215
50

 

None

 

 

140

 

9759

 

108

 

None

 

 

141

 

9760

 

224

 

None

 

 

 

--------------------------------------------------------------------------------

* If there is no lienholder, the original certificate is held by High Plains A &
M, LLC (unless otherwise stated on schedule 3.9).

 

--------------------------------------------------------------------------------


 

Schedule 8.29

 

Homes

 

Potential Home Sites:

 

Farm Name

 

Acres

 

Mortgage

 

Est. Value

 

Area

 

Comments

 

Pallaoro

 

2.75

 

No

 

$

20,000

 

Big Bend

 

Has partially burnt house

 

Pallaoro

 

5.25

 

No

 

$

36,000

 

Big Bend

 

Under contract

 

Pallaoro

 

3.0+

 

No

 

$

35,000

 

Big Bend

 

Included in farm lease through 2008

 

Bogner

 

20.0+

 

Yes

 

$

15,000

 

West LA

 

Has old abandoned house

 

Elder

 

2.7

 

Yes

 

$

20,000

 

East LA

 

Has barn that we use for HP storage

 

Edwards

 

7.0+

 

No

 

$

20,000

 

East LA

 

Large tree grove with domestic well

 

Rutkowski

 

2.9

 

Yes

 

$

7,500

 

East LA

 

 

 

Wollert Ent.

 

1.75

 

Yes

 

$

15,000

 

South Lamar

 

Can’t sell until corporate structure is changed

 

Total

 

 

 

 

 

$

168,500

 

 

 

 

 

 

Larger Non-Irrigated Acres:

 

Farm Name

 

Acres

 

Mortgage

 

Est. Value

 

Description

 

Gilbert/Philbin

 

100+

 

Yes

 

$

20,000

 

N1/2SW1/4 S30-T22S-R48W (Lease through 2008)

 

Hudson

 

35+

 

Yes

 

$

17,500

 

Middle of the NW1/4 S1-T22S-R48W (Lease through 2008)

 

Pallaoro

 

140+

 

No

 

$

28,000

 

NE1/4 S34-T21S-R48W

 

Pallaoro

 

70

 

No

 

$

14,000

 

S1/2NW1/4 S2-T22S-R48W

 

Root

 

140

 

Yes

 

$

28,000

 

W1/2SE1/4 & Part of E1/2SW1/4 S28-T22S-R48W (Lease through 2008)

 

Quint

 

39

 

Yes

 

$

9,750

 

Above Canal NE1/4 S10-T22S-R48W

 

Reyher Trust

 

50+

 

Yes

 

$

10,000

 

West of Seep Ditch NW1/4 S12-T22S-R48W

 

Sniff

 

40

 

Yes

 

$

10,000

 

Portion of the SE1/4 S16-T22S-R48W (Lease through 2008)

 

Montgomery

 

31

 

No

 

$

7,750

 

NW1/3NW1/4 S33-T22S-R48W (Lease through 2008)

 

Stephens

 

300+

 

Yes

 

$

60,000

 

SE1/2 S23-T22S-R50W

 

W7 Inc.

 

70+

 

Yes

 

$

17,500

 

East LA has 2 old abandoned houses

 

Total

 

 

 

 

 

$

222,500

 

 

 

 

--------------------------------------------------------------------------------


 

PURE CYCLE SCHEDULES

 

The following is a list of schedules and exceptions to certain of the
representations and warranties made by Pure Cycle Corporation (“Pure Cycle”) in
that certain Asset Purchase Agreement (the “Agreement”) dated May 10, 2006
between High Plains A&M, LLC, and Pure Cycle Corporation. Unless otherwise
indicated, all section references are to sections of the Agreement.

 

Nothing in these schedules shall constitute an admission of any liability or
obligation of Pure Cycle to any third party or acknowledgement that any matter
disclosed in these schedules is required to be disclosed (particularly where
such disclosure is required in accordance with a materiality standard or as not
in the ordinary course of business). The disclosures in these schedules are made
in response to the representations and warranties of Pure Cycle and certain
covenants in the Agreement; and no disclosure made in these schedules shall be
deemed to modify in any respect the standard of materiality or knowledge set
forth in any representation, warranty, covenant or other provision contained in
the Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 2.5(b) to Asset Purchase Agreement
By and Among Pure Cycle Corporation and High Plains A&M, LLC

 

TBD at effective date.

 

--------------------------------------------------------------------------------


 

Schedule 4.3(b) to Asset Purchase Agreement
By and Among Pure Cycle Corporation and High Plains A&M, LLC

 

As of the date of this Agreement, Pure Cycle has the following outstanding stock
options, with the following expiration dates and vesting terms and warrants.

 

Options vested and exercisable:

 

Unvested options:

 

Expiration Date:

 

Options

 

Expiration Date:

 

Options

 

August 31, 2007

 

788,840

 

August 6, 2014

 

25,000

(1)

April 30, 2014

 

15,000

 

April 18, 2015

 

2,500

(2)

August 6, 2014

 

25,000

 

April 12, 2016

 

7,500

(3)

April 12, 2015

 

7,500

 

April 18, 2016

 

2,500

(4)

April 18, 2015

 

2,500

 

 

 

 

 

 

 

838,840

 

 

 

37,500

 

 

 

 

 

 

 

 

 

Total options outstanding

 

876,340

 

 

 

 

 

 

 

 

 

 

 

 

 

Options available for granting pursuant to stockholder approved option plans:

 

1,512,500

(5)

 

 

 

 

 

 

 

 

 

 

 

 

Total warrants outstanding:

 

15,612

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  50% vest August 2006 and 50% vest August 2007

(2)  Fully vest on April 18, 2007

(3)  Fully vest on April 12, 2007

(4)  Fully vest on April 18, 2007

(5)  Can only be granted by the Compensation Committee of the Board of Directors

 

There are no outstanding stock subscriptions, calls, rights or other agreements
requiring Pure Cycle to issue common stock other than those listed above. Pure
Cycle has the right, but not the obligation, to redeem the Series B Preferred
Stock at any time for cash.

 

--------------------------------------------------------------------------------


 

Schedule 4.5 to Asset Purchase Agreement
By and Among Pure Cycle Corporation and High Plains A&M, LLC

 

As disclosed in Pure Cycle’s SEC Reports, Pure Cycle’s Paradise Water Supply is
subject to a Finding of Reasonable Diligence every six years. The latest review
of Pure Cycle’s conditional Paradise Water rights began in fiscal 2005. As
disclosed in Pure Cycle’s Interim Financial Statements on Form 10-Q for the
three and six months ended February 28, 2006, subsequent to the filing of Pure
Cycle’s Form 10-Q for the three months ended November 30, 2005, Pure Cycle
learned of two objectors to its Paradise Water rights. As of the date of this
Agreement, Pure Cycle is unaware of the reasons for the objections or the impact
this may have on the ultimate outcome of the review. In each of the past four
reviews, Pure Cycle’s Paradise Water rights have had objectors, and each time
the objectors have withdrawn their objections before the review was remitted to
the Water Court. Pure Cycle intends to vigorously defend its Paradise Water
Supply throughout this review process and Pure Cycle believes the fair value of
the Paradise Water Supply is not impaired.

 

--------------------------------------------------------------------------------


 

Schedule 4.12 to Asset Purchase Agreement
By and Among Pure Cycle Corporation and High Plains A&M, LLC

 

The following represent the Liens, rights, mortgages, leases, conditional sales,
title retention agreements and other agreements that require or could require
Pure Cycle to pay all or a portion of its tap fees to third parties.

 

•                  The Comprehensive Amendment Agreement No. 1 dated April 11,
1996;

 

•                  Mortgage Deed, Security Agreement, and Financing Statement
dated April 11, 2006 (Pledge of Rangeview Water to Secure Comprehensive
Amendment Agreement on behalf of the State of Colorado);

 

•                  Water Service Agreement for the Sky Ranch PUD dated October
31, 2003 (Water dedicated by Sky Ranch is pledged in the event of a default by
Pure Cycle); and

 

•                  Water Service Agreement for the Hills at Sky Ranch dated May
14, 2004 (Water dedicated by Hills at Sky Ranch is pledged in the event of
default by Pure Cycle).

 

--------------------------------------------------------------------------------


 

Schedule 4.14 to Asset Purchase Agreement
By and Among Pure Cycle Corporation and High Plains A&M, LLC

 

(a)           Customers. As disclosed in Pure Cycle’s Annual Report on Form
10-KSB for the year ended August 31, 2005, for the year ended August 31, 2005,
98% of Pure Cycle’s sales were from two customers, Ridgeview Youth Service
Center and Schmidt Aggregate.

 

(b)           Suppliers. None.

 

(c)           Taps sold for which Seller will not be entitled to a Tap
Participation Fee.

 

Lowry Range Property

 

202

 

 

 

 

 

Arapahoe County

 

39

 

 

--------------------------------------------------------------------------------